Exhibit 10.1

EXECUTION VERSION

 

 

 

BLACKSTONE / GSO SECURED LENDING FUND

as the Initial Borrower

 

 

REVOLVING CREDIT AGREEMENT

 

 

BANK OF AMERICA, N.A.,

as the Administrative Agent, the Sole Lead Arranger, the Letter of Credit Issuer
and a Lender,

and

the other Lenders from time to time party hereto

 

 

November 6, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINITIONS

  

1.1

  Defined Terms      1  

1.2

  Other Definitional Provisions      33  

1.3

  Exchange Rates; Currency Equivalents      33  

1.4

  Letter of Credit Amounts      34  

1.5

  Times of Day      34  

1.6

  Schedules and Exhibits      34  

1.7

  References to Agreements, Laws, Etc.      34  

SECTION 2.

 

REVOLVING CREDIT LOANS AND LETTERS OF CREDIT

  

2.1

  The Lender Commitment      34  

2.2

  Revolving Credit Commitment      39  

2.3

  Manner of Borrowing      40  

2.4

  Minimum Loan Amounts      44  

2.5

  Funding      44  

2.6

  Interest      45  

2.7

  Determination of Rate      45  

2.8

  Letters of Credit      45  

2.9

  Addition of Qualified Borrowers, Payment of the Borrower Guaranty and
Qualified Borrower Note      52  

2.10

  Use of Proceeds, Letters of Credit and Borrower Guaranties      53  

2.11

  Fees      54  

2.12

  Unused Commitment Fee      54  

2.13

  Increase in the Maximum Commitment Amount      55  

2.14

  Extension of Stated Maturity Date      56  

2.15

  Borrower Appointment      57  

SECTION 3.

 

PAYMENT OF OBLIGATIONS

  

3.1

  Revolving Credit Notes      57  

3.2

  Payment of Obligations      58  

3.3

  Payment of Interest      58  

3.4

  Payments on the Obligations      59  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.5

  Voluntary Prepayments      60  

3.6

  Reduction or Early Termination of Lender Commitments      61  

3.7

  Lending Office      61  

SECTION 4.

 

CHANGE IN CIRCUMSTANCES

  

4.1

  Increased Cost and Reduced Return; Change in Law      61  

4.2

  Limitation on Types of Loans      63  

4.3

  Illegality      63  

4.4

  Unavailability of Alternate Currency      64  

4.5

  Treatment of Affected Loans      64  

4.6

  Compensation      65  

4.7

  Taxes      65  

4.8

  Requests for Compensation      69  

4.9

  Survival      69  

4.10

  Replacement of Lenders      70  

4.11

  Euro Event      70  

4.12

  LIBOR Successor Rate      70  

SECTION 5.

 

SECURITY

  

5.1

  Liens and Security Interest      72  

5.2

  The Collateral Accounts; Investor Demand Notices      73  

5.3

  Lender Offset      75  

5.4

  Agreement to Deliver Additional Collateral Documents      76  

5.5

  Subordination      76  

SECTION 6.

 

CONDITIONS PRECEDENT TO LENDING

  

6.1

  Obligations of the Lenders      77  

6.2

  Conditions to all Loans and Letters of Credit      79  

6.3

  Conditions to Qualified Borrower Loans and Letters of Credit      79  

SECTION 7.

 

REPRESENTATIONS AND WARRANTIES

  

7.1

  Organization and Good Standing      81  

7.2

  Authorization and Power      81  

7.3

  No Conflicts or Consents      81  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.4

  Enforceable Obligations      81  

7.5

  Priority of Liens      82  

7.6

  Financial Condition      82  

7.7

  Full Disclosure      82  

7.8

  No Default      82  

7.9

  No Litigation      82  

7.10

  Intentionally Omitted      82  

7.11

  Taxes      83  

7.12

  Principal Office; Jurisdiction of Formation      83  

7.13

  ERISA      83  

7.14

  Compliance with Law      83  

7.15

  Environmental Matters      83  

7.16

  Investor Commitments and Contributions      83  

7.17

  Fiscal Year      84  

7.18

  Margin Stock      84  

7.19

  Investment Company Act      84  

7.20

  No Defenses      84  

7.21

  Organizational Structure      85  

7.22

  Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws      85  

7.23

  [Reserved]      85  

7.24

  Investor Commitments      85  

7.25

  Beneficial Ownership Certification      85  

SECTION 8.

 

AFFIRMATIVE COVENANTS OF THE BORROWERS

  

8.1

  Financial Statements, Reports and Notices      86  

8.2

  Payment of Taxes      88  

8.3

  Maintenance of Existence and Rights      88  

8.4

  Notice of Default      88  

8.5

  Other Notices      88  

8.6

  Compliance with Loan Documents and Constituent Documents      89  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

8.7

  Operations and Properties      89  

8.8

  Books and Records; Access      89  

8.9

  Compliance with Law      89  

8.10

  Insurance      90  

8.11

  Authorizations and Approvals      90  

8.12

  Maintenance of Liens      90  

8.13

  Further Assurances      90  

8.14

  Collateral Accounts      90  

8.15

  Investor Financial and Rating Information      90  

8.16

  [Reserved]      90  

8.17

  Environmental Compliance      90  

8.18

  Confirmation of Unused Commitments      91  

8.19

  Investment Period      91  

8.20

  Covenant to Call Capital      91  

8.21

  [Reserved]      91  

8.22

  Notices to Defaulting Investors      91  

8.23

  ERISA      91  

8.24

  Investment Company Act      91  

SECTION 9.

 

NEGATIVE COVENANTS OF THE BORROWERS

  

9.1

  Mergers, Etc.      91  

9.2

  Negative Pledge      92  

9.3

  Fiscal Year and Accounting Method      92  

9.4

  Constituent Documents      92  

9.5

  Transfer of Interests; Admission of Investors      93  

9.6

  Commitments      94  

9.7

  ERISA Compliance      95  

9.8

  Dissolution      95  

9.9

  Compliance with Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws
     96  

9.10

  Limitations on Distributions      96  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

9.11

  Limitation on Indebtedness      96  

9.12

  Limitation on Withdrawals From the Collateral Account      96  

9.13

  Demand Notices      97  

9.14

  Deposits to the Collateral Accounts      97  

SECTION 10.

 

EVENTS OF DEFAULT

  

10.1

  Events of Default      97  

10.2

  Remedies Upon Event of Default      100  

10.3

  Performance by the Administrative Agent      102  

10.4

  Qualified Borrower Defaults      102  

SECTION 11.

 

AGENTS

  

11.1

  Appointment      102  

11.2

  Delegation of Duties      103  

11.3

  Exculpatory Provisions      103  

11.4

  Reliance on Communications      104  

11.5

  Notice of Default      104  

11.6

  Non-Reliance on the Agents and the Lenders      104  

11.7

  Indemnification      105  

11.8

  Agents in Individual Capacity      105  

11.9

  Successor Agent      105  

11.10

  Reliance by the Borrowers      106  

11.11

  Administrative Agent May File Proofs of Claim      107  

11.12

  Delivery of Notices to the Lenders      107  

SECTION 12.

 

MISCELLANEOUS

  

12.1

  Amendments      107  

12.2

  Sharing of Offsets      110  

12.3

  Sharing of Collateral      110  

12.4

  Waiver      111  

12.5

  Payment of Expenses; Indemnity      111  

12.6

  Notice      112  

12.7

  Governing Law      115  

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

12.8

  Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of
Trial by Jury      115  

12.9

  Invalid Provisions      115  

12.10

  Entirety      115  

12.11

  Parties Bound; Assignment      115  

12.12

  Lender Default      119  

12.13

  Maximum Interest      119  

12.14

  Headings      119  

12.15

  Survival      119  

12.16

  Full Recourse      119  

12.17

  Availability of Records; Confidentiality      119  

12.18

  USA Patriot Act Notice      120  

12.19

  Multiple Counterparts      120  

12.20

  Judgment Currency      120  

12.21

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      121
 

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES

 

SCHEDULE I:    Borrower Information SCHEDULE II:    Lender Commitments
SCHEDULE III:    Specified Times

EXHIBITS

 

EXHIBIT A:        Form of Borrowing Base Certificate EXHIBIT B:      Form of
Note EXHIBIT C:      Form of Borrower Security Agreement EXHIBIT D:      Form of
Borrower Pledge of Collateral Account EXHIBIT E:      Form of Request for
Borrowing EXHIBIT F:      Form of Prepayment Notice EXHIBIT G:      Form of
Rollover/Conversion Notice EXHIBIT H:      Form of Assignment and Acceptance
Agreement EXHIBIT I:      Form of Qualified Borrower Promissory Note EXHIBIT J:
     Form of Request for Letter of Credit EXHIBIT K:      Form of Borrower
Guaranty EXHIBIT L:      [Reserved] EXHIBIT M:      Form of Responsible
Officer’s Certificate EXHIBIT N:      [Reserved.] EXHIBIT O:      Form of
Joinder Agreement EXHIBIT P:      Form of Extension Request EXHIBIT Q:     
[Reserved.] EXHIBIT R:      [Reserved.] EXHIBIT S:      [Reserved.] EXHIBIT T:
     [Reserved.] EXHIBIT U:      Form of Facility Increase Request EXHIBIT V:
     [Reserved.] EXHIBIT W:      Form of Compliance Certificate

 

i



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT (this “Credit Agreement”) is dated as of
November 6, 2018, by and among BLACKSTONE / GSO SECURED LENDING FUND, a Delaware
statutory trust (the “Initial Borrower” and, collectively with any Qualified
Borrowers that join the Credit Facility, each, a “Borrower” and collectively,
the “Borrowers”), BANK OF AMERICA, N.A. (“Bank of America”), as the
Administrative Agent and the Letter of Credit Issuer, as the Sole Lead Arranger
(the “Sole Lead Arranger”) and as a Lender (in such capacity, the “Initial
Lender”), and each of the other financial institutions from time to time party
hereto as Lenders (together with Bank of America, the “Lenders”, and each, a
“Lender”).

A. The Initial Borrower has requested that the Lenders make loans and cause the
issuance of letters of credit for the purpose of financing the Borrowers’
investment activities, providing working capital or for other purposes permitted
under the Constituent Documents, and all related documentation, including the
Subscription Agreements and any related Side Letters, of the Borrowers; and

B. The Lenders are willing to lend funds and to cause the issuance of letters of
credit upon the terms and subject to the conditions set forth in this Credit
Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, do hereby agree
as follows:

Section 1. DEFINITIONS

1.1 Defined Terms. For the purposes of this Credit Agreement, unless otherwise
expressly defined, the following terms shall have the respective meanings
assigned to them in this Section 1 or in the Section or recital referred to:

“Adequately Capitalized” means “adequately capitalized” within the meaning of
Section 2(o)(1)(B)(i) of the Bank Holding Company Act of 1956, as amended from
time to time and any successor statute or statutes, and regulations promulgated
thereunder.

“Adjusted LIBOR” means, for any LIBOR Loan for any Interest Period therefor, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of
1.0%) equal to the quotient obtained by dividing: (a) LIBOR for the applicable
Interest Period; by (b) one (1) minus the LIBOR Reserve Requirement for such
LIBOR Loan for such Interest Period, if applicable.

“Administration Agreement” means the Administration Agreement, dated as of
October 1, 2018, between the Initial Borrower and the Administrator, as the same
may be amended, restated, modified, supplemented or amended and restated from
time to time.

“Administrative Agent” means Bank of America, until the appointment of a
successor “Administrative Agent” pursuant to Section 11.9 hereof and,
thereafter, shall mean such successor Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Administrator” means GSO Capital Partners LP, a Delaware limited partnership.

“Affiliate” of any Person means any other Person that, directly or indirectly,
controls or is controlled by, or is under common control with, such Person. For
the purpose of this definition, “control” and the correlative meanings of the
terms “controlled by” and “under common control with” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
shares or partnership interests or by contract or otherwise.

“Agency Services Address” means the address for the Administrative Agent set
forth in Section 12.6 hereof, or such other address as may be identified by
written notice from the Administrative Agent to the Borrowers and the other
Agents.

“Agents” means, collectively, the Administrative Agent, the Sole Lead Arranger,
the Letter of Credit Issuer and any successors and assigns in such capacities.

“Alternate Currency” means (a) any of the following: Canadian Dollars, Pounds
Sterling, Euros, Australian Dollars and Yen, (b) any other non-US Dollar
currency requested by a Borrower and approved by the Administrative Agent in its
sole discretion, and (c) following the occurrence of a Euro Event, the common
currency of any member state of the European Union requested by a Borrower and
approved by the Administrative Agent in its reasonable discretion.

“Alternate Currency Liability” means the Dollar Equivalent of the aggregate
outstanding principal amount of all Loans and the portion of the Letter of
Credit Liability, which in each case is denominated in an Alternate Currency.

“Alternate Currency Sublimit” means an amount equal to fifty percent (50%) of
the Maximum Commitment Amount.

“Anti-Corruption Laws” means any applicable anti-bribery and anti-corruption
laws, regulations and rules, including the U.S. Foreign Corrupt Practices Act
and the U.K. Bribery Act, in particular the prohibitions against paying,
offering, promising or giving anything of value, either directly or indirectly,
to a Government Official for the purpose of influencing an act or decision in
such Government Official’s official capacity, or inducing such Government
Official to use his or her influence with a government, political party,
state-owned enterprise, or public international organization, or to receive any
improper advantage in relation to the business of the Initial Borrower.

“Anti-Money Laundering Laws” means applicable Law in any jurisdiction in which
the Initial Borrower is located or doing business that relates to money
laundering or terrorism financing, any predicate crime to money laundering, or
any financial record keeping and reporting requirements related thereto.

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “lending office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on the signature pages hereof or such other
office of such Lender (or an Affiliate of such Lender) as such Lender may from
time to time specify to the Administrative Agent and the Borrowers by written
notice in accordance with the terms hereof as the office by which such Type of
Loans are to be made and maintained.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” has the meaning set forth in the applicable Fee Letter.

“Applicable Requirement” means each of the following requirements:

(a) if such Investor or such Investor’s Credit Provider or Sponsor shall be a
Rated Investor, such Investor or such Investor’s Credit Provider or Sponsor, as
applicable, shall have a Rating of BBB-/Baa3 or higher; and

(b) the following, as applicable:

(i) if such Investor or such Investor’s Credit Provider, as applicable, is a
Bank Holding Company, it shall have Adequately Capitalized status or better;

(ii) if such Investor or such Investor’s Credit Provider, as applicable, is an
insurance company, it shall have a Best’s Financial Strength Rating of A- or
higher; and

(iii) if such Investor or such Investor’s Credit Provider, as applicable, is a
Pension Plan Investor, or the trustee or nominee of a Pension Plan Investor, or
a Governmental Plan Investor, or the Responsible Party with respect to a
Governmental Plan Investor, the Pension Plan Investor or Governmental Plan
Investor, as applicable, shall have a minimum Funding Ratio based on the Rating
of its Sponsor or Responsible Party, as applicable, as follows:

 

Responsible Party or Sponsor Rating    Minimum Funding Ratio  

A-/A3 or higher

     No minimum  

BBB+/Baa1 or lower

     90 %. 

The first Rating indicated in each case above is the S&P Rating and the second
Rating indicated in each case above is the Moody’s Rating. In the event that the
S&P and Moody’s Ratings are not equivalent, the Applicable Requirement shall be
based on the lower of the two. If any such Person has only one Rating, from
either S&P or Moody’s, then that Rating shall apply.

“Application for Letter of Credit” means an application for a standby letter of
credit by, between and among the applicable Borrower, on the one hand, and the
Letter of Credit Issuer, on the other hand, substantially in a form provided by
the Letter of Credit Issuer (and customarily used by it in similar
circumstances) and conformed to the terms of this Credit Agreement, either as
originally executed or as it may from time to time be supplemented, modified,
amended, renewed, or extended which form is completed to the reasonable
satisfaction of the Letter of Credit Issuer; provided that to the extent that
the terms of such Application for Letter of Credit are inconsistent with or
otherwise more onerous than the terms of this Credit Agreement, the terms of
this Credit Agreement shall control.

“Assignee” is defined in Section 12.11(c) hereof.

 

3



--------------------------------------------------------------------------------

“Assignment and Acceptance Agreement” means the agreement contemplated by
Section 12.11(c) hereof, pursuant to which any Lender assigns all or any portion
of its rights and obligations hereunder, which agreement shall be substantially
in the form of Exhibit H.

“Australian Dollars” means lawful currency of Australia.

“Available Commitment” means, on any date of determination, the lesser of:
(a) the Maximum Commitment Amount and (b) the Borrowing Base minus, in either
case, the FX Reserve Amount, if any, in effect at such time; provided that the
Available Commitment will always be calculated in US Dollars.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEA Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Holding Company” means a “bank holding company” as defined in Section 2(a)
of the Bank Holding Company Act of 1956, as amended from time to time and any
successor statute or statutes, or a non-bank subsidiary of such bank holding
company.

“Bank of America” is defined in the preamble to this Credit Agreement.

“Basel III” means, collectively, those certain agreements on capital and
liquidity standards contained in “Basel III: A Global Regulatory Framework for
More Resilient Banks and Banking Systems,” “Basel III: International Framework
for Liquidity Risk Measurement, Standards and Monitoring” and “Guidance for
National Authorities Operating the Countercyclical Capital Buffer,” each as
published by the Basel Committee on Banking Supervision in December 2010 (as
revised from time to time) and “Basel III: The Liquidity Coverage Ratio and
Liquidity Risk Monitoring Tools,” as published by the Basel Committee on Banking
Supervision in January 2013 (as revised from time to time) and, in each case, as
implemented by a Lender’s primary U.S. federal bank regulatory authority.

“BBSY” means, with respect to any Loan denominated in Australian Dollars, the
Bank Bill Swap Reference Bid Rate or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be reasonably designated by the Administrative Agent from
time to time) at the Specified Time and for a period comparable to the
applicable Interest Period of the requested Loan.

“Beneficial Ownership Certification” means, for a “legal entity customer” (as
such term is defined in the Beneficial Ownership Regulation), a certification
regarding beneficial ownership to the extent required by the Beneficial
Ownership Regulation, which certification shall be substantially similar in form
and substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers included as Appendix A to the Beneficial Ownership Regulation.

 

4



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Best’s Financial Strength Rating” means a “Best’s Financial Strength Rating” by
A.M. Best Company.

“Borrower” and “Borrowers” are defined in the preamble to this Credit Agreement.

“Borrower Guaranty” and “Borrower Guaranties” are defined in Section 2.9(c)
hereof.

“Borrower Party” is defined in Section 11.1(a) hereof.

“Borrower Security Agreement” means a security agreement, substantially in the
form of Exhibit C hereto, made by the Initial Borrower, pursuant to which the
Initial Borrower pledges and assigns by way of security a security interest and
Lien in and on the Collateral described therein in favor of the Administrative
Agent (for the benefit of the Secured Parties), as the same may be amended,
restated, modified or supplemented from time to time.

“Borrowing” means a disbursement made by the Lenders of any of the proceeds of
the Loans, and “Borrowings” means the plural thereof.

“Borrowing Base” means, on any date of determination, the sum of (i) 90% of the
aggregate Uncalled Commitment of all Included Investors, as it may be reduced by
all applicable Concentration Limits, (ii) 65% of the aggregate Uncalled
Commitment of all Designated Investors that are not HNW Investors or Special HNW
Aggregation Investors, as it may be reduced by all applicable Concentration
Limits, (iii) 50% of the aggregate Uncalled Commitment of all Designated
Investors that are HNW Investors, as it may be reduced by all applicable
Concentration Limits, and (iv) 50% of the aggregate Uncalled Commitment of all
Special HNW Aggregation Investors, as it may be reduced by all applicable
Concentration Limits, minus in each case, the FX Reserve Amount, if any, in
effect at such time.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit A hereto which includes the information for each Investor and a
calculation of the Available Commitment (including, for the avoidance of doubt,
the FX Reserve Amount) as indicated by Exhibit A hereto.

“Borrowing Base Deficit” means, as of any date, the amount by which the Dollar
Equivalent of the Principal Obligations exceeds the Available Commitment as of
such date.

“Borrowing Base Investors” means the Included Investors and the Designated
Investors, collectively.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York, the State of North Carolina, or, to the extent
applicable, the city of London, England and:

(a) if such day relates to any interest rate settings as to a LIBOR Loan
denominated in US Dollars, any fundings, disbursements, settlements and payments
in US Dollars in respect of any such LIBOR Loan, or any other dealings in US
Dollars to be carried out pursuant to this Credit Agreement in respect of any
such LIBOR Loan, means any such day that is also a day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market;

 

5



--------------------------------------------------------------------------------

(b) if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such LIBOR Loan, or any other dealings in Euro to be
carried out pursuant to this Credit Agreement in respect of any such LIBOR Loan,
means a TARGET Day;

(c) if such day relates to any interest rate settings as to a LIBOR Loan
denominated in a currency other than US Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; or

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than US Dollars or Euro in respect of a LIBOR Loan
denominated in a currency other than US Dollars or Euro, or any other dealings
in any currency other than US Dollars or Euro to be carried out pursuant to this
Credit Agreement in respect of any such LIBOR Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollars” means lawful currency of Canada.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with Generally Accepted Accounting Principles, is or should be accounted for as
a capital lease on the balance sheet of that Person and the amount of such
obligation shall be the capitalized amount thereof determined in accordance with
Generally Accepted Accounting Principles.

“Capitalized Interest Loan” is defined in Section 3.3(d) hereof.

“Capitalized Unused Commitment Fee Loans” is defined in Section 2.12(b) hereof.

“Cash Collateral Account” means a segregated, interest bearing deposit account
held at the Administrative Agent for the purposes of holding Cash Collateral
that is subject to documentation in form and substance reasonably satisfactory
to the Administrative Agent and the Letter of Credit Issuer (which documents are
hereby consented to by the Lenders).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Letter of Credit Issuer and the
Lenders, as collateral for the Letter of Credit Liability, cash or deposit
account balances in a Cash Collateral Account. Derivatives of the term “Cash
Collateralize” shall have corresponding meanings.

“Cash Control Event” shall occur if, on any date of determination, (a) a
mandatory prepayment is required pursuant to Section 2.1(e) of this Credit
Agreement as a result of the then outstanding Dollar Equivalent of the Principal
Obligations exceeding the Available Commitment, irrespective of whether such
prepayment has become due and payable under the grace periods afforded in
Section 2.1(e) of this Credit Agreement (including as a result of the issuance
of a Demand Notice

 

6



--------------------------------------------------------------------------------

that has not yet been funded by the Investors); or (b) a mandatory prepayment
will be required pursuant to Section 2.1(e) of this Credit Agreement with the
passage of time as a result of an event which has occurred with respect to a
Borrowing Base Investor which event would make such Investor an Excluded
Investor after an applicable grace period provided in Section 2.1(d) of this
Credit Agreement shall expire.

“CDOR” means with respect to any Loan denominated in Canadian Dollars and for a
particular Interest Period, the simple average of the rates shown on the display
referred to as the “CDOR Page” (or any display substituted therefor) published
by Reuters (or any successor source from time to time) with respect to the banks
and other financial institutions named in such display at the Specified Time for
Canadian bankers’ acceptances, as determined by the Administrative Agent. If
such rate does not appear on the Reuters Screen CDOR Page (or any display
substituted therefor) as provided in the preceding sentence, CDOR on any day
shall be calculated as the simple average of the rates for such Interest Period
applicable to Canadian Dollar bankers’ acceptances of, and as quoted by, the
Schedule I Banks (as published by the Canadian Bankers Association), as of the
Specified Time.

“Certificate of Statutory Trust” shall mean the Certificate of Trust of the
Initial Borrower, filed on March 26, 2018 with the Delaware Secretary of State,
Division of Corporations, as amended, modified, supplemented or restated from
time to time.

“Closing Date” means the date hereof; provided that all of the conditions
precedent set forth in Section 6.1 hereof shall be satisfied or waived by the
Lenders.

“Collateral” is defined in Section 5.1 hereof.

“Collateral Account” is defined in Section 5.2(a) hereof and “Collateral
Accounts” means, where the context may require, all Collateral Accounts,
collectively.

“Collateral Account Pledge” means a collateral account pledge, as amended,
modified, supplemented or restated from time to time, substantially in the form
attached hereto as Exhibit D, pursuant to which the Initial Borrower pledges and
assigns by way of security to the Administrative Agent, for the benefit of the
Secured Parties, a security interest and Lien in and on its right, title and
interest in and to all amounts held in or credited to the account into which the
applicable Investors are required to deposit Contributions, as more fully
described in Section 5.2 hereof in order to secure the Initial Borrower’s
Obligations.

“Collateral Documents” is defined in Section 5.1 hereof.

“Commitment” means the “Capital Commitment” (as defined in the Trust Agreement)
of the Investors to the Initial Borrower; “Commitments” means, where the context
may require, all Commitments, collectively.

“Commitment Fee Rate” has the meaning set forth in the applicable Fee Letter.

“Commitment Period” means the period commencing on the Closing Date and ending
on the Maturity Date.

 

7



--------------------------------------------------------------------------------

“Competitor” means any investment vehicle, Affiliate thereof or Person whose
primary business is the management of investment vehicles (including funds of
funds or co-investment vehicles focused on achieving diversified exposure to
alternative investment vehicles), excluding any commercial or investment bank
(including any commercial or investment bank that sponsors investment vehicles);
provided that any investment vehicle sponsored by a commercial bank shall be
deemed a Competitor.

“Compliance Certificate” is defined in Section 8.1(b) hereof.

“Concentration Limits” means, with respect to each Investor classification, the
following concentration limits calculated as a percentage of the aggregate
Unused Commitments of all Borrowing Base Investors:

 

Investor Classification1

   Concentration Limit
(per Investor)   Concentration Limit
(in aggregate)

Rated Included Investor (dependent on applicable ratings below)

AAA/Aaa

   25.0%   N/A

AA+/Aa1 to AA-/Aa3

   20.0%   N/A

A+/A1 to A-/A3

   15.0%   N/A

BBB+/Baa1 to BBB-/Baa3

   10.0%   N/A

Other Concentration Limits

Non-Rated Included Investor

   10.0% - 25.0%   N/A

Corporate Designated Investor

   5.0%   N/A

Foreign Sovereign Designated Investor

   5.0%   20.0%

Fund-of-Funds Designated Investor

   3.0%   15.0%

Institutional Designated Investors

   N/A   35.0%

Special HNW Aggregation Investors

   100%   N/A

Other HNW Aggregation Investors

   1.0% - 10.0%   N/A

Individual HNW Investor

   1.0%   N/A

 

1 

The first Rating indicated in each case is the S&P Rating and the second Rating
indicated in each case above is the Moody’s Rating. In the event that the
Ratings are not equivalent, the Applicable Requirement shall be based on the
lower of the two Ratings. In the event an Investor has only one rating, that
Rating shall apply.

 

8



--------------------------------------------------------------------------------

provided, that for purposes of calculating the above Concentration Limits for
any Investor, each Investor and its investing affiliates shall be treated as a
single Investor. For purposes of this definition, (a) “Corporate Designated
Investor” means any Designated Investor that is not a Foreign Sovereign
Designated Investor, a Fund-of-Funds Designated Investor, an HNW Investor or an
HNW Aggregation Investor, (b) “Foreign Sovereign Designated Investor” means any
Designated Investor that is a foreign sovereign government or any agency,
instrumentality or political subdivision of a foreign sovereign government,
(c) “Fund-of-Funds Designated Investor” means any Designated Investor that is a
fund-of-funds, (d) “Institutional Designated Investor” means any Designated
Investor that is an Institutional Investor, (e) “Other HNW Aggregation
Investors” means any Designated Investor that is a HNW Aggregation Investor and
that is not, for avoidance of doubt, a Special HNW Aggregation Investor and (f)
“Individual HNW Designated Investor” means any Designated Investor that is a HNW
Investor that is a natural person or that is an investment vehicle or family
office where all of the beneficial owners thereof are exclusively natural
persons.

“Confidential Information” means, at any time, all data, reports,
interpretations, forecasts and records containing or otherwise reflecting
information concerning any Borrower, any Investor or any Affiliate of such
Person which is not available to the general public, together with analyses,
compilations, studies or other documents, which contain or otherwise reflect
such information made available by or on behalf of any Borrower, any Investor or
any such Affiliate pursuant to this Credit Agreement orally or in writing to any
Agent or any Lender or their respective attorneys, certified public accountants
or agents, but not any data or information that: (a) was or became generally
available to the public at or prior to such time (unless divulged by an Agent or
a Lender or such Agent’s or such Lender’s respective attorneys, certified public
accountants or agents); or (b) was or became available to an Agent or a Lender
or to such Agent’s or Lender’s respective attorneys, certified public
accountants or agents on a non-confidential basis from the Borrowers or any
Investor or any other source at or prior to such time other than as a result of
a prohibited (insofar as the relevant Agent or Lender is aware) disclosure by
such other source.

“Constituent Documents” means, for any Person, its constituent or organizational
documents, including: (a) in the case of the Initial Borrower, the Certificate
of Statutory Trust, the Trust Agreement and bylaws; (b) in the case of any other
statutory trust, the related certificate of statutory trust, trust agreement and
bylaws; (c) in the case of any limited partnership, exempted limited
partnership, joint venture, trust or other form of business entity, the limited
partnership, exempted limited partnership, joint venture or other applicable
agreement of formation and any agreement, statement, instrument, filing or
notice with respect thereto filed in connection with its formation with the
secretary of state, Registrar of Exempted Limited Partnerships or other
department in the jurisdiction of its formation, in each case as amended from
time to time; (d) in the case of any limited liability company, the articles of
formation, the articles of association, and operating agreement for such Person;
and (e) in the case of a corporation or an exempted company, the certificate,
memorandum or articles of incorporation, memorandum and articles of association
and/or the bylaws (as applicable) for such Person, in each such case as it may
be restated, modified, amended or supplemented from time to time.

 

9



--------------------------------------------------------------------------------

“Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to a Rollover of a LIBOR Loan from one Interest Period to the next
Interest Period.

“Contribution” means the capital contributions made by the Investors to the
Initial Borrower with respect to their Unused Commitments; “Contributions”
means, where the context may require, all Contributions, collectively.

“Controlled Group” means: (a) the controlled group of corporations as defined in
Section 1563 of the Internal Revenue Code; or (b) the group of trades or
businesses under common control as defined in Section 414(c) of the Internal
Revenue Code, in each case of which the Initial Borrower is a part.

“Conversion Date” means any LIBOR Conversion Date, Reference Rate Conversion
Date, or Daily LIBOR Conversion Date, as applicable.

“Conversion Notice” is defined in Section 2.3(c) hereof.

“Convert”, “Conversion”, and “Converted” shall refer to a conversion pursuant to
Section 2.3(c) or Section 4 hereof of one Type of Loan into another Type of
Loan.

“Cost of Funds” means, with respect to a Loan, the actual cost to a Lender of
funding or maintaining such Loan for the relevant Interest Period.

“Cost of Funds Rate” means a rate per annum notified by the applicable Lender as
soon as practicable after the occurrence of the events specified in Section 4.2
hereof which expresses as a percentage rate the actual Cost of Funds to such
Lender of funding Loans from whatever source it may reasonably select for the
applicable Interest Period.

“Credit Agreement” means this Revolving Credit Agreement, of which this
Section 1 forms a part, together with all amendments, modifications and
restatements hereof, and supplements and attachments hereto.

“Credit Facility” means the Loans and Letters of Credit provided to the
Borrowers by the Lenders under the terms and conditions of this Credit
Agreement.

“Credit Provider” means a Person providing a guaranty or other credit support,
in form and substance reasonably acceptable to the Administrative Agent, of the
obligations of a Borrowing Base Investor to make Contributions.

“Currency” means US Dollars or any Alternate Currency.

“Current Party” is defined in Section 12.12 hereof.

“Daily LIBOR” means for each day during any Interest Period, the London
interbank offered rate administered by ICE (or any other person that takes over
the administration of such rate) for deposits in US Dollars with a term
equivalent to one month, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
reasonably designated by the Administrative Agent from time to time) at the
Specified Time, changing when and as such rate changes.

 

10



--------------------------------------------------------------------------------

“Daily LIBOR Conversion Date” is defined in Section 2.3(c) hereof.

“Debt Limitations” means the limitations set forth in Section 9.11 hereof.

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including, without limitation, the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of the Loans or while any Letter of Credit is in effect or any Obligation
is outstanding or any Lender or Letter of Credit Issuer has any commitment to
extend credit hereunder.

“Default Rate” means (a) when used with respect to any overdue Obligations,
other than LIBOR Loans or Letter of Credit fees, an interest rate equal to
(i) the Reference Rate plus (ii) the Reference Rate Applicable Margin, if any,
applicable to Reference Rate Loans plus (iii) 2% per annum, (b) when used with
respect to any overdue LIBOR Loan, an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such Loan plus 2% per
annum, and (c) when used with respect to any overdue Letter of Credit fees, a
rate equal to the Applicable Margin plus 2% per annum.

“Defaulting Lender” means any Lender that: (a) has failed to make its Pro Rata
Share of any disbursement required to be made in respect of any Loan within
three (3) Business Days of when due; (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Business Days of the date when due, unless the
subject of a good faith dispute; (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding; (d) has notified the
Borrowers, any Agent or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Credit Agreement or has made a
public statement that it does not intend to comply with its funding obligations
under this Credit Agreement (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder or a loan under any such other
credit agreement and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied); (e) has, or has an entity
that controls such Lender that has, become the subject of a bankruptcy or
insolvency proceeding; or (f) has, or has a direct or indirect parent company
that has, become the subject of a Bail-In Action; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

11



--------------------------------------------------------------------------------

“Demand Notice” means the issuance of a “Drawdown Notice” (as defined in the
Subscription Agreements of the Initial Borrower) to the Investors for the making
of Contributions pursuant to and in accordance with the Constituent Documents of
the Initial Borrower; “Demand Notices” means, where the context may require, all
Demand Notices, collectively.

“Deposit Account Control Agreement” means the deposit account control agreement
among the Initial Borrower, the Administrative Agent and the Depository, as the
same may be amended, modified, supplemented or restated from time to time.

“Depository” means State Street Bank and Trust Company or any replacement
thereof which is an Eligible Institution.

“Designated Investor” means an Investor that (a) is approved in writing as a
Designated Investor by the Lenders, in their sole discretion, and (b) in respect
of which, except as otherwise determined by the Lenders, there has been
delivered to the Administrative Agent:

 

  (i)

a true and correct copy of the Subscription Agreement executed and delivered by
or on behalf of such Investor which shall be acceptable to the Administrative
Agent in its reasonable discretion (to the extent such Subscription Agreement
contains material changes or any errors or discrepancies from the applicable
approved form previously provided to the Administrative Agent), together with
the Initial Borrower’s countersignature(s) accepting such Subscription
Agreement, and any Constituent Documents of the Initial Borrower executed and
delivered by or on behalf of such Investor;

 

  (ii)

a true and correct copy of any Side Letter executed by or on behalf of such
Investor, which shall be acceptable to the Administrative Agent in its
reasonable discretion; and

 

  (iii)

if such Investor’s Subscription Agreement or any Constituent Document of the
Initial Borrower was signed by the Initial Borrower or any Affiliate thereof as
an attorney-in-fact on behalf of such Investor, the Administrative Agent shall
have received either (A) a copy of the power of attorney or other documentation
substantiating the authority of the Initial Borrower (or Affiliate thereof) to
sign on behalf of such Investor, such documentation to be in form and substance
reasonably acceptable to the Administrative Agent (it being understood and
agreed that any power of attorney given by any Investor to the Initial Borrower
(or Affiliate thereof) under the Constituent Documents as of the Closing Date is
in form and substance reasonably acceptable to the Administrative Agent for
purposes of executing any Constituent Document), or (B) a written opinion
(addressed to the Administrative Agent) of the Investor’s counsel (or of the
Initial Borrower’s counsel, who may assume the Investor’s existence and the
Investor’s authorization, execution and delivery of the applicable power of
attorney for this purpose and make such other assumptions as are reasonably
acceptable to the Administrative Agent) in form and substance satisfactory to
the Administrative Agent in its reasonable discretion, that such
attorney-in-fact has duly executed and delivered such Subscription Agreement or
Constituent Document, as the case may be, on behalf of such Investor, and that
such Subscription Agreement or Constituent Document, as the case may be, is as
binding upon such Investor as if the Investor had itself signed the same;

 

12



--------------------------------------------------------------------------------

provided that (1) any Designated Investor in respect of which an Exclusion Event
has occurred shall thereupon no longer be a Designated Investor until such time
as all Exclusion Events in respect of such Investor shall have been cured to the
satisfaction of the Administrative Agent in its sole discretion; and (2) each
approval under clause (a) and each restoration under clause (1) of this proviso
shall be subject to the satisfaction of such initial or ongoing conditions as
may reasonably be specified by the Administrative Agent at the time of initial
inclusion of such Investor as a Designated Investor. The Designated Investors as
of the Closing Date are those specified as being Designated Investors on the
Borrowing Base Certificate attached hereto as Exhibit A, as in effect on the
Closing Date. If a Designated Investor would not be a Designated Investor but
for the guaranty of its Credit Provider as contemplated in the definition of
“Credit Provider”, such Designated Investor shall provide evidence satisfactory
to the Administrative Agent of such guaranty.

“Distribution” is defined in Section 9.10 hereof.

“Dollar Equivalent” means, at any time on any date of determination: (a) with
respect to any amount denominated in US Dollars, such amount; and (b) with
respect to any amount denominated in an Alternate Currency, the equivalent
amount thereof in US Dollars as reasonably determined by the Administrative
Agent or the Letter of Credit Issuer, as applicable, at such time on the basis
of the Spot Rate as of the most recent Revaluation Date for the purchase of US
Dollars with such Alternate Currency.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority and subject to the Bail-In Legislation; (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition; or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any
EEA Financial Institution.

“Eligible Assignee” means: (a) a Lender; (b) an Affiliate of a Lender, or
(c) subject to the provisions of Section 12.11(c) hereof, any other Person;
provided that neither the Initial Borrower nor any Affiliate of the Initial
Borrower shall qualify as an Eligible Assignee; and provided, further, that it
shall not be unreasonable for the Borrowers to withhold consent to any
assignment which (i) could reasonably be expected to create additional
obligations of or risk to any Borrower or (ii) is to be made to a person that is
a fiduciary with respect to the assets of any ERISA Investor or would result in
a nonexempt prohibited transaction under ERISA or Section 4975 of the Internal
Revenue Code (taking into consideration all remedial actions provided for
herein).

 

13



--------------------------------------------------------------------------------

“Eligible Institution” means State Street Bank and Trust Company or any
depository institution, organized under the laws of the United States or any
state, having capital and surplus in excess of $200,000,000, the deposits of
which are insured by the Federal Deposit Insurance Corporation to the fullest
extent permitted by law and which is subject to supervision and examination by
federal or state banking authorities; provided that such institution also must
have a short-term unsecured debt rating of at least P-1 from Moody’s and at
least A-1 from S&P. If such depository institution publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder, as from time to time in effect.

“ERISA Investor” means an Investor that is: (a) an “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) subject to Part 4 of Title I of
ERISA; (b) any “plan” defined in and subject to Section 4975 of the Internal
Revenue Code; (c) a group trust, as described in Revenue Ruling 81-100, as
amended; or (d) a partnership or commingled account of an employee benefit plan
or plan described in (a) or (b) above, or any other entity whose assets include
or are deemed to include Plan Assets.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro Event” is defined in Section 4.11 hereof.

“Euros” mean the single, legal currency of the Participating Member States.

“Event of Default” is defined in Section 10.1 hereof.

“Excluded Investor” is defined in Section 2.1(d) hereof.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income, franchise Taxes
(imposed in lieu of net income Taxes), and branch profits Taxes, in each case,
(i) imposed by the jurisdiction (or any political subdivision thereof) under the
Laws of which such Recipient, as the case may be, is organized, maintains its
Applicable Lending Office or otherwise is resident for Tax purposes, or
(ii) that are Other Connection Taxes, (b) any Tax imposed by reason of the
failure of a Tax Indemnified Party to comply with Section 4.7(e) hereof, (c) any
withholding Taxes imposed pursuant to FATCA, and (d) any U.S. federal
withholding Taxes imposed on amounts payable to or for the account of a Lender
with respect to an applicable interest in a Loan or Lender Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Lender Commitment (other than pursuant to an assignment request
by a Borrower under Section 4.10 hereof) or (ii) such Lender changes its
Applicable Lending Office, except in each case to the extent that, pursuant to
Section 4.7 hereof, amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Lender Commitment or to such Lender immediately before it
changed its Applicable Lending Office.

 

14



--------------------------------------------------------------------------------

“Exclusion Event” is defined in Section 2.1(d) hereof.

“Extension Fee” has the meaning set forth in the applicable Fee Letter.

“Extension Request” means a written request by the Initial Borrower
substantially in the form attached hereto as Exhibit P to extend the initial
Stated Maturity Date in accordance with Section 2.14 hereof.

“Facility Increase” is defined in Section 2.13(a) hereof.

“Facility Increase Request” means a notice substantially in the form attached
hereto as Exhibit U pursuant to which the Initial Borrower requests an increase
of the Maximum Commitment Amount in accordance with Section 2.13 hereof.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
current or future regulations or official interpretations thereof (and any
similar amendments thereto or successor provisions that are not materially more
onerous to comply with), any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code, any intergovernmental
agreements entered into in connection with the implementation of such Sections
and any law, rule, regulation, official agreement or other guidance implementing
any such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Federal Reserve Act” means the Federal Reserve Act of 1913, as amended to the
date hereof and from time to time hereafter, and any successor statute.

“Fee Letter” means each Fee Letter between the Initial Borrower and the
Administrative Agent or any Lender, as each may be amended, supplemented or
otherwise modified from time to time.

“Funding Ratio” means (a) for a Governmental Plan Investor or other pension plan
not covered by clause (b) below, the total fair market value of the assets of
the plan divided by the actuarial present value of the plan’s total benefit
liabilities, as reported in such plan’s most recent audited financial statements
and (b) for a Pension Plan Investor, the funding target attainment percentage
reported on Schedule SB to the Form 5500 or the funded percentage for monitoring
the plan’s status reported on Schedule MB to the Form 5500, as applicable, as
reported on the most recent Form 5500 filed by such plan with the U.S.
Department of Labor.

“FX Reserve Amount” means, at any time of determination, the product of (a) the
FX Reserve Percentage and (b) the Dollar Equivalent of the sum of the aggregate
outstanding principal amount of Loans and the undrawn stated amount of all
outstanding Letters of Credit, in each case denominated in an Alternate Currency
at such time.

 

15



--------------------------------------------------------------------------------

“FX Reserve Percentage” means, as of any date of determination and for each
Alternate Currency, a percentage determined in the reasonable discretion of the
Administrative Agent to account for foreign exchange volatility, in each case
using a methodology that is sufficient to cover the 3-month foreign exchange
exposure of the Lenders at such date of determination at a ninety-five percent
(95%) confidence interval as calculated using Bloomberg BGN source data on the
FXFM screen of Bloomberg (or such other screen as may from time to time be in
effect); provided that any such percentage may be reset for any particular
Alternate Currency in connection with the delivery of any Borrowing Base
Certificate hereunder or on any Revaluation Date in the reasonable discretion of
the Administrative Agent if necessary to account for foreign exchange
volatility. As of the Closing Date, the FX Reserve Percentage for the below
Alternate Currencies is as follows:

 

Euro

     8.06 % 

Sterling

     11.24 % 

Canadian Dollar

     7.30 % 

Japanese Yen

     8.04 % 

Australian Dollars

     9.49 % 

“Generally Accepted Accounting Principles” means those generally accepted
accounting principles and practices that are recognized as such by the American
Institute of Certified Public Accountants or by the Financial Accounting
Standards Board or through other appropriate boards or committees thereof, and
that are consistently applied for all periods, after the Closing Date, so as to
properly reflect the financial position of the applicable Person, except that
any accounting principle or practice required to be changed by the Financial
Accounting Standards Board (or other appropriate board or committee of the said
Board) in order to continue as a generally accepted accounting principle or
practice may be so changed.

“Government Official” means an official, employee, instrumentality, or agent of
a government, political party, state-owned enterprise, or public international
organization.

“Governmental Authority” means any foreign governmental authority, the United
States of America, any State of the United States of America, and any
subdivision of any of the foregoing, and any agency, department, commission,
board, authority or instrumentality, bureau or court having or reasonably
claiming to have jurisdiction over any Borrower, any Agent, any Lender or the
Letter of Credit Issuer, or any of their respective businesses, operations,
assets, or properties.

“Governmental Plan Investor” means an Investor that is a pension plan as defined
in Section 3(3) of ERISA and that is also a governmental plan as defined in
Section 3(32) of ERISA.

 

16



--------------------------------------------------------------------------------

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations guaranteeing any Indebtedness of any other Person in any manner,
whether direct or indirect, and including, without limitation, any obligation,
whether or not contingent: (a) to purchase any such Indebtedness or other
obligation or any property constituting security therefor; (b) to advance or
provide funds or other support for the payment or purchase of such Indebtedness
or obligation or to maintain working capital, solvency or other balance sheet
condition of such other Person (including, without limitation, maintenance
agreements, comfort letters, take or pay arrangements, put agreements or similar
agreements or arrangements) for the benefit of the holder of Indebtedness of
such other Person; (c) to lease or purchase property, securities or services
primarily for the purpose of assuring the owner of such Indebtedness of the
ability of the primary obligor to make payment of such primary obligation; or
(d) to otherwise assure or hold harmless the owner of such Indebtedness or
obligation against loss in respect thereof; provided, however, that the term
Guaranty Obligations shall not include (w) endorsements of instruments for
deposit or collection in the ordinary course of business, (x) deposits or other
obligations to secure the performance of bids, trade contracts (other than for
borrowed money), (y) contingent obligations under customary “carve outs” in
non-recourse loan documentation, including, but not limited to, environmental
indemnities, guarantees of environmental indemnities and guarantees of
non-recourse carve-outs which are usual and customary in like transactions
involving incurrence of such obligations or liabilities made by subsidiaries of
such Person, and (z) other contingent obligations and liabilities which are not
shown as indebtedness in the financial statements of the Borrowers, including
but not limited to completion guaranties. The amount of any Guaranty Obligation
of any guaranteeing person shall be deemed to be the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless such maximum amount for which such
guaranteeing person may be liable is not stated or determinable, in which case
the amount of such Guaranty Obligation shall be such guaranteeing person’s
maximum reasonable anticipated liability in respect thereof as determined by
such Person in good faith.

“Hedging Agreements” means, collectively, interest rate protection agreements,
foreign currency exchange agreements, commodity purchase or option agreements or
other interest or exchange rate or commodity price hedging agreements.

“HNW Aggregation Investors” means, collectively, Investors which are dedicated
feeder funds established by a Person other than the Investment Advisor, the
Administrator and/or any of their respective Affiliates and with their
knowledge, primarily to facilitate the participation of certain HNW Investors in
the Initial Borrower, and each individually, a “HNW Aggregation Investor”.

“HNW Investor” means an Investor that is a domestic or international individual
Investor (or group of individuals organized as a trust or family office) or an
entity owned, controlled or established by a domestic or international
individual Investor (or group of individuals organized as a trust or family
office). For the avoidance of doubt, “HNW Investors” shall not include Special
HNW Aggregation Investors.

“ICE” means ICE Benchmark Administration Limited (or any successor thereto if
ICE Benchmark Administration Limited is no longer making LIBOR available).

 

17



--------------------------------------------------------------------------------

“Included Investor” means an Investor (a) that either (i) meets the Applicable
Requirement and at the request of the Initial Borrower has been approved in
writing as an Included Investor by the Administrative Agent, in its reasonable
discretion (which approval shall not be unreasonably withheld, provided that the
failure, after using commercially reasonable efforts, to obtain approval for
such Investor shall be deemed reasonable per se) (a “Rated Included Investor”),
or (ii) does not meet the Applicable Requirement but at the request of the
Initial Borrower has been approved in writing as an Included Investor by all of
the Lenders, in their sole discretion (a “Non-Rated Included Investor”); and
(b) in respect of which, except as otherwise determined by the Lenders, there
has been delivered to the Administrative Agent:

 

  (i)

a true and correct copy of the Subscription Agreement executed and delivered by
or on behalf of such Investor which shall be acceptable to the Administrative
Agent in its reasonable discretion (to the extent such Subscription Agreement
contains material changes or any errors or discrepancies from the applicable
approved form previously provided to the Administrative Agent), together with
the Initial Borrower’s countersignature(s) accepting such Subscription
Agreement, and any Constituent Documents of the Initial Borrower executed and
delivered by or on behalf of such Investor;

 

  (ii)

a true and correct copy of any Side Letter executed by or on behalf of such
Investor, which shall be acceptable to the Administrative Agent in its
reasonable discretion; and

 

  (iii)

if such Investor’s Subscription Agreement or any Constituent Document of the
Initial Borrower was signed by the Initial Borrower or any Affiliate thereof as
an attorney-in-fact on behalf of such Investor, the Administrative Agent shall
have received either (A) a copy of the power of attorney or other documentation
substantiating the authority of the Initial Borrower (or Affiliate thereof) to
sign on behalf of such Investor, such documentation to be in form and substance
reasonably acceptable to the Administrative Agent (it being understood and
agreed that any power of attorney given by any Investor to the Initial Borrower
(or Affiliate thereof) under the Constituent Documents as of the Closing Date is
in form and substance reasonably acceptable to the Administrative Agent for
purposes of executing any Constituent Document), or (B) a written opinion
(addressed to the Administrative Agent) of the Investor’s counsel (or of the
Initial Borrower’s counsel, who may assume the Investor’s existence and the
Investor’s authorization, execution and delivery of the applicable power of
attorney for this purpose and make such other assumptions as are reasonably
acceptable to the Administrative Agent) in form and substance satisfactory to
the Administrative Agent in its reasonable discretion, that such
attorney-in-fact has duly executed and delivered such Subscription Agreement or
Constituent Document, as the case may be, on behalf of such Investor, and that
such Subscription Agreement or Constituent Document, as the case may be, is as
binding upon such Investor as if the Investor had itself signed the same;

 

18



--------------------------------------------------------------------------------

provided that (1) any Included Investor in respect of which an Exclusion Event
has occurred shall thereupon no longer be an Included Investor until such time
as all Exclusion Events in respect of such Investor shall have been cured,
(x) in the case of any Rated Included Investor, to the satisfaction of the
Administrative Agent in its sole discretion and (y) in the case of any Non-Rated
Included Investor, to the satisfaction of all of the Lenders in their sole
discretion; and (2) each approval of a Rated Included Investor or a Non-Rated
Included Investor and each restoration under clause (1) of this proviso shall be
subject to the satisfaction of such initial or ongoing conditions as may
reasonably be specified by the Administrative Agent at the time of initial
inclusion of such Investor as an Included Investor. The Included Investors as of
the Closing Date are those specified as being Included Investors on the
Borrowing Base Certificate attached hereto as Exhibit A, as in effect on the
Closing Date. If an Included Investor would not be an Included Investor but for
the guaranty of its Credit Provider as contemplated in the definition of “Credit
Provider”, the Initial Borrower shall provide evidence satisfactory to the
Administrative Agent of such guaranty.

“Increase Effective Date” is defined in Section 2.13(b) hereof.

“Indebtedness” of any Person means, without duplication: (a) all obligations of
such Person for borrowed money or with respect to advances of any kind held by
such Person; (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, or upon which interest payments are customarily
made; (c) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (d) all obligations of such
Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business); (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on, or payable out of the proceeds of production from, property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed; (f) all Guaranty Obligations of such Person in respect
of Indebtedness of others; (g) all obligations of such Person under: (i) Capital
Leases; and (ii) any synthetic lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing product of such Person where
such transaction is considered borrowed money indebtedness for U.S. federal tax
purposes but is classified as an operating lease in accordance with Generally
Accepted Accounting Principles; (h) all obligations of such Person to repurchase
any securities which repurchase obligation is related to the issuance thereof;
(i) all net obligations of such Person in respect of or under Hedging
Agreements; (j) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and instruments of a like nature
or of such Person in respect of bankers’ acceptances; and (k) the aggregate
amount of uncollected accounts receivable of such Person subject at such time to
a sale of receivables (or similar transaction) regardless of whether such
transaction is effected without recourse to such Person or in a manner that
would not be reflected on the balance sheet of such Person in accordance with
Generally Accepted Accounting Principles. The Indebtedness of any Person shall
include the Indebtedness of any partnership or unincorporated joint venture or
similar entity for which such Person is legally obligated unless made
non-recourse to such Person by written agreement reasonably satisfactory to the
Administrative Agent. Notwithstanding the foregoing, Indebtedness shall not
include obligations and liabilities which are not shown as obligations or
liabilities on the financial statements of such Person.

“Indemnitee” is defined in Section 12.5(b) hereof.

 

19



--------------------------------------------------------------------------------

“Initial Borrower” is defined in the preamble to this Credit Agreement.

“Initial Lender” is defined in the preamble to this Credit Agreement.

“Initial Notice Period” is defined in Section 10.2 hereof.

“Initial Payment Date” is defined in Section 10.2 hereof.

“Institutional Investor” means any Investor that is not a HNW Investor, a HNW
Aggregation Investor or a Special HNW Aggregation Investor.

“Interest Option” means either (a) LIBOR or (b) the Reference Rate.

“Interest Payment Date” means: (a) with respect to any Reference Rate Loan,
either (i) the LIBOR Conversion Date (if such Reference Rate Loan is converted
into a LIBOR Loan pursuant to Section 2.3(c) and the accrued interest is not
capitalized as provided in Section 2.3(c)) or (ii) the twelfth (12th) calendar
day of each calendar month (or the next succeeding Business Day if such day is
not a Business Day) following the last day of each Interest Period for the
interest accruing during the preceding Interest Period; (b) with respect to any
LIBOR Loan in respect of which the applicable Borrower has selected Daily LIBOR,
the twelfth (12th) calendar day of each calendar month (or the next succeeding
Business Day if such day is not a Business Day) following the last day of each
Interest Period for the interest accruing during the preceding Interest Period;
(c) with respect to any other LIBOR Loan (i) in respect of which the applicable
Borrower has selected a one-month or three-month Interest Period, the last day
of such Interest Period for such LIBOR Loan (or the next succeeding Business Day
if such day is not a Business Day), and (ii) in respect of which the applicable
Borrower has selected a six-month, or subject to availability, twelve-month
Interest Period, the day of the month corresponding to the Borrowing date of
such LIBOR Loan occurring each third calendar month during such Interest Period
for such LIBOR Loan (or the next succeeding Business Day if such day is not a
Business Day); (d) the Maturity Date; and (e) the date of any prepayment of any
Loan made hereunder, as to the amount prepaid.

“Interest Period” means (a) with respect to any Reference Rate Loan,
(i) initially the period commencing on (and including) the date of the initial
purchase or funding of such Loan (or the related Reference Rate Conversion Date
pursuant to Section 2.3(c) hereof) and ending on (and including) the last
calendar day of such month and (ii) thereafter, each period commencing on (and
including) the first calendar day of the succeeding calendar month and ending on
(and including) the last calendar day of such month; (b) with respect to any
LIBOR Loan in respect of which the applicable Borrower has selected Daily LIBOR,
(i) initially the period commencing on (and including) the date of the initial
purchase or funding of such Loan (or the related LIBOR Conversion Date pursuant
to Section 2.3(c) hereof) and ending on (and including) the last calendar day of
such month and (ii) thereafter, each period commencing on (and including) the
first calendar day of the succeeding calendar month and ending on (and
including) the last calendar day of such month; and (c) with respect to any
other LIBOR Loan, the period commencing on (and including) the date of the
initial purchase or funding of such Loan (or the related LIBOR Conversion Date
pursuant to Section 2.3(c) hereof) and ending on (but excluding) the
corresponding date one month, three months, six months or, subject to
confirmation of availability by the applicable Lenders (i.e., a rate for such
Interest Period is available for quotation under LIBOR), twelve months, as
designated by the applicable Borrower in the applicable Request for Borrowing;
provided that:

 

20



--------------------------------------------------------------------------------

(A) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the preceding Business Day;

(B) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(A) above, end on the last Business Day of the applicable calendar month; and

(C) in the case of any Interest Period for any Loans which commences before the
Maturity Date and would otherwise end on a date occurring after the Maturity
Date, such Interest Period shall end on (but exclude) such Maturity Date and the
duration of each Interest Period which commences on or after the Maturity Date
shall be of such duration as shall be selected by the applicable Lender in its
sole discretion.

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

“Investment” means an investment made by the Initial Borrower.

“Investment Advisor” means GSO Asset Management LLC, a Delaware limited
liability company.

“Investment Advisory Agreement” means the Investment Advisory Agreement, dated
as of October 1, 2018, between the Initial Borrower and the Investment Advisor,
as the same may be amended, restated, modified, supplemented or amended and
restated from time to time.

“Investment Exclusion Event” means the exclusion or excuse of any Investor from
participating in a particular Investment pursuant to either (a) such Investor’s
Side Letter or (b) such Investor’s Subscription Agreement, in each case, where
(i) the Investor is entitled to such exclusion or excuse under the applicable
Subscription Agreement or the applicable Side Letter (i.e., the Initial Borrower
has no discretion to permit or prevent such exclusion or excuse) or (ii) the
failure to so exclude or excuse such Investor could, in the reasonable
determination of the Initial Borrower, reasonably be expected to result in a
material adverse effect under the applicable Constituent Documents.

“Investment Period” means the “Initial Drawdown Period” as that term is defined
in the Trust Agreement.

“Investor” means any Person that is listed as such on the Borrowing Base
Certificate attached hereto as Exhibit A (or on a revised Borrowing Base
Certificate delivered to the Administrative Agent in accordance with
Section 8.1(h) hereof) and incorporated herein by reference or is admitted to
the Initial Borrower as a shareholder in accordance with the terms of the
Initial Borrower’s Constituent Documents; “Investors” means all of such Persons,
collectively.

“Investor Information” is defined in Section 12.17 hereof.

 

21



--------------------------------------------------------------------------------

“Joinder Agreement” means an agreement contemplated by Section 12.11(e) hereof,
pursuant to which a new lender joins the Credit Facility as a Lender.

“Judgment Currency” is defined in Section 12.20 hereof.

“KYC Compliant” means any Person who has satisfied all requests for information
from the Lenders (through the Administrative Agent, as permitted) as may be
reasonably required for the Lenders to comply with “know-your-customer” and
other anti-terrorism, anti-money laundering and similar rules and regulations
and related policies and who would not result in any Lender being non-compliant
with any such rules and regulations and related policies were such Person to
enter into a banking relationship with such Lender.

“Laws” means, collectively, all international, foreign, Federal, state and local
laws, statutes, treaties, rules, guidelines, directives, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law; provided that
notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and all regulations, rules,
guidelines, requests or directives thereunder or issued in connection therewith
relating to capital and liquidity requirements and (b) all regulations, rules,
guidelines, requests or directives promulgated or issued by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in Law”, regardless of the date enacted, adopted or issued.

“Lender Commitment” means, for each Lender, the amount set forth opposite its
name on Schedule II or on its respective Assignment and Acceptance Agreement or
Joinder Agreement, as the same may be reduced from time to time by the Initial
Borrower, pursuant to Section 3.6 hereof, or by further assignment by such
Lender pursuant to Section 12.11(c) hereof. The Lender Commitments shall be
denominated in US Dollars.

“Lenders” means Bank of America and each of the other lending institutions that
shall become a Lender hereunder pursuant to Section 12.11(c) or Section 12.11(e)
hereof.

“Letter of Credit” means any letter of credit issued by the Letter of Credit
Issuer pursuant to Section 2.8 hereof either as originally issued or as the same
may, from time to time, be amended or otherwise modified or extended.

“Letter of Credit Issuer” means Bank of America, or any Lender or Affiliate of
such Lender so designated, and which accepts such designation, by the
Administrative Agent and approved by the Initial Borrowers

“Letter of Credit Liability” means the sum of (a) the aggregate undrawn stated
amount of all outstanding Letters of Credit plus (b) the aggregate amount drawn
under all Letters of Credit for which the Letter of Credit Issuer and the
Lenders, or any one of them, has not yet received payment or reimbursement (in
the form of a conversion of such liability to Loans, or otherwise) as required
by Section 2.8 hereof.

 

22



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to fifty percent (50%) of the
Maximum Commitment Amount at the time of issuance of any Letter of Credit;
provided, however, that Letters of Credit denominated in an Alternate Currency
shall comply with the sublimit set forth in the definition of “Alternate
Currency Sublimit”.

“LIBOR” means, for any LIBOR Loan:

(a) denominated in US Dollars, at the option of the applicable Borrower, either
(x) Daily LIBOR or (y) the rate per annum equal to the London interbank offered
rate administered by ICE (or any Person that takes over administration of such
rate) or a comparable or successor rate which rate is approved by the
Administrative Agent and the Initial Borrower in their commercially reasonable
discretion, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be reasonably
designated by the Administrative Agent from time to time) at the Specified Time,
for deposits in US Dollars (for delivery on the first day of the applicable
Interest Period) with a term equivalent to such Interest Period;

(b) denominated in a LIBOR Quoted Currency (other than US Dollars), the rate per
annum equal to LIBOR or a comparable or successor rate which rate is approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
reasonably designated by the Administrative Agent from time to time and approved
by the Initial Borrower in their commercially reasonable discretion) at the
Specified Time, for deposits in the relevant Currency (for delivery on the first
day of the applicable Interest Period) with a term equivalent to such Interest
Period;

(c) denominated in Canadian Dollars, CDOR;

(d) denominated in Australian Dollars, BBSY; and

(e) denominated in any other Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternate Currency at the time such Alternate
Currency is approved by the Administrative Agent and the Lenders;

provided that, if more than one rate is published by Bloomberg (or such other
commercially available source providing quotations of LIBOR or CDOR, as
applicable, as designated by the Administrative Agent from time to time), the
applicable rate shall be the arithmetic mean of all such rates (rounded upwards
if necessary to the nearest 1/100 of 1%). If for any reason the rate specified
in any of the preceding clauses (i) through (iv) is not available, then “LIBOR”
shall mean the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which, as determined by the Administrative Agent in accordance
with its customary practices, deposits in the applicable Currency in an amount
comparable to the Loans then requested are being offered to leading banks at the
Specified Time: (x) in the case of Loans denominated in an Alternate Currency,
on the date that is two (2) Business Days prior to the date such rate shall
apply for settlement in

 

23



--------------------------------------------------------------------------------

immediately available funds by leading banks in the London or Canadian interbank
market, as applicable, for a period equal to the Interest Period selected, or
(y) in the case of Loans denominated in US Dollars, (I) on the same day such
rate shall apply for settlement in immediately available funds by leading banks
in the London interbank market for a period equal to one month if such rate is
to replace the rate specified in clause (a)(x) above or (II) on the date that is
two (2) Business Days prior to the date such rate shall apply for settlement in
immediately available funds by leading banks in the London interbank market for
a period equal to the Interest Period selected if such rate is to replace the
rate specified in clause (a)(y) above; provided, further that LIBOR shall, in no
event, exceed the Reference Rate; provided, further that, to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection with any rate set forth in this definition, the approved rate shall
be applied in a manner consistent with market practice; provided, further that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and as notified to
the Borrowers. If the calculation of LIBOR (or any applicable LIBOR Successor
Rate adopted together with LIBOR Successor Rate Conforming Changes pursuant to
Section 4.12 hereof) results in a LIBOR rate of less than zero (0), LIBOR or
such LIBOR Successor Rate, as applicable, shall be deemed to be zero (0) for all
purposes under the Loan Documents.

“LIBOR Conversion Date” is defined in Section 2.3(c) hereof.

“LIBOR Cutoff” means the Specified Time.

“LIBOR Loan” means a Loan that bears interest at a rate based on LIBOR.

“LIBOR Quoted Currency” means each of the following currencies: US Dollars,
Euros, Pounds Sterling and Yen, in each case as long as there is a published
LIBOR rate with respect thereto.

“LIBOR Reserve Requirement” means, at any time, the maximum rate at which
reserves (including, without limitation, any marginal, special, supplemental or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor thereto) by member banks of the Federal Reserve System against: (a)
“Eurocurrency liabilities” (as such term is used in Regulation D); (b) any
category of liabilities which includes deposits by reference to which Adjusted
LIBOR is to be determined; or (c) any category of extensions of credit or other
assets which include LIBOR Loans. LIBOR shall be adjusted automatically on and
as of the effective date of any change in the LIBOR Reserve Requirement. Each
determination by the Administrative Agent of the LIBOR Reserve Requirement
shall, in the absence of manifest error, be conclusive and binding.

“LIBOR Successor Rate” is defined in Section 4.12(a) hereof.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Reference
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be mutually agreed
by the Administrative Agent and the Initial Borrower, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration

 

24



--------------------------------------------------------------------------------

thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent and the Initial
Borrower mutually agree).

“Lien” means any lien, mortgage, security interest, security assignment, charge,
tax lien, pledge, encumbrance, or conditional sale or title retention
arrangement, or any other interest in property designed to secure the repayment
of indebtedness, whether arising by agreement or under common law, any statute,
law, contract, or otherwise.

“Loan Documents” means this Credit Agreement, the Notes (including any renewals,
extensions, re-issuances and refundings thereof), each of the Collateral
Documents, each Assignment and Acceptance, each Borrower Guaranty, each Fee
Letter and such other agreements and documents, and any amendments or
supplements thereto or modifications thereof that are executed or delivered
pursuant to the terms of this Credit Agreement or any of the other Loan
Documents and any additional documents delivered in connection with any such
amendment, supplement or modification that the parties thereto agree shall
constitute a “Loan Document” hereunder.

“Loans” means the groups of LIBOR Loans and Reference Rate Loans made by the
Lenders to the Borrowers pursuant to the terms and conditions of this Credit
Agreement and certain other related amounts specified in Section 2.8(g)(i),
Section 2.9(f), Section 3.3(c) and Section 3.3(d) hereof shall be treated as
Loans pursuant to Section 2.8(g)(i), Section 2.9(f), Section 3.3(c) and
Section 3.3(d) hereof, respectively).

“Margin Stock” has the meaning assigned thereto in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the rights of,
or benefits available to, the Lenders under the Loan Documents; (b) the
Borrowers’ ability to pay the Obligations when due in accordance with the terms
of the Loan Documents; (c) the Borrowers’ (taken as a whole) ability to perform
its material obligations under any Loan Document to which it is a party; (d) the
legality, validity, binding effect or enforceability of any Loan Document;
(e) the ability of the Initial Borrower to issue Demand Notices; or (f) the
obligations of the Borrowing Base Investors under the Initial Borrower’s
Constituent Documents to make Contributions with respect to their Unused
Commitments.

“Material Amendment” is defined in Section 9.4 hereof.

“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date upon which the Administrative Agent declares the Obligations due and
payable after the occurrence of an Event of Default; (c) 30 days prior to the
termination of the Initial Borrower’s Constituent Documents; (d) 30 days prior
to the date on which the Initial Borrower’s ability to call Contributions for
the purpose of repaying the Obligations is terminated and (e) the date upon
which the Initial Borrower terminates all of the Lender Commitments pursuant to
Section 3.6 hereof or otherwise.

“Maximum Commitment Amount” means $200,000,000, as the same may be reduced
pursuant to Section 3.6 hereof or increased pursuant to Section 2.13 hereof.

 

25



--------------------------------------------------------------------------------

“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by applicable Law on such day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Non-Excluded Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Non-Rated Included Investor” is defined in the definition of “Included
Investor”.

“Notes” means the promissory notes provided for in Section 3.1 hereof, and all
promissory notes delivered in substitution or exchange therefor, as such notes
may be amended, restated, reissued, extended or modified, and the Qualified
Borrower Notes; and “Note” means any one of the Notes.

“Obligations” means all present and future indebtedness, obligations, and
liabilities of the Borrowers to the Lenders, and all renewals and extensions
thereof (including, without limitation, Loans, Letters of Credit, or both), or
any part thereof, arising pursuant to this Credit Agreement (including, without
limitation, the indemnity provisions hereof) or represented by the Notes and
each Borrower Guaranty, and all interest accruing thereon, and attorneys’ fees
incurred in the enforcement or collection thereof, regardless of whether such
indebtedness, obligations, and liabilities are direct, indirect, fixed,
contingent, joint, several, or joint and several; together with all
indebtedness, obligations and liabilities of the Borrowers to the Lenders
evidenced or arising pursuant to any of the other Loan Documents, and all
renewals and extensions thereof, or any part thereof.    For purposes of any
Collateral Document, so long as the Credit Facility is in effect, “Obligations”
shall also include (x) any liability of any Borrower to any Lender (or Affiliate
thereof) under (i) any interest rate, currency and commodity swap agreement, cap
agreement or collar agreement, (ii) any other agreement or arrangement with a
Lender (or Affiliate thereof) designed to protect such Borrower against
fluctuations in interest rates, currency exchange rates or commodity prices or
(iii) any option of such Borrower to enter into any of the foregoing and (y) all
liabilities to any Lender under or in connection with any arrangement of any
Borrower with any Lender (or Affiliate thereof) in respect of overdraft
protection, corporate credit cards, corporate purchase cards, automated clearing
house services and other treasury, depositary and cash management services.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Operating Company” means an “operating company”, a “venture capital operating
company” or a “real estate operating company”, each as defined in the Plan Asset
Regulations.

“Other Claims” is defined in Section 5.5 hereof.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

26



--------------------------------------------------------------------------------

“Other Taxes” is defined in Section 4.7(c) hereof.

“Participant” is defined in Section 12.11(b) hereof.

“Participant Register” is defined in Section 12.11(b) hereof.

“Participating Member State” means any member state of the European Union that
adopts or has adopted (and has not ceased to adopt) the Euro as its lawful
currency in accordance with legislation of the European Union relating to the
Economic and Monetary Union.

“Patriot Act” is defined in Section 12.18 hereof.

“Pending Demand Notice” means any Demand Notice that has been issued to
Investors and that has not yet been (a) cancelled or withdrawn or (b) funded by
the applicable Investor, but with respect to which such Investor is not in
default under the terms of the Initial Borrower’s Constituent Documents beyond
any notice and cure period specified therein, where applicable.

“Pension Plan Investor” means an ERISA Investor that is an “employee pension
benefit plan” within the meaning of Section 3(2) of ERISA and is subject to
Title IV of ERISA.

“Permitted Liens” is defined in Section 9.2 hereof.

“Permitted RIC Distributions” means, with respect to each taxable year, any
Distributions determined by the Initial Borrower in good faith to be required to
be made in order to maintain the Initial Borrower’s tax status under Section 851
of the Internal Revenue Code or to avoid the payment of any tax imposed under
Section 852(b)(1), Section 852(b)(3) or Section 4982 of the Internal Revenue
Code.

“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, exempted company, limited liability
company, nonprofit corporation, partnership, exempted limited partnership,
sovereign government or agency, instrumentality, or political subdivision
thereof, or any similar entity or organization.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), including any single-employer plan or multiemployer plan
(as such terms are defined in Section 4001(a)(15) and in Section 4001(a)(3) of
ERISA, respectively), that is subject to Title IV of ERISA or Section 412 of the
Internal Revenue Code, each as established or maintained for employees of any
Borrower or any member of the Controlled Group.

“Plan Asset Regulations” means 29 C.F.R. §2510.3-101, et seq., as modified by
Section 3(42) of ERISA, as the same may be amended from time to time.

“Plan Assets” means “plan assets” within meaning of the Plan Asset Regulations.

 

27



--------------------------------------------------------------------------------

“Potential Default” means any condition, act or event which, with the giving of
notice or lapse of time or both, would become an Event of Default.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prepayment Notice” is defined in Section 3.5 hereof.

“Prime Rate” means, for any date, a per annum rate equal to the rate of interest
announced from time to time by the Administrative Agent to its prime customers
as its “prime rate” for such date. The Prime Rate may be, but is not intended to
be, the lowest rate of interest charged by the Administrative Agent, any Lender
or Letter of Credit Issuer or any other financial institution in connection with
extensions of credit to borrowers.

“Principal Obligations” means, on any date of determination, the sum, without
duplication, of (a) the aggregate outstanding principal amount of the Loans plus
(b) the Letter of Credit Liability.

“Pro Rata Share” means, with respect to each Lender, the percentage obtained
from the fraction: (a) (i) the numerator of which is the Lender Commitment of
such Lender; and (ii) the denominator of which is the aggregate Lender
Commitments of all Lenders; or (b) in the event the Lender Commitments have been
terminated: (i) the numerator of which is the Lender Commitment of such Lender
as in effect immediately prior to such termination; and (ii) the denominator of
which is the aggregate Lender Commitments of all Lenders as in effect
immediately prior to such termination.

“Proceedings” is defined in Section 7.9 hereof.

“Proposed Amendment” is defined in Section 9.4 hereof.

“Qualified Borrower” is defined in Section 2.9(a) hereof.

“Qualified Borrower Note” is defined in Section 2.9(d) hereof.

“Rated Included Investor” is defined in the definition of “Included Investor”.

“Rated Investor” means any Investor that has a Rating (or that has a Credit
Provider, Sponsor or Responsible Party that has a Rating). In the event an
Investor, its Credit Provider, Sponsor or Responsible Party has more than one
Rating, from S&P or Moody’s, then the lowest of such Ratings shall be the
applicable Rating. In the event an Investor has only one rating, that Rating
will apply.

“Rating” means, for any Person, its senior unsecured debt rating (or equivalent
thereof, such as, but not limited to, a corporate credit rating, issuer
rating/insurance financial strength rating (for an insurance company), general
obligation rating or credit enhancement program (for a governmental entity), or
revenue bond rating (for an educational institution or a governmental entity))
from either S&P or Moody’s.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Letter of Credit Issuer, as applicable.

 

28



--------------------------------------------------------------------------------

“Reference Rate” means the greatest of: (a) the Prime Rate, (b) the Federal
Funds Rate plus fifty (50) basis points, and (c) Adjusted LIBOR (based on Daily
LIBOR) plus one hundred (100) basis points. Each change in the Reference Rate
shall become effective without prior notice to any Borrower automatically as of
the opening of business on the day of such change in the Reference Rate.

“Reference Rate Applicable Margin” has the meaning set forth in the applicable
Fee Letter.

“Reference Rate Conversion Date” is defined in Section 2.3(c) hereof.

“Reference Rate Loan” means a Loan made hereunder with respect to which the
interest rate is calculated by reference to the Reference Rate.

“Register” is defined in Section 12.11(f) hereof.

“Regulation D,” “Regulation T,” “Regulation U” and “Regulation X” means
Regulation D, T, U or X, as the case may be, of the Board of Governors of the
Federal Reserve System, from time to time in effect, and shall include any
successor regulation relating to reserve requirements or margin requirements, as
the case may be, applicable to member banks of the Federal Reserve System.

“Request for Borrowing” is defined in Section 2.3 hereof.

“Request for Letter of Credit” is defined in Section 2.8(b) hereof.

“Required Lenders” means, at any time: (a) Lenders (other than the Defaulting
Lenders) holding an aggregate Pro Rata Share of greater than fifty percent (50%)
of the Lender Commitments (excluding the Lender Commitments of any Defaulting
Lenders); or (b) at any time that the Lender Commitments are zero (0), Lenders
(other than the Defaulting Lenders) owed an aggregate Pro Rata Share of greater
than fifty percent (50%) of the Obligations outstanding at such time; provided
that if at any time there is only one Lender party hereto, then “Required
Lenders” shall mean such Lender.

“Required Payment Time” means, (a) promptly on demand but in no event later than
two (2) Business Days following such demand, to the extent such funds are
available in a Collateral Account and credited to or held for the Initial
Borrower; and (b) otherwise within fifteen (15) Business Days of demand, to the
extent that it is necessary for the Initial Borrower to issue Demand Notices
(and the Initial Borrower will issue such Demand Notices and the Initial
Borrower shall make such payment promptly after the Contributions relating to
such Demand Notices are received).

“Responsible Officer” means any President, Chief Operating Officer, Senior
Managing Director, General Counsel, Managing Director, Chief Compliance Officer,
Director, Chief Financial Officer, Executive Vice President, Vice President,
Secretary, Assistant Secretary, Treasurer, Assistant Treasurer, Chief Legal
Officer or other duly authorized officer, manager or director of (a) a
corporation or an exempted company, (b) the general partner of a limited
partnership or an exempted limited partnership or if such general partner is
itself a limited partnership or an exempted limited partnership, its general
partner, or (c) a limited liability company or the managing member thereof.

 

29



--------------------------------------------------------------------------------

“Responsible Party” means, for any Governmental Plan Investor: (a) if the state
under which the Governmental Plan Investor operates is obligated to fund the
Governmental Plan Investor and is liable to fund any shortfalls, the state; and
(b) otherwise, the Governmental Plan Investor itself.

“Revaluation Date” means: (a) each date of the making of any Loan or an
issuance, amendment, renewal or extension of a Letter of Credit; (b) the date of
any Exclusion Event; and (c) each other date on which any of the Administrative
Agent, the Letter of Credit Issuer or a Borrower shall reasonably request (which
may not be more than once in any calendar month).

“RIC Distribution Notice” means a written notice setting forth the calculation
of any Permitted RIC Distribution with respect to the Initial Borrower and
certifying that the Initial Borrower remains a “regulated investment company”
under Subchapter M of the Internal Revenue Code.

“Rollover” means the renewal of all or any part of any LIBOR Loan upon the
expiration of the Interest Period with respect thereto, pursuant to Section 2.3
hereof.

“Rollover Notice” is defined in Section 2.3(b) hereof.

“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.

“Sanctioned Country” means a country or territory that is the subject or target
of Sanctions (which includes, at the time of this Credit Agreement, Crimea,
Cuba, Iran, North Korea, and Syria).

“Sanctioned Person” means a Person that is (a) currently the subject or target
of Sanctions or (b) located, organized or resident in a Sanctioned Country.

“Sanctions” means any sanctions administered or enforced by the United States
government, including, without limitation, the U.S. Department of State, the
U.S. Department of the Treasury, OFAC, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority.

“Scheduled Unavailability Date” is defined in Section 4.12(a) hereof.

“Secured Parties” means the Agents, the Lenders and the Letter of Credit
Issuers.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

“Side Letter” means any side letter executed by or on behalf of an Investor with
the Initial Borrower with respect to such Investor’s rights and/or obligations
under its Subscription Agreement or the Initial Borrower’s Constituent
Documents.

“Sole Lead Arranger” is defined in the preamble to this Credit Agreement.

“Solvent” means, with respect to the Initial Borrower, as of any date of
determination, that as of such date:

 

30



--------------------------------------------------------------------------------

(a) the fair value of the assets of the Initial Borrower and the aggregate
Unused Commitments are greater than the total amount of liabilities, including
contingent liabilities, of the Initial Borrower;

(b) the fair value of the assets of the Initial Borrower and the aggregate
Unused Commitments are not less than the amount that will be required to pay the
probable liability of the Initial Borrower on its debts as they become absolute
and matured;

(c) the Initial Borrower does not intend to, and does not believe that it will,
incur debts or liabilities beyond its ability to pay as such debts or
liabilities become absolute and matured; and

(d) the Initial Borrower is not engaged in a business or transaction, and is not
about to engage in a business or transaction, for which its assets and the
aggregate Unused Commitments would constitute unreasonably small capital.

For the purposes of this definition, the amount of contingent liabilities (such
as litigation, guarantees, and pension plan liabilities) at any time shall be
computed as the amount which, in light of all the facts and circumstances
existing at the time, represents the amount which can be reasonably expected to
become an actual or matured liability.

“Special HNW Aggregation Investor” means an aggregation vehicles sourced by
Merrill Lynch Alternative Investments, JPMorgan Private Bank, Morgan Stanley, or
any other well-known private wealth management firm approved by the
Administrative Agent in its sole discretion, subject to organizational
documentation that is reasonably acceptable to Administrative Agent.

“Special HNW Aggregation Investor Letter Agreements” means the letter
agreement(s) by and among the applicable Special HNW Aggregation Investor(s) and
the Administrative Agent, as amended, restated, supplemented or modified from
time to time in accordance with the terms thereof.

“Specified Time” means the applicable day and time determined in accordance with
Schedule III.

“Sponsor” means, for any Pension Plan Investor, a sponsor as that term is
understood under ERISA, specifically, the entity that established the plan and
is responsible for the maintenance of the plan and, in the case of a plan that
has a sponsor and participating employers, the entity that has the ability to
amend or terminate the plan.

“Spot Rate” for an Alternate Currency on any Revaluation Date means the spot
rate for the purchase of such Alternate Currency with US Dollars as set forth on
the applicable Bloomberg screen page at the Specified Time on such Revaluation
Date. In the event that such rate does not appear on the applicable Bloomberg
screen page, the Spot Rate with respect to such Alternate Currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as the Administrative Agent or the Letter of Credit Issuer may
determine, in their reasonable discretion; provided, that if at the time of any
such Revaluation Date, for any reason, no such Spot Rate is being quoted, the
Administrative Agent or Letter of Credit Issuer may obtain such spot rate from
another commercially available source reasonably designated by the
Administrative Agent or Letter of Credit Issuer.

 

31



--------------------------------------------------------------------------------

“Stated Maturity Date” means November 6, 2019, subject to extension as set forth
in Section 2.14 hereof.

“Subscription Agreement” means a Subscription Agreement substantially in the
form of the applicable subscription agreement previously provided to the
Administrative Agent executed by an Investor in connection with the subscription
for an equity interest in the Initial Borrower, as amended, restated,
supplemented or otherwise modified from time to time. “Subscription Agreements”
means, where the context may require, all Subscription Agreements, collectively.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Non-Excluded Taxes or Other Taxes.

“Tax Indemnified Parties” means, collectively, the Lenders and the Agents; and
“Tax Indemnified Party” means any of the foregoing.

“Tax Payment” means either the increase in a payment made by a Borrower to a Tax
Indemnified Party under Section 4.7(a) hereof or a payment under the indemnity
in Section 4.7(d) hereof.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Transfer” means to assign, convey, exchange, pledge, sell, set-off, transfer or
otherwise dispose.

“Trust Agreement” means the Second Amended and Restated Agreement and
Declaration of Trust of the Initial Borrower, dated as of October 1, 2018, as
the same may be amended, restated, modified, supplemented or amended and
restated from time to time.

“Type of Loan” means a LIBOR Loan or a Reference Rate Loan.

“UCC” means the Uniform Commercial Code as adopted in the State of New York and
any other state from time to time, which governs creation or perfection (and the
effect thereof) of security interests in any collateral for the Obligations.

“Uncalled Commitment” means, with respect to any Investor at any time, such
Investor’s Unused Commitment minus any portion of such Investor’s Unused
Commitment that is subject to a Pending Demand Notice.

“Unused Commitment” means, with respect to any Investor at any time, such
Investor’s undrawn capital commitment under the Initial Borrower’s Constituent
Documents.

“Unused Portion” is defined in Section 2.12(a) hereof.

 

32



--------------------------------------------------------------------------------

“Upfront Fee” means the upfront fees payable to the Lenders in connection with
their initial Lender Commitments on the Closing Date or any increases pursuant
to Section 2.13 herein, as set forth in the applicable Fee Letter.

“US Dollars” and the sign “$” means lawful currency of the United States of
America.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” means lawful currency of Japan.

1.2 Other Definitional Provisions.

(a) All terms defined in this Credit Agreement shall have the above-defined
meanings when used in the Notes or any other Loan Documents or any certificate,
report or other document made or delivered pursuant to this Credit Agreement,
unless otherwise defined in such other document.

(b) Defined terms used in the singular shall import the plural and vice versa.

(c) The words “hereof,” “herein,” “hereunder,” and similar terms when used in
this Credit Agreement shall refer to this Credit Agreement as a whole and not to
any particular provisions of this Credit Agreement.

(d) “Including” and similar terms shall be deemed to be followed by “without
limitation” unless in fact followed by “without limitation” or a similar term.

(e) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(f) Any reference to the Administrator or the Investment Advisor shall be deemed
to be a reference to any successor thereto.

1.3 Exchange Rates; Currency Equivalents. Loans and Letters of Credit shall be
available to the Borrowers in the applicable currencies specified herein,
provided that, for purposes of determining the remaining Available Commitment,
the Principal Obligations shall always be calculated in US Dollars by converting
the Principal Obligations in an Alternate Currency into its Dollar Equivalent.
The Administrative Agent or the Letter of Credit Issuer shall, as of each
Revaluation Date, determine the applicable Spot Rates to be used for making such
calculations. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.

 

33



--------------------------------------------------------------------------------

1.4 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
Dollar Equivalent of the maximum face amount of such Letter of Credit available
to be drawn at such time after giving effect to all increases thereof
contemplated by such Letter of Credit or the documentation related thereto,
whether or not such maximum face amount is in effect at such time.

1.5 Times of Day. Unless otherwise specified in the Loan Documents, time
references are to time in the city of New York, New York.

1.6 Schedules and Exhibits. All references in this Credit Agreement to any
schedule or exhibit hereto shall mean such schedule or exhibit, as applicable,
as the same may be amended, amended and restated, supplemented, replaced or
otherwise modified from time to time in accordance with the terms of this Credit
Agreement. Each of the schedules and exhibits to this Credit Agreement may be
modified from time to time as matters set forth in such schedule or exhibit, as
applicable, are updated or modified in accordance with the terms of this Credit
Agreement.

1.7 References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to Constituent Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 2. REVOLVING CREDIT LOANS AND LETTERS OF CREDIT

2.1 The Lender Commitment.

(a) Committed Amount. Subject to the terms and conditions herein set forth, the
Lenders agree, during the Commitment Period to (i) extend to the Borrowers a
revolving line of credit and (ii) participate in Letters of Credit issued by the
Letter of Credit Issuer for the account of the Borrowers.

(b) Limitation on Borrowings and Re-borrowings. Except as provided in clause
(c) below, the Lenders shall not be required to advance any Borrowing or
Rollover, if:

(i) after giving effect to such Borrowing or Rollover: (x) the Dollar Equivalent
of the Principal Obligations would exceed the Available Commitment or (y) the
Alternate Currency Liability would exceed the Alternate Currency Sublimit;
provided that the foregoing restrictions with respect to Rollovers shall apply
only to the extent of the amount such Rollover exceeds the Available Commitment
or the Alternate Currency Sublimit as of such date, as applicable; or

(ii) an Event of Default or, to any Borrower’s or the Administrative Agent’s
knowledge, Potential Default under Section 10.1(a), (e), (f), (g), (h), (i),
(j), (o) or (p) exists.

 

34



--------------------------------------------------------------------------------

(c) Exceptions to Limitations. Conversions to Reference Rate Loans and Rollovers
shall be permitted in the situations described in clauses (i) and (ii) of
Section 2.1(b) above, in each case, unless the Administrative Agent has
otherwise accelerated the Obligations or exercised other rights that terminate
the Lender Commitments under Section 10.2 hereof.

(d) Exclusion Events. If any of the following events (each, an “Exclusion
Event”) shall occur with respect to any Borrowing Base Investor (or, if
applicable, the Sponsor, Responsible Party, or Credit Provider of such
Investor), (whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body) (such Investor hereinafter referred to as
an “Excluded Investor”), such Investor shall no longer be a Borrowing Base
Investor until such time as all Exclusion Events in respect of such Investor,
shall have been cured in accordance with the definition of Included Investor or
Designated Investor, as applicable:

(i) it shall: (A) apply for or consent to the appointment of a receiver,
trustee, custodian, intervenor, or liquidator of itself or of all or a
substantial part of its assets; (B) file a voluntary petition as debtor in
bankruptcy or admit in writing that it is unable to pay its debts as they become
due; (C) make a general assignment for the benefit of creditors; (D) file a
petition or answer seeking reorganization or an arrangement with creditors or
take advantage of any Debtor Relief Laws; (E) file an answer admitting the
material allegations of, or consent to, or default in answering, a petition
filed against it in any bankruptcy, reorganization, or insolvency proceeding; or
(F) take personal, partnership, limited liability company, corporate or trust
action, as applicable, for the purpose of effecting any of the foregoing;

(ii) (A) an involuntary case or other proceeding shall be commenced against it,
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of sixty (60) days; or (B) an order, order for relief, judgment, or
decree shall be entered by any court of competent jurisdiction or other
competent authority approving a petition seeking such Investor’s (or its
Sponsor’s, Responsible Party’s or Credit Provider’s, as applicable)
reorganization or appointing a receiver, custodian, trustee, intervenor, or
liquidator of such Person or of all or substantially all of its assets;

(iii) other than in connection with an Investment Exclusion Event, such Investor
shall (x) repudiate or declare unenforceable its obligation to make
Contributions with respect to its Unused Commitment to the capital of the
Initial Borrower pursuant to a Demand Notice, (y) shall otherwise disaffirm any
material provision of its Subscription Agreement or the applicable Constituent
Documents,

 

35



--------------------------------------------------------------------------------

or (z) give any written notice to the Initial Borrower that (1) it may not fund
future Contributions (other than in connection with an Investment Exclusion
Event) or comply with the provisions of its Subscription Agreement or the
applicable Constituent Documents or (2) it intends to withdraw, retire or resign
(excluding any right to do so which is documented in such Investor’s Side
Letter, but including any written notice that it intends to exercise such right)
from the Initial Borrower;

(iv) other than in connection with an Investment Exclusion Event, such Investor
shall fail to make a Contribution with respect to its Unused Commitment when
required pursuant to a Demand Notice for a period of ten (10) Business Days
beyond the initial due date therefor (without regard to any cure or notice
periods provided under the applicable Constituent Documents or such Investor’s
Subscription Agreement or Side Letter), or, to the Initial Borrower’s knowledge,
shall otherwise be in default under or in breach of any material provision of
its Subscription Agreement (or related Side Letter) or the applicable
Constituent Documents, and such other default or breach shall continue for a
period of ten (10) Business Days; provided that, any Special HNW Aggregation
Investor or HNW Aggregation Investor in the Initial Borrower shall only be
subject to exclusion from the Borrowing Base under this clause in the event that
its underlying interestholders holding 10% or more of such Investor’s total
Commitment to the Initial Borrower fail to make a contribution to such Investor
within ten (10) Business Days of the initial due date therefor (without regard
to any cure or notice periods provided under such Special HNW Aggregation
Investor’s or HNW Aggregation Investor’s Constituent Documents);

(v) any representation or warranty made by such Investor under the applicable
Constituent Documents, its Subscription Agreement (or related Side Letter), or
any guaranty or related document executed by such Investor’s Credit Provider
shall prove to be untrue or inaccurate in any material respect, as of the date
on which such representation or warranty is made and such circumstance remains
uncured for five (5) Business Days after the earlier of (A) the Administrative
Agent’s delivery of notice thereof to the Initial Borrower and (B) the Initial
Borrower’s actual knowledge of such circumstance;

(vi) such Investor shall Transfer (other than any Transfer comprised of a pledge
or other encumbrance which is covered by clause (vii) below) its interest in the
Initial Borrower and be released from its obligation under the applicable
Constituent Documents to make Contributions, provided that if such Investor
shall Transfer less than all of its interest in the Initial Borrower, only the
Transferred portion shall be subject to exclusion;

(vii) such Investor shall encumber its interest in the Initial Borrower,
provided that if such Investor shall encumber less than all of its interest in
the Initial Borrower, only the encumbered portion shall be subject to exclusion;
and provided further that, if the Initial Borrower delivers evidence that such
encumbrance will not materially affect the creditworthiness of the Investor or
the obligation of the Investor under the applicable Constituent Documents and
Subscription Agreement to fund Contributions with respect to its Unused
Commitment, the Administrative Agent (in consultation with the Lenders) will
evaluate such evidence in good faith to determine if a waiver of the exclusion
is reasonable, but such waiver shall be in the sole discretion of the
Administrative Agent;

 

36



--------------------------------------------------------------------------------

(viii) in the case of any such Investor that is a Rated Included Investor (or
its Sponsor, Responsible Party or Credit Provider, as applicable), it shall fail
to maintain the Applicable Requirement for such Investor required in the
definition of “Applicable Requirement” in Section 1 hereof;

(ix) in the case of any such Investor that is a Non-Rated Included Investor or a
Designated Investor (or its Sponsor, Responsible Party or Credit Provider, as
applicable), the failure to observe or maintain any terms or conditions required
by the Administrative Agent in writing in connection with such Investor’s
becoming a Non-Rated Included Investor or a Designated Investor (including, for
the avoidance of doubt, with respect to any Designated Investor that is a
Special HNW Aggregation Investor, the failure of such Investor to maintain the
agreements, covenants or representations contained in, or otherwise violate the
terms of, any applicable Special HNW Aggregation Investor Letter);

(x) in the case of any such Investor that is a Non-Rated Included Investor or a
Designated Investor, the occurrence of any circumstance or event that would
reasonably be expected to impair, impede or jeopardize the obligation of such
Investor to fulfill its obligations to make Contributions under its Subscription
Agreement or the applicable Constituent Documents;

(xi) in the case of any Non-Rated Included Investor (or its Credit Provider), to
the Initial Borrower’s knowledge, such Investor shall fail to maintain a net
worth (determined in accordance with Generally Accepted Accounting Principles)
of at least seventy-five percent (75%) of the net worth (or, if calculated
instead, net assets) of such Investor, measured as of the date of the most
recent financial statements of such Investor prior to its initial designation as
an Included Investor;

(xii) such Investor shall withdraw, retire or resign from the Initial Borrower;

(xiii) the Initial Borrower fails to deliver to the Administrative Agent, from
time to time upon the request of the Administrative Agent pursuant to
Section 8.18 hereof, a certificate setting forth for such Investor the remaining
amount of its Unused Commitment which it is obligated to fund;

(xiv) there is a material breach or written repudiation by such Investor’s
Credit Provider of its obligations under its guaranty of the obligations of such
Investor or the occurrence of any event contemplated by clause (i), (ii), (viii)
or (ix) of this Section 2.1(d) with respect to such Credit Provider;

 

37



--------------------------------------------------------------------------------

(xv) the Initial Borrower cancels, reduces, excuses, terminates or abates the
Unused Commitment of such Investor without the prior written consent of the
Lenders, provided that if an Investor is excused or precluded from a specific
Contribution in accordance with the terms of the applicable Constituent
Documents or Side Letter (including any Investment Exclusion Event) or its
Unused Commitment is otherwise reduced or abated, the portion of the Unused
Commitment so excused, precluded, reduced or abated will be excluded from the
Available Commitment but such Investor will not be deemed to be subject to an
Exclusion Event;

(xvi) the Unused Commitment of such Investor ceases to be Collateral other than
through the actions of the Administrative Agent or the Lenders;

(xvii) such Investor becomes listed on any list published by OFAC (or Her
Majesty’s Treasury or any other comparable regulatory body having jurisdiction
over any Lender) as a Person with whom dealings are prohibited under OFAC
regulations (or those of Her Majesty’s Treasury or any other comparable
regulatory body having jurisdiction over any Lender) or, to the actual knowledge
of the Initial Borrower or any Agent (without making any inquiry), such
Investor’s funds used in connection with this transaction are derived from
illegal or suspicious activities;

(xviii) with respect to any Non-Rated Included Investor, the Administrative
Agent is unable to obtain annual updated financial information for such Investor
or such Investor’s Credit Provider within thirty (30) days after written request
from the Administrative Agent to the Initial Borrower to the extent such
financial information is not otherwise publicly available;

(xix) such Investor shall be (i) a director or executive officer (within the
meaning of the Sarbanes-Oxley Act of 2002) or a full-time employee of The
Blackstone Group L.P., (ii) a current spouse of any individual described in the
foregoing clause (i) or (iii) an entity (including a family office but excluding
The Blackstone Group L.P. or any Affiliate thereof) that an individual described
in the foregoing clause (i) or (ii) uses for the purpose of making personal
investments;

(xx) to the Initial Borrower’s knowledge, any final judgment or decree for the
payment of money which in the aggregate exceeds twenty percent (20%) of the net
worth (or, if calculated instead, net assets) of such Investor (or its Sponsor,
Responsible Party or Credit Provider, as applicable) shall be rendered against
such Person, and (A) any such judgment or decree shall not be discharged, paid,
bonded or vacated within thirty (30) days, (B) enforcement proceedings shall be
commenced by any creditor on any such judgment or decree and shall not be stayed
or (C) a reputable insurance company shall provide written notice of its refusal
of coverage or defense with respect thereto;

(xxi) in the case of any such HNW Investor that is a natural person, such HNW
Investor is deceased;

 

38



--------------------------------------------------------------------------------

(xxii) in the case of any such Investor that is a Special HNW Aggregation
Investor, its administrator or sponsor (or such other administrator or sponsor
acceptable to the Administrative Agent in its sole discretion) ceases to serve
as the administrator or sponsor for such Investor; or

(xxiii) such Investor amends its Side Letter in any way (including pursuant to
any “most favored nations” clause) that the Administrative Agent determines
would materially impair the Lenders’ collateral rights.

(e) Mandatory Prepayment/Excess Loans Outstanding. If, on any day:

(i) the Dollar Equivalent of the aggregate Principal Obligations exceeds the
Available Commitment (including, without limitation, as a result of an Exclusion
Event) or the aggregate Alternate Currency Liability exceeds the Alternate
Currency Sublimit; or

(ii) the Dollar Equivalent of the aggregate Principal Obligations of the
Borrowers exceeds the maximum amount of Indebtedness permitted to be incurred
under the Constituent Documents of the Borrowers;

then the applicable Borrower shall pay, on or before the Required Payment Time
following the earlier of actual knowledge thereof or notice from the
Administrative Agent, such excess to the Administrative Agent, for the benefit
of the Secured Parties, in immediately available funds (except to the extent any
such excess is addressed by Section 2.1(g) hereof). The Initial Borrower hereby
agrees that the Administrative Agent may withdraw from any Collateral Account
amounts therein credited to or held for the Initial Borrower any Contributions
deposited therein for the benefit of the Initial Borrower and apply the same to
the Principal Obligations owing by the Initial Borrower until such time as the
payment obligations of this Section 2.1(e) have been satisfied in full.

(f) [Reserved].

(g) Excess Letters of Credit Outstanding. If any excess calculated pursuant to
Section 2.1(e) hereof is attributable to undrawn Letters of Credit, the
applicable Borrower shall pay such excess to the Administrative Agent, for the
account of the Letter of Credit Issuer, when required pursuant to the terms of
Section 2.1(e) hereof for deposit into the Cash Collateral Account, as security
for such portion of the Obligations of such Borrower. Unless otherwise required
by law, upon the earlier to occur of: (i) a change in circumstances such that
the Dollar Equivalent of the aggregate Principal Obligations of the Borrowers no
longer exceeds the Available Commitment (so long as no Event of Default or
Potential Default has occurred and is continuing); or (ii) the full and final
payment of the Obligations and the expiration or termination of all Letters of
Credit, the Administrative Agent shall return to the applicable Borrower(s) any
amounts remaining in the Cash Collateral Account.

2.2 Revolving Credit Commitment. Subject to the terms and conditions herein set
forth, each Lender severally agrees, on any Business Day, during the Commitment
Period, to make Loans in US Dollars or in one or more other Alternate Currencies
to each of the Borrowers at any

 

39



--------------------------------------------------------------------------------

time and from time to time in an aggregate Dollar Equivalent principal amount at
any one time outstanding up to such Lender’s Lender Commitment at any such time;
provided that, after making any such Loans: (a) the Dollar Equivalent of such
Lender’s Principal Obligations would not exceed such Lender’s Lender Commitment;
(b) the Dollar Equivalent of the Principal Obligations would not exceed the
Available Commitment; and (c) the Alternate Currency Liability would not exceed
the Alternate Currency Sublimit; provided, further, that Reference Rate Loans
shall only be available in US Dollars. Subject to the foregoing limitation, the
conditions set forth in Section 6 hereof and the other terms and conditions
hereof, the Borrowers may borrow, repay without penalty or premium, and
re-borrow hereunder, during the Commitment Period. Each Borrowing pursuant to
this Section 2.2 shall be funded in accordance with Section 2.5 hereof. No
Lender shall be obligated to fund any Loan if the interest rate applicable
thereto under Section 2.6 hereof would exceed the Maximum Rate in effect with
respect to such Loan.

2.3 Manner of Borrowing. Each Borrowing hereunder shall be made by a single
Borrower (it being understood and agreed that any Qualified Borrower’s
Obligations shall be guaranteed by the Initial Borrower in accordance with
Section 2.9 hereof). The applicable Borrower shall give the Administrative Agent
notice at the Agency Services Address of the date of each requested Borrowing
hereunder, which notice may be by telephone, if confirmed in writing, facsimile,
electronic mail, or other written communication substantially in the form of
Exhibit E attached hereto (a “Request for Borrowing”). Each Request for
Borrowing: (a) shall be furnished to the Administrative Agent no later than the
Specified Time; and (b) must specify: (i) the amount of such Borrowing; (ii) the
Interest Option; (iii) in the case of a request for LIBOR Loans, the Interest
Period therefor and currency (which shall be, subject to Section 2.2 hereof, US
Dollars or an Alternate Currency); and (iv) including a confirmation that such
Borrowing will be secured (either directly or indirectly) by a first priority,
exclusive security interest and Lien (subject to Permitted Liens), granted to
the Secured Parties, in and on 100% of the Unused Commitments of all Investors,
which can be satisfied by checking the box next to such confirmation in a
Request for Borrowing. If multiple Borrowers are requesting a Borrowing on the
same date, then a separate Request for Borrowing shall be submitted by each
applicable Borrower (or such Request for borrowing shall specify the respective
amounts being requested by each applicable Borrower). Any Request for Borrowing
received by the Administrative Agent after the Specified Time shall be deemed to
have been given by the applicable Borrower on the next succeeding Business Day.
No Request for Borrowing shall be required to be delivered in connection with
any Borrowing under Section 2.8(g)(i), 2.9(f), 2.12(b), 3.3(c) or 3.3(d) hereof.

(a) Request for Borrowing. Each Request for Borrowing shall be substantially in
the form attached hereto as Exhibit E (with blanks appropriately completed in
conformity herewith and signed by a Responsible Officer of the applicable
Borrower), shall be delivered to the Agency Services Address, and shall be
deemed to constitute a representation and warranty by the applicable Borrower
providing such Request for Borrowing (and, additionally, it is agreed by each
other Borrower that it shall also be deemed to constitute a representation and
warranty by each such Borrower as to itself) that the conditions (other than the
qualification that any condition is satisfactory to the Administrative Agent or
its counsel) specified in Sections 6.1 (with respect to the initial advance
under this Credit Agreement), 6.2 and 6.3 hereof (with respect to the initial
advance under this Credit Agreement to a Qualified Borrower) have been satisfied
on and as of the date of the applicable Borrowing, and that:

 

40



--------------------------------------------------------------------------------

(i) The representations and warranties herein (other than those in Section 7.8
hereof, which shall be replaced with the condition in Section 2.3(a)(ii) below)
and in the other Loan Documents are true and correct in all material respects on
and as of the date of such Request for Borrowing, with the same force and effect
as if made on and as of such date (except to the extent of changes in facts or
circumstances that have been disclosed in writing to the Administrative Agent
and do not constitute an Event of Default or a Potential Default or to the
extent such representations and warranties relate to an earlier or specific
date);

(ii) No Event of Default or, to its knowledge, Potential Default under
Section 10.1(a), (e), (f), (g), (h), (i), (j), (o) or (p) exists and is
continuing at such date;

(iii) Other than as disclosed to the Administrative Agent in writing, the
Borrowers have no knowledge or reason to believe any Investor would be entitled
to exercise an excuse or exemption right (including any Investment Exclusion
Event) under the Initial Borrower’s Constituent Documents, any Subscription
Agreement or any Side Letter with respect to any Investment being acquired in
whole or in part with any proceeds of the related Loan (provided, that if the
Borrowers have disclosed a potential excuse or exemption right (including any
Investment Exclusion Event) to the Administrative Agent in writing, the excused
portion of the applicable Investor’s or Investors’ Unused Commitment shall be
excluded from the calculation of the Available Commitment with respect to the
applicable Borrowing, but the requesting Borrower(s) shall not be prohibited
from Borrowing upon satisfaction of the other conditions therefor); and

(iv) After giving effect to such Borrowing (i) the Dollar Equivalent of the
Principal Obligations as of such date will not exceed the Available Commitment
as of such date and (ii) the Alternate Currency Liability as of such date will
not exceed the Alternate Currency Sublimit as of such date.

Each Request for Borrowing shall be revocable, subject to Section 2.3(h) and
Borrowers’ compliance with Section 4.6 hereof.

(b) Rollovers. No later than the Specified Time, the applicable Borrower shall
give the Administrative Agent written notice at the Agency Services Address
(which notice may be via fax, electronic mail, or by telephone, if confirmed in
writing promptly thereafter) substantially in the form of Exhibit G attached
hereto (the “Rollover Notice”) whether it desires to renew a LIBOR Loan (other
than a LIBOR Loan bearing interest based on Daily LIBOR). The Rollover Notice
shall also specify the length of the Interest Period selected by the applicable
Borrower with respect to such Rollover. Each Rollover Notice shall be revocable,
subject to the applicable Borrowers’ compliance with Section 4.6 hereof and the
provisions of this paragraph. If the applicable Borrower fails to timely give
the Administrative Agent the Rollover Notice with respect to any LIBOR Loan,
such Borrower shall be deemed to have elected to continue such LIBOR Loan as a
LIBOR Loan with an Interest Period of one (1) month commencing on the expiration
of the preceding Interest Period.

 

41



--------------------------------------------------------------------------------

(c) Conversions. Any Borrower shall have the right, with respect to: (i) any
Reference Rate Loan, on any Business Day (a “LIBOR Conversion Date”), to convert
such Reference Rate Loan to a LIBOR Loan; (ii) any LIBOR Loan denominated in US
Dollars, on any Business Day (a “Reference Rate Conversion Date”), to convert
such LIBOR Loan to a Reference Rate Loan; or (iii) any Reference Rate Loan or
LIBOR Loan denominated in US Dollars (other than a LIBOR Loan bearing interest
based on Daily LIBOR), on any Business Day (a “Daily LIBOR Conversion Date”), to
convert such Loan to a LIBOR Loan bearing interest based on Daily LIBOR;
provided that the applicable Borrower shall, on such Conversion Date, make the
payments required by Section 4.6 hereof, if any, in either case, by giving the
Administrative Agent written notice at the Agency Services Address (which notice
may be via fax, electronic mail, or by telephone (if confirmed in writing
promptly thereafter)) substantially in the form of Exhibit G attached hereto (a
“Conversion Notice”) of such selection no later than the Specified Time. Each
Conversion Notice shall be revocable, provided that the Borrowers shall
indemnify each Lender against any loss or expense (other than loss of margin or
spread) actually incurred by such Lender, either directly or indirectly.
Notwithstanding the foregoing, upon the Borrowing of each Reference Rate Loan
hereunder (including, for the avoidance of doubt, in connection with any
Borrowing related to the drawing under a Letter of Credit under Section 2.8(g)
hereof), the applicable Borrower shall be deemed to have simultaneously
delivered to the Administrative Agent (i) a Conversion Notice to convert such
Reference Rate Loan to a LIBOR Loan bearing interest based on Daily LIBOR and
with a LIBOR Conversion Date that is three (3) Business Days after such date of
Borrowing and (ii) a notice that it elects to capitalize the interest due on
such Reference Rate Loan as of the related LIBOR Conversation Date pursuant to
Section 3.3(d) hereof unless, in the case of any such Borrowing of a Reference
Rate Loan, the applicable Borrower provides notice in the related Request for
Borrowing that they elect not to convert such Reference Rate Loan into a LIBOR
Loan.

(d) Lender Funding Shall be Proportional. Except to the extent provided in
Section 2.3(g) or 2.8(f), each Lender shall make each requested Loan in
accordance with its Pro Rata Share thereof.

(e) Interest Periods. No more than a total of fifteen (15) LIBOR Loans may be
outstanding hereunder at any one time during the Commitment Period.

(f) Administrative Agent Notification of the Lenders. The Administrative Agent
shall promptly notify each Lender (and will use good faith efforts to make such
notification on the day such notice is timely received from the applicable
Borrower(s)) of the receipt of a Request for Borrowing, a Conversion Notice or a
Rollover Notice, the amount of the Borrowing and the amount of such Lender’s
share of the applicable Loans, the date the Borrowing is to be made, the
Interest Option and currency, the Interest Period selected, if applicable, and
the applicable rate of interest.

 

42



--------------------------------------------------------------------------------

(g) Loan Allocations. In accordance with Section 2.8(f), the Letter of Credit
Issuer may participate exclusively in the Letter of Credit Liability. As a
result of such exclusive participation, the aggregate Principal Obligations may
from time to time be allocated among the Lenders in proportions other than their
Pro Rata Share. As a result, and notwithstanding anything herein to the
contrary, the funding of Loans by the Lenders shall be allocated as provided in
this Section 2.3(g). If at any time a Borrowing is requested when there is no
Letter of Credit Liability outstanding and the existing Loans are allocated in
accordance with each Lender’s Pro Rata Share, such Loan shall be funded by each
Lender in accordance with its Pro Rata Share. If at any time a Borrowing is
requested at a time when there is Letter of Credit Liability outstanding or if
the Loans are not currently allocated among all Lenders in accordance with their
Pro Rata Share, the Administrative Agent shall allocate the funding of such
Borrowing on a nonratable basis to the Lenders until the Dollar Equivalent of
the aggregate Principal Obligations are again allocated among all Lenders in
accordance with their Pro Rata Share; the purpose of such nonratable allocation
being to keep each Lender in a utilized position as close to its Pro Rata Share
as possible. In addition, (i) in the event that a Borrower seeks to obtain the
issuance of a Letter of Credit pursuant to Section 2.8 but the Commitment of the
Lender that is the Letter of Credit Issuer is insufficient to support such
issuance, the Administrative Agent shall reallocate Loans to the other Lenders
so as to create sufficient available Commitment from the Letter of Credit Issuer
for the relevant Letter of Credit (and to the extent the Letter of Credit Issuer
has an insufficient Commitment to cover such Letter of Credit, then ratably from
the other Lenders that participate in such excess Letter of Credit amount
pursuant to Section 2.8(c)), provided that (A) such Borrower will be liable in
all respects for any breakage or other costs in accordance with Section 4.6
resulting from such reallocation, and (B) any such reallocation pursuant to this
Section 2.3(g) which requires a Lender to make a funding shall be subject to the
notice and timing provisions with respect to Loans set forth in Section 2.3 and
(ii) in the event a Letter of Credit Issuer funds a drawing under a Letter of
Credit and such drawing is not reimbursed by the relevant Borrower as set forth
in Section 2.8(g), resulting in the aggregate Principal Obligations then being
funded in the Currency of such Letter of Credit among the Lenders other than in
accordance with their Pro Rata Share, then so long as no Event of Default or, to
the knowledge of any Borrower, Potential Default shall have occurred and be
continuing, on the next Interest Payment Date or the next date of a Rollover or
Conversion with respect to such Loan, as applicable, the Administrative Agent
shall reallocate Loans to the other Lenders so that all Principal Obligations
are funded by the Lenders as close as reasonably possible to their Pro Rata
Share, provided that any such reallocation pursuant to this Section 2.3(g) which
requires a Lender to make a funding shall be subject to the Administrative Agent
giving advance notice sufficient to comply with the applicable time period in
Section 2.3 to each such Lender.

(h) Revocability of Requests for Borrowing. Requests for Borrowings for
Reference Rate Loans shall be irrevocable. Each Request for Borrowing for LIBOR
Loans completed and signed by the applicable Borrower in accordance with
Section 2.3(a) shall be revocable by such Borrower so long as such revocation is
received by the Administrative Agent no later than one (1) Business Day prior to
the requested date of the Borrowing; provided that the Borrowers shall indemnify
each Lender against any loss or expense (other than loss of margin or spread)
actually incurred by such Lender, either directly or indirectly, as a result of
any failure by the applicable Borrower to complete such Borrowing, including,
without limitation, any loss or expense (other than loss of margin or spread)
reasonably incurred by the Administrative Agent or any Lender, either directly
or indirectly, by reason of the liquidation or reemployment of funds acquired by
such Lender

 

43



--------------------------------------------------------------------------------

(including funds obtained by issuing promissory notes or obtaining deposits or
loans from third parties) in order to fund such Borrowing except to the extent
such loss or expense is due to the gross negligence or willful misconduct of
such Person. A certificate of the Administrative Agent or applicable Lender
setting forth the amount of any such cost, loss or expense, and the basis for
the determination thereof and the calculation thereof, shall be delivered to the
applicable Borrower and shall, in the absence of a manifest error, be conclusive
and binding.

2.4 Minimum Loan Amounts. Each Loan shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $1,000,000 (or, if applicable,
the Dollar Equivalent of such amounts) (or such other amounts as reasonably
agreed by the Administrative Agent); provided that in addition to the foregoing,
a Reference Rate Loan may be in an aggregate amount that is equal to the entire
unused balance of the total Lender Commitments or that is required to finance
the reimbursement of a Letter of Credit under Section 2.8(g) hereof or that is
equal to the amount of any interest payment or unused commitment fees that are
permitted to be capitalized as a Capitalized Interest Loan or a Capitalized
Unused Commitment Fee Loan, as applicable, in accordance with Section 2.12(b) or
Section 3.3(d) hereof, as applicable.

2.5 Funding. Subject to fulfillment of all applicable conditions set forth
herein, by no later than the Specified Time, each Lender shall wire-transfer the
proceeds of its Pro Rata Share of each Borrowing in immediately available funds
to the Administrative Agent for the account of the applicable Borrower for value
and, upon fulfillment of all applicable conditions set forth herein, by no later
than the Specified Time, the Administrative Agent shall (i) if the account
specified in the related Request for Borrowing is maintained with the
Administrative Agent, deposit such proceeds, in immediately available funds,
into such account, and (ii) otherwise, initiate a wire transfer of such proceeds
to the account specified in the related Request for Borrowing. The failure of
any Lender to advance the proceeds of its Pro Rata Share of any Borrowing
required to be advanced hereunder shall not relieve any other Lender of its
obligation to advance the proceeds of its Pro Rata Share of any such Borrowing
required to be advanced hereunder. Absent contrary written notice from a Lender,
the Administrative Agent may assume that each Lender has made its Pro Rata Share
of the requested Borrowing available to the Administrative Agent on the
applicable borrowing date, and the Administrative Agent may, in reliance upon
such assumption (but is not required to), make available to the applicable
Borrower a corresponding amount. If a Lender fails to make its Pro Rata Share of
any requested Borrowing available to the Administrative Agent on the applicable
borrowing date, then the Administrative Agent may recover the applicable amount:
(a) from such Lender, on demand, together with interest at the Federal Funds
Rate for the period commencing on the date the amount was made available to the
applicable Borrower by the Administrative Agent and ending on (but excluding)
the date the Administrative Agent recovers the amount from such Lender; or
(b) if such Lender fails to pay such amount within three (3) Business Days of
the Administrative Agent’s demand, then from the applicable Borrower by the
Required Payment Time; together with interest at a rate per annum equal to the
rate applicable to the requested Borrowing for the period commencing on the
borrowing date and ending on (but excluding) the date the Administrative Agent
recovers the amount from such Borrower. The liabilities and obligations of each
Lender hereunder shall be several and not joint, and neither the Administrative
Agent nor any Lender shall be responsible for the performance by any other
Lender of its obligations hereunder. Any payment by a Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent. Each Lender hereunder
shall be liable to the Borrowers only for the amount of its respective Lender
Commitment.

 

44



--------------------------------------------------------------------------------

2.6 Interest.

(a) LIBOR. The unpaid principal amount of each LIBOR Loan shall bear interest at
a rate per annum which shall be equal to the Adjusted LIBOR plus the Applicable
Margin for the applicable Interest Period.

(b) Reference Rate. The unpaid principal amount of each Reference Rate Loan
shall bear interest at a rate per annum which shall from day to day be equal to
the Reference Rate in effect from day to day plus the Reference Rate Applicable
Margin.

(c) Change in Rate; Past Due Amounts; Calculations of Interest. Interest on the
unpaid principal balance of (i) each LIBOR Loan shall be calculated on the basis
of the actual days elapsed in a year consisting of 360 days (provided that LIBOR
Loans denominated in Pounds Sterling or Australian Dollars shall be calculated
on the basis of the actual days elapsed in a year consisting of 365 days (or 366
days, as the case may be)) and (ii) each Reference Rate Loan (other than when
the Reference Rate is calculated based off LIBOR) shall be calculated on the
basis of the actual days elapsed in a year consisting of 365 days (or 366, as
the case may be). If any principal of, or interest on, the Obligations is not
paid when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), then (in lieu of the interest rate provided in
Section 2.6(a) or (b) above, as applicable) such overdue amount shall bear
interest at the Default Rate until such amount is paid. If any fee payable under
this Credit Agreement or any Fee Letter is not paid when due, such overdue
amount shall bear interest at a per annum rate equal to the Default Rate until
such amount is paid.

2.7 Determination of Rate. The Administrative Agent shall calculate each
interest rate applicable to LIBOR Loans and Reference Rate Loans hereunder in
accordance with the terms set forth in this Credit Agreement. The Administrative
Agent shall give prompt notice to each Borrower and to the Lenders of each rate
of interest so calculated, and its calculation thereof shall be conclusive and
binding in the absence of manifest error.

2.8 Letters of Credit.

(a) Letter of Credit Commitment. Subject to the terms and conditions hereof, on
any Business Day during the Commitment Period, the Letter of Credit Issuer shall
issue Letters of Credit in such aggregate face amounts and currencies as any
Borrower may request; provided that: (i) on the date of issuance, the Dollar
Equivalent of the Letter of Credit Liability (after giving effect to the
issuance of any such Letter of Credit) will not exceed an amount equal to the
lesser of: (A) the remainder of: (1) the Available Commitment as of such date
minus (2) the Dollar Equivalent of the Principal Obligations (excluding the
Letter of Credit Liability) as of such date and (B) the Letter of Credit
Sublimit on such date; (ii) the expiry date of each Letter of Credit shall not
be later than the earlier of (A) twelve (12) months after the date of issuance
without the Administrative Agent’s and the Letter of Credit Issuer’s consent, in
their sole discretion, or (B) thirty (30)

 

45



--------------------------------------------------------------------------------

days prior to the Stated Maturity Date, provided, however, that (1) a Borrower
may request, and the Letter of Credit Issuer shall issue, a Letter of Credit
that has extension provisions for an automatic extension for twelve (12) months
from the initial expiry date thereof or any future expiry date, so long as such
Letter of Credit permits the Letter of Credit Issuer to elect not to extend the
Letter of Credit for any such additional period by written notice to such
Borrower and beneficiary at least thirty (30) days prior to the relevant expiry
date, and (2) the Letter of Credit Issuer may issue one or more Letters of
Credit with expiry dates later than the date set forth in the foregoing clause
(B), so long as the Borrowers, with respect to any Letter of Credit with an
expiry date beyond the Stated Maturity Date, obtain the Letter of Credit
Issuer’s consent, in their sole discretion, and Cash Collateralize such
Letter(s) of Credit (in the Currency of such Letter(s) of Credit unless
otherwise consented to by all Lenders in their sole discretion) at least thirty
(30) calendar days prior to the Stated Maturity Date in an amount equal to the
undrawn stated amount of the applicable Letter of Credit (it being understood
that, without the consent of the Letter of Credit issuer in its sole discretion,
no Letter of Credit shall mature beyond or be extended beyond the date that is
364 days after the Stated Maturity Date); and (iii) the Letter of Credit Issuer
shall be under no obligation to issue any Letter of Credit if, after the Closing
Date (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Letter of Credit
Issuer from issuing such Letter of Credit, or any Law applicable to the Letter
of Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Letter of Credit Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date or shall impose upon the Letter of Credit Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Letter of Credit Issuer in good faith deems material to it and for
which the Letter of Credit Issuer is not reimbursed hereunder, (B) the
applicable Borrower has not provided the information necessary for the Letter of
Credit Issuer to complete the form of Letter of Credit, or (C) the issuance of
such Letter of Credit would violate applicable Laws or one or more policies of
the Letter of Credit Issuer applicable to Letters of Credit generally.

(b) Request for Letter of Credit. Each request for a Letter of Credit (a
“Request for Letter of Credit”) shall be submitted to the Administrative Agent
and the Letter of Credit Issuer by the applicable Borrower in substantially the
form attached hereto as Exhibit J (with blanks appropriately completed in
conformity herewith) on or before the Specified Time, including a confirmation
that such Letter of Credit will be secured (either directly or indirectly) by a
first priority, exclusive security interest and Lien (subject to Permitted
Liens), granted to the Secured Parties, in and on the Collateral. If multiple
Borrowers are requesting the issuance of Letters of Credit on the same date,
then a separate Request for Letter of Credit shall be submitted by each
applicable Borrower. No Request for Letter of Credit shall be valid hereunder
for any purpose unless it shall have been accompanied or preceded by the
information and other documents required to be delivered in accordance with this
Section. Upon each such application, the applicable Borrower shall be deemed to
have automatically made to the Administrative Agent, each Lender, and the Letter
of Credit Issuer the following representations and warranties (and,
additionally, it is agreed by each other Borrower that it shall also be deemed
to constitute a representation and warranty by each such Borrower as to itself)
that:

 

46



--------------------------------------------------------------------------------

(i) As of the date of the issuance of the Letter of Credit requested, the
representations and warranties herein and in the other Loan Documents (other
than those in Section 7.8 hereof, which shall be replaced with the condition in
Section 6.2(b) hereof) are true and correct in all material respects on and as
of the date of such issuance, with the same force and effect as if made on and
as of such date (except to the extent of changes in facts or circumstances that
have been disclosed in writing to the Administrative Agent and do not constitute
an Event of Default or a Potential Default or to the extent such representations
and warranties relate to an earlier or specific date) and that all other
conditions (other than the qualification that any condition is satisfactory to
the Administrative Agent or its counsel) specified in Sections 6.1 (with respect
to the initial extension of credit under this Credit Agreement), 6.2 and 6.3
hereof (with respect to the initial extension of credit under this Credit
Agreement to a Qualified Borrower) have been satisfied;

(ii) (A) The Dollar Equivalent of the Letter of Credit Liability (after giving
effect to the issuance of the requested Letter of Credit) will not exceed the
lesser of: (x) the remainder of: (1) the Available Commitment as of such date;
minus (2) the Dollar Equivalent of the Principal Obligations (excluding the
Letter of Credit Liability) as of such date; and (y) the Letter of Credit
Sublimit on such date; and (B) the Alternate Currency Liability (after giving
effect to the issuance of the requested Letter of Credit) will not exceed the
Alternate Currency Sublimit on such date;

(iii) Other than as disclosed to the Administrative Agent in writing, the
Borrowers have no knowledge or reason to believe any Investor would be entitled
to exercise an excuse or exemption right under the Initial Borrower’s
Constituent Documents, any Side Letter or any Subscription Agreement with
respect to any Investment which is related to the applicable Letter of Credit
(or is otherwise not participating in such Investment); provided, that if the
Borrowers have disclosed a potential excuse or exemption right or other
non-participation to the Administrative Agent in writing, the excused portion of
the applicable Investor’s Unused Commitment shall be excluded from the
calculation of the Available Commitment with respect to the applicable Letter of
Credit, but the requesting Borrower(s) shall not be prohibited from having the
applicable Letter of Credit issued upon satisfaction of the other conditions
therefor; and

(iv) Not more than fifteen (15) issued but undrawn Letters of Credit are then
outstanding.

(c) Further Information. Each Request for Letter of Credit shall be accompanied
or preceded by: (A) a Borrowing Base Certificate dated the date of such Request
for Letter of Credit (which can be satisfied by attaching the required
information and calculations to such Request for Letter of Credit); (B) an
Application for Letter of Credit; and (C) such documents as are required to
satisfy any applicable conditions precedent as provided in Sections 6.1 (with
respect to the initial advance under this Credit Agreement), 6.2 and 6.3 (with
respect to the initial extension of credit under this Credit Agreement to a
Qualified Borrower), as applicable, all of which shall be delivered directly to
the Letter of Credit Issuer.

 

47



--------------------------------------------------------------------------------

(d) Notification of Lenders; Notification of the Administrative Agent. The
Letter of Credit Issuer shall promptly (but in any event prior to 3:00 p.m. (New
York time) on the date of issuance) notify the Administrative Agent of the
issuance of any Letter of Credit and provide a copy of each issued Letter of
Credit to the Administrative Agent (as well as any renewals, amendments or
cancellations). The Administrative Agent shall promptly notify each Lender of
such issuance of a Letter of Credit and the terms of the requested Letter of
Credit.

(e) Request for Letter of Credit Revocable. Each Letter of Credit hereunder
shall be issued on behalf of a Borrower. Each Request for Letter of Credit
completed and signed by the applicable Borrower(s) in accordance with
Section 2.8(b) hereof shall be revocable by such Borrower so long as such
revocation is received by the Administrative Agent and Letter of Credit Issuer
prior to such Borrower’s approval of the requested Letter of Credit pursuant to
Section 2.8(h) hereof but in any event prior to the actual issuance of the
requested Letter of Credit by the Letter of Credit Issuer; provided that the
Borrowers shall indemnify the Letter of Credit Issuer against any loss or
expense (other than loss of margin or spread) actually and reasonably incurred
by such Letter of Credit Issuer, either directly or indirectly, as a result of
such revocation or any failure by the specified beneficiary of such Letter of
Credit to accept such Letter of Credit, including, without limitation, any loss
or expense (other than loss of margin or spread) reasonably incurred by the
Letter of Credit Issuer, either directly or indirectly by reason of the
liquidation or reemployment of funds acquired by the Letter of Credit Issuer in
order to issue such Letter of Credit except to the extent such loss or expense
is due to the gross negligence or willful misconduct of the Letter of Credit
Issuer. A certificate of the Letter of Credit Issuer setting forth the amount of
any such cost, loss or expense, and the basis for the determination thereof and
the calculation thereof, shall be delivered to the applicable Borrower(s) and
shall, in the absence of a manifest error, be conclusive and binding.

(f) Exclusive Participation by the Letter of Credit Issuer. Each Letter of
Credit will be exclusively participated in by the Letter of Credit Issuer to the
extent the Letter of Credit Issuer’s Commitment is sufficient to support the
requested issuance of such Letter of Credit, such that when there is a drawing
under a Letter of Credit, only the applicable Letter of Credit Issuer will have
an obligation to fund such drawing except to the extent the Letter of Credit
Issuer’s Commitment is insufficient to support the amount of such Letter of
Credit, in which case, the other Lenders shall participate ratably in such
excess amount. The Letter of Credit Issuer (and the other Lenders to the extent
of their respective participation in a Letter of Credit, if applicable) shall
have: (i) the right to receive from the Administrative Agent its Pro Rata Share
of any reimbursement of the amount of each draft drawn under each Letter of
Credit, including any interest payable with respect thereto; (ii) the right to
receive from the Administrative Agent its Pro Rata Share of the Letter of Credit
fee pursuant to the applicable Fee Letter; (iii) the right to receive from the
Administrative Agent its additional costs pursuant to Section 4.1 hereof; and
(iv) the obligation to pay to the Administrative Agent or the Letter of Credit
Issuer, as the case may be, in immediately available funds, its Pro Rata Share
of any unreimbursed drawing under a Letter of Credit.

 

48



--------------------------------------------------------------------------------

(g) Payment of Letter of Credit.

(i) In consideration of the issuance by the Letter of Credit Issuer of the
Letters of Credit for the account of a Borrower, such Borrower hereby
authorizes, empowers, and directs the Administrative Agent, for the benefit of
the Secured Parties and the Letter of Credit Issuer, to disburse directly, as a
Borrowing hereunder by such Borrower, to the Letter of Credit Issuer, with
notice to such Borrower, in immediately available funds (in the Currency of such
Letter of Credit unless otherwise consented to by all Lenders in their sole
discretion), an amount equal to the stated amount of each draft drawn under each
such Letter of Credit plus all interest, reasonable costs and expenses, and fees
due to the Letter of Credit Issuer pursuant to this Credit Agreement in respect
of Letters of Credit issued for the benefit of such Borrower. To the extent
Lenders other than the Letter of Credit Issuer are participants in any Letter of
Credit and subject to receipt of notice from the Administrative Agent, each such
Lender shall pay to the Administrative Agent such Lender’s Pro Rata Share of the
amount to be disbursed by the Administrative Agent to the Letter of Credit
Issuer on the Business Day on which the Letter of Credit Issuer honors any such
draft or incurs or is owed any such interest, costs, expenses or fees, whereupon
the Administrative Agent shall disburse such Lender’s payment to the Letter of
Credit Issuer. By no later than 4:00 p.m. (New York time) on the date of any
disbursement under a Letter of Credit, the Administrative Agent shall promptly
notify the Borrower on whose behalf the applicable Letter of Credit was issued
of the disbursement by the Letter of Credit Issuer with respect to such draft
and any such payments made by the Lenders pursuant to this Section 2.8(g)(i);
provided that the failure to give such notice will not affect the validity of
such disbursement by the Letter of Credit Issuer or any such payments by the
Lenders. Any such payments made by the Lenders to the Administrative Agent on
account of a Letter of Credit shall be deemed a Reference Rate Loan (or, in the
case of any such Loan in an Alternate Currency, a LIBOR Loan) to the applicable
Borrower, and such Borrower shall be deemed to have given to the Administrative
Agent, in accordance with the terms and conditions of Section 2.3(a) hereof, a
Request for Borrowing with respect to such Loan; and such payments shall be made
without regard to the minimum and multiple amounts specified in Section 2.4
hereof. The Administrative Agent and the Lenders may conclusively rely on the
Letter of Credit Issuer as to the amount due the Letter of Credit Issuer by
reason of any draw under a Letter of Credit or due the Letter of Credit Issuer
under any Application for Letter of Credit. The obligations of a Lender to make
payments to the Administrative Agent for the account of the Letter of Credit
Issuer under this Section 2.8(g)(i) shall be irrevocable, shall not be subject
to any qualification or exception whatsoever, and shall, irrespective of the
satisfaction of the conditions to the making of any Loans or issuance of any
Letter of Credit described in Sections 2.1, 2.3, 6.1, 6.2 and/or 6.3 hereof, as
applicable, be honored in accordance with this Section 2.8(g)(i) under all
circumstances, including, without limitation, any of the

 

49



--------------------------------------------------------------------------------

following circumstances: (A) any lack of validity or enforceability of such
Letter of Credit, this Credit Agreement or any of the other Loan Documents;
(B) the existence of any claim, counterclaim, setoff, defense or other right
which any Borrower may have at any time against a beneficiary named in a Letter
of Credit or any transferee of a beneficiary named in a Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
the Letter of Credit Issuer, any Lender, or any other Person, whether in
connection with this Credit Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transactions between the account party and beneficiary named in any Letter of
Credit); (C) any draft, demand, certificate or any other document presented
under a Letter of Credit having been determined to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect or any loss or delay in the transmission or otherwise
of any document required in order to make a draw under a Letter of Credit;
(D) any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; (E) the surrender or
impairment of any security for the performance or observance of any of the terms
of any of the Loan Documents; or (F) the occurrence of any Event of Default or
Potential Default.

(ii) If a Lender fails to make available to the Administrative Agent any amount
required of such Lender under Section 2.8(g)(i) hereof, then the Letter of
Credit Issuer may recover such amount: (a) from such Lender, on demand, together
with interest at the Federal Funds Rate for the period commencing on the date
such amount was due from such Lender and ending on (but excluding) the date the
Letter of Credit Issuer recovers such amount from such Lender; or (b) if such
Lender fails to pay such amount upon the Letter of Credit Issuer’s demand, then
from the applicable Borrower by the Required Payment Time; together with
interest at the Reference Rate for the period commencing on the date such amount
was due from the applicable Lender under Section 2.8(g)(i) hereof and ending on
(but excluding) the date the Letter of Credit Issuer recovers such amount from
such Borrower.

(h) Borrower Inspection. The applicable Borrower shall have the right to examine
any Letter of Credit (or amendment thereto) prior to the issuance thereof and
shall promptly notify the Letter of Credit Issuer of any claim of noncompliance
with such Borrower’s instructions, irregularity or any other comments thereto.
Such Borrower shall be conclusively deemed to have waived any such claim against
the Letter of Credit Issuer and its correspondents unless such notice is given
as aforesaid.

 

50



--------------------------------------------------------------------------------

(i) Role of Letter of Credit Issuer. Each of the Lenders and the Borrowers
agrees that, in paying any drawing under a Letter of Credit, the Letter of
Credit Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by such
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the Letter of Credit Issuer, the Administrative Agent nor
any of the respective correspondents, participants or assignees of the Letter of
Credit Issuer in the absence of gross negligence or willful misconduct shall be
liable to any Lender for: (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit. The applicable Borrower hereby assumes all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not preclude any Borrower from pursuing such rights and remedies
as it may have against the beneficiary or transferee at law or under any
agreement. None of the Letter of Credit Issuer, the Administrative Agent, nor
any of the respective correspondents, participants or assignees of the Letter of
Credit Issuer, shall be liable or responsible for any of the matters described
in clauses (A) through (F) of Section 2.8(g)(i) hereof. In furtherance and not
in limitation of the foregoing, the Letter of Credit Issuer may accept documents
that appear on their face to be in order, without responsibility for further
investigation, and the Letter of Credit Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(j) Acceleration of Undrawn Amounts. Should the Administrative Agent demand
payment of the Obligations hereunder prior to the Maturity Date pursuant to
Section 10.2 hereof, the Administrative Agent, by written notice to the
Borrowers, may take one or more of the following actions: (i) declare the
obligation of the Letter of Credit Issuer to issue Letters of Credit hereunder
terminated, whereupon such obligation shall forthwith terminate without any
other notice of any kind; or (ii) declare the outstanding Letter of Credit
Liability to be forthwith due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby waived, and demand that
each Borrower Cash Collateralize, as security for its Obligations, an amount
equal to the aggregate undrawn stated amount of all Letters of Credit issued for
the account of any member of such Borrower and outstanding at the time such
notice is given. Unless otherwise required by law, upon the full and final
payment of the outstanding Obligations and termination and expiration of all
Letters of Credit, the Administrative Agent shall return to each such Borrower
its ratable share of any amounts remaining in the Cash Collateral Account.

(k) Minimum Letter of Credit Amounts. Each Letter of Credit shall be in an
amount which is not less than $500,000 (or such lesser amount as the
Administrative Agent and the Letter of Credit Issuer may agree to in writing).

 

51



--------------------------------------------------------------------------------

2.9 Addition of Qualified Borrowers, Payment of the Borrower Guaranty and
Qualified Borrower Note.

(a) In order for an entity to be approved as a Qualified Borrower: (i) the
Initial Borrower must obtain the consent of the Administrative Agent, such
consent not to be unreasonably withheld; provided that the Administrative Agent
shall approve such entity as a Qualified Borrower, subject to satisfaction of
Section 6.3(h), unless such entity is formed or organized, as applicable, in a
jurisdiction in which the applicable Lenders cannot make Loans or the Letter of
Credit Issuer cannot issue Letters of Credit; (ii) such entity shall be one in
which the Initial Borrower owns a direct or indirect ownership interest, or
through which the Initial Borrower may acquire an investment, the indebtedness
of which entity can be guaranteed by the Initial Borrower pursuant to the terms
of its Constituent Documents (such entity, a “Qualified Borrower”); and
(iii) the provisions of this Section 2.9 and Section 6.3 hereof shall be
satisfied.

(b) Upon the satisfaction of the requirements of subsection (a) above, the
Qualified Borrower shall be bound by the terms and conditions of this Credit
Agreement as if it were a Qualified Borrower hereunder. Each such Qualified
Borrower shall be severally liable for its Obligations hereunder.

(c) The Initial Borrower shall provide to the Administrative Agent and each of
the Lenders an unconditional guaranty of payment substantially in the form of
Exhibit K attached hereto (the “Borrower Guaranty”, and such guaranties,
collectively, the “Borrower Guaranties”), enforceable against the Initial
Borrower for the payment of a Qualified Borrower’s debt or obligation to the
Lenders.

(d) Each Qualified Borrower shall execute and deliver a promissory note,
substantially in the form of Exhibit I attached hereto (a “Qualified Borrower
Note”), payable to the Administrative Agent, for the benefit of the Secured
Parties in the principal amount of its related Obligations.

(e) [Reserved].

(f) In consideration of the Lenders’ agreement to advance funds to a Qualified
Borrower pursuant to Sections 2.2 and 2.3 hereof, to cause Letters of Credit to
be issued for the account of a Qualified Borrower pursuant to Section 2.8
hereof, and to accept the applicable Borrower Guaranties in support thereof, the
Initial Borrower hereby authorizes, empowers, and directs the Administrative
Agent, for the benefit of the Secured Parties, within the limits of the
Available Commitment, to disburse directly to the Lenders, with notice to the
Initial Borrower, in immediately available funds, an amount equal to the amount
due and owing under any Qualified Borrower Note or any Borrower Guaranty,
together with all interest, reasonable costs and expenses and fees due to the
Lenders pursuant thereto, as a Borrowing hereunder by the Initial Borrower, in
the event the Administrative Agent shall have not received payment of such
Obligations when due. The Administrative Agent will promptly notify the Initial
Borrower of any disbursement made to the Lenders pursuant to the terms hereof;
provided that the failure to give such notice shall not affect the validity of
the disbursement, and the Administrative Agent shall provide

 

52



--------------------------------------------------------------------------------

the Lenders with notice thereof. Any such disbursement made by the
Administrative Agent to the Lenders shall be deemed to be a LIBOR Loan pursuant
to Section 2.3 hereof in the amount so paid, and the Initial Borrower shall be
deemed to have given to the Administrative Agent in accordance with the terms
and conditions of Section 2.3 hereof, a Request for Borrowing with respect
thereto, and such disbursements shall be made without regard to the minimum and
multiple amounts specified in Section 2.4 hereof. The Administrative Agent may
conclusively rely on the Lenders as to the amount of any such Obligations due to
the Lenders, absent manifest error.

(g) If a Qualified Borrower has no Obligations outstanding (including any Loans
or Letters of Credit issued for its benefit), such Qualified Borrower shall be
permitted to withdraw from the Credit Facility as a Qualified Borrower upon ten
(10) days advance written notice (or such shorter period reasonably acceptable
to the Administrative Agent) to the Administrative Agent. Upon request of such
withdrawing Qualified Borrower, the Administrative Agent will return or destroy
any Qualified Borrower Note issued by such Qualified Borrower. Notwithstanding
any withdrawal by a Qualified Borrower, such Qualified Borrower (and the Initial
Borrower pursuant to the applicable Borrower Guaranty) shall remain liable for
any amounts due to the Secured Parties pursuant to Sections 4 and 12.5 of this
Credit Agreement from such Qualified Borrower, which provisions shall survive
any withdrawal by a Qualified Borrower and the termination of this Credit
Agreement.

2.10 Use of Proceeds, Letters of Credit and Borrower Guaranties.

(a) The proceeds of the Loans and the Letters of Credit shall be used solely to
provide working capital or for other purposes permitted under the applicable
Borrower’s Constituent Documents and all related documentation (including the
Initial Borrower’s Subscription Agreements and Side Letters). Each Borrower
agrees to respond promptly to any reasonable requests for information related to
its use of Loan and Letter of Credit proceeds to the extent required by any
Lender in connection with such Lender’s determination of its compliance with
Section 23A of the Federal Reserve Act (12 U.S.C. § 371c) and the Federal
Reserve Board’s Regulation W (12 C.F.R. Part 223). No Borrower shall use the
proceeds of any Borrowing hereunder to purchase securities (as defined in the
Federal Reserve Board’s Regulation W (12 C.F.R. Part 223.3(ff)) from Merrill
Lynch, Pierce, Fenner & Smith Incorporated or any Affiliate thereof. In
connection with each Request for Borrowing hereunder, the requesting Borrower
shall be deemed to have represented and warranted to the Administrative Agent on
the date of such Borrowing that, to its actual knowledge, as of the date of the
requested Borrowing, the proceeds of such Borrowing will not be used by such
Borrower to, directly or indirectly, either (x) purchase securities (as defined
in the Federal Reserve Board’s Regulation W (12 C.F.R. Part 223.3(ff)) issued by
any Lender or Affiliate thereof or (y) invest in any fund sponsored by a Lender
or Affiliate thereof. For the avoidance of doubt, notwithstanding anything to
the contrary herein, it is acknowledged that no Borrower shall have increased
costs, collateral requirements or additional fees imposed in connection with any
such Lender’s compliance obligations under Section 23A of the Federal Reserve
Act and Regulation W, except to the extent that such costs, requirements or fees
are a direct result of such Borrower’s breach of this Section 2.10.

 

53



--------------------------------------------------------------------------------

(b) [Reserved].

(c) Neither the Lenders nor the Agents shall have any liability, obligation, or
responsibility whatsoever with respect to the applicable Borrower’s use of the
proceeds of the Loans, the Letters of Credit or execution and delivery of the
Borrower Guaranties, and neither the Lenders nor the Agents shall be obligated
to determine whether or not such Borrower’s use of the proceeds of the Loans or
the Letters of Credit are for purposes permitted under its Constituent
Documents, all related documentation (including the Initial Borrower’s
Subscription Agreements and Side Letters) or the Constituent Documents of the
Initial Borrower. Nothing, including, without limitation, any Borrowing, any
Rollover, any issuance of any Letter of Credit, or acceptance of any other
document or instrument, shall be construed as a representation or warranty,
express or implied, to any party by the Lenders or the Agents as to whether any
investment by a Borrower is permitted by the terms of its Constituent Documents
or the Constituent Documents of the Initial Borrower.

2.11 Fees. The Borrowers shall pay the Upfront Fees to the Lenders and, to the
Administrative Agent, fees in consideration of the arrangement and
administration of the Lender Commitments, which fees shall be payable in amounts
and on the dates set forth in the applicable Fee Letter.

2.12 Unused Commitment Fee.

(a) In addition to the payments provided for in Section 3 hereof, the Borrowers
shall pay or cause to be paid to the Administrative Agent, for the account of
each Lender, according to its Pro Rata Share, an unused commitment fee on the
average daily amount of the Maximum Commitment Amount less the Principal
Obligations outstanding on such date (the “Unused Portion”), during the
immediately preceding calendar month calculated on the basis of actual days
elapsed in a year consisting of 360 days at the Commitment Fee Rate, payable in
arrears on the twelfth (12th) calendar day of the first calendar month (or the
next succeeding Business Day if such day is not a Business Day) of each calendar
quarter for the unused commitment fees accruing during the preceding calendar
quarter. For purposes of this Section 2.12, the fee shall be calculated on an
average daily basis and shall be payable in US Dollars. The Administrative Agent
will bill the Borrowers for unused commitment fees due and payable pursuant to
this Section 2.12 for all Lenders. The Borrowers and the Lenders acknowledge and
agree that the unused commitment fees payable hereunder are bona fide unused
commitment fees and are intended as reasonable compensation to the Lenders for
committing to make funds available to the Borrowers as described herein and for
no other purposes.

(b) Notwithstanding anything in this Credit Agreement to the contrary, if the
Initial Borrower notifies the Administrative Agent not later than the Specified
Time that it elects to capitalize such fees as a Loan, then the amount of such
fees shall be capitalized and deemed to be a Loan under this Credit Agreement
(each such Loan, a “Capitalized Unused Commitment Fee Loan”); provided that such
fees shall be automatically capitalized and deemed to be a Loan under this
Credit Agreement to the extent the Administrative Agent has not delivered a
written invoice setting forth such fees to the Initial Borrower by 9:00 a.m.
(New York time) at least four (4) Business Days prior to such

 

54



--------------------------------------------------------------------------------

payment date; provided further that on any such payment date for unused
commitment fees pursuant to Section 2.12(a) above, (i) no Event of Default or
Potential Default shall have occurred and be continuing, (ii) each of the
representations and warranties set forth herein and in the other Loan Documents
shall be true and correct in all material respects on and as of such date, with
the same force and effect as if made on and as of such date (except to the
extent of changes in facts or circumstances that have been disclosed to the
Administrative Agent and do not constitute an Event of Default or Potential
Default or to the extent such representations and warranties expressly relate to
an earlier or specific date), and (iii) after giving effect to such Capitalized
Unused Commitment Fee Loan, the Dollar Equivalent of the Principal Obligations
will not exceed the Available Commitment. The initial Capitalized Unused
Commitment Fee Loan hereunder shall be a new Loan bearing interest based on
Daily LIBOR. Any subsequent Capitalized Unused Commitment Fee Loan, unless
otherwise specified by the Initial Borrower in writing, shall become part of the
initial Capitalized Unused Commitment Fee Loan, on the same terms and conditions
as such initial Capitalized Unused Commitment Fee Loan.

2.13 Increase in the Maximum Commitment Amount.

(a) Request for Increase. Provided there exists no Event of Default or Potential
Default, and subject to compliance with the terms of this Section 2.13, upon
delivery of a Facility Increase Request to the Administrative Agent (which shall
promptly notify the Lenders), the Borrowers may request an increase in the
Maximum Commitment Amount to an aggregate amount not exceeding $400,000,000.
Such increase may be effected in one or more requested increases, in an amount
equal to at least $25,000,000 or increments of $5,000,000 in excess thereof (or
such lesser amounts as agreed to by the Administrative Agent) (each such
increase shall be referred to herein as a “Facility Increase”). At the time of
sending such Facility Increase Request, the Borrowers (in consultation with the
Administrative Agent) shall specify the time period within which each applicable
Lender is requested to respond to such request.

(b) Effective Date and Allocations. The Administrative Agent and the Borrowers
shall determine the effective date of any Facility Increase (the “Increase
Effective Date”), which shall be a Business Day. The Administrative Agent shall
promptly notify the Borrowers and the Lenders of the final allocation of each
such increase and the applicable Increase Effective Date. On any Increase
Effective Date with respect to any Facility Increase (whether pursuant to a new
Lender joining the Credit Facility or an existing Lender increasing its Lender
Commitment), the Administrative Agent shall reallocate the outstanding Loans
(including any Loans made by any new or increasing Lender pursuant to this
Section 2.13) in accordance with Section 2.3 such that, after giving effect
thereto, all Principal Obligations are funded by the Lenders as close as
reasonably possible to their Pro Rata Share. For the avoidance of doubt, such
reallocation may require the reallocation of Loans from an existing Lender to a
new or increasing Lender. In connection with any such reallocation of the
outstanding Loans, (i) the Administrative Agent shall give advance notice
sufficient to comply with the applicable time period in Section 2.3 to each
Lender that is required to fund any amount or receive any partial repayment in
connection therewith and (ii) the applicable Lender or Lenders shall fund such
amounts up to their respective shares of the Loans being reallocated and the

 

55



--------------------------------------------------------------------------------

Administrative Agent shall remit to any applicable Lender its applicable portion
of such funded amount if necessary to give effect to the reallocation of such
Loans. In connection with such repayment made with respect to such reallocation
(to the extent such repayment is required), the applicable Borrowers shall pay
(x) all interest due on the amount repaid to the date of repayment on the
immediately following Interest Payment Date and (y) any amounts due pursuant to
Section 4.6 as a result of such reallocation occurring on any date other than an
Interest Payment Date.

(c) Conditions to Effectiveness of Increase. The following are conditions
precedent to such increase:

(i) the Initial Borrower shall have delivered to the Administrative Agent a
Facility Increase Request signed by a Responsible Officer on behalf of such
Borrower certifying and attaching the resolutions adopted by or on behalf of
each Borrower approving or consenting to such increase;

(ii) on or prior to the proposed date of such Facility Increase, the Initial
Borrower shall have paid to the Administrative Agent: (A) the applicable Upfront
Fee, and (B) to the extent invoiced at least two (2) Business Days prior to the
required payment date, all others fees due and owing hereunder or under any
other Loan Document;

(iii) if requested by any applicable Lender, the Initial Borrower shall execute
a Note payable to such Lender (or, in the case of a Qualified Borrower, to the
Administrative Agent) reflecting the Facility Increase;

(iv) on the Increase Effective Date, (x) an existing Lender or Lenders shall
increase its Lender Commitment to support any Facility Increase, in its sole
discretion, and/or (y) an additional Lender or Lenders shall have joined the
Credit Facility in accordance with Section 12.11(e) and, after giving effect
thereto, the aggregate Lender Commitments of such increasing and additional
Lenders shall be at least equal to the amount of such Facility Increase; and

(v) if so requested by the Administrative Agent prior to the Increase Effective
Date, the Borrowers shall have delivered to the Lenders a new or updated
Beneficial Ownership Certification, as applicable, in relation to each Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation.

For the avoidance of doubt, any Facility Increase shall be on the same terms as
contained herein with respect to the Credit Facility. No Lender shall be
required to commit to, nor shall any Lender have any preemptive right, to
provide any portion of any Facility Increase. On each Increase Effective Date,
Schedule II hereof shall be automatically updated to reflect the corresponding
increase in the Lender Commitments.

2.14 Extension of Stated Maturity Date. The Borrowers shall have an option to
extend the Stated Maturity Date then in effect for two (2) additional
consecutive terms not longer than 364 days each, subject to satisfaction of the
following conditions precedent:

 

56



--------------------------------------------------------------------------------

(a) the Administrative Agent and the extending Lenders shall consent to such
extension in their sole discretion;

(b) the Borrowers shall have paid the Extension Fee to the Administrative Agent;

(c) no Event of Default or Potential Default shall have occurred and be
continuing on the date on which notice is given in accordance with the following
clause (d) or on the then applicable Stated Maturity Date; and

(d) the Borrowers shall have delivered an Extension Request with respect to the
Stated Maturity Date to the Administrative Agent not less than thirty (30) days
prior to the Stated Maturity Date then in effect, or such shorter period
reasonably acceptable to the Administrative Agent (which shall be promptly
forwarded by the Administrative Agent to each Lender).

To the extent any Lender does not consent to extend its Lender Commitment under
this Section 2.14, the Obligations outstanding to such Lender as of the then
effective Stated Maturity Date shall be due and payable to such Lender on such
date; provided that, at the discretion of the Administrative Agent and the
Initial Borrower, such non-extending Lender may be required to assign on the
Stated Maturity Date all or part of its Lender Commitment to one or more
extending Lenders (or new Lenders) who have consented to increase their Lender
Commitments and have agreed to such extended Stated Maturity Date. Upon the
payment of amounts due under the prior sentence to the non-extending Lender
(and, if requested by the Administrative Agent and the Initial Borrower, such
aforementioned assignment), such non-extending Lender shall cease to be a Lender
hereunder.

2.15 Borrower Appointment. Each Qualified Borrower hereby irrevocably appoints
the Initial Borrower as its agent for all purposes relevant to this Credit
Agreement and each of the other Loan Documents, including (a) the giving and
receipt of notices, b) the execution and delivery of all documents, instruments
and certificates contemplated herein and all modifications hereto, and
(c) unless otherwise provided in the applicable notice of borrowing, the receipt
of the proceeds of any Loans made by the Lenders to any such Qualified Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by such
Qualified Borrowers, or by each Qualified Borrower acting singly, shall be valid
and effective if given or taken only by the Initial Borrower whether or not any
such other Qualified Borrower joins therein. Any notice, demand, consent,
acknowledgment, direction, certification or other communication delivered to the
Initial Borrower in accordance with the terms of this Credit Agreement shall be
deemed to have been delivered to each related Qualified Borrower.

Section 3. PAYMENT OF OBLIGATIONS

3.1 Revolving Credit Notes. The Administrative Agent may request that Loans made
under this Credit Agreement be evidenced by the separate promissory notes of the
Initial Borrower. In such event, the Initial Borrower shall execute and deliver
a promissory note payable to each Lender in the amount of the Lender Commitments
of such Lender. Any such note issued by the

 

57



--------------------------------------------------------------------------------

Initial Borrower shall be substantially in the form of Exhibit B attached hereto
(with blanks appropriately completed in conformity herewith). The Initial
Borrower agrees, from time to time, upon the request of a Lender, to reissue a
new Note, in accordance with the terms and in the form heretofore provided, to
such Lender, in renewal of and substitution for the Note previously issued by
such Borrower to such Lender, and such previously issued Note shall be returned
to such Borrower marked “replaced”.

3.2 Payment of Obligations. The unpaid principal amount of the Obligations
outstanding on the Maturity Date, together with all accrued but unpaid interest
thereon and any other outstanding Obligations, shall be due and payable on the
Maturity Date.

3.3 Payment of Interest.

(a) Interest. Interest on each Borrowing and any portion thereof shall commence
to accrue in accordance with the terms of this Credit Agreement and the other
Loan Documents as of the date of the disbursal or wire transfer of such
Borrowing by the Administrative Agent, consistent with the provisions of
Section 2.5 hereof, notwithstanding whether any Borrower received the benefit of
such Borrowing as of such date and even if such Borrowing is held in escrow
pursuant to the terms of any escrow arrangement or agreement. When a Borrowing
is disbursed by wire transfer pursuant to instructions received from the
applicable Borrower in accordance with the related Request for Borrowing, then
such Borrowing shall be considered made at the time of the transmission of the
wire, rather than the time of receipt thereof by the receiving bank. With regard
to the repayment of the Loans, interest shall continue to accrue on any amount
repaid until such time as the repayment has been received in federal or other
immediately available funds by the Administrative Agent to the Administrative
Agent’s account described in Section 3.4 hereof, or any other account of the
Administrative Agent which the Administrative Agent designates in writing to the
Borrowers.

(b) Interest Payment Dates. Accrued and unpaid interest on the Obligations
(i) shall be due and payable in the Currency of the related Obligations (unless
otherwise consented to in writing by the Lenders in their sole discretion) in
arrears on each Interest Payment Date, and on the Maturity Date, (ii) shall be
due and payable on each other date of any reduction of the Principal Obligations
hereunder (solely with respect to the portion of the Principal Obligations so
prepaid), and (iii) with respect to any Obligation with respect to which any
Borrower is in default, shall be due and payable at any time and from time to
time following such default upon demand by the Administrative Agent. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

(c) Direct Disbursement. If, at any time, the Administrative Agent or the Letter
of Credit Issuer shall not have received on the date due, any payment of
interest upon the Loans (other than as provided in Section 3.3(d) hereof), or
any fee described herein, the Administrative Agent may direct the disbursement
to the Lenders of funds from the amounts credited to or held for the Initial
Borrower in a Collateral Account to the extent available therein for payment of
any such amount; provided that, the amount so debited

 

58



--------------------------------------------------------------------------------

from any Collateral Account shall not exceed the amount so owing by such
Borrower. Thereafter, if the amount so available in a Collateral Account is not
sufficient for the full payment of such amounts due from such Borrower, the
Administrative Agent may, without prior notice to or the consent of the Initial
Borrower, within the limits of the Available Commitment, disburse to the Lenders
or the Letter of Credit Issuer, in accordance with the terms hereof, in
immediately available funds an amount equal to the interest or fee due to the
Lenders, which disbursement shall be deemed to be a Reference Rate Loan (or a
LIBOR Loan with respect to an Alternate Currency) to the applicable Borrower
pursuant to Section 2.3 hereof, and such Borrower shall be deemed to have given
to the Lenders in accordance with the terms and conditions of Section 2.3 hereof
a Request for Borrowing with respect thereto. After any disbursement of funds
from a Collateral Account to the Lenders as contemplated in this Section 3.3(c),
the Administrative Agent shall promptly deliver written notice of such
disbursement to the Initial Borrower; provided that the failure of the
Administrative Agent to give such notice will not affect the validity of such
disbursement, and the Administrative Agent shall provide the Lenders with notice
thereof.

(d) Capitalization of Interest and Fees. Notwithstanding anything in this Credit
Agreement to the contrary, if the Initial Borrower notifies the Administrative
Agent no later than the Specified Time, that it elects to capitalize such
interest or fees, as applicable, then the amount of such interest or fees shall
be capitalized and deemed to be a Loan under this Credit Agreement (each such
Loan, a “Capitalized Interest Loan”); provided that such interest or fees shall
be automatically capitalized and deemed to be a Loan under this Credit Agreement
to the extent the Administrative Agent has not delivered a written invoice
setting forth such interest or fees to the Initial Borrower by 9:00 a.m. (New
York time) at least four (4) Business Days prior to such payment date; provided
further that on any such Interest Payment Date or Letter of Credit fee payment
date, as applicable, (i) no Event of Default or Potential Default shall have
occurred and be continuing, (ii) each of the representations and warranties set
forth herein and in the other Loan Documents shall be true and correct in all
material respects on and as of such date, with the same force and effect as if
made on and as of such date (except to the extent of changes in facts or
circumstances that have been disclosed to the Administrative Agent in writing
and do not constitute an Event of Default or to the extent such representations
and warranties expressly relate to an earlier or specific date), and (iii) after
giving effect to such Capitalized Interest Loan, the Dollar Equivalent of the
Principal Obligations will not exceed the Available Commitment. Unless otherwise
specified by the Initial Borrower in writing, any such Capitalized Interest Loan
shall be either (i) a LIBOR Loan, if the applicable Lender can consolidate such
Loan with an existing LIBOR Loan or (ii) a Reference Rate Loan (provided that
such Reference Rate Loans shall be automatically converted into LIBOR Loans in
accordance with Section 2.3(c) hereof). Such Loan will not be subject to the
minimum and multiple amount limitations in Section 2.4 hereof.

3.4 Payments on the Obligations. All payments of principal of, and interest on,
the Obligations under this Credit Agreement by the applicable Borrowers to or
for the account of the Lenders, or any of them, shall be made without condition
or deduction for any counterclaim, defense or recoupment by the applicable
Borrower for receipt by the Administrative Agent on the relevant due date
therefor in federal or other immediately available funds to the Administrative
Agent at account number 001291068205 at Bank of America, N.A., ABA No. 026 009
593,

 

59



--------------------------------------------------------------------------------

account name: Bilateral Clearing, reference: “GSO Secured Lending Fund”, or any
other account of the Administrative Agent that the Administrative Agent
designates in writing to the Borrowers. Funds received after 1:00 p.m. (New York
time) shall be treated for all purposes as having been received by the
Administrative Agent on the first Business Day next following receipt of such
funds. Except as provided in Sections 2.3(g), 2.14 and 12.11 hereof, each Lender
shall be entitled to receive its Pro Rata Share of each payment received by the
Administrative Agent hereunder for the account of the Lenders on the
Obligations. Each payment received by the Administrative Agent hereunder for the
account of a Lender shall be promptly distributed by the Administrative Agent to
such Lender. If any payment to be made by any Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be. The Administrative Agent and each Lender hereby agree
that payments to the Administrative Agent by each Borrower of principal of, and
interest on, the Obligations of such Borrower to or for the account of the
Lenders in accordance with the terms of this Credit Agreement, the Notes and the
other Loan Documents shall constitute satisfaction of such Borrower’s
obligations with respect to any such payments, and the Administrative Agent
shall indemnify, and each Lender shall hold harmless, such Borrower from any
claims asserted by any Lender in connection with the Administrative Agent’s duty
to distribute and apportion such payments to the Lenders in accordance with this
Section 3.4. At all times when no Event of Default has occurred and is
continuing, all payments made by a Borrower on the Obligations shall be credited
as directed by the applicable Borrower. At all times when an Event of Default
has occurred and is continuing, all payments made by a Borrower on the
Obligations (including all amounts received by the Administrative Agent pursuant
to the exercise of remedies hereunder or under any Collateral Document) shall be
credited, to the extent of the amount thereof, in the following manner:
(a) first, against all costs, expenses and other fees (including attorneys’
fees) arising under the terms hereof or under any Collateral Document;
(b) second, against the amount of interest accrued and unpaid on the Obligations
of such Borrower as of the date of such payment; (c) third, against all
principal due and owing on the Obligations of such Borrower as of the date of
such payment; (d) fourth, to all other amounts constituting any portion of the
Obligations of such Borrower, other than the portion of the Obligations
described in the last sentence of the definition of “Obligations” and (e) fifth,
to all other amounts constituting any portion of the Obligations of such
Borrower pursuant to the last sentence of the definition of “Obligations”.

3.5 Voluntary Prepayments. The Borrowers may, without premium or penalty, with
written notice to the Administrative Agent by the Specified Time, which notice
shall be substantially in the form of Exhibit F hereto (a “Prepayment Notice”),
prepay the principal of the Obligations then outstanding, in whole or in part,
at any time or from time to time; provided that (a) any partial prepayment shall
be in the minimum amount of $1,000,000 or a higher integral multiple of $100,000
(or, if applicable, the Dollar Equivalent of such amounts) (or such other
amounts as reasonably agreed by the Administrative Agent) and (b) if any
Borrower shall prepay the principal of any LIBOR Loan (other than a Loan bearing
interest at Daily LIBOR) on any date other than the last day of the applicable
Interest Period applicable thereto, such Borrower shall make the payments
required by Section 4.6 hereof. Any payment received after 1:00 p.m. New York
time shall be treated for all purposes as having been received by the
Administrative Agent on the first Business Day next following receipt of such
amount.

 

60



--------------------------------------------------------------------------------

3.6 Reduction or Early Termination of Lender Commitments. The Initial Borrower
may terminate the Lender Commitments, or from time to time reduce the Maximum
Commitment Amount, by giving prior written notice to the Administrative Agent
(which notice may be by telephone, if confirmed in writing promptly thereafter,
by fax, electronic mail or other written communication) of such termination or
reduction three (3) Business Days prior to the effective date of such
termination or reduction (which date shall be specified by the Initial Borrower
in such notice): (a) in the case of complete termination of the Lender
Commitments, upon prepayment by the applicable Borrowers of all of the
outstanding Obligations, including, without limitation, all interest accrued
thereon, in accordance with the terms of Section 3.5 hereof; or (b) in the case
of a reduction of the Maximum Commitment Amount, upon prepayment of the amount
by which the Dollar Equivalent of the Principal Obligations exceeds the reduced
Available Commitment resulting from such reduction, including, without
limitation, payment of all interest accrued thereon, in accordance with the
terms of Section 3.5 hereof; provided that the Maximum Commitment Amount may not
be terminated or reduced such that the Available Commitment would be less than
the aggregate stated amount of outstanding Letters of Credit. Notwithstanding
the foregoing: (i) any reduction of the Maximum Commitment Amount shall be in an
amount equal to $5,000,000 or multiples thereof; and (ii) in no event shall a
reduction by the Initial Borrower reduce the Maximum Commitment Amount to less
than $50,000,000 (except for a termination of all the Lender Commitments).
Promptly after receipt of any notice of reduction or termination, the
Administrative Agent shall notify each Lender of the same. Any reduction of the
Maximum Commitment Amount shall reduce the Lender Commitments of the Lenders on
a pro rata basis.

3.7 Lending Office. Each Lender may: (a) designate its principal office or a
branch, subsidiary or Affiliate of such Lender as its Applicable Lending Office
(and the office to whose accounts payments are to be credited) for any Loan; and
(b) change its Applicable Lending Office from time to time by notice to the
Administrative Agent and the Borrowers. Each Lender shall be entitled to fund
all or any portion of any Loan in any manner it reasonably deems appropriate,
consistent with the provisions of Section 2.5 hereof, but for the purposes of
this Credit Agreement such Lender shall, regardless of such Lender’s actual
means of funding, be deemed to have funded each Loan in accordance with the
Interest Option selected from time to time by the applicable Borrower for such
Interest Period.

Section 4. CHANGE IN CIRCUMSTANCES

4.1 Increased Cost and Reduced Return; Change in Law.

(a) Subject to Section 4.1(b) hereof, if any Lender or Letter of Credit Issuer
determines that as a result of the (i) introduction of after the date hereof, or
if later, with respect to any Lender or Letter of Credit Issuer, after the date
such Person became a Lender or Letter of Credit Issuer hereunder, or any change
in, or in the interpretation by any Governmental Authority of, any Law or
(ii) the compliance, application or implementation by such Lender or Letter of
Credit Issuer (or its Applicable Lending Office) of the foregoing clause (i),
there shall be any increase in the cost to such Lender of agreeing to make or
making, funding or maintaining Loans or (as the case may be) issuing or
participating in Letters of Credit by virtue of the participation arrangement
provided in Section 2.8(f) hereof, or a reduction in the amount received or
receivable by such Lender or Letter of Credit Issuer in connection with any of
the foregoing (excluding for purposes

 

61



--------------------------------------------------------------------------------

of this Section 4.1(a) any such increased costs or reduction in amount resulting
from (i) Excluded Taxes, Non-Excluded Taxes or Other Taxes covered by
Section 4.7 hereof, (ii) changes in the basis of taxation of net income or gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender or Letter of
Credit Issuer is organized or has its Applicable Lending Office or has a present
or former connection, and (iii) reserve requirements utilized in the
determination of Adjusted LIBOR, then from time to time upon demand of such
Lender or Letter of Credit Issuer (with a copy of such demand to the
Administrative Agent), the applicable Borrowers shall pay to such Lender or
Letter of Credit Issuer such additional amounts (subject to Section 4.8 hereof
and without duplication of amounts paid or payable under this Section 4.1(a) or
Section 4.7 hereof) as will compensate such Lender or Letter of Credit Issuer
for such increased cost or reduction by the Required Payment Time (provided that
such amounts shall be consistent with amounts that such Lender or Letter of
Credit Issuer, as applicable, is generally charging other borrowers similarly
situated to the Borrowers; it being understood that the amount of such increased
cost or reduced return between similarly situated borrowers may be different
after consideration of facility pricing, structure, usage patterns, capital
treatment and banking relationship).

(b) Change in Law: Reduced Return. Subject to this Section 4.1(b), if any Lender
or Letter of Credit Issuer determines that (i) the introduction after the date
hereof, or if later, with respect to any Lender or Letter of Credit Issuer,
after the date such Person became a Lender or Letter of Credit Issuer hereunder,
of any Law regarding capital adequacy or any change therein, or in the
interpretation by any Governmental Authority thereof, or (ii) the compliance,
application or implementation by such Lender or Letter of Credit Issuer (or its
Applicable Lending Office) with the foregoing clause (i), has the effect of
reducing the rate of return on the capital of such Lender or Letter of Credit
Issuer or any entity controlling such Lender or Letter of Credit Issuer as a
consequence of such Lender’s or Letter of Credit Issuer’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s, Letter of Credit Issuer’s or entity’s desired return on capital),
then from time to time upon demand of such Lender or Letter of Credit Issuer
(with a copy of such demand to the Administrative Agent), the applicable
Borrowers shall (subject to Section 4.8 hereof) pay to such Lender or Letter of
Credit Issuer such additional amounts as will compensate such Lender or Letter
of Credit Issuer for such reduction by the Required Payment Time (provided that
such amounts shall be consistent with amounts that such Lender or Letter of
Credit Issuer, as applicable, is generally charging other borrowers similarly
situated to the Borrowers; it being understood that the amount of such increased
cost or reduced return between similarly situated borrowers may be different
after consideration of facility pricing, structure, usage patterns, capital
treatment and banking relationship).

(c) Notice. The applicable Borrowers shall not be required to compensate the
applicable Lender or Letter of Credit Issuer pursuant to this Section 4.1 for
any increased costs or reductions incurred more than one hundred eighty
(180) days prior to the date such Lender or Letter of Credit Issuer notifies the
applicable Borrowers of such Lender’s intention to claim compensation pursuant
to this Section 4.1; provided, that, if the circumstance giving rise to such
increased cost or reduction is retroactive, then such one hundred eighty
(180) day period referenced above shall be extended to include the period of
retroactive effect. Each Lender and Letter of Credit Issuer agrees to designate
a different Applicable Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the good faith
judgment of such Lender or Letter of Credit Issuer, be otherwise disadvantageous
to it.

 

62



--------------------------------------------------------------------------------

4.2 Limitation on Types of Loans. If the Administrative Agent reasonably
determines in connection with any request for a LIBOR Loan or Conversion to or
Continuation thereof that: (a) deposits in the applicable currency are not being
offered to banks in the applicable offshore market for the applicable amount and
Interest Period of such LIBOR Loan; (b) adequate and reasonable means do not
exist for determining LIBOR for such LIBOR Loan; or (c) LIBOR for such LIBOR
Loan does not adequately and fairly reflect the cost to the Lenders of funding
such LIBOR Loan, the Administrative Agent will promptly notify the Borrowers and
all Lenders. Thereafter, the obligation of the Lenders to make or maintain LIBOR
Loans in the applicable currency shall be suspended until the Administrative
Agent revokes such notice. Upon receipt of such notice, the Borrowers may revoke
any pending Request for Borrowing, Conversion or Continuation of such LIBOR
Loans or, failing that, with respect to a Loan in US Dollars, will be deemed to
have Converted such Request for Borrowing of LIBOR Loans into a Request for
Borrowing for Reference Rate Loans and, with respect to a Loan in Alternate
Currency, will be deemed to have Converted such Request for Borrowing of LIBOR
Loans into a Request for Borrowing for such Loans based on the Cost of Funds
Rate for the applicable Alternate Currency, if available.

4.3 Illegality.

(a) If any Lender reasonably determines that any Law adopted after the date
hereof or if later, with respect to any Lender, after the date such Lender
became a Lender hereunder, has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender or its Applicable
Lending Office to make, maintain or fund LIBOR Loans in any applicable currency
(including, for the avoidance of doubt, any Non-LIBOR Quoted Currency) or to
determine or charge interest rates based upon the applicable LIBOR, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligation of such Lender to make or Continue such Loans or to Convert to
such Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrowers that the circumstances giving rise to such determination
no longer exist. Upon the prepayment of any such Loans, the applicable Borrower
shall also pay interest on the amount so prepaid. Each Lender agrees to
designate a different Applicable Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender or result in
increased taxes to any Borrower.

(b) In the event that the Initial Borrower, Lender or Agent obtains actual
knowledge that the Initial Borrower “directly or indirectly, or acting through
or in concert with one or more persons, owns, controls, or has the power to vote
more than ten percent (10%) of any class of voting securities” (within the
meaning of 12 U.S.C. § 375b(9)(F) and Regulation O of the Board of Governors of
the Federal Reserve System) of any Lender, of a Bank Holding Company of which
any Lender is a subsidiary, or of any subsidiary of a Bank Holding Company of
which any Lender is a subsidiary, and such circumstance causes

 

63



--------------------------------------------------------------------------------

the applicable Lender to be in violation of Regulation O, the Initial Borrower,
the Administrative Agent and such Lender shall cooperate in good faith to find a
solution or remedy that would permit the applicable Lender to be in compliance
with Regulation O, including if necessary such Lender assigning its Lender
Commitment to a new Lender in accordance with Section 12.11(c) hereof (provided
that such Lender shall not be required to accept less than the full amount of
the Obligations due and owing to such Lender on the date of such assignment). In
the event that after thirty (30) days the Initial Borrower, the Administrative
Agent and the applicable Lender have not satisfactorily remedied such
circumstance and caused such Lender to be in compliance with Regulation O or
such Lender has not been able to assign its Lender Commitment in accordance with
Section 12.11(c) hereof, then the applicable Borrowers shall repay all
Obligations due and owing to such Lender within fifteen (15) Business Days and,
upon receipt of such payment, the applicable Lender will resign from the Credit
Facility and its Lender Commitment shall be extinguished in all respects.

4.4 Unavailability of Alternate Currency. If before the LIBOR Cutoff a Lender
notifies the Administrative Agent that any Alternate Currency requested is not
readily available to it in the amount required, then the Administrative Agent
will give notice to the relevant Borrower to that effect by the LIBOR Cutoff. In
this event, any Lender that gives notice pursuant to this Section 4.4 will be
required to participate in the Loan in US Dollars (in an amount equal to such
Lender’s pro rata share of such Loan or, in respect of a Rollover, an amount
equal to such Lender’s pro rata share of the Rollover that is due to be made)
and its participation will be treated as a separate Loan denominated in US
Dollars during that Interest Period.

4.5 Treatment of Affected Loans. If the obligation of any Lender to make or to
Continue a LIBOR Loan, or to Convert Loans into such Type of Loan, shall be
suspended pursuant to Section 4.2 or 4.3 hereof, such Lender’s applicable LIBOR
Loans shall be automatically Converted (and re-denominated into US Dollars, if
applicable) into Reference Rate Loans on the last day(s) of the then current
Interest Period(s) for such Loans (or, in the case of a Conversion required by
Section 4.3 hereof or this Section 4.5, on such earlier date as such Lender may
specify to the Borrowers with a copy to the Administrative Agent) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 4.2 or Section 4.3 hereof that gave rise to such Conversion
no longer exist:

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s Loans shall be applied instead to its Converted Loans; and

(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made instead as Reference Rate Loans, and all Loans of such
Lender that would otherwise be Converted into LIBOR Loans shall remain as
Reference Rate Loans.

If such Lender gives notice to the Borrowers (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.2 or Section 4.3 hereof
that gave rise to the Conversion of such Lender’s Loans pursuant to this
Section 4.5 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBOR Loans made by other

 

64



--------------------------------------------------------------------------------

Lenders are outstanding, such Lender’s Reference Rate Loans shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts and Interest
Periods) in accordance with their respective Lender Commitments.

4.6 Compensation. Upon demand of any Lender (with a copy to the Administrative
Agent) from time to time, the applicable Borrower shall promptly compensate such
Lender for any cost or expense actually incurred by it (other than loss of
margin or spread) as a result of:

(a) any Conversion, payment or prepayment by such Borrower of any LIBOR Loan on
a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);
provided that no Borrower shall be required to pay any of the foregoing amounts
to the Lenders due to a prepayment pursuant to clause (b) of Section 2.5 hereof
as a result of a Lender failing to make its share of any requested Borrowing; or

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan, and including, without limitation, the failure of any
condition precedent specified in Section 6 hereof to be satisfied) to prepay,
borrow, or Continue or Convert any LIBOR Loan or Reference Rate Loan on the date
or in the amount notified by the Borrowers including any loss or expense (other
than loss of margin or spread) arising from the liquidation of funds obtained by
it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.

The applicable Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

4.7 Taxes.

(a) Payments Free of Taxes. Any and all payments by any Borrower to or for the
account of a Tax Indemnified Party under any Loan Document shall be made free
and clear of and without deduction for any and all present or future Taxes with
respect thereto, unless required by Law. If any Borrower or the Administrative
Agent shall be required by any Laws to deduct or withhold any Taxes from or in
respect of any sum payable under any Loan Document to or for the account of a
Tax Indemnified Party: (i) in the event that the applicable Borrower is required
to deduct or withhold Non-Excluded Taxes, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 4.7), such Tax
Indemnified Party receives an amount equal to the sum it would have received had
no such deductions of Non-Excluded Taxes been made, (ii) the applicable
Borrowers or the Administrative Agent shall make such deductions of Taxes, and
(iii) the applicable Borrowers or the Administrative Agent shall pay the full
amount deducted to the Governmental Authority in accordance with applicable
Laws.

 

65



--------------------------------------------------------------------------------

(b) Notice of Non-Excluded Taxes. The Borrowers shall promptly, upon becoming
aware that a Borrower must deduct or withhold any non-United States federal Tax
on a payment under a Loan Document (or that there is any change in the rate or
the basis of a non-United States federal Tax required to be deducted or
withheld), notify the Administrative Agent accordingly. Similarly, any other Tax
Indemnified Party shall notify the Administrative Agent on becoming so aware in
respect of a payment payable to such Tax Indemnified Party. If the
Administrative Agent receives such notification from a Tax Indemnified Party it
shall notify the Borrowers.

(c) Other Taxes. In addition, each Borrower agrees to pay any and all present
and future stamp duty, stamp duty reserve tax, stamp duty land tax, court or
documentary taxes and any other similar excise or property taxes or charges or
levies or penalties that arise from any payment made by it under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document to which it is
a party other than any “prohibited transaction” excise tax arising from any
Lender’s violation of applicable law and/or use of Plan Assets to fund any
portion of any Loan under any Loan Document (hereinafter referred to as “Other
Taxes”); provided that the Borrowers shall not be responsible hereunder to pay
any such Other Taxes imposed on any assignment (except to the extent requested
by a Borrower pursuant to Section 4.10 hereof) or participation.

(d) Indemnification. (i) Each Borrower agrees to indemnify each Tax Indemnified
Party for (A) the full amount of Non-Excluded Taxes and Other Taxes (including
any Non-Excluded Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 4.7) paid by such Tax Indemnified Party, and
(B) any liability (including penalties, interest or reasonable expenses,
including reasonable legal expenses incurred in the enforcement of this Credit
Agreement against the Administrative Agent or the Borrowers, but excluding any
penalties, interest or expenses attributable to the gross negligence or willful
misconduct of any Tax Indemnified Party or any of their affiliates) arising
therefrom or with respect thereto, in each case whether or not such Non-Excluded
Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Payment under this Section 4.7(d) shall be made
by the Required Payment Time. Nothing in this Section 4.7(d) shall require the
Borrowers to indemnify the Tax Indemnified Parties to the extent that the
Non-Excluded Taxes, Other Taxes or liabilities are or will be compensated for
under Section 4.7(a) hereof. A certificate as to the amount of such payment or
liability delivered to a Borrower by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(ii) Each Tax Indemnified Party (other than the Administrative Agent) shall
indemnify the applicable Borrower and the Administrative Agent against any
Excluded Taxes and any and all related losses, claims, liabilities, penalties,
interest and reasonable expenses (including the fees, charges and disbursements
of any counsel for such Borrower or the Administrative Agent, as applicable)
incurred by or asserted against such Borrower or the Administrative Agent, as
applicable, by the relevant Governmental Authority for not properly withholding
such Excluded Taxes, except to the extent that any such amount or payment
(A) results from the gross negligence or willful misconduct of such Borrower or
the Administrative Agent, as applicable, (B) with respect to penalties or
interest, results from such

 

66



--------------------------------------------------------------------------------

Borrower’s or the Administrative Agent’s failure to promptly notify the
applicable Tax Indemnified Party under Section 4.7(b) hereof, or (C) represents
an amount required to be deducted or withheld from additional amounts payable
for Non-Excluded Taxes under Section 4.7(a) hereof. The agreements in this
Section 4.7(d) hereof shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, any
other Tax Indemnified Party, and the repayment, satisfaction or discharge of all
other Obligations.

(e) Prescribed Forms.

(i) Each Tax Indemnified Party, on or prior to the date on which such Person
becomes a Tax Indemnified Party hereunder (and from time to time thereafter upon
the request of a Borrower or the Administrative Agent, but only to the extent
that such Person is legally entitled to do so), shall deliver to the Borrowers
and the Administrative Agent two duly completed copies of (A) a properly
completed and valid Internal Revenue Service Form W-9 or applicable successor
form, (B) a properly completed and valid Internal Revenue Service Form W-8BEN or
W-8BEN-E, or applicable successor form, (I) claiming eligibility of such Tax
Indemnified Party for a complete exemption from U.S. federal withholding Tax
pursuant to the benefits of an income tax treaty to which the United States is a
party, or (II) accompanied by a certificate for the “portfolio interest” rule of
Section 881(c) of the Internal Revenue Code, in a form reasonably satisfactory
to the Borrowers and the Administrative Agent, stating that such Tax Indemnified
Party is not (x) a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (y) a “10 percent shareholder” of a Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code or (z) a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Internal Revenue Code, (C) a properly completed
and valid Internal Revenue Service Form W-8ECI, or an applicable successor form,
(D) to the extent such Tax Indemnified Party is not the beneficial owner, a
properly completed and valid Internal Revenue Service Form W-8IMY, or any
applicable successor form, together with all required attachments, evidencing a
complete exemption from U.S. federal withholding Tax, or (E) such other
documentary evidence satisfactory to the Borrowers and the Administrative Agent
establishing that such Tax Indemnified Party is entitled to a complete exemption
from U.S. federal withholding Tax.

(ii) Any Tax Indemnified Party that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the applicable Borrower and the Administrative Agent,
at the time or times reasonably requested by such Borrower or the Administrative
Agent, such properly completed and duly executed documentation reasonably
requested by such Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Tax Indemnified Party, if reasonably requested by any Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by

 

67



--------------------------------------------------------------------------------

applicable law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such Tax Indemnified Party is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clause (e)(i) above or
clause (e)(iii) below) shall not be required if in such Tax Indemnified Party’s
reasonable judgment such completion, execution or submission would subject such
Tax Indemnified Party to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Tax Indemnified
Party.

(iii) If a payment made to a Tax Indemnified Party under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Tax
Indemnified Party fails to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), (A) such Tax Indemnified Party shall deliver to
the Borrowers and the Administrative Agent a certification signed by the chief
financial officer, principal accounting officer, treasurer or controller, and
(B) such Tax Indemnified Party shall deliver to the Borrowers and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such other
documentation reasonably requested by the Borrowers and the Administrative Agent
sufficient for the Borrowers and the Administrative Agent to comply with their
obligations thereunder and to determine that such Tax Indemnified Party has
complied with such applicable reporting requirements or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
subparagraph (iii), “FATCA” shall include any amendments made to FATCA after the
date of this Credit Agreement.

If such Person fails to deliver the above forms, or other documentation, that
otherwise would have entitled such Person to a complete exemption from U.S.
federal withholding tax on payments of interest, then the Borrowers and the
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by the Internal
Revenue Code, without reduction. Each Tax Indemnified Party agrees that if any
form or certification it previously delivered expires or become obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

(f) Selection of Lending Office. If any Borrower is or is likely to be required
to pay additional amounts to or for the account of any Tax Indemnified Party
pursuant to this Section 4.7, then such Tax Indemnified Party will agree to use
reasonable efforts to change the jurisdiction of its Applicable Lending Office,
if applicable, so as to eliminate or reduce any such additional payment which
may thereafter accrue if such change, in the good faith judgment of such Tax
Indemnified Party, is not otherwise materially disadvantageous to such Tax
Indemnified Party.

 

68



--------------------------------------------------------------------------------

(g) Evidence of Payment. Within thirty (30) days after the date of any payment
of Taxes under a Loan Document by any Borrower, such Borrower shall furnish to
the Administrative Agent the original or a certified copy of a receipt
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(h) Tax Refunds and Credits. Each Tax Indemnified Party agrees that if such
Person determines in its sole discretion exercised in good faith that it
subsequently recovers or receives a Tax Credit attributable to a Tax Payment
(including the payment of additional amounts by any Borrower pursuant to this
Section 4.7), such Person shall promptly pay such Borrower such Tax Credit (but
only to the extent of the Tax Payments made with respect to the Taxes giving
rise to such Tax Credit), net of all out-of-pocket expenses (including Taxes) of
such Person and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such Tax Credit); provided that if, due
to subsequent adjustment of such Tax Credit, such Person is required to repay
such amount to the relevant Governmental Authorities, such Borrower agrees to
repay such Person, as the case may be, the amount required to be repaid, plus
any interest imposed by the Governmental Authority in respect thereof.

4.8 Requests for Compensation.

(a) Certificate. If requested by the Borrowers in connection with any demand for
payment pursuant to Section 4.1, 4.6 or 4.7 hereof, a Lender shall provide to
the Borrowers with a copy to the Administrative Agent, a certificate setting
forth in reasonable detail the basis for such demand, the amount required to be
paid by the Borrowers to such Lender and satisfaction of the condition set forth
in subsection (b) below. Such certificate shall, in the absence of manifest
error, be conclusive and binding.

(b) No Duplication. Any amount payable by the Borrowers on account of
Section 4.1, 4.6, or 4.7 hereof shall not be duplicative of: (i) any amount paid
under any other such sections, or (ii) any amounts included in the calculation
of the LIBOR or the Reference Rate.

(c) Refund. Any amount determined to be paid by any Borrower in error pursuant
to Section 4.1, 4.6, or 4.7 hereof shall be, if no Event of Default or Potential
Default has occurred and is continuing, promptly refunded to such Borrower, or
applied to amounts owing by such Borrower hereunder, as such Borrower may elect.

4.9 Survival. Without prejudice to the survival of any other agreement of the
Borrowers hereunder, all of the Borrowers’ obligations under this Section 4
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Lender Commitments or
the termination of this Credit Agreement or any provision hereof. Each Lender
shall notify the Borrowers of any event occurring after the termination of this
Credit Agreement entitling such Lender to compensation under Section 4.1, 4.6 or
4.7 hereof as promptly as practicable, but in any event within one hundred
eighty (180) days, after such Lender obtains actual knowledge thereof; if any
Lender fails to give such notice within one hundred eighty (180) days after it
obtains actual knowledge of such an event, such Lender shall, with respect to
compensation payable under Section 4.1, 4.6, or 4.7 hereof, only be entitled to
payment for such compensation relating to the period from and after the date one
hundred eighty (180) days prior to the date that such Lender does give such
notice.

 

69



--------------------------------------------------------------------------------

4.10 Replacement of Lenders. If any Lender (a) requests compensation under this
Section 4, (b) becomes a Defaulting Lender or (c) does not provide its consent
to an amendment, modification or waiver that requires the consent of each Lender
or each affected Lender, as applicable, and such amendment, modification or
waiver receives the consent of the Required Lenders, then, if there is no Event
of Default, the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.11 hereof), all of its
interests, rights and obligations under this Credit Agreement and the related
Loan Documents to an Eligible Assignee who agrees to assume such obligations;
provided that:

(a) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under this Section 4) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower (in the case of all other amounts);

(b) in the case of any such assignment resulting from a claim for compensation
under this Section 4, such assignment will result in a reduction in such
compensation or payments thereafter;

(c) such assignment does not conflict with applicable Law; and

(d) a Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

4.11 Euro Event. In the event that the Euro is no longer used as the common
currency of the European Union (such event, a “Euro Event”), each Borrower
shall, in its sole discretion, either: (a) repay all Euro denominated Loans made
to it (and Cash Collateralize all Euro denominated Letters of Credit issued for
its account) in US Dollars or an Alternate Currency other than Euro (in either
case based on the applicable Spot Rate on the date of such repayment) and/or
(b) convert such Loans to (or replace such Letters of Credit with those
denominated in) US Dollars or an Alternate Currency other than Euro, in each
case within thirty (30) days of such Euro Event.

4.12 LIBOR Successor Rate. (a) Notwithstanding anything to the contrary in this
Credit Agreement or any other Loan Document, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrowers) that the Required Lenders (as
applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because LIBOR is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

 

70



--------------------------------------------------------------------------------

(ii) the administrator of LIBOR or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which LIBOR shall no longer be made available, or used for
determining the interest rate of loans (such specific date, the “Scheduled
Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, (x) the
Administrative Agent shall notify the Borrowers and the Lenders and (y) the
Administrative Agent and the Initial Borrower may amend this Credit Agreement to
replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark, if any, incorporated therein), giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities denominated in US Dollars for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. (New York time) on the fifth (5th) Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Initial Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.

(b) If no LIBOR Successor Rate has been determined and the circumstances under
Section 4.12(a)(i) exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent shall promptly so notify the Borrowers and
the Lenders. Thereafter, (i) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended (to the extent of the affected LIBOR Loans or
Interest Periods) and (ii) the Adjusted LIBOR component shall no longer be
utilized in determining the Reference Rate. Upon receipt of such notice, the
Borrowers may revoke any pending Request for Borrowing of, or Rollover Notice or
Conversion Notice for the conversion to or Continuation of, LIBOR Loans (to the
extent of the affected LIBOR Loans or Interest Periods) or, failing that, the
applicable Borrower(s) will be deemed to have converted each such LIBOR Loan to
a Reference Rate Loan pursuant to Section 2.3(f) (subject to the foregoing
clause (ii)).

Notwithstanding any other provision of this Credit Agreement, any definition of
LIBOR Successor Rate shall provide that in no event shall such LIBOR Successor
Rate be less than zero (0) for purposes of this Credit Agreement.

 

71



--------------------------------------------------------------------------------

Section 5. SECURITY

5.1 Liens and Security Interest.

(a) Commitment and Demand Notices. Subject to the terms of its Borrower Security
Agreement, the Initial Borrower will grant, by way of pledge and assignment by
way of security to the Administrative Agent for the benefit of the Secured
Parties, a security interest and Lien in and to all of the collateral described
therein, whether now owned or hereafter acquired or arising, including (i) its
right under its Constituent Documents, any applicable Side Letters and
Subscription Agreements to issue Demand Notices and receive Contributions with
respect to the Unused Commitment of its Investors, (ii) its rights under its
Constituent Documents, any applicable Side Letters and Subscription Agreements
to enforce payment of Contributions with respect to the Unused Commitments of
its Investors, duly called in accordance with the terms of its Constituent
Documents, any applicable Side Letters and Subscription Agreements and (iii) all
of its other remedies, to the extent related to the foregoing, in each case, for
purposes of repaying its Obligations.

(b) Collateral Accounts. Subject to the terms of the applicable Collateral
Documents, as additional collateral, the Initial Borrower shall pledge and
assign to the Administrative Agent, for the benefit of the Secured Parties, a
security interest and Lien in and on its right, title and interest in and to all
amounts held in or credited to the applicable Collateral Account constituting
Contributions to the Initial Borrower to secure its Obligations.

(c) Reliance. The Initial Borrower agrees that the Administrative Agent and each
Lender has entered into this Credit Agreement, extended credit hereunder and at
the time of each Loan or each issuance of a Letter of Credit, will make such
Loan or issue such Letter of Credit in reasonable reliance on the obligations of
the Investors to fund their respective Unused Commitments as shown in their
Subscription Agreements delivered in connection herewith and in accordance with
the Initial Borrower’s Constituent Documents and accordingly during the
continuance of an Event of Default, subject to the limitations in Section 10.2
hereof, such Unused Commitments may be enforced in the name of the Initial
Borrower by the Administrative Agent, on behalf of the Secured Parties, pursuant
to the terms of the Loan Documents, directly against the Investors without
further action by the Initial Borrower and notwithstanding any compromise of any
such Unused Commitment by the Initial Borrower as provided in 6 Del. C.
§17-502(b)(1); provided that in no event shall any Investor be required to fund
Contributions to any Person other than the Initial Borrower (it being understood
that each Investor shall be required to fund Contributions to an account in the
name of the Initial Borrower).

The collateral security set forth in subsections (a) and (b) of this Section 5.1
shall be collectively referred to herein as the “Collateral”. The security
agreements, assignments, collateral assignments and any other documents and
instruments from time to time executed and delivered pursuant to this Credit
Agreement to grant a security interest in the Collateral, including, without
limitation, the Borrower Security Agreement, the Collateral Account Pledges and
any documents or instruments amending or supplementing the same, shall be
collectively referred to herein as the “Collateral Documents.”

 

72



--------------------------------------------------------------------------------

5.2 The Collateral Accounts; Investor Demand Notices.

(a) The Collateral Accounts. The Initial Borrower shall establish an account at
the Depository, which account shall be established prior to the Closing Date,
and such account (and any replacement thereof in the name of the Initial
Borrower) shall be subject to a Collateral Account Pledge and a Deposit Account
Control Agreement and specified on Schedule I hereto, as amended, restated,
modified or supplemented from time to time (each a “Collateral Account” and,
collectively, the “Collateral Accounts”). The Initial Borrower shall direct all
Contributions received by it into the applicable Collateral Account.

(b) [Reserved].

(c) Use of and Location of the Collateral Accounts. The Initial Borrower may
withdraw funds from a Collateral Account only in compliance with Section 9.12
hereof. If the Depository with respect to a Collateral Account ceases to be an
Eligible Institution, the Initial Borrower shall have thirty (30) days following
notice from the Administrative Agent (or by such later date that is reasonably
acceptable to the Administrative Agent) to move such Collateral Account to a
replacement Depository that is an Eligible Institution. If a Depository for a
Collateral Account terminates the Deposit Account Control Agreement, the Initial
Borrower shall open a new collateral account that is subject to a new Deposit
Account Control Agreement (or, if the Depository is the Administrative Agent, an
acknowledgment from the Depository) with a replacement Depository within thirty
(30) days of such termination (or by such later date that is reasonably
acceptable to the Administrative Agent).

(d) Investor Demand Notices. The Initial Borrower irrevocably appoints the
Administrative Agent in the name of the Initial Borrower, upon the occurrence
and during the continuation of an Event of Default (but subject to the final
paragraph of Section 10.2 hereof), to make all Demand Notices. During the
continuation of an Event of Default, except as otherwise provided in the final
paragraph of Section 10.2 hereof, any Investor Demand Notice not issued by the
Administrative Agent or at the direction of the Administrative Agent shall be
void. The Initial Borrower shall promptly deliver to the Administrative Agent
any notice to its Investors to amend, delay or rescind any Demand Notice at any
time prior to the payment due date thereof.

(e) No Liability of Administrative Agent or Lenders. Notwithstanding anything to
the contrary herein contained, it is expressly understood and agreed that
neither the Administrative Agent nor the Lenders undertake any duties,
responsibilities, or liabilities with respect to the Demand Notices issued by
the Initial Borrower. Neither the Administrative Agent nor the Lenders shall be
required to refer to the Constituent Documents of the Initial Borrower, the
Collateral Account Pledges, the Subscription Agreements, or take any other
action with respect to any other matter that might arise in connection with the
foregoing. Neither the Administrative Agent nor the Lenders have any duty to
determine or inquire into any happening or occurrence or any performance or
failure of performance of the Initial Borrower or any of the Investors. Neither
the Administrative Agent nor any Lender has any duty to inquire into the use,
purpose, or reasons for the making of any Demand Notice or the investment or use
of the proceeds thereof.

 

73



--------------------------------------------------------------------------------

(f) Investor Demand Notices; Investor Demand Notices by Administrative Agent.
Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent shall have the right, at any time during the continuation
of such Event of Default, to direct the Initial Borrower to withdraw funds
credited to or held from a Collateral Account, for the purpose of paying amounts
not paid when due hereunder or under any other Loan Document (after the passage
of any applicable grace period); provided that promptly after any disbursement
of funds from any such account to the Lenders, as contemplated in this
Section 5.2(f), the Administrative Agent shall deliver a written notice of such
disbursement to the Initial Borrower. Subject to the final paragraph of
Section 10.2 hereof, the Administrative Agent, on behalf of the Lenders, is
hereby authorized, in the name of the Initial Borrower, at any time or from time
to time during the existence of an Event of Default, to issue one or more Demand
Notices in order to pay the Obligations of the Initial Borrower. With or without
such general notification, when an Event of Default exists, the Administrative
Agent, on behalf of the Lenders may, subject to Section 10.2 hereof:
(i) initiate one or more Demand Notices to the Investors of the Initial Borrower
in order to pay the Loans or the Letter of Credit Liability then due and owing
by the Initial Borrower, or both; (ii) take or bring in the Initial Borrower’s
name, all steps, actions, suits, or proceedings deemed by the Administrative
Agent necessary or desirable to effect possession or collection of payments of
the capital contributions with respect to the Unused Commitments which are
called to repay the Obligations of the Initial Borrower; (iii) complete any
contract or agreement of the Initial Borrower to enforce payment to the Initial
Borrower with respect to the Unused Commitments pursuant to Demand Notices duly
delivered in accordance with the applicable Constituent Documents, any
applicable Side Letters and Subscription Agreements to repay the Obligations of
the Initial Borrower; (iv) compromise any claims related to the payment of
Contributions with respect to the Unused Commitments which are called to repay
the Obligations; or (v) exercise any other right, privilege, power, or remedy
provided to the Initial Borrower under and in accordance with its Constituent
Documents, any Side Letters and Subscription Agreements, as applicable, with
respect to the payment of Contributions with respect to the Unused Commitments
which are called to repay the Obligations of the Initial Borrower. The
Administrative Agent, on behalf of the Lenders, shall be granted an irrevocable
power of attorney by the Initial Borrower to carry out the aforementioned acts
and to exercise the aforementioned powers during the continuance of an Event of
Default (subject to the final paragraph of Section 10.2 hereof). Regardless of
any provision hereof, in the absence of gross negligence or willful misconduct
by the Administrative Agent or the Lenders, neither the Administrative Agent nor
the Lenders shall be liable for failure to collect or for failure to exercise
diligence in the collection, possession, or any transaction concerning, all or
part of the Demand Notices or the Unused Commitments or sums due or paid
thereon, nor shall they be under any obligation whatsoever to anyone by virtue
of the security interests and Liens relating to the Collateral, subject to the
Internal Revenue Code. The Administrative Agent shall give the Initial Borrower
notice of actions taken pursuant to this Section 5.2(f) concurrently with, or
promptly after, the taking of such action, but its failure to give such notice
shall not affect the validity of such action, nor shall such failure give rise
to defenses to the Initial Borrower’s obligations hereunder.

 

74



--------------------------------------------------------------------------------

(g) Additional Action by the Administrative Agent. During the existence of an
Event of Default, issuance by the Administrative Agent on behalf of the Lenders
of a receipt to any Person obligated to pay any Contribution for the purposes of
repaying the Obligations shall be a full and complete release, discharge, and
acquittance to such Person to the extent of any amount so paid to a Collateral
Account for the direct or indirect, by way of collateral assignment, benefit of
the applicable Secured Parties. In furtherance of the foregoing, the
Administrative Agent, on behalf of the Lenders, is hereby authorized and
empowered, during the existence of an Event of Default, on behalf of the Initial
Borrower, to endorse the name of the Initial Borrower upon any check, draft,
instrument, receipt, instruction, or other document or items, including, but not
limited to, all items evidencing payment upon a Contribution of any Person to
the Initial Borrower coming into the Administrative Agent’s possession, and to
receive and apply the proceeds therefrom in accordance with the terms hereof.
The Administrative Agent, on behalf of the Lenders, is hereby granted an
irrevocable power of attorney, which is coupled with an interest and given by
way of security to secure the performance of the Obligations, to execute all
checks, drafts, receipts, instruments, instructions, or other documents,
agreements, or items on behalf of the Initial Borrower either before or after
demand of payment of the Obligations but only during the existence of an Event
of Default (and subject to Section 10.2 hereof), as shall be deemed by the
Administrative Agent to be necessary or advisable, in the sole discretion,
reasonably exercised, of the Administrative Agent, to protect the security
interests and Liens in (and priority thereof) the Commitments for the repayment
of the Obligations secured thereby, and neither the Administrative Agent nor the
Lenders, in the absence of gross negligence and willful misconduct, shall incur
any liability in connection with or arising from its exercise of such power of
attorney. Notwithstanding anything to the contrary herein or in any other Loan
Document, in no event shall the Administrative Agent (or any Lender) be
permitted to require any Investor to fund its Contributions other than to an
account in the name of the Initial Borrower.

The application by the Lenders of such funds shall, unless the Administrative
Agent shall agree otherwise in writing, be the same as set forth in Section 3.4
hereof. The Initial Borrower acknowledges that all funds so transferred for its
benefit into the applicable Collateral Account shall be the property of the
Initial Borrower subject to the security interest of the Administrative Agent
therein for the Obligations secured thereby.

(h) No Representations. Neither the Administrative Agent nor the Lenders shall
be deemed to make at any time any representation or warranty as to the validity
of any Demand Notice nor shall the Administrative Agent or the Lenders be
accountable for the Initial Borrower’s use of the proceeds of any Contribution.

5.3 Lender Offset. In addition to the rights granted to the Administrative Agent
and the Lenders under Section 5.2 hereof, each Borrower hereby grants to each
Lender a right of offset, to secure repayment of the Obligations of such
Borrower when due to the Secured Parties (after the passage of any applicable
grace period), upon any and all monies, securities, or other property of such
Borrower and the proceeds therefrom, now or hereafter held or received by or in
transit to the Lenders, from or for the account of such Borrower, whether for
safekeeping, custody, pledge, transmission, collection, or otherwise, and also
upon any and all deposits (general or specified) and credits of such Borrower
and any and all claims of such Borrower, against the Lenders at any

 

75



--------------------------------------------------------------------------------

time existing. The Lenders are hereby authorized at any time and from time to
time during the existence of an Event of Default, without notice to the
applicable Borrower, to offset, appropriate, apply, and enforce such right of
offset against any and all items referred to above against the Obligations of
such Borrower. Each Borrower shall be deemed directly indebted to the Lenders in
the full amount of its Obligations, and the Lenders shall be entitled to
exercise the rights of offset provided for above. The rights of the Lenders
under this Section 5.3 are subject to Section 12.2 hereof. The Administrative
Agent, and the Lenders, as applicable, shall give the Borrowers prompt notice of
any action taken pursuant to this Section 5.3, but failure to give such notice
shall not affect the validity of such action or give rise to any defense in
favor of the Borrowers with respect to such action.

5.4 Agreement to Deliver Additional Collateral Documents. The Initial Borrower
shall deliver such security agreements, financing statements, financing change
statements, assignments, notices and other acknowledgments and other collateral
documents (all of which security agreements shall be deemed part of the
Collateral Documents), in form and substance reasonably satisfactory to the
Administrative Agent, as the Administrative Agent acting on behalf of the
Lenders may reasonably request from time to time for the purpose of granting to,
or maintaining or perfecting in favor of the Lenders, security interests in the
Collateral with respect to which the Initial Borrower is granting a security
interest to the Administrative Agent, together with other assurances of the
enforceability of the Lenders’ Liens and assurances of due recording and
documentation of the Collateral Documents or copies thereof, as the
Administrative Agent may reasonably require to avoid material impairment of the
Liens and security interests (or the priority thereof) granted or purported to
be granted pursuant to this Section 5.

5.5 Subordination. During the occurrence and continuation of an Event of
Default, if there are any Obligations outstanding under the Credit Facility, the
Initial Borrower shall not make any payments or advances of any kind, directly
or indirectly, on any debts and liabilities to any Investor whether now existing
or hereafter arising and whether direct, indirect, several, joint and several,
or otherwise, and howsoever evidenced or created (collectively, the “Other
Claims”), unless such payments or advances are first applied, directly or
indirectly, to such Obligations. All Other Claims, together with all liens,
security interests, and all other encumbrances or charges on assets securing the
payment of all or any portion of the Other Claims shall at all times during the
continuance of an Event of Default, if there are any Obligations outstanding
under the Credit Facility, be subordinated to and inferior in right and in
payment to the Obligations and all liens, security interest, and all other
encumbrances or charges on assets securing all or any portion of the
Obligations, and the Borrowers agree to take any actions reasonably requested by
the Administrative Agent as are necessary to provide for such subordination
between it and any other Borrower, inter se, including but not limited to
including provisions for such subordination in the documents evidencing the
Other Claims. Notwithstanding the foregoing, there shall be no other restriction
or limitation on the right of the Investment Advisor or Administrator (or
Affiliate of any thereof) to receive management or other fees (including
incentive management fees) or expenses payable to the Investment Advisor or
Administrator (or such Affiliate) under or pursuant to the Investment Advisory
Agreement and Administration Agreement except as set forth in Section 9.10
hereof.

 

76



--------------------------------------------------------------------------------

Section 6. CONDITIONS PRECEDENT TO LENDING.

6.1 Obligations of the Lenders. The obligation of the Lenders to enter into this
Credit Agreement shall not become effective until the date on which (i) the
Administrative Agent shall have received each of the following documents and
(ii) each of the other conditions listed below is satisfied or waived:

(a) Credit Agreement. This Credit Agreement, duly executed and delivered by the
Initial Borrower;

(b) Security Agreement. The Borrower Security Agreement, duly executed and
delivered by the Initial Borrower;

(c) Collateral Account.

(i) The Collateral Account Pledge, duly executed and delivered by the Initial
Borrower; and

(ii) The Deposit Account Control Agreement, duly executed and delivered by the
Initial Borrower and the Depository, in form and substance reasonably acceptable
to the Administrative Agent in its reasonable discretion.

(d) Notes. The Notes, duly executed and delivered by the Initial Borrower to
each requesting Lender in accordance with Section 3.1 hereof (for the avoidance
of doubt, Bank of America has not requested any Note as of the Closing Date);

(e) Financing Statements.

(i) Searches of UCC filings (or their equivalent) in each jurisdiction where a
filing would need to be made in order to perfect the Secured Parties’ first
priority security interest (subject to any Permitted Liens) in the Collateral,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens (other than Permitted Liens) exist on the Collateral, or, if
necessary, copies of proper financing statements, if any, filed on or before the
date hereof necessary to terminate all security interests and other rights of
any Person in any Collateral previously granted; and

(ii) UCC financing statement(s) satisfactory to the Administrative Agent with
respect to the Collateral in the Administrative Agent’s sole discretion, to
perfect the first priority security interest (subject to any Permitted Liens) of
the Administrative Agent (on behalf of the Secured Parties) in the Collateral.

(f) Responsible Officer Certificates. A certificate from a Responsible Officer
of the Initial Borrower, substantially in the form of Exhibit M;

(g) The Initial Borrowers’ Constituent Documents. True and complete copies of
the Constituent Documents of the Initial Borrower, together with certificates of
existence and good standing (or other similar instruments) of the Initial
Borrower, in each case as in effect on the date hereof (or, in the case of a
good standing certificate, dated as of a recent date) and in each case
satisfactory to the Administrative Agent in its sole discretion;

 

77



--------------------------------------------------------------------------------

(h) Authority Documents. Certified resolutions (or the equivalent in the
applicable jurisdiction) on behalf of the Initial Borrower authorizing the entry
into the transactions contemplated herein and in the other Loan Documents to
which the Initial Borrower is a party;

(i) Incumbency Certificate. A signed certificate of a Responsible Officer of the
Initial Borrower who shall certify the names of the Persons authorized, on the
date hereof, to sign each of the Loan Documents to which it is a party and the
other documents or certificates to be delivered pursuant to the Loan Documents
by or on behalf of the Initial Borrower, together with the true signatures of
each such Person. The Administrative Agent may conclusively rely on such
certificate until it shall receive a further certificate canceling or amending
the prior certificate and submitting the signatures of the Persons named in such
further certificate;

(j) Opinions. A favorable opinion or opinions of (i) Simpson Thacher & Bartlett
LLP, New York counsel to the Initial Borrower and (ii) Richards, Layton &
Finger, P.A., Delaware counsel to the Initial Borrower, each in form and
substance reasonably satisfactory to the Administrative Agent and its counsel,
dated as of the Closing Date; and

(k) Fees; Costs and Expenses. Payment of all fees and other amounts due and
payable on or prior to the date hereof, including pursuant to any applicable Fee
Letters, and, to the extent invoiced at least two (2) Business Days prior to the
date hereof, reimbursement or payment of all reasonable expenses required to be
reimbursed or paid by the Initial Borrower hereunder, including the reasonable
fees and disbursements invoiced through the date hereof of the Administrative
Agent’s special counsel, Cadwalader, Wickersham & Taft LLP, which may be
deducted from the proceeds of such initial Borrowing;

(l) Special HNW Aggregation Investor Letter Agreement and Special Investor
Letter Agreement. An executed Special HNW Aggregation Investor Letter Agreement
from each Special HNW Aggregation Investor (or its administrator on its behalf),
in each case in favor of the Administrative Agent, which addresses certain
restrictions including material amendments to any Special HNW Aggregation
Investor’s Constituent Documents, in form and substance acceptable to the
Administrative Agent in its sole discretion; and

(m) “Know Your Customer” Information and Documents. Such information and
documentation as is requested by the Lenders so that the Initial Borrower has
become KYC Compliant.

 

78



--------------------------------------------------------------------------------

6.2 Conditions to all Loans and Letters of Credit. The obligation of the Lenders
to advance each Borrowing (including, without limitation, the initial Borrowing)
or to cause the issuance of Letters of Credit (including, without limitation,
the initial Letter of Credit) hereunder is subject to the conditions precedent
that:

(a) Representations and Warranties. The representations and warranties (other
than those in Section 7.8 hereof, which shall be replaced with the condition in
Section 6.2(b) below) set forth herein and in the other Loan Documents are true
and correct in all material respects on and as of the date of the advance of
such Borrowing or issuance of such Letter of Credit, with the same force and
effect as if made on and as of such date (except to the extent of changes in
facts or circumstances that have been disclosed to the Lenders and do not
constitute an Event of Default or a Potential Default or to the extent such
representations and warranties relate to an earlier or other specific date);

(b) No Default. No event shall have occurred and be continuing, or would result
from the Borrowing or issuance of such Letter of Credit, which constitutes an
Event of Default or a Potential Default under Section 10.1(a), (e), (f), (g),
(h), (i), (j), (o) or (p) of this Credit Agreement;

(c) Request for Borrowing. The Administrative Agent shall have received a
Request for Borrowing or Request for Letter of Credit; and

(d) Application. In the case of a Letter of Credit, the Letter of Credit Issuer
shall have received an Application for Letter of Credit executed by the
applicable Borrower.

6.3 Conditions to Qualified Borrower Loans and Letters of Credit. The obligation
of the Lenders to advance a Borrowing to a Qualified Borrower, or of the Letter
of Credit Issuer to issue a Letter of Credit for the account of a Qualified
Borrower, is subject to the conditions that, on or prior to the first such
credit extension:

(a) Qualified Borrower Note. The Administrative Agent shall have received a duly
executed Qualified Borrower Note, as applicable, complying with the terms and
provisions hereof;

(b) Authorizations of Qualified Borrower. The Administrative Agent shall have
received from such Qualified Borrower appropriate evidence of the authorization
of such Qualified Borrower approving the execution, delivery and performance of
the Qualified Borrower Note, duly adopted by such Qualified Borrower, as
required by law or agreement, and accompanied by a certificate of an authorized
Person of such Qualified Borrower stating that such authorizations are true and
correct, have not been altered or repealed and are in full force and effect;

(c) Incumbency Certificate. The Administrative Agent shall have received from
such Qualified Borrower a signed certificate of the appropriate Person of such
Qualified Borrower which shall certify the names of the Persons authorized to
sign the Qualified Borrower Note and the other documents or certificates to be
delivered pursuant to the terms hereof by such Qualified Borrower, together with
the true signatures of each such Person;

 

79



--------------------------------------------------------------------------------

(d) Qualified Borrowers’ Constituent Documents. True and complete copies of the
Constituent Documents of such Qualified Borrower, together with certificates of
existence and good standing (or other similar instruments) of such Qualified
Borrower, as in effect on the date such Qualified Borrower joins the Credit
Facility and as reasonably satisfactory to the Administrative Agent;

(e) The Borrower Guaranty. The Administrative Agent shall have received from the
Initial Borrower a duly executed Borrower Guaranty complying with the terms and
provisions hereof;

(f) Opinion of Counsel to Qualified Borrower. The Administrative Agent shall
have received a favorable opinion of counsel for such Qualified Borrower, in
form and substance reasonably satisfactory to the Administrative Agent and
addressed to the Administrative Agent for the benefit of the Lenders;

(g) Opinion of Counsel to the Initial Borrower. The Administrative Agent shall
have received a favorable opinion of counsel for the Initial Borrower, in form
and substance reasonably satisfactory to the Administrative Agent and the
Lenders and addressed to the Administrative Agent for the benefit of the
Lenders, that the subject Borrower Guaranty: (i) has been duly authorized,
executed and delivered by the Initial Borrower, and (ii) is a valid and binding
obligation and agreement of the Initial Borrower, enforceable in accordance with
its terms, except to the extent that it may be limited by bankruptcy,
insolvency, moratorium and other laws affecting creditors’ rights generally, and
by general equitable principles (whether considered in a proceeding in equity or
at law). The Initial Borrower hereby directs such counsel to prepare and deliver
such legal opinion to the Administrative Agent for the benefit of the Lenders;

(h) “Know Your Customer” Information and Documents. Unless otherwise consented
to in writing by the Administrative Agent, (i) true and complete copies of the
articles of incorporation or the certificate of formation and operating
agreement of such Qualified Borrower, (ii) the name and address of each Person
that has an ownership interest in such Qualified Borrower and the percentage of
such Qualified Borrower owned by such Person, (iii) the name of each director of
such Qualified Borrower, (iv) to the extent available, the most recent audited
financial statements for such Qualified Borrower or the most recent audited
annual report of such Qualified Borrower and (v) if such Qualified Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such Qualified
Borrower;

(i) Fees, Costs and Expenses. Payment of all fees and other invoiced amounts due
and payable by any Borrower on or prior to the date of such Borrowing or
issuance of a Letter of Credit and, to the extent invoiced at least two
(2) Business Days prior to the required payment date, reimbursement or payment
of all reasonable expenses required to be reimbursed or paid by any Borrower
hereunder, including the reasonable fees and disbursements invoiced through the
date of such extension of credit of the Administrative Agent’s special counsel,
Cadwalader, Wickersham & Taft LLP, which, in each case, may be deducted from the
proceeds of such Borrowing; and

 

80



--------------------------------------------------------------------------------

(j) Additional Information. The Administrative Agent shall have received such
other information and documents as may reasonably be required by the
Administrative Agent and its counsel.

Section 7. REPRESENTATIONS AND WARRANTIES

To induce the Lenders to make the Loans and cause the issuance of Letters of
Credit hereunder, each Borrower hereby represents and warrants (each as to
itself) to the Agents and the Lenders that:

7.1 Organization and Good Standing. Each Borrower is duly formed, validly
existing and, except where such failure would not result in a Material Adverse
Effect, in good standing under the laws of its jurisdiction of formation, and in
each case such Borrower has the requisite power and authority to own its
properties and assets and to carry on its business as now conducted, and each
Borrower, except where such failure would not result in a Material Adverse
Effect, is qualified to do business in every jurisdiction where the nature of
the business conducted or the property owned or leased requires such
qualification.

7.2 Authorization and Power. Each Borrower has the requisite power and authority
to execute, deliver and perform its obligations under this Credit Agreement, the
Notes, any applicable Constituent Documents, the Subscription Agreements and
each of the other Loan Documents to be executed by it, as the case may be; each
Borrower is duly authorized to, and has taken all action necessary to authorize
it to, execute, deliver and perform its obligations under this Credit Agreement,
the Notes, the applicable Constituent Documents, the Subscription Agreements and
each of the other Loan Documents to which it is a party.

7.3 No Conflicts or Consents. None of the execution and delivery of this Credit
Agreement or the other Loan Documents to which it is a party, the consummation
of any of the transactions herein or therein contemplated, or the compliance
with the terms and provisions hereof or with the terms and provisions thereof,
will contravene or conflict, in any material respect, with any provision of law,
statute or regulation to which each Borrower is subject or any material
judgment, license, order or permit applicable to such Borrower or any material
indenture, mortgage, deed of trust or other material agreement or instrument to
which such Borrower is a party or by which such Borrower may be bound, or to
which such Borrower may be subject. No material consent, approval, authorization
or order of any court or Governmental Authority or third party is required in
connection with the execution and delivery by any Borrower of the Loan Documents
to which it is a party or to consummate the transactions contemplated hereby or
thereby, except (a) the consents, approvals, authorizations, filings and notices
that have been obtained or made and are in full force and effect and (b) the
filings and regulations referred to in Section 6.1(e) hereof.

7.4 Enforceable Obligations. This Credit Agreement, the Notes and the other Loan
Documents to which each Borrower is a party are the legal and binding
obligations of such Borrower, enforceable against it in accordance with their
respective terms, subject to Debtor Relief Laws and general equitable principles
(whether considered a proceeding in equity or at law).

 

81



--------------------------------------------------------------------------------

7.5 Priority of Liens. Subject to compliance with Sections 6.1(e)(ii) and 8.12
hereof, Collateral Documents to which it is a party create, as security for the
Obligations of the Initial Borrower, valid and enforceable security interests in
and Liens on all of the Collateral in which the Initial Borrower has any right,
title or interest, in favor of the Administrative Agent for the benefit of the
Secured Parties, and such Liens are prior to all other Liens on the Collateral
(other than Permitted Liens), except as enforceability may be limited by Debtor
Relief Laws and general equitable principles (whether considered in a proceeding
in equity or at law). Such security interests in and Liens on the Collateral in
which the Initial Borrower has any right, title or interest shall (subject to
Permitted Liens) be superior to and prior to the rights of all third parties in
such Collateral, and, other than in connection with any future change in Law or
in the Initial Borrower’s name, identity or structure, or its jurisdiction of
organization, as the case may be, no further recordings or filings are or will
be required in connection with the creation, perfection or enforcement of such
security interests and Liens, other than the filing of continuation statements,
financing change statements or their equivalent in accordance with applicable
Law. Each Lien referred to in this Section 7.5 is and shall be the sole and
exclusive Lien (other than Permitted Liens) on the Collateral in which the
Initial Borrower has any right, title or interest.

7.6 Financial Condition. The Initial Borrower has delivered to the
Administrative Agent copies of the financial statements and reports, if any,
required to be delivered in Section 8.1 hereof on the Closing Date. The Initial
Borrower is Solvent.

7.7 Full Disclosure. There is no fact that such Borrower has not disclosed to
the Administrative Agent in writing which could reasonably be expected to have a
Material Adverse Effect. No information heretofore furnished by such Borrower,
in connection with this Credit Agreement, the other Loan Documents or any
transaction contemplated hereby (or, to the extent such information was provided
to a Borrower by an Investor, to the knowledge of such Borrower) contains any
untrue statement of material fact that could reasonably be expected to result in
a Material Adverse Effect.

7.8 No Default. No event has occurred and is continuing which constitutes an
Event of Default or a Potential Default.

7.9 No Litigation. As follows: (a) for purposes of this representation and
warranty as of the Closing Date, there are no material actions, suits,
investigations or legal, equitable, arbitration or administrative proceedings in
any court or before any arbitrator or governmental authority (“Proceedings”)
pending, or to the knowledge of such Borrower threatened, against any Borrower,
other than any such Proceeding that is disclosed in writing by such Borrower to
the Administrative Agent before the Closing Date, and (b) for purposes of this
representation and warranty as of the date of the advance of any Borrowing or
the issuance of any Letter of Credit, there are no such Proceedings pending, or
to the knowledge of such Borrower threatened, against such Borrower, other than
any such Proceeding that would not be reasonably likely to have a Material
Adverse Effect.

7.10 Intentionally Omitted.

 

82



--------------------------------------------------------------------------------

7.11 Taxes. Except, in each case, as would not (individually or in the
aggregate) be reasonably likely to result in a Material Adverse Effect, all Tax
returns required to be filed by any Borrower in any jurisdiction have been filed
and all Taxes (including mortgage recording Taxes), assessments, fees, and other
governmental charges upon such Borrower or upon any of its properties, income or
franchises have been paid prior to the time that such Taxes, assessments, fees
or charges become delinquent (other than any Tax, assessment, fee or charge
which is currently being contested in good faith). To the knowledge of any
Borrower, there is no proposed tax assessment against any Borrower or any basis
for such assessment that is material and is not being contested in good faith.

7.12 Principal Office; Jurisdiction of Formation. As of the Closing Date,
(a) each of the principal office, chief executive office and principal place of
business of the Initial Borrower are correctly listed on Schedule I hereto and
the Initial Borrower has maintained such principal office, chief executive
office and principal place of business at such location(s) since its formation
and (b) the jurisdiction of formation of the Initial Borrower is correctly
listed on Schedule I hereto, and the Initial Borrower is not organized under the
laws of any other jurisdiction.

7.13 ERISA. Assuming that no portion of the assets used by any Lender in
connection with the transactions contemplated under the Loan Documents
constitutes Plan Assets, the execution, delivery and performance of this Credit
Agreement and the other Loan Documents by the Initial Borrower which is a party
hereto and thereto, and the borrowing and repayment of amounts under this Credit
Agreement by the Initial Borrower, do not and will not constitute a non-exempt
“prohibited transaction” under Section 406(a) of ERISA or
Section 4975(c)(1)(A)—(D) of the Internal Revenue Code.

7.14 Compliance with Law. Such Borrower is in compliance with all laws, rules,
regulations, orders, and decrees which are applicable to it or its properties,
except where non-compliance would not be reasonably likely to have a Material
Adverse Effect.

7.15 Environmental Matters. There have been no past, and there are no pending
or, to the knowledge of such Borrower, threatened, claims, complaints, notices,
or governmental inquiries against such Borrower regarding any alleged violation
of, or potential liability under, any environmental laws that could reasonably
be expected to have a Material Adverse Effect. Such Borrower’s properties are in
compliance with all environmental laws and related licenses and permits, except
where non-compliance would not be reasonably likely to have a Material Adverse
Effect. No conditions exist at, on or under any property now owned or leased by
such Borrower or existed at, on or under any property previously owned or leased
by such Borrower at the last date so owned or leased that, in either case, could
give rise to liability under any environmental law that could reasonably be
expected to have a Material Adverse Effect.

7.16 Investor Commitments and Contributions. All the Investors in the Initial
Borrower on the date hereof are set forth on the Borrowing Base Certificate
attached hereto as Exhibit A and incorporated herein by reference (or on a
revised subsequent Borrowing Base Certificate delivered to the Administrative
Agent in accordance with Section 8.1(h) hereof), and the Commitment of each
Investor is set forth on the Borrowing Base Certificate attached hereto as
Exhibit A (or on any such revised Borrowing Base Certificate). No Demand Notices
have been delivered to any Investors other than any that have been disclosed, or
will be disclosed pursuant to Section 8.1(c) hereof, in writing to the
Administrative Agent. The applicable Subscription Agreement (and any related
Side Letter) and the Initial Borrower’s Constituent Documents set

 

83



--------------------------------------------------------------------------------

forth each Investor’s entire agreement regarding its Commitment. As of the date
hereof, the aggregate amount of the Commitments of the Investors; and the
aggregate Unused Commitments that could be subject to a Demand Notice are set
forth on the Borrowing Base Certificate attached hereto as Exhibit A. Each Side
Letter for the Investors as set forth on the Borrowing Base Certificate attached
hereto as Exhibit A (or on any such revised Borrowing Base Certificate) has been
provided to the Administrative Agent on or prior to the Closing Date or the date
such Investor first becomes a Borrowing Base Investor hereunder.

7.17 Fiscal Year. The fiscal year of the Initial Borrower is the calendar year,
or in the case of the first and last fiscal years of the Initial Borrower, the
fraction thereof commencing on the effective date or ending on the date on which
winding up of the Initial Borrower is completed, as the case may be.

7.18 Margin Stock. Neither the execution and delivery by the Borrowers of the
Loan Documents nor the consummation of the transactions contemplated therein,
nor performance of and compliance with the terms and provisions thereof by the
Borrowers will or will cause any Lender to violate Regulation T, U or X or any
other regulation of the Board of Governors of the Federal Reserve System
applicable to Margin Stock or to violate Section 7 of the Securities Exchange
Act, in each case as now in effect or as the same may hereafter be in effect.

7.19 Investment Company Act.

(a) The Initial Borrower has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act.

(b) The business and other activities of the Initial Borrower, including the
making of the Loans and the issuance of the Letters of Credit hereunder to the
Initial Borrower, the application of the proceeds and repayment thereof by the
Initial Borrower and the consummation of the transactions contemplated by the
Loan Documents, do not result in a material violation or breach in any respect
of the provisions of the Investment Company Act or any rules, regulations or
orders issued by the United States Securities and Exchange Commission
thereunder, in each case, that are applicable to the Initial Borrower.

7.20 No Defenses. No Responsible Officer of the Initial Borrower has actual
knowledge of any default or circumstance which with the passage of time and/or
giving of notice would constitute an event of default by the Initial Borrower
under its Constituent Documents or any Subscription Agreement which would
constitute a defense to the obligations of any Investor to make Contributions to
the Initial Borrower in accordance with such Investor’s Subscription Agreement
or the Initial Borrower’s Constituent Documents and has no actual knowledge of
any claims of offset or any other claims of any Investor against the Initial
Borrower which would or could materially and adversely affect the obligations of
such Investor to make Contributions and fund Demand Notices in accordance with
such Investor’s Subscription Agreement (and any related Side Letters) or the
Initial Borrower’s Constituent Documents other than, in each case, that which
has been disclosed in writing by the Initial Borrower to the Administrative
Agent.

 

84



--------------------------------------------------------------------------------

7.21 Organizational Structure. The information contained in Schedule I (as
updated by the Borrowers in writing to the Administrative Agent from time to
time) is accurate in all material respects.

7.22 Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. No Borrower
and no Person or Persons owning 50% or more of a Borrower (a) is a Sanctioned
Person; (b) to each Borrower’s knowledge is under investigation for an alleged
breach of Sanctions by a governmental authority that enforces Sanctions; or
(c) will fund any repayment of the Obligations with proceeds derived from any
transaction that would be prohibited by Sanctions or would otherwise cause any
Lender or any other party to this Credit Agreement to be in breach of any
Sanctions. To each Borrower’s knowledge, no Investor is a Sanctioned Person. To
the knowledge of each Borrower, no Investor’s funds used in connection with this
transaction are derived from illegal or suspicious activities. Each Borrower has
policies and procedures in place that are reasonably designed to comply with all
applicable Anti-Money Laundering Laws, Anti-Corruption Laws and Sanctions. No
Borrower, to its knowledge, is under investigation for any alleged breach of
Anti-Money Laundering Law or Anti-Corruption Law by any Governmental Authority
that enforces Anti-Money Laundering Laws or Anti-Corruption Laws. Each Borrower
is in compliance in all material respects with all applicable Anti-Money
Laundering Laws and all applicable Anti-Corruption Laws.

7.23 [Reserved].

7.24 Investor Commitments. Other than as disclosed in writing to the
Administrative Agent, no Investor has (a) been excused from funding any
Contribution, (b) requested in writing to be permitted to withdraw from the
Initial Borrower, (c) been precluded from participating in any Investment,
(d) elected not to participate in any Investment in accordance with the Initial
Borrower’s Constituent Documents, or (e) informed the Initial Borrower in
writing of its intent to transfer its interest in the Initial Borrower.

7.25 Beneficial Ownership Certification. As of the Closing Date, to the best of
the applicable Responsible Officer’s knowledge, the information included in such
Borrower’s Beneficial Ownership Certification, to the extent such certification
is required to have been provided, is complete and correct in all respects.

Section 8. AFFIRMATIVE COVENANTS OF THE BORROWERS

So long as the Lenders have any commitment to lend hereunder or to cause the
issuance of any Letters of Credit hereunder, and until the performance and
payment in full of the Obligations (other than Letter of Credit Obligations that
have been fully cash collateralized and contractual Obligations that by their
terms survive termination of this Credit Agreement) under this Credit Agreement
and the other Loan Documents, each Borrower agrees (as to itself) that, unless
the Administrative Agent shall otherwise consent in writing based upon the
approval of the Required Lenders (unless the approval of the Administrative
Agent alone or a different number of the Lenders is expressly permitted below):

 

85



--------------------------------------------------------------------------------

8.1 Financial Statements, Reports and Notices. The Initial Borrower shall
deliver to the Administrative Agent (and the Administrative Agent shall provide
to the Lenders promptly upon receipt) each of the following:

(a) Financial Reports.

(i) Annual Reports. Within one hundred and twenty (120) days after the end of
each fiscal year of the Initial Borrower, or as soon as delivered to the
Investors, a report setting forth, as of the end of such fiscal year, the
Initial Borrower’s audited balance sheet and income statement, prepared in
accordance with Generally Accepted Accounting Principles, except where
determined by the Administrator that such Generally Accepted Accounting
Principles would not reflect the activities of a statutory trust, as more
particularly provided in the Constituent Documents of the Initial Borrower,
together with the unqualified opinion of a firm of nationally-recognized
independent certified public accountants; and

(ii) Quarterly Reports. As soon as available, but no later than sixty (60) days
after the end of each of the first three (3) fiscal quarters of the Initial
Borrower, or as soon as practical thereafter, but in no event later than when
such statements and reports are distributed to Investors, a copy of the capital
statements as of the end of such fiscal quarter as delivered to Investors.

(b) Compliance Certificate. As soon as available, but no later than two
(2) Business Days following the delivery of any quarterly financial reports are
delivered pursuant to Section 8.1(a)(ii) hereof or any annual audited financial
reports are delivered pursuant to Section 8.1(a)(i) hereof, a compliance
certificate substantially in the form of Exhibit W hereto (the “Compliance
Certificate”), and (i) stating whether any Event of Default or, to such
Responsible Officer’s knowledge, any Potential Default has occurred and is
continuing; (ii) stating whether the Initial Borrower is in compliance with the
Debt Limitations contained in Section 9.11 hereof and containing the
calculations evidencing such compliance; (iii) stating that, to the Initial
Borrower’s actual knowledge, no Exclusion Event has occurred with respect to any
Borrowing Base Investor or if one has occurred, the nature of such Exclusion
Event (it being understood and agreed that no Borrower shall have any obligation
to monitor the Rating or net worth of any Investor, which shall not in any way
limit the Initial Borrower’s obligation to report any related Exclusion Event to
the extent it has actual knowledge thereof); and (iv) setting forth (or
attaching, as applicable): (A) in the case of a Compliance Certificate delivered
in connection with a fiscal quarter-end report, a copy of any Investment
information delivered by the Initial Borrower to its Investors generally on a
quarterly basis; (B) in the case of a Compliance Certificate delivered in
connection with a fiscal year-end report, a copy of any Investment information
delivered by the Initial Borrower), to its Investors generally on an annual
basis; (C) the aggregate Unused Commitments of the Investors and, separately,
the aggregate Unused Commitments of the Borrowing Base Investors; (D) the
changes, if any, in the names or notice information for any Investor; (E) a
listing of all new and substitute Investors who have not satisfied each of the
applicable requirements set forth in Section 9.5(d) hereof, if any; (F) a
listing of all Investors who have been declared defaulting Investors under
Section 7.1(c) of the Trust Agreement as of the end of such quarter, if any; and
(G) a listing of the amounts and dates of any Demand Notices made upon Investors
as of the end of such quarter;

 

86



--------------------------------------------------------------------------------

(c) Investor Demand Notices. (i) Promptly following the issuance thereof, a copy
of the form of each Demand Notice delivered to the Investors of the Initial
Borrower; and (ii) to the extent not previously reported pursuant to this
Section 8.1(c) or Section 8.1(b) or 8.15 hereof, a report of all Investors
failing to fund their Contributions within ten (10) Business Days of when such
Contributions are initially due pursuant to the related Demand Notice therefor
(other than in connection with an Investment Exclusion Event), delivered
promptly thereafter (but in no event later than the close of business of the
fifth (5th) Business Day following such tenth (10th) Business Day), along with
documentation of all Contributions, if any, received in the Collateral Accounts
as of the end of such Business Day with respect to such Investors and thereafter
on any Business Day when such information changes;

(d) Notice of Certain Withdrawals. Promptly, but no later than three
(3) Business Days following receipt thereof, copies of any notice of withdrawal
by any Investor of the Initial Borrower pursuant to the Initial Borrower’s
Constituent Documents;

(e) Notice of Action to Terminate. No later than the next Business Day after
becoming aware of any proposed vote of the Investors for approval, or similar
action to be taken, to terminate or dissolve any Borrower pursuant to the
applicable Constituent Documents, notice of any such vote or other similar
action;

(f) Funding Deficiencies. No later than ten (10) days after becoming aware
thereof, notice of any material funding deficiencies with respect to any Plan;

(g) [Reserved];

(h) Borrowing Base Certificates. The Initial Borrower shall provide to the
Administrative Agent a revised Borrowing Base Certificate certified by a
Responsible Officer of the Initial Borrower to be true and correct in all
material respects setting forth a calculation of the Available Commitment in
reasonable detail as of such date: (i) in connection with the delivery of each
quarterly Compliance Certificate in accordance with Section 8.1(b) hereof;
(ii) in connection with any new Borrowing or issuance of Letter of Credit (which
can be satisfied by attaching the required information and calculations to the
related Request for Borrowing or Request for Letter of Credit, as applicable);
(iii) within two (2) Business Days following the issuance of Demand Notices to
Investors (delivered to the Administrative Agent along with the copies of the
form of such Demand Notices and calculated after giving effect to the related
Contributions requested by such Demand Notices); (iv) promptly following the
admission of any Investor as such delivery is required pursuant to
Section 9.5(d) hereof; and (v) promptly following the occurrence of any
Exclusion Event and a Borrower obtaining actual knowledge thereof (calculated
after giving effect thereto).

 

87



--------------------------------------------------------------------------------

(i) Other Reporting. Promptly following the delivery to the Investors of the
Initial Borrower, copies of all other financial statements and reports from time
to time prepared by the Initial Borrower and furnished to its Investors
generally and that are material to the interests of the Lenders;

(j) Know Your Customer Information. Promptly following any request therefor by
the Administrative Agent, or any Lender through the Administrative Agent,
(i) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” requirements under the Patriot Act or other applicable Anti-Money
Laundering Laws and Anti-Corruption Laws, or (ii) information and documentation
to update the Beneficial Ownership Certification (if any) for such Borrower to
the extent required by the Beneficial Ownership Regulation; and

(k) Other Information. Such other information concerning the business,
properties, or financial condition of such Borrower (as the Administrative Agent
shall reasonably request, and which information is not otherwise subject to
confidentiality restrictions with third parties.

8.2 Payment of Taxes. Except, in each case, as would not (individually or in the
aggregate) result in a Material Adverse Effect, such Borrower will, and will
require each Borrower to, file, or cause to be filed, all Tax returns required
to be filed by it in any jurisdiction, and pay all Taxes (including mortgage
recording Taxes), assessments, fees, and other governmental charges or levies
imposed upon it or upon any of its properties, income or franchises prior to the
time that such Taxes, assessments, fees, charges or levies become delinquent;
provided that no Borrower shall be required to pay any such Tax, assessment, fee
charge, or levy if and so long as the amount, applicability, or validity thereof
shall currently be contested in good faith by appropriate proceedings and
appropriate reserves therefor have been established.

8.3 Maintenance of Existence and Rights. Subject to the provisions of the Loan
Documents, such Borrower will preserve and maintain its existence and all of its
rights, privileges, and franchises necessary in the normal conduct of its
business and in accordance with all valid regulations and orders of any
Governmental Authority the failure of which would reasonably be expected to
result in a Material Adverse Effect.

8.4 Notice of Default. Such Borrower will furnish to the Administrative Agent,
promptly upon becoming aware (and in no event later than the next Business Day
after obtaining actual knowledge at all times when any Principal Obligations are
outstanding, and within three (3) Business Days, at all times when no Principal
Obligations are outstanding) of the existence of any condition or event which
constitutes an Event of Default or a Potential Default, a written notice
specifying the nature and period of existence thereof and the action which such
Borrower is taking or proposes to take with respect thereto.

8.5 Other Notices.

(a) Prior to or simultaneously with any delivery of a Request for Borrowing, the
applicable Borrower shall disclose in writing to the Administrative Agent all
material Proceedings pending, or to the knowledge of such Borrower, threatened
against the Borrowers which could reasonably be expected to have a Material
Adverse Effect.

 

88



--------------------------------------------------------------------------------

(b) The applicable Borrowers will, promptly upon receipt of knowledge thereof,
notify the Administrative Agent of any of the following events if such event
would reasonably be expected to result in a Material Adverse Effect: (i) any
change in the financial condition or business of any Borrower; (ii) any default
under any material agreement, contract, or other instrument to which any
Borrower is a party or by which any of its properties are bound, or any
acceleration of the maturity of any material Indebtedness owing by a Borrower;
(iii) any uninsured claim against or affecting a Borrower or any of its
properties; and (iv) the commencement of, and any material determination in any
Proceeding affecting any Borrower.

(c) [Reserved].

(d) The Administrative Agent shall provide any written disclosure or written
notice received from the Borrowers under this Section 8.5 to the Lenders
promptly upon receipt.

8.6 Compliance with Loan Documents and Constituent Documents. Unless otherwise
approved in accordance with the terms of this Credit Agreement (which approval,
by such terms, may require more or fewer Lenders than the Required Lenders),
such Borrower will promptly comply with any and all covenants and provisions
applicable to it of this Credit Agreement, the Notes, and all of the other Loan
Documents executed by it. Such Borrower will use the proceeds of any Demand
Notice only for such purposes as are permitted by its Constituent Documents.

8.7 Operations and Properties. Such Borrower will act in accordance with its
Constituent Documents in managing or operating its assets, properties, business,
and investments so as not to have a Material Adverse Effect.

8.8 Books and Records; Access. Following five (5) Business Days prior written
notice, the Borrowers will give any representative of any Agent or the Lenders,
or any of them, access during ordinary business hours to, and permit such
representative to examine, copy, or make excerpts from, any and all books,
records, and documents in the possession of the Borrowers and relating to their
affairs; provided that, so long as no Event of Default exists, any such
inspection, which shall be at the Borrowers’ expense, shall be conducted no more
than once in any twelve (12) month period. The right of inspection described in
this Section 8.8 shall not apply to any information regarding customers (as
defined by Title V of the Gramm-Leach-Bliley Act of 1999, as amended, and
applicable implementing regulations) of any Borrower to the extent any such
Borrower is prohibited from providing such information by Title V of the
Gramm-Leach-Bliley Act of 1999, as amended, and the applicable implementing
regulations thereunder.

8.9 Compliance with Law. Such Borrower will comply in all material respects with
all material laws, rules, regulations, and all orders of any Governmental
Authority, including, without limitation, ERISA, if applicable, except where the
failure to comply would not reasonably be expected to result in a Material
Adverse Effect. Each Borrower shall maintain policies and procedures reasonably
designed to ensure compliance with applicable Sanctions.

 

89



--------------------------------------------------------------------------------

8.10 Insurance. Such Borrower will maintain insurance in respect of its
properties and business against such loss or damage as is customary in the case
of Persons engaged in the same or similar businesses and similarly situated,
except where the failure to maintain could not reasonably be expected to result
in a Material Adverse Effect.

8.11 Authorizations and Approvals. Such Borrower will promptly obtain, from time
to time at its own expense, all such material governmental licenses,
authorizations, consents, permits and approvals as may be required to enable
such Borrowers to comply with their respective obligations hereunder, under the
other Loan Documents to which it is a party and its Constituent Documents.

8.12 Maintenance of Liens. The Initial Borrower will perform all such acts and
execute all such documents as the Administrative Agent may reasonably request in
order to enable the Secured Parties to file and record every instrument that the
Administrative Agent may reasonably deem necessary in order to perfect and
maintain the Administrative Agent’s first priority security interests (subject
to any Permitted Liens) in and Liens on the Collateral and otherwise to preserve
and protect the rights of the Secured Parties in respect of such security
interests and Liens.

8.13 Further Assurances. The Initial Borrower will take any and all such other
action as the Administrative Agent may, from time to time, reasonably deem
necessary or proper in connection with this Credit Agreement or any of the other
Loan Documents, the obligations of the Initial Borrower hereunder or thereunder
for better assuring and confirming unto the Lenders all or any part of the
security for any of such obligations.

8.14 Collateral Accounts. The Initial Borrower shall ensure that, at all times,
the Administrative Agent shall have electronic monitoring access to its
Collateral Account.

8.15 Investor Financial and Rating Information. The Initial Borrower will
promptly notify the Administrative Agent in writing (but in no event later than
five (5) Business Days) upon obtaining actual knowledge of: (a) any decline in
the Rating of any Borrowing Base Investor, or decline in the capital status of
any Investor that is a Bank Holding Company, where such change results in an
Exclusion Event; (b) notice of any portion of a Borrowing Base Investor’s Unused
Commitment that has been excused, precluded, reduced or abated (including in
connection with any Investment Exclusion Event) and will be excluded from the
Available Commitment pursuant to the proviso in Section 2.1(d)(xv) hereof; and
(c) any other Exclusion Event with respect to a Borrowing Base Investor.

8.16 [Reserved].

8.17 Environmental Compliance. Such Borrower will use and operate all of the
facilities and properties owned directly by it in material compliance with all
environmental laws, keep all necessary permits, approvals, certificates,
licenses and other authorizations relating to environmental matters in effect
and remain in material compliance therewith, and handle all hazardous materials
in material compliance with all applicable environmental laws, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

 

90



--------------------------------------------------------------------------------

8.18 Confirmation of Unused Commitments. If at any time the Administrative Agent
reasonably believes that a certification delivered by the Initial Borrower with
respect to the Unused Commitment of an Investor or the Investors is inaccurate
in any material respect, the Administrative Agent shall have the right to
request that the Initial Borrower obtain such certification directly from the
Investor or the Investors and that the Initial Borrower provide a certification
to the Administrative Agent confirming the amount of the Unused Commitments of
its Investors within ten (10) Business Days of such request.

8.19 Investment Period. The Initial Borrower shall give prompt written notice to
the Administrative Agent of the termination of the Investment Period.

8.20 Covenant to Call Capital. During each twelve (12)-month period commencing
on the first day after the end of the Initial Closing Period (as defined in the
Trust Agreement), the Initial Borrower will request that all Investors fund at
least one (1) Demand Notice, unless such requirement is otherwise waived in
writing by the Administrative Agent. The Initial Borrower shall give prompt
written notice to the Administrative Agent informing it of the occurrence of the
first day after the end of the Initial Closing Period.

8.21 [Reserved].

8.22 Notices to Defaulting Investors. At all times when an Event of Default has
occurred and is continuing and any Investor has failed to fund any Contributions
when due or otherwise defaulted on any of its obligations to the Initial
Borrower, then the Initial Borrower shall exercise its available remedies as to
such Investor only with the written consent of the Administrative Agent, at the
direction of the Required Lenders.

8.23 ERISA. Such Borrower agrees to use commercially reasonable efforts to
promptly provide notice to the Administrative Agent in writing if such Borrower
has reason to believe that the assets of such Borrower constitute Plan Assets.

8.24 Investment Company Act. The Initial Borrower will maintain its status as a
“business development company” under the Investment Company Act.

Section 9. NEGATIVE COVENANTS OF THE BORROWERS

So long as the Lenders have any commitment to lend hereunder or to cause the
issuance of any Letters of Credit hereunder, and until payment and performance
in full of the Obligations (other than Letter of Credit Obligations that have
been fully cash collateralized and contractual Obligations that by their terms
survive termination of this Credit Agreement) under this Credit Agreement and
the other Loan Documents, each Borrower agrees (as to itself) that, unless the
Administrative Agent shall otherwise consent in writing, based upon the approval
of the Required Lenders (unless the approval of the Administrative Agent alone
or a different number of the Lenders is expressly permitted below):

9.1 Mergers, Etc. Except as otherwise provided in the Loan Documents, such
Borrower shall not take any actions (a) to merge or consolidate with or into any
Person, unless a Borrower is the surviving entity, or (b) except as permitted by
clause (a), that will dissolve or terminate such Borrower.

 

91



--------------------------------------------------------------------------------

9.2 Negative Pledge. Such Borrower shall not create, permit or suffer to exist
any Lien (whether such interest is based on common law, statute, other law or
contract) upon the Collateral, other than the following (“Permitted Liens”): (a)
to the Administrative Agent, for the benefit of the Secured Parties; (b) Liens
of the Depository holding any Collateral Account which arise as a matter of law
on items in the course of collection or encumbering deposits or other similar
liens (including the right of set-off); and (c) non-consensual Liens, if any,
imposed on the property of any Borrower not yet delinquent or being contested in
good faith by appropriate proceedings.

9.3 Fiscal Year and Accounting Method. Such Borrower shall not change its fiscal
year or its method of accounting, other than in accordance with the terms of its
Constituent Documents.

9.4 Constituent Documents. Except as otherwise provided in this Credit
Agreement, the Initial Borrower shall not alter, amend, modify, terminate, or
change any provision of its Trust Agreement, if any such Proposed Amendment
(hereinafter defined) would (a) affect the Initial Borrower’s or the Investors’
(as applicable) debts, duties, obligations, and liabilities, or the rights,
titles, security interests, Liens, powers and privileges of the Initial Borrower
(as applicable), in any case, relating to any Demand Notices, Commitments or
Contributions, including any Investor’s obligation to fund Contributions with
respect to its Unused Commitment, (b) have a Material Adverse Effect on the
rights, titles, first priority security interests (subject to any Permitted
Liens) and Liens, and powers and privileges of the Lenders hereunder or
(c) remove or reduce (or affect in a similar manner) the Debt Limitations
imposed on the Initial Borrower (each a “Material Amendment”). With respect to
any proposed alteration, amendment, modification, termination or change (each, a
“Proposed Amendment”) to the Trust Agreement, the Initial Borrower shall notify
the Administrative Agent of such proposal (except as provided below). The
Administrative Agent shall determine, in its sole commercially reasonable
discretion (i.e., the determination of the other Lenders shall not be required)
and on its good faith belief, whether such Proposed Amendment to the Trust
Agreement would constitute a Material Amendment within three (3) Business Days
of the date on which it is deemed to have received such notification in
accordance with Section 12.6 hereof and shall promptly notify the Initial
Borrower of its determination. If the Administrative Agent determines that the
Proposed Amendment is a Material Amendment, the approval of the Required Lenders
will be required (unless the approval of all Lenders is otherwise required
consistent with the terms of this Credit Agreement), and the Administrative
Agent shall promptly notify the Lenders of such request for such approval,
distributing, as appropriate, the Proposed Amendment and any other relevant
information provided by the Initial Borrower. Subject to Section 12.1 hereof,
the Lenders shall have ten (10) Business Days from the date of such notice from
the Administrative Agent to deliver their approval or denial thereof; provided
that such Lender shall be deemed to have consented to any such Material
Amendment to the extent such Lender does not provide an express approval or
denial thereof within such ten (10) Business Day period. If the Administrative
Agent determines that the Proposed Amendment is not a Material Amendment, the
Initial Borrower may make such amendment without the consent of the Lenders.
Notwithstanding the foregoing, the Initial Borrower may, without the consent of
the Administrative Agent or the Lenders (and without submitting the Proposed
Amendment to the Administrative Agent for determination as described above),
amend the Trust Agreement: (i) to cure any ambiguity, correct or supplement any
provision of the Trust Agreement which is

 

92



--------------------------------------------------------------------------------

incomplete or inconsistent with any other provision thereof (the effect of which
shall be immaterial to the Lenders), correct any printing, stenographic or
clerical error or effect changes of an administrative or ministerial nature
which do not materially increase the authority of the Initial Borrower or
adversely affect the rights of the Lenders or to fix any other obvious error or
any other error or omission of a technical or immaterial nature; (ii) to admit
new Investors in accordance with Section 9.5(b) below; (iii) to reflect
transfers of interests in the Initial Borrower in accordance with Section 9.5(a)
below and any action permitted under Section 9.6 hereof; and (iv) to reflect any
withdrawals in accordance with Section 9.5(f) below; provided that the Initial
Borrower shall promptly provide to the Administrative Agent a copy of any such
executed amendment which does not require the consent of the Administrative
Agent or the Lenders.

9.5 Transfer of Interests; Admission of Investors.

(a) Transfers by Investors. The Initial Borrower will, promptly upon receipt
thereof, deliver a copy to the Administrative Agent of any notice from any
Investor in the Initial Borrower of such Investor’s bona fide intention to
Transfer all or a portion of any interest in the Initial Borrower under its
Constituent Documents, and will, promptly upon receipt thereof, deliver to the
Administrative Agent copies of any assignment agreement, Subscription Agreement
and other documentation delivered to, or required of such Investor by, the
Initial Borrower in connection with such Transfer.

(b) Admission of Investors. Any admission of an assignee of an interest in the
Initial Borrower as a substitute Investor and any admission of a Person as a new
Investor of the Initial Borrower will be subject to compliance with OFAC and the
requirements of Section 9.5(d) below. The Initial Borrower will, promptly upon
receipt thereof, deliver to the Administrative Agent copies of any Subscription
Agreement, Side Letter and other documentation delivered to, or required of such
Investor by, the Initial Borrower promptly following such admission.

(c) [Reserved].

(d) Documentation and Funding Requirements; Amendment of the Borrowing Base
Certificate. The Initial Borrower will require that any existing Investor that
is an assignee will provide confirmation of its obligations under its
Subscription Agreement with respect to any increase in its Commitment relating
to such assignment. If any substitute Investor to which an assignment of an
interest in the Initial Borrower is made by a Borrowing Base Investor is not
designated as a Borrowing Base Investor by the Administrative Agent, with the
same or greater Unused Commitment as the assignor Investor and if the
transferring Investor is released from its obligation to fund Contributions
under the applicable Constituent Documents, the calculation described in
Section 2.1(e) hereof will be made prior to the effectiveness of such
substitution or assignment, as applicable, but taking into consideration the
Commitments of the Investors as if such substitution or assignment will have
occurred, and to the extent such substitution or assignment would cause a
mandatory prepayment event, then the Initial Borrower will initiate a Demand
Notice for the purpose of making such prepayment, and such assignor or assignee
Investor must fund its share of the Demand Notice prior to such substitution or
assignment. In the event any Person is admitted as an additional or substitute
Investor, the Initial Borrower will promptly deliver to the Administrative Agent
a revised Borrowing Base Certificate to this Credit Agreement, containing the
name of each Investor in the Initial Borrower and such Investor’s Commitment.
The Borrowing Base Certificate shall

 

93



--------------------------------------------------------------------------------

specify whether or not an Investor satisfied the conditions set forth in the
definition of “Included Investor” or “Designated Investor”, as applicable. The
Initial Borrower shall use reasonable best efforts to give the Administrative
Agent at least five (5) Business Days’ prior written notice to any transfer of
an interest in the Initial Borrower if such transferring Investor is being
released from its obligations, provided that in the event the Initial Borrower
fails to deliver such (5) Business Days’ notice and as a result the
Administrative Agent is unable to determine whether such transferee Investor
satisfies the requirements of “Included Investor” or “Designated Investor” prior
to the effective date of the transfer, then such transferee Investor shall be
deemed not to have satisfied such requirements until such time as the
Administrative Agent can make such determination in accordance with the
definition of “Included Investor” or “Designated Investor” and the Initial
Borrower shall make any resulting mandatory prepayment pursuant to
Section 2.1(e) hereof prior to the consummation of such transfer.

(e) [Intentionally Omitted].

(f) Notice of Withdrawals. The Initial Borrower shall not permit any Investor to
withdraw its interest in the Initial Borrower without the prior written consent
of the Administrative Agent in its sole discretion unless (i) such withdrawal is
in accordance with the terms of the Initial Borrower’s Constituent Documents or
the applicable Side Letter or Subscription Agreement (i.e., the Investor is
permitted to withdraw without the discretion of the Initial Borrower or where
the Initial Borrower has the discretion to permit such withdrawal because, in
the reasonable determination of the Initial Borrower, the failure to permit such
withdrawal could reasonably be expected to result in a material adverse effect
under the Initial Borrower’s Constituent Documents) and (ii) the Initial
Borrower complies with the mandatory prepayment provisions of Section 2.1(e)
hereof, if applicable, prior to the effectiveness of such withdrawal.

(g) [Reserved.]

(h) Other Transfers of Unused Commitments. The Initial Borrower shall not cause
Contributions to be made or Commitments to be transferred to (i) any Affiliate
or (ii) directly to any Investment.

9.6 Commitments. The Initial Borrower shall not: (a) except in connection with a
Transfer or withdrawal of an Investor in accordance with Section 9.5 hereof,
cancel, reduce, excuse, or abate the Unused Commitment of any Investor other
than (i) in accordance with the Initial Borrower’s Constituent Documents or the
applicable Subscription Agreement or Side Letter under circumstances where the
Initial Borrower has no discretion (i.e., the applicable Investor is entitled to
such cancellation, reduction, excuse or abatement under the terms of the Initial
Borrower’s Constituent Documents or the applicable Subscription Agreement or
Side Letter) or where the Initial Borrower has the discretion to permit such
cancellation, reduction, excuse or abatement under the terms of the Initial
Borrower’s Constituent Documents or the applicable Subscription Agreement or
Side Letter because, in the reasonable determination of the Initial Borrower,
the failure to do so could reasonably be expected to result in a material
adverse effect under the Initial Borrower’s Constituent Documents and (ii) upon
advance prepayment of any amounts that will become due in accordance with
Section 2.1(e) hereof after giving effect to such

 

94



--------------------------------------------------------------------------------

cancellation, reduction, excuse, or abatement; or (b) relieve, delay, postpone,
compromise or abate any Investor from the making of any Contribution under the
Initial Borrower’s Constituent Documents or the applicable Subscription
Agreement or Side Letter, other than (i) in accordance with the Initial
Borrower’s Constituent Documents or the applicable Subscription Agreement or
Side Letter under circumstances where the Initial Borrower has no discretion
(i.e., the applicable Investor is entitled to such relief, delay, postponement,
compromise or abatement under the terms of the Initial Borrower’s Constituent
Documents or the applicable Subscription Agreement or Side Letter) or where the
Initial Borrower has the discretion to permit such relief, delay, postponement,
compromise or abatement under the terms of the Initial Borrower’s Constituent
Documents or the applicable Subscription Agreement or Side Letter because, in
the reasonable determination of the Initial Borrower, the failure to do so could
reasonably be expected to result in a material adverse effect under the Initial
Borrower’s Constituent Documents and (ii) upon advance prepayment of any amounts
that will become due in accordance with Section 2.1(e) hereof after giving
effect to such relief, delay, postponement, compromise or abatement. The Initial
Borrower shall promptly provide the Administrative Agent notice of any other
reduction of any Investor’s Uncalled Commitment. The Initial Borrower shall not
agree to any amendment or modification (including, without limitation, any
waiver) of any Side Letter or any new Side Letter which, in either case, would
have a Material Adverse Effect on the right, title, security interest and Liens
of the Lenders without the prior written consent of the Administrative Agent (it
being understood and agreed that any provisions in Side Letters in existence on
the Closing Date that the Initial Borrower is required to grant to a particular
Investor pursuant to a most favored nations clause shall not require the
Administrative Agent’s consent to the extent such provisions are included in
Side Letters after the Closing Date, although such inclusion may result in such
Investor not being approved as a Borrowing Base Investor). The Initial Borrower
shall promptly provide any such new or amended Side Letter to the Administrative
Agent. Notwithstanding any of the foregoing, if an Investor has the right under
the Initial Borrower’s Constituent Documents or the applicable Subscription
Agreement or Side Letter or such excuse is reasonably required by applicable law
to be excused from an Investment, the Initial Borrower shall be permitted to
excuse such Investor from its Contribution with respect to such Investment and
any obligations incurred with respect to such Investment, so long as any
resulting prepayment to become due in accordance with Section 2.1(e) hereof as a
result of such excuse is made prior to giving effect thereto.

9.7 ERISA Compliance. Such Borrower shall not permit the imposition of a lien on
the assets of such Borrower or any member of its Controlled Group under
Section 303(k) or Section 4068 of ERISA which, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect. Such
Borrower shall not take any action that would cause it to fail to meet an
exception under the Plan Asset Regulations which prevents the assets of such
Borrower from being subject to Title I of ERISA, which would result in a
non-exempt prohibited transaction under Section 406(a) of ERISA or
Section 4975(c)(1)(A)-(D) of the Internal Revenue Code.

9.8 Dissolution. Except as permitted by Section 9.1 hereof, without the prior
written consent of all Lenders (in their sole discretion), the Initial Borrower
shall not take any action to terminate or dissolve.

 

95



--------------------------------------------------------------------------------

9.9 Compliance with Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws. No Borrower shall directly or, to the knowledge of such Borrower,
indirectly use the proceeds of any Loan hereunder, or lend, contribute, or
otherwise make available such proceeds to any subsidiary, joint venture partner,
or other Person (a) for the purpose of funding any activities or business of or
with a Sanctioned Person, to the extent such transactions would be prohibited by
Sanctions if conducted by Persons subject to U.S. jurisdiction, (b) in any
manner that would be prohibited by Sanctions or would otherwise cause a Lender
to be in breach of any Sanctions, or (c) in any manner that would violate
Anti-Corruption Laws.

9.10 Limitations on Distributions. The Initial Borrower will not make, pay or
declare any Distribution (as defined below) at any time except as permitted
pursuant to the Initial Borrower’s Constituent Documents; provided, however,
that at any time during the continuance of an Event of Default or, to the
knowledge of the Initial Borrower, a Potential Default under Section 10.1(a),
(h) or (i) hereof, no Distributions (other than Permitted RIC Distributions,
provided that the Initial Borrower delivers a RIC Distribution Notice to the
Administrative Agent at least five (5) days prior to any such Permitted RIC
Distribution (or such shorter period agreed to by the Administrative Agent))
shall be permitted to be made, paid or declared if there are any Obligations
outstanding under this Credit Facility; provided further, that during the
existence of an Event of Default under Section 10.1(a), (h) or (i) hereof, or
where the Administrative Agent has accelerated the unpaid balance of the
Obligations of the Borrowers pursuant to Section 10.2 hereof, the Initial
Borrower shall not make, pay or declare any Permitted RIC Distribution, or
withdraw Permitted RIC Distributions from the Collateral Account. “Distribution”
means any distributions (whether or not in cash) on account of any partnership
interest or other equity interest in the Initial Borrower, including as a
dividend or other distribution and on account of the purchase, redemption,
retirement or other acquisition of any such partnership interest or other equity
interest. For the avoidance of doubt, (i) for so long as no Event of Default has
occurred and is continuing, each Investor shall be entitled to receive
Distributions to which it is entitled under the Initial Borrower’s Constituent
Documents and Subscription Agreement; and (ii) there shall be no limitation on
the right of the Investment Advisor, the Administrator or any of their
respective Affiliates to receive management or other fees or expenses under the
Investment Advisory Agreement and Administration Agreement.

9.11 Limitation on Indebtedness. The Borrowers shall not incur Indebtedness in
an aggregate amount which would violate the limitations on Indebtedness imposed
on such Borrowers in the applicable Constituent Documents (including, without
limitation, in the case of the Initial Borrower, Section 3.5 of the Trust
Agreement) and, if applicable, under the Investment Company Act (collectively,
the “Debt Limitations”).

9.12 Limitation on Withdrawals From the Collateral Account. Without the prior
written consent of the Administrative Agent, no Borrower will make or cause the
making of any withdrawal or transfer of funds from the Collateral Account if:
(i) an Event of Default has occurred and is continuing; (ii) a Potential Default
has occurred and is continuing unless such withdrawal shall be applied first, to
the payment of any amounts then due and payable by such Borrower under this
Credit Agreement and thereafter to cure any other such Potential Default;
(iii) a mandatory prepayment is required pursuant to Section 2.1(e) hereof as a
result of the Dollar Equivalent of the Principal Obligations exceeding the
Available Commitment, irrespective of whether such prepayment has become due and
payable under the grace periods afforded in Section 2.1(e) hereof, unless such
withdrawal shall be applied to such prepayment; or (iv) a mandatory prepayment
will be required pursuant to Section 2.1(e) hereof with the passing of time as a
result of an event with respect to a Borrowing Base Investor which event will
make such Investor an Excluded Investor after an applicable grace period
provided in Section 2.1(d) hereof shall expire unless such withdrawal shall be
applied to such prepayment; provided that, notwithstanding the foregoing, the
Initial Borrower may withdraw Permitted RIC Distributions from the Collateral
Account at all times, except as set forth in Section 9.10 hereof.

 

96



--------------------------------------------------------------------------------

9.13 Demand Notices. The Initial Borrower shall not issue any Demand Notice or
otherwise request, notify, or demand that any Investor fund any Demand Notice if
doing so would create a Borrowing Base Deficit, unless the proceeds thereof
shall be used in payment of the Obligations of the Initial Borrower such that,
after giving effect to such payment, no Borrowing Base Deficit will exist.

9.14 Deposits to the Collateral Accounts. Such Borrower shall not deposit or
otherwise credit, or cause or permit to be so deposited or credited, to any
Collateral Account cash or cash proceeds other than Contributions; provided
that, in the event any deposit is made into a Collateral Account by the Initial
Borrower that does not consist of Contributions or the proceeds thereof as the
result of a good faith error, the Initial Borrower shall promptly notify the
Administrative Agent of such error and, so long as no Cash Control Event has
occurred and is continuing, transfer such amounts out of such Collateral Account
to correct such error within two (2) Business Days of obtaining knowledge
thereof.

Section 10. EVENTS OF DEFAULT

10.1 Events of Default. An “Event of Default” shall exist if any one or more of
the following events (herein collectively called “Events of Default”) shall
occur and be continuing (whatever the reason for such event and whether it shall
be voluntary or involuntary or be effected by operation of law or pursuant to
any judgment, decree or order of any court or any order, rule or regulation of
any administrative or governmental body):

(a) (i) any Borrower shall fail to pay when due any principal of its
Obligations, including any failure to pay any amount required to be paid by it
under Section 2.1(e) hereof; or (ii) any Borrower shall fail to pay when due any
interest on its Obligations or any fee, expense, indemnity or other payment
required to be paid by it hereunder, and such failure under this clause
(ii) shall continue for three (3) Business Days following the date the
Administrative Agent notifies the applicable Borrower in writing of such failure
(except for the failure to pay its Obligations in full on the Maturity Date, for
which no notice shall be required, and except for the failure to prepay any
amount required to be paid by it under Section 2.1(e) hereof, for which no
additional notice shall be required);

(b) any representation or warranty made by or on behalf of the Borrowers (in
each case, as applicable) under this Credit Agreement, or any of the other Loan
Documents executed by any one or more of them, or in any certificate or
statement furnished or made to the Lenders or any one of them by the Borrowers
(in each case, as applicable) pursuant hereto, in connection herewith or with
the Loans, or in connection with any of the other Loan Documents, shall prove to
be untrue or inaccurate in any material respect as of the date on which such
representation or warranty is made and the adverse effect of the failure of such
representation or warranty shall not have been cured within thirty (30) days
after written notice thereof is delivered to the Borrowers by the Administrative
Agent;

 

97



--------------------------------------------------------------------------------

(c) default shall occur in the performance of: (i) any of the covenants or
agreements contained herein (other than the covenants contained in Sections
2.1(e), 2.10, 8.1(a), (b), (c), (d), (h), (i), (j), 8.4, 8.5, 8.8, 8.12, 8.15,
8.18, the first sentence of 8.20, 8.22 and Sections 9.1 through 9.6 and 9.8
through 9.14 hereof) by the Borrowers; or (ii) the covenants or agreements of
the Borrowers contained in any other Loan Documents executed by such Person,
and, in each case, such default shall continue uncured to the satisfaction of
the Administrative Agent for a period of thirty (30) days after the earlier of:
(x) written notice thereof has been given by the Administrative Agent to the
Borrowers; or (y) the Administrative Agent has been notified or should have been
notified of such default pursuant to Section 8.4 or Section 8.5 hereof; provided
that if such default is not susceptible of being cured with diligence within
said thirty (30) day period, but, in the reasonable determination of the
Administrative Agent, is susceptible of being cured within an additional period,
then such period shall be extended for such additional period of time, not to
exceed an additional thirty (30) days, as may reasonably be necessary to cure
the same; provided, further, that the applicable Borrower commences such cure
within such thirty (30) day period and diligently prosecutes the same until its
completion;

(d) default shall occur in the performance of any of the covenants or agreements
of the Borrowers contained in Section 2.1(e) hereof, Section 2.10 hereof, or any
one of Sections 9.1 through 9.14 hereof (other than covenants or agreements
contained in the second sentence of Section 9.7);

(e) default shall occur in the performance of any one of the covenants contained
in Section 8.1(a), (b), (c), (d), (h), (i), (j), 8.4, 8.5, 8.8, 8.12, 8.15,
8.18, the first sentence of 8.20 or 8.22 hereof and such default shall continue
uncured for five (5) Business Days (or, solely in the case of Section 8.22
hereof, ten (10) Business Days) after written notice thereof has been given by
the Administrative Agent to the Borrowers;

(f) other than in compliance with the provisions of the Loan Documents, any of
the Loan Documents executed by the Initial Borrower: (i) shall cease, in whole
or in material part, to be legal, valid, binding agreements enforceable against
the Initial Borrower, as the case may be, in accordance with the terms thereof;
(ii) shall in any way be terminated or become or be declared ineffective or
inoperative except in accordance with its terms thereof; or (iii) shall in any
way whatsoever cease to give or provide the respective first priority Liens
(subject to any Permitted Liens), security interest, rights, titles, interest,
remedies, powers, or privileges intended to be created thereby (other than, in
each case, solely as the result of an action or failure to act on the part of
the Administrative Agent); provided that if any of the events set forth in the
foregoing clauses (i), (ii) and (iii) occurs as a result of a change in any
applicable Law, the Initial Borrower shall have thirty (30) days from the date
thereof to cure a default arising under this Section 10.1(f) to the reasonable
satisfaction of the Administrative Agent;

(g) default shall occur with respect to the payment of any recourse Indebtedness
or guaranty obligations of the Initial Borrower in an aggregate amount equal to
or greater than $50,000,000, and such default shall continue for more than the
applicable period of grace or cure, if any; or any such Indebtedness shall
become due before its stated maturity by acceleration of the maturity thereof;

 

98



--------------------------------------------------------------------------------

(h) the Initial Borrower or the Investment Advisor or the Administrator shall:
(i) apply for or consent to the appointment of a receiver, trustee, custodian,
intervenor, or liquidator of itself or of all or a substantial part of its
assets; (ii) file a voluntary petition in bankruptcy or admit in writing that it
is unable to pay its debts as they become due; (iii) make a general assignment
for the benefit of creditors; (iv) file a petition or answer seeking
reorganization or an arrangement with creditors or to take advantage of any
Debtor Relief Laws; (v) file an answer admitting the material allegations of, or
consent to, or default in answering, a petition filed against it in any
bankruptcy, reorganization or insolvency proceeding; or (vi) take partnership,
limited liability company or corporate action for the purpose of effecting any
of the foregoing;

(i) an order, order for relief, judgment or decree shall be entered by any court
of competent jurisdiction or other competent authority approving a petition
seeking reorganization of the Initial Borrower or appointing a receiver,
custodian, trustee, intervenor, or liquidator of the Initial Borrower, or of all
or substantially all of its assets, and such order, judgment or decree shall
continue unstayed and in effect for a period of sixty (60) days;

(j) any final judgment(s) for the payment of money in excess of an aggregate
amount equal to $50,000,000 shall be rendered against the Initial Borrower, and
such judgment is not stayed, discharged or vacated after a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Initial Borrower to enforce any such judgment, unless such
judgment is covered by insurance or bonded or unless it is being appealed and
such Borrower has posted a bond or cash collateral;

(k) the Initial Borrower shall make an Investment in violation of its
Constituent Documents;

(l) the issuance to the Initial Borrower of any administrative order by any
Governmental Authority under any environmental law, or the issuance to the
Initial Borrower of any injunctive order by any court under any environmental
law, which results in a Material Adverse Effect;

(m) the assets of any Borrower shall be treated as Plan Assets within the
meaning of Section 3(42) of ERISA and conditions give rise to a non-exempt
prohibited transaction under Section 406(a) of ERISA or
Section 4975(c)(1)(A)-(C) of the Internal Revenue Code subjecting the
Administrative Agent and/or Lenders to any tax or penalty on prohibited
transactions imposed under Section 4975 of the Internal Revenue Code or
Section 502(i) of ERISA;

(n) the Administrator (or an Affiliate thereof) shall cease to be the
administrator of the Initial Borrower, or the Administrator shall withdraw or be
removed as the administrator of the Initial Borrower;

 

99



--------------------------------------------------------------------------------

(o) two or more Investors having Commitments aggregating, at any one time, ten
percent (10%) or greater of the total Commitments of Investors shall default in
their obligation to fund any portion of their Unused Commitments under their
Subscription Agreement and/or the applicable Constituent Document within ten
(10) Business Days of when due pursuant to the applicable Demand Notice, without
regard to any cure or notice periods contained in the applicable Constituent
Documents; provided that, for purposes of this provision, an HNW Aggregation
Investor and Special HNW Aggregation Investor will be considered one Investor
regardless of how many of such HNW Aggregation Investor’s and Special HNW
Aggregation Investor’s, as applicable, underlying interest holders default;
provided further that, to the extent any HNW Aggregation Investor or Special HNW
Aggregation Investor has an underlying interestholder that has defaulted on its
obligation to fund such HNW Aggregation Investor or Special HNW Aggregation
Investor, as applicable, then only such default portion shall count toward the
ten percent (10%) threshold above and such HNW Aggregation Investor or Special
HNW Aggregation Investor, as applicable, shall be counted as such defaulted
Investor;

(p) Blackstone BGSL Holdings LLC or any Affiliate thereof through which
Blackstone BGSL Holdings LLC makes its investment in the Initial Borrower shall:
(i) repudiate, challenge, or declare unenforceable its Commitment or its
obligation to make Contributions to the capital of the Initial Borrower pursuant
to a Demand Notice or shall otherwise disaffirm the provisions of the Initial
Borrower’s Constituent Documents; (ii) fail to timely fund any portion of its
Unused Commitment within three (3) Business Days of when due pursuant to the
applicable Demand Notice; or (iii) shall be in default in its obligations
thereunder in its capacity as a shareholder (or the equivalent thereof), and
such default in this clause (iii) shall continue uncured beyond any cure or
grace period under the terms of the applicable Constituent Document;

(q) (i) the Investment Advisor (or an Affiliate thereof) shall not be acting in
the capacity of the “Adviser” as set forth in the Investment Advisory Agreement;
or (ii) the Administrator or the Investment Advisor shall cease to be directly
or indirectly controlled by, or under common control with, The Blackstone Group
L.P.;

(r) except as permitted by Section 9.1 hereof, an event shall occur that causes
a dissolution or liquidation of the Initial Borrower;

(s) [Reserved]; or

(t) any Borrower Guaranty (other than a Borrower Guaranty with respect to a
Qualified Borrower which has withdrawn from the Credit Facility pursuant to
Section 2.9(g)) or any material provision thereof shall cease to be in full
force and effect, or the Initial Borrower providing such guaranty or any other
Person acting by or on behalf of the Initial Borrower shall deny or disaffirm
such Borrower’s obligations under such Borrower Guaranty.

10.2 Remedies Upon Event of Default. If an Event of Default shall have occurred
and be continuing, then the Administrative Agent may (or shall if so directed by
the Required Lenders): (a) suspend the Lender Commitments of the Lenders until
such Event of Default is cured or waived; (b) terminate the Lender Commitment of
the Lenders hereunder; (c) declare the principal of, and all interest then
accrued on, the Obligations to be forthwith due and payable (including the

 

100



--------------------------------------------------------------------------------

obligation to deliver Cash Collateral pursuant to Section 2.1(g) hereof),
whereupon the same shall forthwith become due and payable without presentment,
demand, protest, notice of default, notice of acceleration, or of intention to
accelerate or other notice of any kind (other than notice of such declaration)
all of which the Borrowers hereby expressly waive, anything contained herein or
in any other Loan Document to the contrary notwithstanding; (d) exercise any
right, privilege, or power set forth in Sections 5.2 and 5.3 hereof, including,
but not limited to, the initiation of Demand Notices of the Commitments (subject
to the following paragraph); or (e) without notice of default or demand, pursue
and enforce any of the Administrative Agent’s or the Lenders’ rights and
remedies under the Loan Documents, or otherwise provided under or pursuant to
any applicable Law or agreement; provided that the Administrative Agent may
select which remedies to exercise unless otherwise directed by the Required
Lenders, in which case the Administrative Agent will exercise such remedies as
directed by the Required Lenders, and provided further that if any Event of
Default specified in Section 10.1(h) or 10.1(i) hereof shall occur, the
principal of, and all interest on, the Obligations shall thereupon become due
and payable concurrently therewith, without any further action by the
Administrative Agent or the Lenders, or any of them, and without presentment,
demand, protest, notice of default, notice of acceleration, or of intention to
accelerate or other notice of any kind, all of which each of the Borrowers
hereby expressly waives. Notwithstanding anything to the contrary contained in
this Credit Agreement or any other Loan Document, in no event shall the
Administrative Agent (or any Secured Party) be permitted to require any Investor
to fund its Contributions other than to an account in the name of the Initial
Borrower.

Notwithstanding anything to the contrary herein, upon the occurrence and during
the continuance of an Event of Default (other than those described in
Section 10.1(f), (h), (i), (n), (q) or (r)), if such Event of Default can be
cured by the funding of Unused Commitments, then prior to the Administrative
Agent, on behalf of the Lenders, exercising its right to issue Demand Notices to
the Investors or exercising any other remedy provided for herein, the
Administrative Agent shall be required to give five (5) Business Days written
notice (the “Initial Notice Period”) of its intention to exercise such remedies
and, if, at any time prior to or during such Initial Notice Period, the Initial
Borrower shall issue a Demand Notice to their Investors sufficient to cure such
Event of Default, then the Administrative Agent and the Lenders shall not
exercise such remedies until the Business Day following the Initial Payment Date
(as defined below); provided, that: (i) such Demand Notice as issued by the
Initial Borrower must require the Investors to fund their related Contribution
within ten (10) Business Days after the date of such Demand Notice (such tenth
(10th) Business Day being the “Initial Payment Date”); (ii) the Initial Borrower
directs all Contributions received by it into the applicable Collateral Account;
and (iii) the Initial Borrower directs the Depository that such Contributions
and other payments by the Investors in the Initial Borrower, together with any
other funds held for or credited to the Initial Borrower in a Collateral
Account, shall be withdrawn by the Administrative Agent to prepay the
Obligations of the Initial Borrower in their entirety; provided, further that
nothing in this Section 10.2 shall prohibit the Administrative Agent or any
Lender from exercising any remedies it may have with respect to (i) any
Collateral Account and taking any such actions as may be required to protect
their rights in a bankruptcy proceeding or (ii) any Event of Default pursuant to
Section 10.1(f), (h), (i), (n), (q) or (r) or any other Event of Default that
shall have occurred and be continuing that cannot be cured by the funding of
Unused Commitments or which was triggered by the failure of the Initial Borrower
to issue a Demand Notice upon its Investors following a mandatory prepayment
event pursuant to Section 2.1(e) hereof and/or make such mandatory prepayment
following the receipt of such related Contributions, in each case, as required
by this Credit Agreement.

 

101



--------------------------------------------------------------------------------

10.3 Performance by the Administrative Agent. Should the Borrowers fail to
perform any covenant, duty, or agreement contained herein or in any of the Loan
Documents to which it is a party, and such failure continues beyond any
applicable cure period, the Administrative Agent may (pursuant to such Loan
Documents, including any collateral assignments therein to the Administrative
Agent), but shall not be obligated to, perform or attempt to perform such
covenant, duty, or agreement on behalf of such Person. In such event, the
Borrowers shall, at the request of the Administrative Agent, promptly pay any
amount expended by the Administrative Agent in such performance or attempted
performance to the Administrative Agent at its designated Agency Services
Address, together with interest thereon at the Default Rate from the date of
such expenditure until paid. Notwithstanding the foregoing, it is expressly
understood that neither the Agents nor the Lenders assume any liability or
responsibility for the performance of any duties of the Borrowers, or any
related Person hereunder or under any of the Loan Documents or other control
over the management and affairs of the Borrowers, or any related Person, nor by
any such action shall the Agents or the Lenders be deemed to create a
partnership arrangement with any Borrower, or any related Person.

10.4 Qualified Borrower Defaults. Notwithstanding any provision in this Credit
Agreement to the contrary, if an Event of Default or a Potential Default
relating solely to a Qualified Borrower shall occur, upon the payment of all
Obligations of such Qualified Borrower hereunder: (a) such Event of Default or
Potential Default shall be deemed to be cured and (b) such Qualified Borrower
shall withdraw from the Credit Facility in accordance with Section 2.9(g)
hereof; provided, however, that such withdrawal shall not be required to the
extent any such Event of Default or Potential Default has been cured or waived
and is no longer continuing.

Section 11. AGENTS

11.1 Appointment.

(a) Authority of the Administrative Agent. Each Lender hereby irrevocably
appoints, designates and authorizes each Agent to take such action on its behalf
under the provisions of this Credit Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms hereof and of the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere herein and in the other Loan Documents, no
Agent shall not have any duties or responsibilities, except those expressly set
forth herein and therein, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any of the other Loan
Documents, or shall otherwise exist against such Agent. The provisions of this
Section 11 are solely for the benefit of the Agents and the Lenders and none of
the Borrowers or any Affiliate of the foregoing (each, a “Borrower Party”) or
any Investor or its Affiliates shall have any rights as a third-party
beneficiary of the provisions hereof (except for the provisions that explicitly
relate to the Borrowers in Section 11.10 hereof). In performing its functions
and duties under this Credit Agreement and the other Loan Documents, each Agent
shall act solely as an agent of the applicable Lenders and does not assume and
shall not be deemed to have assumed any obligation or relationship of agency or
trust with or for any Borrower Party.

 

102



--------------------------------------------------------------------------------

(b) Release of Collateral. The Secured Parties irrevocably authorize the
Administrative Agent, at the Administrative Agent’s option and in its sole
discretion, to release any security interest in or Lien on any Collateral
granted to or held by the Administrative Agent: (i) upon termination of this
Credit Agreement and the other Loan Documents, termination of the Lender
Commitments and payment in full of all of the Obligations, including all fees
and indemnified costs and expenses that are then due and payable pursuant to the
terms of the Loan Documents; (ii) pursuant to any express provision of any Loan
Document and (iii) if approved by the Lenders pursuant to the terms of
Section 12.1. Upon the request of the Administrative Agent, the Lenders will
confirm in writing the Administrative Agent’s authority to release particular
types or items of Collateral pursuant to this Section 11.1(b).

11.2 Delegation of Duties. Each Agent may execute any of its duties hereunder or
under the other Loan Documents by or through agents or attorneys-in-fact and
shall be entitled to advice of legal counsel, accountants, and other
professionals selected by such Agent concerning all matters pertaining to such
duties. No Agent shall be responsible to any Lender for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care, nor shall it be liable for any action taken or suffered in good faith by
it in accordance with the advice of such Persons.

11.3 Exculpatory Provisions. No Agent nor any of its affiliates, nor any of
their respective officers, directors, employees, agents or attorneys-in-fact,
shall be liable to any Lender for any action lawfully taken or omitted to be
taken by it or such Person under or in connection herewith or in connection with
any of the other Loan Documents (except for its or such Person’s own gross
negligence or willful misconduct) or be responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
of the Borrower Parties contained herein or in any of the other Loan Documents
or in any certificate, report, document, financial statement or other written or
oral statement referred to or provided for herein, or received by such Agent
under or in connection herewith or in connection with the other Loan Documents,
or enforceability or sufficiency therefor of any of the other Loan Documents, or
for any failure of a Borrower Party to perform its obligations hereunder or
thereunder. No Agent shall be responsible to any Lender for the effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of this
Credit Agreement, or any of the other Loan Documents or for any representations,
warranties, recitals or statements made herein or therein or made by any
Borrower Party in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by such Agent to the Lenders
or by or on behalf of the Borrower Parties to such Agent or any Lender or be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained herein or
therein or as to the use of the proceeds of the Loans or of the existence or
possible existence of any Potential Default or Event of Default or to inspect
the properties, books or records of the Borrower Parties. The Agents are not
trustees for the Lenders and owe no fiduciary duty to the Lenders hereunder
and/or pursuant to the Borrower Security Agreements, which is governed by New
York law. Each Lender recognizes and agrees that the Administrative Agent shall
not be required to determine independently whether the conditions described in
Section 6.2(a) or 6.2(b) hereof have been satisfied and, when the Administrative
Agent disburses funds to any Borrower, or causes Letters of Credit to be issued
or accepts any Borrower Guaranties, it may rely fully upon statements contained
in the relevant requests by any Borrower.

 

103



--------------------------------------------------------------------------------

11.4 Reliance on Communications. Each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, email, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to any of the Borrower Parties,
independent accountants and other experts selected by such Agent with reasonable
care). The Administrative Agent may deem and treat each Lender as the owner of
its interests hereunder for all purposes unless an Assignment and Acceptance
Agreement shall have been delivered to the Administrative Agent in accordance
with Section 12.11(c) hereof. The Administrative Agent shall be fully justified
in failing or refusing to take any action under this Credit Agreement or under
any of the other Loan Documents unless it shall first receive such advice or
concurrence of the Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, hereunder or under any of the other
Loan Documents in accordance with a request of the Required Lenders (or to the
extent specifically required, all the Lenders) and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
(including their successors and assigns).

11.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Potential Default or Event of
Default hereunder unless the Administrative Agent has received notice from a
Lender or a Borrower Party referring to the Loan Document, describing such
Potential Default or Event of Default and stating that such notice is a “notice
of default.” In the event that the Administrative Agent receives such a notice,
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Potential
Default or Event of Default as shall be reasonably directed by the Required
Lenders and as is permitted by the Loan Documents.

11.6 Non-Reliance on the Agents and the Lenders. Each Lender expressly
acknowledges that no Agent nor any of its affiliates nor any of their respective
officers, directors, employees, agents or attorneys-in-fact has made any
representations or warranties to it and that no act by any Agent or any
affiliate thereof hereinafter taken, including any review of the affairs of any
Borrower Party, shall be deemed to constitute any representation or warranty by
such Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrower Parties and made its own decision to make its Loans hereunder and enter
into this Credit Agreement. Each Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking

 

104



--------------------------------------------------------------------------------

or not taking action under this Credit Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrower Parties. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
no Agent shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, assets,
property, financial or other conditions, prospects or creditworthiness of the
Borrower Parties which may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

11.7 Indemnification. The Lenders agree to, jointly and severally, indemnify
each Agent in its capacity as such (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Pro Rata Shares, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including, without limitation, at any time following payment in full of
the Obligations) be incurred by such Agent in its capacity as such in any way
relating to or arising out of this Credit Agreement or the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence, fraud or willful
misconduct of such Agent. If any indemnity furnished to an Agent for any purpose
shall, in the opinion of such Agent, be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished. The
agreements in this Section 11.7 shall survive the payment of the Obligations.

11.8 Agents in Individual Capacity. With respect to the Loans made and Letters
of Credit issued (as applicable) and all obligations owing to it, each Agent
acting in its individual capacity shall have the same rights and powers under
this Credit Agreement as any Lender and may exercise the same as though it were
not an agent, and the terms “Lender” and “Lenders” shall include such Agent in
its individual capacity. Each Agent acting in its individual capacity and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Borrower as though such Agent were not an agent
hereunder and without any duty to account therefor to the other Lenders.

11.9 Successor Agent.

(a) The Administrative Agent may, (i) with the written consent of the Borrowers
in their sole discretion, or (ii) upon the declaration that the Obligations are
immediately due and payable pursuant to Section 10.2 hereof upon the occurrence
of an Event of Default, resign upon twenty (20) days written notice to the
Lenders and the Borrowers. In addition, the Required Lenders may remove the
Administrative Agent upon twenty (20) days written notice to the Administrative
Agent and Borrowers (i) for gross negligence, fraud or willful misconduct or
(ii) if the Administrative Agent ceases to be a Lender hereunder. Upon any such
resignation or removal of the Administrative Agent, the Required Lenders shall
have the right to appoint a successor Administrative Agent (subject,

 

105



--------------------------------------------------------------------------------

except when an Event of Default of the type described in Section 10.1(a), (h) or
(i) hereof (or any other Event of Default which has continued uncured for a
period of thirty (30) days) exists, to the consent of the Borrowers, such
consent not to be unreasonably withheld). If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within sixty (60) days after the notice of resignation, then
the retiring Administrative Agent shall select a successor Administrative Agent
(subject, except when an Event of Default of the type described in
Section 10.1(a), (h) or (i) hereof (or any other Event of Default which has
continued uncured for a period of thirty (30) days) exists, to the consent of
the Borrowers, not to be unreasonably withheld); provided that such successor is
an Eligible Assignee (or if no Eligible Assignee shall have been so appointed by
the retiring Administrative Agent and shall have accepted such appointment, then
the Lenders shall perform all obligations of the retiring Administrative Agent
hereunder until such time, if any, as a successor Administrative Agent shall
have been appointed and shall have accepted such appointment as provided for
above). Prior to the occurrence and continuance of an Event of Default pursuant
to Section 10.1(a) hereof that has not been cured within sixty (60) days, in no
event may any Competitor be appointed successor Administrative Agent hereunder.

(b) Any other Agent may, at any time, resign upon twenty (20) days’ written
notice to the Lenders and the Borrowers and, if no successor Agent is appointed
prior to the effective date of the resignation of such Agent, such Agent may
appoint, after consulting with the Lenders and subject (except when an Event of
Default of the type described in Section 10.1(a), (h) or (i) hereof (or any
other Event of Default which has continued uncured for a period of thirty
(30) days) exists to the consent of the Borrowers, a successor Agent from any of
the Lenders. If any such Agent ceases to be a Lender hereunder, it shall,
without any further action, cease to be an Agent.

(c) Upon the acceptance of any appointment as an Agent hereunder by a successor,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent, and
shall assume the duties and obligations of such retiring or removed Agent, and
the retiring or removed Agent shall be discharged from its duties and
obligations as Agent under this Credit Agreement and the other Loan Documents
and the provisions of this Section 11.9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was an Agent under this
Credit Agreement.

11.10 Reliance by the Borrowers. Each Borrower shall be entitled to rely upon,
and to act or refrain from acting on the basis of, any notice, statement,
certificate, waiver or other document or instrument delivered by an Agent to
such Borrower so long as such Agent is purporting to act in its respective
capacity as an Agent pursuant to this Credit Agreement, and such Borrower shall
not be responsible or liable to any Lender (or to any Participant or Assignee),
or as a result of any action or failure to act (including actions or omissions
which would otherwise constitute defaults hereunder) which is based upon such
reliance upon such Agent. Such Borrower shall be entitled to treat each Agent as
a properly authorized Agent pursuant to this Credit Agreement until such
Borrower shall have received notice of resignation, and such Borrower shall not
be obligated to recognize any successor Agent until such Borrower shall have
received written notification satisfactory to it of the appointment of such
successor.

 

106



--------------------------------------------------------------------------------

11.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Borrower, the Secured Parties acknowledge and agree that the Administrative
Agent (irrespective of whether the principal of any Loan or Letter of Credit
Liability shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on Borrower Parties) shall be entitled and empowered, by intervention
in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Liability and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Secured Parties
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Secured Parties and their respective agents and counsel and
all other amounts due the Secured Parties hereunder) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Party, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party or to authorize the
Administrative Agent to vote in respect of the claim of any Secured Party in any
such proceeding.

11.12 Delivery of Notices to the Lenders. Promptly upon receipt of any written
notice, report or information from the Borrowers under the Loan Documents, the
Administrative Agent will provide copies of such notice, report or information
to the Lenders in a time and manner reasonable under the circumstances.

Section 12. MISCELLANEOUS

12.1 Amendments. Except as may otherwise be provided in this Credit Agreement,
neither this Credit Agreement (including the exhibits hereto) nor any other Loan
Document to which any Borrower is a party (other than any Fee Letter, which may
be amended, waived, discharged or terminated in accordance with its terms), nor
any of the terms hereof or thereof, may be amended, waived, discharged or
terminated, unless such amendment, waiver, discharge, or termination is in
writing and signed by the Administrative Agent (based upon the approval of the
Required Lenders), or the Required Lenders, on the one hand, and such Borrower
on the other hand (other than, in the case of this Credit Agreement, any
Qualified Borrower); provided that no such amendment, waiver, discharge, or
termination shall, without the consent of:

 

107



--------------------------------------------------------------------------------

(a) each Lender affected thereby:

(i) increase the amount or extend the term of the Lender Commitment of such
Lender (other than an increase of the Maximum Commitment Amount pursuant to
Section 2.13 hereof, an extension of the Stated Maturity Date pursuant to
Section 2.14 hereof or a termination of Lender Commitments or a decrease of the
Maximum Commitment Amount, in either case, pursuant to Section 3.6 hereof),
decrease the amount of fees (or any other payments) payable to such Lender, or
accelerate the obligations of such Lender to advance its portion of any
Borrowing, as contemplated in Section 2.5 hereof or issue or participate in any
Letter of Credit, as contemplated in Section 2.8 hereof;

(ii) extend the time for payment for the principal of or interest on the
Obligations (other than an extension pursuant to Section 2.14 hereof), or fees
or costs, or reduce the principal amount of the Obligations (except as a result
of the application of payments or prepayments), or reduce the rate of interest
borne by the Obligations (other than as a result of waiving the applicability of
the Default Rate), or otherwise affect the terms of payment of the principal of
or any interest on the Obligations or fees or costs hereunder; and

(iii) release all or any material portion of the Collateral, except as otherwise
contemplated herein or in the Collateral Documents, except in connection with
the transfer or withdrawal of interests in the Borrowers permitted hereunder.

(b) all Lenders:

(i) except as otherwise provided by Section 9.5 hereof, permit the cancellation,
excuse or reduction of the Commitment of any Borrowing Base Investor;

(ii) amend the definition of “Applicable Requirement”, “Available Commitment”,
“Borrowing Base”, “Concentration Limit”, “Designated Investor”, “Exclusion
Event”, “FX Reserve Amount”, “Included Investor”, “Lender Commitment”, “Loan”,
“Maximum Commitment Amount”, “Obligations”, “Principal Obligations”, “Special
HNW Aggregation Investor”, “Stated Maturity Date”, “Uncalled Commitment” or
“Unused Commitment”, other than (A) a decrease of the Maximum Commitment Amount
pursuant to Section 3.6 hereof or an increase of the Maximum Commitment Amount
pursuant to Section 2.13 hereof and (B) an extension of the Stated Maturity Date
pursuant to Section 2.14 hereof;

 

108



--------------------------------------------------------------------------------

(iii) change the percentages specified in the definition of Required Lenders
herein or any other provision hereof specifying the number or percentage of the
Lenders which is required to amend, waive or modify any rights hereunder or
otherwise make any determination or grant any consent hereunder;

(iv) except in a transaction permitted by this Credit Agreement, consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under (or in respect of) the Loan Documents; or

(v) amend the terms of this Section 12.1.

The Administrative Agent agrees that it will promptly notify each Lender and the
Letter of Credit Issuer of any proposed waiver, modification or amendment to any
Loan Document, and deliver drafts of any such proposed waiver, modification or
amendment to each Lender and the Letter of Credit Issuer prior to the
effectiveness of such proposed waiver, modification or amendment.
Notwithstanding the above: (A) no provision of Section 11 hereof may be amended
or modified without the consent of the Administrative Agent; (B) no provisions
of Section 2.8 hereof may be waived, amended or modified without the consent of
the Letter of Credit Issuer; and (C) Section 8 and Section 9 hereof specify the
requirements for waivers of the affirmative covenants and negative covenants
listed therein, and any amendment to a provision of Section 8 or Section 9
hereof shall require the consent of the Lenders or the Administrative Agent that
are specified therein as required for a waiver thereof. For the avoidance of
doubt, the Administrative Agent and the Borrowers may amend this Credit
Agreement at any time to replace LIBOR with a LIBOR Successor Rate pursuant to
Section 4.12 hereof, and such amendment shall not require the consent of any
other Person. Any amendment, waiver or consent not specifically addressed in
this Section 12.1 or otherwise shall be subject to the approval of Required
Lenders.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersede the unanimous consent
provisions set forth herein; (2) the Required Lenders may consent to allow a
Borrower to use Cash Collateral in the context of a bankruptcy or insolvency
proceeding; and (3) the Administrative Agent may, with the consent of the
Borrowers, agree to the modification or waiver of any of the other terms of this
Credit Agreement or any other Loan Document or consent to any action or failure
to act by any Borrower, if such modification, waiver, or consent is of an
administrative nature. If the Administrative Agent shall request the consent of
any Lender to any amendment, change, waiver, discharge, termination, consent or
exercise of rights covered by this Credit Agreement, such Lender shall use best
efforts in good faith to give such consent or denial thereof in writing within
ten (10) Business Days of the making of such request by the Administrative
Agent, as the case may be, but if such Lender is unable to respond within such
time, such Lender shall be deemed to have denied its consent to the request.

Notwithstanding anything to the contrary herein, Schedule A to any Borrower
Guaranty may be amended to identify additional Qualified Borrowers (which, for
the avoidance of doubt, have been approved by the Administrative Agent pursuant
to Section 2.9(a) hereof) without the consent of any Lender or other Agent.

 

109



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, if following the Closing Date,
the Administrative Agent and the Initial Borrower shall have jointly identified
an obvious error or any error or omission of a technical or immaterial nature,
in each case, in any provision of this Credit Agreement or any other Loan
Document, then the Administrative Agent and the Initial Borrower shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to this Credit
Agreement or any other Loan Document if the same is not objected to in writing
by the Required Lenders within five (5) Business Days following receipt of
notice thereof.    

Notwithstanding anything to the contrary herein, any Deposit Account Control
Agreement or Collateral Account Pledge may be amended, waived, discharged or
terminated by the Administrative Agent in order to (i) assist with any transfer
to a new Depository which is an Eligible Institution in accordance with this
Credit Agreement or to otherwise reflect any change in the account number with
an existing Depository or (ii) to fix an obvious error or any error or omission
of a technical or immaterial nature, in either case, without any further action
or consent of any other party to this Credit Agreement or any other Loan
Document if the same is, in the reasonable determination of the Administrative
Agent, not materially adverse to the Lenders.

12.2 Sharing of Offsets. Each Lender and the Administrative Agent agrees that if
it shall, through the exercise of any right of counterclaim, offset, banker’s
lien or otherwise, receive payment of a portion of the aggregate amount of
principal, interest and fees due to such Lender hereunder which constitutes a
greater proportion of the aggregate amount of principal, interest and fees then
due to such Lender hereunder than the proportion received by any other Lender in
respect of the aggregate amount of principal, interest and fees due with respect
to such other Lenders under this Credit Agreement, then such Lender shall
purchase participations in the Obligations under this Credit Agreement held by
such other Lenders so that all such recoveries of principal, interest and fees
with respect to this Credit Agreement, the Notes and the Obligations thereunder
held by the Lenders shall be pro rata according to each Lender’s Lender
Commitment (determined as of the date hereof and regardless of any change in any
Lender’s Lender Commitment caused by such Lender’s receipt of a proportionately
greater or lesser payment hereunder).

12.3 Sharing of Collateral. To the extent permitted by applicable law, each
Lender and the Administrative Agent, in its capacity as a Lender, agrees that if
it shall, through the receipt of any proceeds from a Demand Notice or the
exercise of any remedies under any Collateral Documents, receive or be entitled
to receive payment of a portion of the aggregate amount of principal, interest
and fees due to it under this Credit Agreement which constitutes a greater
proportion of the aggregate amount of principal, interest and fees then due to
such Lender under this Credit Agreement than the proportion received by any
other Lender in respect of the aggregate amount of principal, interest and fees
due with respect to any Obligations to such Lender under this Credit Agreement,
then such Lender or the Administrative Agent, in its capacity as a Lender, as
the case may be, shall purchase participations in the Obligations under this
Credit Agreement held by such other Lenders so that all such recoveries of
principal, interest and fees with respect to this Credit Agreement, the Notes
and the Obligations thereunder held by the Lenders shall be pro rata according
to each Lender’s Lender Commitment (determined as of the date hereof and
regardless of any change in any Lender’s Lender Commitment caused by such
Lender’s receipt of a proportionately greater or lesser payment hereunder). Each
Lender hereby authorizes and directs the Administrative Agent to coordinate and
implement the sharing of collateral contemplated by this Section 12.3 prior to
the distribution of proceeds from Demand Notices or proceeds from the exercise
of remedies under the Collateral Documents prior to making any distributions of
such proceeds to each Lender or the Administrative Agent, in their respective
capacity as the Lenders.

 

110



--------------------------------------------------------------------------------

12.4 Waiver. No failure to exercise, and no delay in exercising, on the part of
the Agents or the Lenders, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other
further exercise thereof or the exercise of any other right. The rights of the
Agents and the Lenders hereunder and under the Loan Documents shall be in
addition to all other rights provided by law. No modification or waiver of any
provision of this Credit Agreement, the Notes or any of the other Loan
Documents, nor consent to departure therefrom, shall be effective unless in
writing and no such consent or waiver shall extend beyond the particular case
and purpose involved. No notice or demand given in any case shall constitute a
waiver of the right to take other action in the same, similar or other instances
without such notice or demand. Subject to Section 12.1 hereof, the
Administrative Agent acting on behalf of all Lenders, and the Initial Borrower
may from time to time enter into agreements amending or changing any provision
of this Credit Agreement or the rights of the Lenders or the Borrowers
hereunder, or may grant waivers or consents to a departure from the due
performance of the obligations of the Borrowers hereunder, any such agreement,
waiver or consent made with such written consent of the Administrative Agent
being effective to bind all the Lenders, except as provided in Section 12.1
hereof. A waiver on any one or more occasions shall not be construed as a bar to
or waiver of any right or remedy on any future occasion.

12.5 Payment of Expenses; Indemnity.

(a) The Initial Borrower agrees to pay (within thirty (30) days after the
receipt of written notice from the Administrative Agent) (i) all out-of-pocket
costs and expenses of the Administrative Agent (including, without limitation,
the reasonable fees and expenses of one designated law firm in each applicable
jurisdiction acting as counsel to the Administrative Agent) reasonably and
actually incurred by it in connection with the negotiation, preparation,
execution and delivery of this Credit Agreement, the Notes, and the other Loan
Documents and any and all amendments, modifications, waivers and supplements
thereof or thereto and (ii) if an Event of Default exists, all out-of-pocket
costs and expenses of the Administrative Agent and the Lenders (including,
without limitation, the reasonable attorneys’ fees of the Administrative Agent’s
and the Lenders’ legal counsel) reasonably incurred by them in connection with
the preservation and enforcement of the Administrative Agent’s and the Lenders’
rights under this Credit Agreement, the Notes, and the other Loan Documents.

(b) The Initial Borrower agrees to indemnify each of the Agents and the Lenders
and their respective directors, officers, employees, attorneys and agents (each
such Person, including, without limitation, each of the Agents and the Lenders,
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all losses, claims, actions, judgments, suits, disbursements,
penalties, damages (other than consequential damages), liabilities and related
expenses and counsel fees and expenses (including, without limitation, the
counsel fees and expenses incurred in the enforcement of any Loan Documents
against any Borrower), incurred by or asserted against any Indemnitee arising
out of, in any way connected with, or as a result of:

 

111



--------------------------------------------------------------------------------

(i) the execution, delivery and enforcement of this Credit Agreement or any
other Loan Document or any agreement or instrument contemplated thereby;

(ii) the use or misuse of the proceeds of the Loans;

(iii) the fraudulent actions or misrepresentations of any Borrower or its
Affiliates in connection with the transactions contemplated by this Credit
Agreement and the other Loan Documents, or any breach by any Borrower of its
obligations under this Credit Agreement or any other Loan Document; or

(iv) any claim, litigation, investigation or proceeding relating to any of the
foregoing or relating to any transaction contemplated hereby, whether or not any
Indemnitee is a party thereto;

provided that such indemnity shall not, as to any Indemnitee, apply to any such
losses, claims, actions, judgments, suits, disbursements, penalties, damages,
liabilities or related expenses as determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from gross
negligence, fraud, bad faith or willful misconduct of such Indemnitee or from
any dispute between or among the Indemnitees and not involving any Borrower;
provided further that this Section 12.5(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages or like items
arising from any non-Tax claim.

(c) WITHOUT LIMITATION OF AND SUBJECT TO THE FOREGOING, THE INITIAL BORROWER
INTENDS AND AGREES THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNITEE
WITH RESPECT TO ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND EXPENSES OF COUNSEL)
WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OR CLAIMS
OF NEGLIGENCE OF SUCH OR ANY OTHER INDEMNITEE OR ANY STRICT LIABILITY OR CLAIMS
OF STRICT LIABILITY.

(d) The provisions of this Section 12.5 shall survive termination of this Credit
Agreement, and shall remain operative and in full force and effect regardless of
the expiration of the Commitment Period, the consummation of the transactions
contemplated hereby, the repayment of the Loans, the occurrence of the Maturity
Date, the invalidity, illegality, or unenforceability of any term or provision
of this Credit Agreement or any other Loan Document, or any investigation made
by or on behalf of the Lenders. All amounts due under this Section 12.5 shall be
payable promptly on written demand therefor.

12.6 Notice.

(a) Notices Generally. Any notice, demand, request or other communication which
any party hereto may be required or may desire to give hereunder shall be in
writing (except where telephonic instructions or notices are expressly
authorized herein to be given) and shall be deemed to be effective: (a) if by
hand delivery, telecopy or other facsimile transmission, on the day and at the
time on which delivered to such party at the address or fax numbers specified
below; (b) if by mail, on the day which it is received after

 

112



--------------------------------------------------------------------------------

being deposited, postage prepaid, in the United States registered or certified
mail, return receipt requested, addressed to such party at the address specified
below; (c) if by FedEx or other internationally recognized express mail service,
on the next Business Day following the delivery to such express mail service,
addressed to such party at the address set forth below; (d) if by telephone, on
the day and at the time communication with one of the individuals named below
occurs during a call to the telephone number or numbers indicated for such party
below; or (e) if by email, as provided in Section 12.6(b) hereof:

If to the Initial Borrower:

At the address specified with respect thereto on Schedule I hereto.

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention:           Mary B. Touchstone, Esq.

Telephone:         (212) 455-2549

Fax:                    (212) 455-2502

Email:                 mtouchstone@stblaw.com

If to a Qualified Borrower:

At the address specified in its

related Qualified Borrower Note.

If to the Administrative Agent:

Bank of America, N.A.

NC1-027-15-01

214 North Tryon Street

Charlotte, NC 28255

Attention: Jose Liz-Moncion

Telephone: (980) 387-1124

Fax: (312) 453-6498

Email: jose.liz-moncion@baml.com

With a copy to:

Cadwalader, Wickersham & Taft LLP

227 W Trade Street

Charlotte, NC 28202

Attention: Wesley Misson

Telephone: (704) 348-5355

Fax: (704) 348-5200

Email: wesley.misson@cwt.com

 

113



--------------------------------------------------------------------------------

If to the Lenders or any other Agent:

At the address specified with respect thereto on Schedule II hereto or on the
Assignment and Acceptance Agreement of such Lender or Agent.

Any party may change its address for purposes of this Credit Agreement by giving
notice of such change to the other parties pursuant to this Section 12.6. With
respect to any notice received by the Administrative Agent from any Borrower or
any Investor not otherwise addressed herein, the Administrative Agent shall
notify the Lenders promptly of the receipt of such notice, and shall provide
copies thereof to the Lenders.

(b) Electronic Communication. Notices and other communications to the Lenders
and the Letter of Credit Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Letter of Credit
Issuer pursuant to Section 2 hereof if such Lender or the Letter of Credit
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving such notices by electronic communication. Any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Notwithstanding the foregoing, (i) delivery by posting to Intralinks or any
similar secure website which is available to the Administrative Agent shall be
an acceptable form of delivery for any report, statement or copy of Investor
Demand Notices required of the applicable Borrowers pursuant to Section 8.1(a),
8.1(b)(iv)(A) and (B), 8.1(c)(i) or 8.1(i) hereof, so long as such posting is
accompanied by a notice delivered via email in accordance with the procedures
for electronic communications set forth in this clause (b) and (ii) documents
required to be delivered pursuant to Section 8.1 or 8.5 (to the extent any such
documents are included in materials otherwise filed with the United States
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are posted on a publicly available website maintained by or on behalf
of the United States Securities and Exchange Commission for access to documents
filed in the EDGAR database.

 

114



--------------------------------------------------------------------------------

12.7 Governing Law. This Credit Agreement and all of the other Loan Documents
shall be governed by, and construed and interpreted in accordance with, the law
of the State of New York.

12.8 Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of
Trial by Jury. Any suit, action or proceeding against any Borrower with respect
to this Credit Agreement, the Notes or the other Loan Documents or any judgment
entered by any court in respect thereof, may be brought in the courts of the
State of New York, or in the United States Courts located in the Borough of
Manhattan in New York City, pursuant to Section 5-1402 of the New York General
Obligations Law, as the Lenders in their sole discretion may elect and each
party hereto hereby submits to the non-exclusive jurisdiction of such courts for
the purpose of any such suit, action or proceeding. Each party hereto hereby
irrevocably consents to the service of process in any suit, action or proceeding
in said court by the mailing thereof by registered or certified mail, postage
prepaid, to such party’s address set forth in Section 12.6 hereof. Each party
hereto hereby irrevocably waives any objections which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Credit Agreement or the Notes brought in the courts located in
the State of New York, Borough of Manhattan in New York City, and hereby further
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO HEREBY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN
CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN
DOCUMENTS, WHICH WAIVER IS INFORMED AND VOLUNTARY.

12.9 Invalid Provisions. If any provision of this Credit Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Credit Agreement, such provision shall be fully severable and
this Credit Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Credit
Agreement, and the remaining provisions of this Credit Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Credit Agreement, unless
such continued effectiveness of this Credit Agreement, as modified, would be
contrary to the basic understandings and intentions of the parties as expressed
herein. If any provision of this Credit Agreement shall conflict with or be
inconsistent with any provision of any of the other Loan Documents, then the
terms, conditions and provisions of this Credit Agreement shall prevail.

12.10 Entirety. The Loan Documents embody the entire agreement between the
parties and supersede all prior agreements and understandings, if any, relating
to the subject matter hereof and thereof.

12.11 Parties Bound; Assignment.

(a) Parties Bound. The provisions of this Credit Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that, except as expressly permitted hereby, no Borrower may
assign or otherwise transfer any of its respective rights under this Credit
Agreement without the prior written consent of all the Lenders.

 

115



--------------------------------------------------------------------------------

(b) Participations. Any Lender may at any time grant to one or more banks or
other institutions (each a “Participant”) a participating interest in its Lender
Commitment or any or all of its Loans; provided that (i) such Lender has
provided prior written notice to the Borrowers, (ii) any such participation
shall be in a minimum amount of $5,000,000, and, if in a greater amount, in
integral multiples of $5,000,000 (or such Lender’s entire remaining Commitment)
and (iii) prior to the occurrence and continuance of an Event of Default
pursuant to Section 10.1(a) hereof that has not been cured within sixty
(60) days, no such participation shall be granted to any Competitor. In the
event of any such grant by a Lender of a participating interest to a
Participant, such Lender shall remain responsible for the performance of its
obligations hereunder, and the Borrowers and each Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. Any agreement pursuant to which any
Lender may grant such a participating interest shall provide that such Lender
shall retain the sole right and responsibility to enforce the Obligations
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Credit Agreement. The voting rights of each
Participant shall be limited to (i) reductions or increases in the amount, or
altering the term, of the Lender Commitment of such Participant and (ii) changes
to the Maturity Date or interest rate. The Borrowers agree that each Participant
shall be entitled to the benefits of Section 4 and Section 5.3 hereof with
respect to its participating interest; provided that in no event shall the
Borrowers be obligated to pay to such Participant amounts greater than those the
Borrowers would have been required to pay to the granting Lender in the absence
of such participation; and provided, further, that the Participant shall have
complied with the obligations of such sections as though such Participant were a
Lender (including the requirements under Section 4.7(e) (it being understood
that the documentation required under Section 4.7(e) shall be delivered to the
participating Lender)). An assignment or other transfer which is not permitted
by subsection (c) below shall be given effect for purposes of this Credit
Agreement only to the extent of a participating interest which is permitted in
accordance with this subsection (b). Each Lender that sells a participating
interest in any Loan, Lender Commitment or other interest to a Participant
shall, as agent of the Borrowers solely for the purpose of this
Section 12.11(b), record in book entries maintained by such Lender the name and
the amount of the participating interest of each Participant entitled to receive
payments in respect of such participating interests (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Credit Agreement, notwithstanding notice
to the contrary.

(c) Assignments. With the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld, conditioned or delayed) and with
the prior written consent of the Initial Borrower (such consent not to be
unreasonably withheld, conditioned or delayed, and such consent of the Borrowers
not to be required for assignments to another existing Lender or during the
existence of an Event of Default of the type described in Section 10.1(a), (h)
or (i) hereof, or any other Event of Default which has continued uncured for a
period of thirty (30) days), any Lender may (at its expense) at any time assign
to one or more Eligible Assignees (an “Assignee”) all, or a proportionate part
of all (in a constant, not varying, percentage), of its rights and obligations
under this Credit Agreement, and such Assignee shall assume such rights and
obligations, pursuant to an Assignment and Acceptance Agreement; provided that:

 

116



--------------------------------------------------------------------------------

(i) this Section 12.11(c) shall not restrict an assignment or other transfer by
any Lender to a Federal Reserve Bank, but no such assignment to a Federal
Reserve Bank shall release the assigning Lender from its obligations hereunder;

(ii) except in the case of an assignment to another Lender, or the assignment of
all of a Lender’s rights and obligations under this Credit Agreement, any
assignment shall be in a minimum amount of $5,000,000, and, if in a greater
amount, in integral multiples of $5,000,000 (or such Lender’s entire remaining
Lender Commitment); provided that, no Lender shall have a Lender Commitment of
less than $5,000,000 following any such assignment (unless the assigning Lender
shall have assigned all of its rights and obligations under this Credit
Agreement);

(iii) prior to the occurrence and continuance of an Event of Default pursuant to
Section 10.1(a) hereof that has not been cured within sixty (60) days, the
assignee shall not be a Competitor;

(iv) the assignee shall provide any required documentation under Section 4.7 of
this Credit Agreement; and

(v) the parties to each such assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance Agreement, the Assignee shall
pay to the transferor Lender an amount equal to the purchase price agreed
between such transferor Lender and such Assignee, and the transferor Lender
shall deliver payment of a processing and recordation fee of $5,000 to the
Administrative Agent.

(d) Consequences of Assignment. Upon execution and delivery of such Assignment
and Acceptance Agreement and payment by such Assignee to such transferor Lender
of an amount equal to the purchase price agreed between such transferor Lender
and such Assignee, such Assignee shall be a Lender party to this Credit
Agreement and shall have all the rights and obligations of a Lender with a
Lender Commitment as set forth in such Assignment and Acceptance Agreement, and
the transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required.

(e) Addition of Lenders. With the prior written consent of the Administrative
Agent in its sole discretion, at the request of the Borrowers, a new lender may
join the Credit Facility as a Lender by delivering a Joinder Agreement to the
Administrative Agent, and such new Lender shall assume all rights and
obligations of a Lender under this Credit Agreement and the other Loan
Documents; provided that:

(i) the Lender Commitment of the new Lender shall be in addition to the Lender
Commitment of the existing Lenders in effect on the date of such new Lender’s
entry into the Credit Facility and the Maximum Commitment Amount shall be
increased in a corresponding amount;

 

117



--------------------------------------------------------------------------------

(ii) the Lender Commitment of the new Lender shall be in a minimum amount of
$5,000,000, and, if in a greater amount, in integral multiples of $1,000,000 (in
each case, or such lesser amount agreed to by the Borrowers and the
Administrative Agent in writing);

(iii) the new Lender shall provide any required documentation under Section 4.7
hereof; and

(iv) the parties shall execute and deliver to the Administrative Agent a Joinder
Agreement, the Borrowers shall execute such new Notes as the Administrative
Agent or any Lender may reasonably request, and the new Lender shall deliver
payment of a processing and recordation fee of $3,500 to the Administrative
Agent.

(f) Register of Lenders. The Administrative Agent shall maintain at its
principal offices in New York or at such other location as the Administrative
Agent shall designate in writing to each Lender and the Borrowers, a copy of
each Assignment and Acceptance Agreement and Joinder Agreement delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders, the amount of each Lender’s Pro Rata Share of the Lender
Commitments and the Loans, and the name and address of each Lender’s agent for
service of process in the State of New York (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each person or entity whose name is recorded in the Register as a Lender
hereunder for all purposes of this Credit Agreement. The Register shall be
available for inspection and copying by any Borrower or any Lender during normal
business hours upon reasonable prior notice to the Administrative Agent. A
Lender may change its address and its agent for service of process upon written
notice to the Administrative Agent, which notice shall be effective upon actual
receipt by the Administrative Agent, which receipt will be acknowledged by the
Administrative Agent upon request. Upon receipt of any Assignment and Acceptance
Agreement or Joinder Agreement, the Administrative Agent shall, if such
Assignment and Acceptance Agreement has been completed, fully-executed and is
substantially in the form of Exhibit H attached hereto or if such Joinder
Agreement has been completed, fully-executed and is substantially in the form of
Exhibit O attached hereto: (i) accept such an Assignment and Acceptance
Agreement or Joinder Agreement; (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to the Borrowers.

(g) Disclosure of Information. Any Lender may furnish any information concerning
any Borrower Party in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject, however, to the provisions of Section 12.17 hereof.

 

118



--------------------------------------------------------------------------------

12.12 Lender Default. If any Lender becomes a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the Administrative
Agent, the Lenders, or the Borrowers at law or in equity, such Lender’s right to
vote on matters related to this Credit Agreement, and to participate in the
administration of the Loans, the Letters of Credit and this Credit Agreement,
shall be suspended during the pendency of such failure or refusal or other event
that caused such Lender to be a Defaulting Lender. The Administrative Agent
shall have the right, but not the obligation, in its sole discretion, to acquire
at par all of such Lender’s Lender Commitment, including its Pro Rata Share in
the Obligations under this Credit Agreement. In the event that the
Administrative Agent does not exercise its right to so acquire all of such
Lender’s interests, then each Lender that is not a Defaulting Lender (a “Current
Party”) shall then, thereupon, have the right, but not the obligation, in its
sole discretion to acquire (or if more than one Current Party exercises such
right, each Current Party shall have the right to acquire, pro rata) at par such
Defaulting Lender’s Lender Commitment, including its Pro Rata Share in the
outstanding Obligations under this Credit Agreement.

12.13 Maximum Interest. Regardless of any provision contained in any of the Loan
Documents, in no event shall the rate of interest payable by any Borrower with
respect to any Loan exceed the Maximum Rate.

12.14 Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Credit Agreement.

12.15 Survival. All representations and warranties made by the Borrowers herein
shall survive delivery of the Notes, the making of the Loans and the issuance of
Letters of Credit.

12.16 Full Recourse. Notwithstanding anything in this Credit Agreement or the
Loan Documents to the contrary, the payment and performance of the Obligations
of each Borrower shall, subject to Section 3.1 hereof, be fully recourse to such
Borrower and its properties and assets, as applicable. Notwithstanding anything
in this Credit Agreement and the Loan Documents to the contrary, the Obligations
shall not be recourse to any Investor or any Investments.

12.17 Availability of Records; Confidentiality. (a) The Borrowers acknowledge
and agree that the Administrative Agent may provide to the Lenders, and that the
Administrative Agent and each Lender may provide to any other Lender, any
Affiliate of a Lender or Participant or Assignee or proposed Participant or
Assignee or any other Person as deemed necessary or appropriate in any Lender’s
reasonable judgment, originals or copies of this Credit Agreement, all Loan
Documents and all other documents, certificates, opinions, letters of credit,
reports, and other material information of every nature or description, and may
communicate all oral information, at any time submitted by or on behalf of any
Borrower or received by the Administrative Agent or a Lender in connection with
the Loans, the Letter of Credit Liability, the Lender Commitments or any
Borrower; provided that, prior to any such delivery or communication, the
Lender, Affiliate of a Lender, Participant, or Assignee, or proposed Participant
or Assignee or such other Person, as the case may be, shall agree to preserve
the confidentiality of all data and information which constitutes Confidential
Information; (b) the Borrowers, the Administrative Agent and the Lenders
(i) acknowledge and agree that (x) the identities of the Investors, any
structural or financial information delivered by the Investors, the amounts of
their respective Commitments and details regarding their investments under the
Constituent Documents (collectively, the “Investor

 

119



--------------------------------------------------------------------------------

Information”) have been and will be delivered on a confidential basis; and
(y) information with respect to Investments has been and will be delivered on a
confidential basis; (ii) acknowledge and agree that such Investor Information
and information with respect to Investments are Confidential Information; and
(iii) agree that such Investor Information and information with respect to
Investments shall be subject to the provisions of this Section 12.17; and
(c) anything herein to the contrary notwithstanding, the provisions of this
Section 12.17 shall not preclude or restrict any such party from disclosing any
Confidential Information: (i) with the prior written consent of any Borrower;
(ii) upon the order of or pursuant to the rules and regulations of any
Governmental Authority or regulatory body having or reasonably claiming to have
jurisdiction over such party; (iii) in connection with any audit by an
independent public accountant of such party, provided such auditor thereto
agrees to be bound by the provisions of this Section 12.17; (iv) to examiners or
auditors of any applicable Governmental Authority which examines such party’s
books and records while conducting such examination or audit; (v) to the
Lenders’ respective attorneys, certified public accountants or agents, provided
that such recipient has been advised of the confidential nature of such
information and been instructed to keep such information confidential; (vi) as
otherwise specifically required by applicable Laws or by any subpoena or similar
legal process; (vii) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any suit, action or proceeding relating to
any Loan Document or the enforcement of rights thereunder; (viii) to the extent
such information (A) becomes publicly available other than as a result of a
breach of this Section 12.17 or (B) becomes available to such Person on a
non-confidential basis from a source other than the Borrowers; or (ix) which
relates to the tax treatment and tax structure of the transactions contemplated
hereby, including, without limitation, all materials of any kind (including
opinions or other tax analyses) that are provided to such Person relating to
such tax treatment and tax structure, to taxing authorities. Notwithstanding the
termination of this Credit Agreement, each Lender agrees to hold Confidential
Information in accordance with its internal document retention policies and
procedures for two (2) years following the termination of this Credit Agreement,
which policies and procedures, as of the date hereof, provide that information
considered confidential shall be held on a confidential basis.

12.18 USA Patriot Act Notice. Each Lender and each Agent (for itself and not on
behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of Title III of the USA PATRIOT Act of 2001, as amended (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
each Borrower and other information that will allow such Lender or such Agent,
as applicable, to identify each Borrower in accordance with the Patriot Act.

12.19 Multiple Counterparts. This Credit Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Credit Agreement by
signing any such counterpart. Delivery of an executed counterpart hereof, or a
signature page hereto, by facsimile or in a .pdf or similar file shall be
effective as delivery of a manually executed original counterpart thereof.

12.20 Judgment Currency. Subject to Section 3.1 hereof, each Borrower agrees to
indemnify and hold harmless the Agents and the Lenders from and against any loss
incurred by any of them as a result of any judgment or order being given or made
for an amount due from such Borrower under or in connection with this Credit
Agreement or any other Loan Document and such judgment or order being paid or
payable in a currency other than the applicable currency (the

 

120



--------------------------------------------------------------------------------

“Judgment Currency”) as a result of any variation as between (i) the rate of
exchange at which the applicable currency amount is converted into the Judgment
Currency for the purpose of such judgment or order, and (ii) the rate of
exchange at which the relevant indemnified party is able to purchase the
applicable currency with the amount of the Judgment Currency actually received
by such Person. The foregoing indemnity shall constitute separate and
independent obligations of the Borrowers and shall continue in full force and
effect notwithstanding any such judgment or order as aforesaid. The term “rate
of exchange” shall include any premiums and costs of exchange payable in
connection with the purchase of, or conversion of, the relevant currency.

12.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or Letter of Credit Issuer
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or Letter of Credit Issuer that is an EEA Financial Institution;
and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW.

 

121



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

INITIAL BORROWER:

BLACKSTONE / GSO SECURED LENDING

FUND, a Delaware statutory trust

By:  

/s/ Marisa J. Beeney

  Name: Marisa J. Beeney   Title: Chief Compliance Officer, Chief Legal  
          Officer and Secretary

BAML – Bx/GSO SLF – Revolving Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, SOLE LEAD ARRANGER, LETTER OF CREDIT ISSUER AND LENDER:
BANK OF AMERICA, N.A., as Administrative Agent, Sole Lead Arranger, Letter of
Credit Issuer and a Lender By:  

/s/ Jose Liz-Moncion

  Name: Jose Liz-Moncion   Title: Director

BAML – Bx/GSO SLF – Revolving Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Borrower Information

 

NAME

  

TYPE
OF
CREDIT
PARTY

  

JURISDICTION
OF
FORMATION

  

TYPE OF
ENTITY

  

PRINCIPAL
OFFICE
AND CHIEF
EXECUTIVE
OFFICE

  

PRINCIPAL
PLACE OF
BUSINESS

  

NOTICE ADDRESS

  

CONSTITUENT
DOCUMENTS

  

COLLATERAL
ACCOUNT

Blackstone / GSO Secured Lending Fund    Initial Borrower    Delaware   
Statutory Trust   

345 Park Avenue

31st Floor

New York, NY

10154

   New York   

345 Park Avenue

31st Floor

New York, NY

10154

Attn: Matt Skurbe; Andrew Jordan; and Angelina Perkovic

Email: GSOTreasury@blackstone.com; skurbe@Blackstone.com;
Angelina.Perkovic@gsocap.com; Andrew.Jordan@gsocap.com

   (i) Second Amended and Restated Agreement and Declaration of Trust, dated as
of October 1, 2018; and (ii) By-Laws, dated as of July 31, 2018   



--------------------------------------------------------------------------------

SCHEDULE II

Lender Commitments

 

Lender Name

   Commitment  

Bank of America, N.A.

   $ 200,000,000  



--------------------------------------------------------------------------------

SCHEDULE III

Time Tables

 

     Loans/Letters of Credit in Dollars   

Loans/Letters of Credit in an

Alternate Currency

Delivery of Request for Borrowing at Reference Rate    By 11:00 a.m. on the date
of Borrowing    N/A Delivery of Request for Borrowing at LIBOR rate (other than
Daily LIBOR)   

3 Business Days prior to date of Borrowing

at 11:00 a.m.

  

4 Business Days prior to date of Borrowing

at 11:00 a.m.

Delivery of Request for Borrowing at Daily LIBOR rate    By 11:00 a.m. on the
date of Borrowing    N/A Delivery of Conversion Notice from Reference Rate to
LIBOR rate (other than Daily LIBOR)   

3 Business Days

prior to LIBOR rate Conversion Date

at 9:00 a.m.

   N/A Delivery of Conversion Notice from Reference Rate to Daily LIBOR rate   
By 9:00 a.m. on the Reference Rate Conversion Date    N/A Delivery of Conversion
Notice from LIBOR rate to Reference Rate   

By 9:00 a.m.

on the Reference Rate Conversion Date

   N/A Delivery of Conversion Notice from LIBOR rate (other than Daily LIBOR) to
Daily LIBOR    By 9:00 a.m. on the Reference Rate Conversion Date    N/A



--------------------------------------------------------------------------------

     Loans/Letters of Credit in Dollars   

Loans/Letters of Credit in an

Alternate Currency

Delivery of Rollover Notice   

3 Business Days

prior to termination of each Interest Period

at 9:00 a.m.

  

4 Business Days

prior to termination of each Interest Period

at 9:00 a.m.

Delivery of Request for Letter of Credit    5 Business Days prior to requested
date of issuance (in the case of an issuance by a local branch office of the
Letter of Credit Issuer in the United States) or 7 Business Days (in the case of
an issuance by a local branch office of the Letter of Credit Issuer outside of
the United States) at 2:00 p.m. Determination of Daily LIBOR    on such day at
approximately 11:00 a.m. (London time) Determination of LIBOR    2 Business Days
prior to first day of Interest Period at approximately 11:00 a.m. (London time)
Determination of CDOR    N/A   

2 Business Days prior to first day of Interest Period at approximately

10:00 a.m. (Toronto Time)

Determination of BBSY    N/A   

2 Business Days prior to first day of Interest Period at approximately

10:30 a.m. (Melbourne, Australia time)

Determination of interest rate if LIBOR is unavailable    The date such rate
shall apply for settlement in immediately available funds by leading banks in
the London interbank market for a period equal to the Interest Period selected
at approximately 11:00 a.m. (London time) LIBOR Cutoff    2 Business Days prior
to first day of Interest Period at approximately 11:00 a.m. (London time)



--------------------------------------------------------------------------------

     Loans/Letters of Credit in Dollars   

Loans/Letters of Credit in an

Alternate Currency

Voluntary Prepayments of LIBOR Loans (other than Daily LIBOR)   

3 Business Days prior to date of prepayment

at 11:00 a.m.

  

4 Business Days prior to date of prepayment

at 11:00 a.m.

Voluntary Prepayments of Loans bearing interest at Daily LIBOR    By 11:00 a.m.
on the date of prepayment    N/A Voluntary Prepayments of Reference Rate Loans
   By 11:00 a.m. on the date of prepayment    N/A Funding by Lenders of Lender
Percentage of Borrowings at LIBOR rate (other than Daily LIBOR or Reference
Rate)    The date specified in the Request for Borrowing at 11:00 a.m. Funding
by Lenders of Lender Percentage of Borrowings at Daily LIBOR rate or Reference
Rate    The date specified in the Request for Borrowing at 1:00 p.m.

Deposit by

Administrative Agent of proceeds of Borrowings at LIBOR rate (other than Daily
LIBOR or Reference Rate) into Borrower’s account

   The requested Borrowing date at 1:00 p.m.

Deposit by

Administrative Agent of proceeds of Borrowings at Daily LIBOR rate or Reference
Rate into Borrower’s account

   The requested Borrowing date at 3:00 p.m.



--------------------------------------------------------------------------------

     Loans/Letters of Credit in Dollars   

Loans/Letters of Credit in an

Alternate Currency

Spot Rate Determination    11:00 a.m. New York time Notice of election to
capitalize unused commitment fees    9:00 a.m. (New York time) three
(3) Business Days prior to any payment date for unused commitment fees pursuant
to Section 2.12(a) Notice of election to capitalize interest or Letter of Credit
fees    9:00 a.m. (New York time) three (3) Business Days prior to any Interest
Payment Date, or date on which Letter of Credit fees are payable, as applicable



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BORROWING BASE CERTIFICATE

[DATE]

Bank of America, N.A.

NC1-027-15-01

214 North Tryon Street

Charlotte, NC 28255

Attention: Jose Liz-Moncion

Telephone: (980) 387-1124

Fax: (312) 453-6498

Email: jose.liz-moncion@baml.com

 

  RE:

That certain Revolving Credit Agreement, dated as of November 6, 2018, by and
among Blackstone / GSO Secured Lending Fund, a Delaware statutory trust, as the
Initial Borrower (the “Initial Borrower”), Bank of America, N.A., as the
Administrative Agent (the “Administrative Agent”), the Sole Lead Arranger, the
Letter of Credit Issuer and a Lender, and the other financial institutions from
time to time party thereto as lenders (the “Lenders”) (as the same may be
modified, amended, supplemented or restated from time to time, the “Credit
Agreement”). Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

Ladies and Gentlemen:

The undersigned certifies in his/her capacity as a Responsible Officer of the
Initial Borrower, and not in his/her individual capacity, that attached hereto
as Exhibit A is a calculation of the Available Commitment that is true and
correct in all material respects as of the date hereof.

[Signature page(s) follow]

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Borrowing
Base Certificate as of the date first written above.

 

INITIAL BORROWER: BLACKSTONE / GSO SECURED LENDING FUND, a Delaware statutory
trust By:  

                 

  Name:   Title:

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

[DATE]

 

Up to $[                    ]    New York, New York

1. FOR VALUE RECEIVED, the undersigned BLACKSTONE / GSO SECURED LENDING FUND, a
Delaware statutory trust (the “Maker”), hereby unconditionally promises to pay
[LENDER NAME], as a Lender (as defined below) under the Credit Agreement
referred to below (the “Payee”), at the principal office of the Administrative
Agent in New York, New York, or such other office as the Administrative Agent
designates, the principal sum of [                    ] and 00/100 DOLLARS
($[                    ]), or, if less, the unpaid principal amount of the Loans
and Letters of Credit made by the Payee to the Maker under the Credit Agreement,
together with accrued interest thereon, in the currency of the related Loan or
Letter of Credit (or such other currency as is requested by the Maker and agreed
by the Payee in its sole discretion), as applicable, on the Maturity Date or as
otherwise provided in the Credit Agreement.

Capitalized terms not defined herein shall have the meanings assigned to such
terms in that certain Revolving Credit Agreement (as amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), dated as of
November 6, 2018, by and among the Maker, Bank of America, N.A., as the
administrative agent (the “Administrative Agent”), the Sole Lead Arranger, the
Letter of Credit Issuer and a Lender, and the other financial institutions from
time to time party thereto as lenders (the “Lenders”).

2. The unpaid principal amount of this promissory note (this “Note”) shall be
payable in accordance with the terms of Sections 3.2 and 3.4 of the Credit
Agreement.

3. The unpaid principal amount of this Note shall bear interest from the date of
borrowing until maturity in accordance with Sections 2.6 and 12.13 of the Credit
Agreement. Interest on this Note shall be payable in accordance with Sections
3.3, 3.4 and 12.13 of the Credit Agreement.

4. All Borrowings, Letters of Credit and Rollovers hereunder, and all payments
made with respect thereto, may be recorded by the Payee from time to time on
grid(s) which may be attached hereto or the Payee may record such information by
such other method as the Payee may generally employ; provided, however, that
failure to make any such entry shall in no way reduce or diminish the Maker’s
obligations hereunder. The aggregate unpaid amount of all Borrowings, Letters of
Credit and Rollovers set forth on the grid(s) which may be attached hereto
shall, absent manifest error, be rebuttably presumptive evidence of the unpaid
principal amount of this Note.

5. This Note has been executed and delivered pursuant to the Credit Agreement
and is one of the “Notes” referred to therein. This Note evidences Loans and
Letters of Credit made under the Credit Agreement to the Maker and the holder of
this Note shall be entitled to the benefits provided in the Credit Agreement.
Reference is hereby made to the Credit Agreement for a statement of: (a) the
obligation of the Lenders to make advances thereunder; (b) the prepayment rights
and obligations of the Maker; (c) the collateral for the repayment of this Note;
and (d) the events upon which the maturity of this Note may be accelerated. The
Maker may borrow, repay and reborrow hereunder upon the terms and conditions
specified in the Credit Agreement.

 

B-1



--------------------------------------------------------------------------------

6. If this Note, or any installment or payment due hereunder, is not paid when
due, whether on the Maturity Date or by acceleration, or if it is collected
through a bankruptcy, probate or other court, whether before or after the
Maturity Date, the Maker agrees to pay all out-of-pocket costs of collection,
including, but not limited to, reasonable attorneys’ fees and expenses incurred
by the holder hereof and costs of appeal as provided in the Credit Agreement. If
any principal of, or interest on, the Obligations evidenced by this Note is not
paid when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise) such overdue amount shall bear interest at the Default
Rate until paid as provided in the Credit Agreement.

7. The Maker and all sureties, endorsers, guarantors and other parties ever
liable for payment of any sums payable pursuant to the terms of this Note waive
demand, presentment for payment, protest, notice of protest, notice of
acceleration (except as specified in Section 10.2 of the Credit Agreement),
notice of intent to accelerate, diligence in collection, the bringing of any
suit against any party, and any notice of or defense on account of any
extensions, renewals, partial payment, or any releases or substitutions of any
security, or any delay, indulgence, or other act of any trustee or any holder
hereof, whether before or after maturity.

8. This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

9. Reference is hereby made to Section 12.16 of the Credit Agreement, the
provisions of which are hereby incorporated by reference in this Note as if
fully set forth herein, for the payment and performance of the Maker’s
obligations hereunder.

10. Subject to Section 3.1 of the Credit Agreement and the Borrower Security
Agreement of the Maker, the Maker acknowledges and agrees that all obligations
under this Note shall constitute the several obligations of the Maker, and the
Administrative Agent and the Lenders may enforce all obligations of the Maker
only against the Maker up to the Obligations incurred by the Maker in accordance
with the Credit Agreement. Except as permitted under Section 12.11 of the Credit
Agreement, this Note may not be assigned to any other Person.

[Remainder of Page Intentionally Left Blank

Signature Page(s) Follow]

 

B-2



--------------------------------------------------------------------------------

Executed on the date first written above.

 

MAKER: BLACKSTONE / GSO SECURED LENDING FUND, a Delaware statutory trust By:  

                                     

  Name:   Title:

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BORROWER SECURITY AGREEMENT

This Borrower Security Agreement (as the same may be further amended, modified,
supplemented, restated or amended and restated from time to time, this “Security
Agreement”) is executed and delivered as of [DATE] by BLACKSTONE / GSO SECURED
LENDING FUND, a Delaware statutory trust (“Borrower”), in favor of BANK OF
AMERICA, N.A., as administrative agent (the “Administrative Agent”), for the
benefit of the Secured Parties (hereinafter defined). Unless otherwise defined
herein, capitalized terms herein shall have the definition and meaning assigned
to such terms in the Credit Agreement (as defined below).

R E C I T A L S

A. Formation. Borrower is existing or formed, as applicable, pursuant to the
Certificate of Statutory Trust, the Trust Agreement and bylaws of the Borrower
(as the same may be restated, modified, amended, amended and restated, or
supplemented from time to time, the “Constituent Documents”).

B. Demand Notices. Pursuant to the Constituent Documents, and any applicable
Side Letters and Subscription Agreements, Borrower may issue one or more Demand
Notices upon Borrower’s Investors (the “Demand Notices”) to make Contributions
to the capital of Borrower with respect to the Unused Commitments of Borrower’s
Investors subject to certain limitations specified in the Constituent Documents,
such Side Letters and Subscription Agreements (the “Contributions”).

C. Credit Agreement. Borrower has entered into that certain Revolving Credit
Agreement, dated as of November 6, 2018 (as the same may be amended, modified,
supplemented, or amended and restated from time to time, the “Credit
Agreement”), by and among Borrower, Bank of America, N.A., as the Administrative
Agent, the Sole Lead Arranger, the Letter of Credit Issuer and a Lender, and the
other financial institutions from time to time party thereto as Lenders. To
secure Borrower’s obligations under the Credit Agreement, Borrower has agreed to
pledge to the Administrative Agent, for the benefit of the Secured Parties, a
security interest and Lien in and on the Collateral (as defined below).

NOW THEREFORE, in consideration of the mutual promises herein contained and for
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower has agreed to enter into, execute and deliver this
Security Agreement in favor of the Administrative Agent, for the benefit of the
Secured Parties.

1. Collateral and Obligations. In order to secure the Obligations of Borrower
(the “Secured Obligations”):

 

C-1



--------------------------------------------------------------------------------

a. Borrower, to the extent of its interest, hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest and Lien in
and on, whether now owned or hereafter acquired or arising, the following (by
way of pledge and, as applicable, assignment by way of security), in each case,
solely for purposes of securing the payment and performance of the Secured
Obligations: (A) the rights of Borrower under the Constituent Documents, and any
applicable Side Letters and Subscription Agreements to issue Demand Notices for
Contributions to Borrower and the rights of Borrower to receive Contributions
with respect to the Unused Commitments of Borrower’s Investors, (B) Borrower’s
rights under the Constituent Documents, and any applicable Side Letters and
Subscription Agreements to enforce payment of Contributions with respect to the
Unused Commitments of Borrower’s Investors, duly called in accordance with the
terms of the Constituent Documents, and any applicable Side Letters and
Subscription Agreements and (C) Borrower’s rights, titles, interests and
privileges under the Constituent Documents, and any applicable Side Letters and
Subscription Agreements in and to the Unused Commitments of Borrower’s Investors
and Contributions relating thereto whether now owned or hereafter acquired;

For the avoidance of doubt, no security interest in or lien on the Investments,
the capital account or the Shares (as defined in the Trust Agreement) of any
Investor in Borrower is being created or granted by this Security Agreement.

b. Notwithstanding anything to the contrary herein or in any other Loan
Document, in no event shall the security interest created or granted by this
Security Agreement be deemed to permit the Administrative Agent, for the benefit
of the Secured Parties, or any Secured Party to require any of Borrower’s
Investors to make payments in respect of their Unused Commitments to any account
other than an account in the name of Borrower.

c. The collateral described above in clause (a) shall be, collectively, the
“Collateral.”

The Administrative Agent, in its discretion, without in any manner impairing any
of its rights and powers hereunder, may, at any time and from time to time,
without further consent of or notice to Borrower, and with or without valuable
consideration, file this Security Agreement or a photocopy hereof, or any
financing statement with respect hereto.

2. Demand Notices. In order that the Administrative Agent may monitor the
Collateral, Borrower shall not issue any Demand Notice or otherwise request,
notify, or demand that any Investor in Borrower make any Contribution, without
delivering to the Administrative Agent (which delivery may be via facsimile or
e-mail) promptly following the delivery of the Demand Notices to any applicable
Person, a copy of the form of Demand Notice in accordance with Section 8.1(c) of
the Credit Agreement. During the continuance of an Event of Default, except as
permitted by Section 10.2 of the Credit Agreement, any Demand Notice not issued
by the Administrative Agent or at the direction of the Administrative Agent in
accordance with this Section 2 shall be void. Borrower shall promptly deliver to
the Administrative Agent any notice to its Investors to amend, delay or rescind
Demand Notices at any time prior to the payment due date thereof. Borrower shall
direct all Contributions received by it into the applicable Collateral Account.

3. No Duty. Notwithstanding anything to the contrary herein contained, it is
expressly understood and agreed that neither the Administrative Agent nor any
Secured Party shall undertake any duties, responsibilities, or liabilities with
respect to Demand Notices issued by Borrower.

 

C-2



--------------------------------------------------------------------------------

Neither the Administrative Agent nor any Secured Party shall be required to
refer to the Constituent Documents or take any other action with respect to any
other matter which might arise in connection with the Constituent Documents or
any Demand Notice. Neither the Administrative Agent nor any Secured Party shall
have any duty to determine or inquire into any happening or occurrence or any
performance or failure of performance of Borrower or any applicable Investor.
Neither the Administrative Agent nor any Secured Party has any duty to inquire
into the use, purpose, or reasons for the making of any Demand Notice issued by
Borrower or with respect to the investment or the use of the proceeds thereof.

4. Further Assurances. In order to secure further the payment and the
performance of the Secured Obligations, Borrower shall execute such forms,
authorizations, documents and instruments, and do such other things, as the
Administrative Agent shall reasonably request, in order to require that all
Contributions received by it are deposited into the applicable Collateral
Account as and when Demand Notices are made pursuant to the Constituent
Documents, and any applicable Side Letters and Subscription Agreements. Subject
to Section 10.2 of the Credit Agreement, the Administrative Agent, on behalf of
the Secured Parties, is hereby authorized, in the name of Borrower, at any time
upon the occurrence and during the continuation of an Event of Default (used
herein as defined in the Credit Agreement) and solely for the purpose of
repaying the Secured Obligations, to notify any or all parties obligated to
Borrower, directly or indirectly, with respect to the Collateral to make all
payments due or to become due thereon to an account in the name of Borrower or
to initiate one or more Demand Notices in order to pay the Secured Obligations
or for any other purpose contemplated by the Credit Agreement. With or without
such general notification, upon the occurrence and during the continuation of an
Event of Default, subject to Section 10.2 of the Credit Agreement, the
Administrative Agent, on behalf of the Secured Parties, may solely for the
purposes of repaying the Secured Obligations: (i) initiate one or more Demand
Notices in accordance with the terms of the Constituent Documents, and any
applicable Side Letters and Subscription Agreements in order to pay the Secured
Obligations then due and owing or Cash Collateralize outstanding Letters of
Credit, or both, (ii) take or bring in Borrower’s name all steps, actions,
suits, or proceedings deemed by the Administrative Agent necessary or desirable
to effect possession or collection of payments of the Contributions with respect
to the Unused Commitments which are called to repay the Secured Obligations;
(iii) complete any contract or agreement of Borrower to enforce payment to
Borrower of Contributions with respect to the Unused Commitments pursuant to
Demand Notices duly delivered in accordance with the Constituent Documents, and
any applicable Side Letters and Subscription Agreements to repay the Secured
Obligations; (iv) compromise any claims related to the payment of Contributions
with respect to the Unused Commitments which are called to repay the Secured
Obligations; or (v) exercise any other right, privilege, power, or remedy
provided to Borrower under and in accordance with the Constituent Documents, and
any applicable Side Letters and Subscription Agreements, as applicable, with
respect to the payment of Contributions with respect to the Unused Commitments
which are called to repay the Secured Obligations. Regardless of any provision
hereof, in the absence of gross negligence, fraud or willful misconduct by the
Administrative Agent, the Administrative Agent shall not be liable for any
failure to collect or exercise diligence in the collection, possession or any
transaction concerning, all or part of the Collateral or sums due or paid
thereon, nor shall the Administrative Agent be under any obligation whatsoever
to anyone by virtue of the security interests and Liens granted herein, subject
to the Internal Revenue Code.

 

C-3



--------------------------------------------------------------------------------

5. Collateral Issues. Upon the occurrence and during the continuation of an
Event of Default, issuance by the Administrative Agent, on behalf of the Secured
Parties, of a receipt to any Person obligated to pay any Contributions to
Borrower for purposes of repaying the Secured Obligations shall be a full and
complete release, discharge and acquittance of such Person to the extent of any
amount so paid to the applicable account in the name of Borrower, so long as
such amount shall not be invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other Person
under any insolvency law, state or federal law, common law or equitable
doctrine. In furtherance of the foregoing, the Administrative Agent, on behalf
of the Secured Parties, is hereby authorized and empowered, during the
continuation of an Event of Default, on behalf of Borrower to endorse the name
of Borrower upon any check, draft, instrument, receipt, instruction or other
document or item, including, but not limited to, all items evidencing payment
upon a Contribution of any Person to Borrower coming into the Administrative
Agent’s possession, and to receive and apply the proceeds therefrom to the
Secured Obligations in accordance with the terms of the Credit Agreement.

6. Power of Attorney. The Administrative Agent, on behalf of the Secured
Parties, is hereby granted a power of attorney exercisable upon the occurrence
and during the continuance of an Event of Default, but subject to Section 10.2
of the Credit Agreement, which power shall be irrevocable during the term of
this Security Agreement and is coupled with an interest and given by way of
security to secure the performance of the Secured Obligations owed herein:
(i) to execute, deliver and perfect all documents and do all things that the
Administrative Agent considers to be reasonably required to carry out the acts
and exercise the powers set forth in Section 4(i) through (v) hereof; and
(ii) to execute all checks, drafts, receipts, instruments, instructions or other
documents, agreements or items on behalf of Borrower as shall be deemed by the
Administrative Agent to be necessary or advisable, in its sole discretion,
reasonably exercised solely to protect the security interests and liens herein
granted or for the repayment of the Secured Obligations, and the Administrative
Agent shall not incur any liability in connection with or arising from the
exercise of such power of attorney, except as a result of gross negligence or
willful misconduct. Notwithstanding anything to the contrary herein, in no event
shall the Administrative Agent be permitted to require any Investor in Borrower
to fund its Capital Contributions other than to an account in the name of
Borrower.

7. No Representations. The Administrative Agent shall not be deemed to make at
any time any representation or warranty as to the validity of any Demand Notice
nor shall it be accountable for Borrower’s use of the proceeds of any Demand
Notice.

8. Representations, Warranties, Covenants and Acknowledgments. Borrower hereby
represents and warrants to the Administrative Agent, for the benefit of the
Secured Parties, and covenants and agrees with the Administrative Agent, for the
benefit of the Secured Parties, as follows:

a. Except for the rights of the Administrative Agent under the Loan Documents,
that Borrower is the sole legal and equitable owner and holder of the
Commitments, the Contributions, the Collateral and the right to make Demand
Notices and has the authority to execute this Security Agreement, and this
Security Agreement constitutes the legal, valid and binding obligation of
Borrower enforceable in accordance with the terms hereof, subject to Debtor
Relief Laws and to general principles of equity;

 

C-4



--------------------------------------------------------------------------------

b. [Reserved];

c. That, except for Permitted Liens, Borrower has not heretofore transferred,
assigned, pledged, hypothecated or granted any security interest in all or any
portion of the Collateral to any party other than the Administrative Agent or
another party under the Loan Documents; that it has the full right and power to
make the transfer, pledge and assignment and grant the security interests
granted hereby; that, to the extent required by the Constituent Documents, all
of Borrower’s Investors have been or will be notified of, and approved and
consented to, the transfer, pledge and assignment contained herein; and that
this Security Agreement is effective to accomplish the transfer, pledge and
assignment and grant of the security interests granted hereby;

d. That Borrower has received direct or indirect benefit from the loans
evidenced by the Credit Agreement; and that the grant of the security interest
in the Collateral hereunder was a condition to the granting of such loans;

e. That Borrower shall, at its sole cost and expense, execute and deliver any
financing statements or other documents which the Administrative Agent
reasonably requests to protect or perfect the assignment, pledge, transfer and
grant of the security interest made herein;

f. Neither the Administrative Agent nor any Secured Party shall be responsible
in any way for any depreciation in the value of the Collateral nor have any duty
or responsibility whatsoever to take any steps to preserve any rights of
Borrower in the Collateral or under the Constituent Documents, in each case
except as a result of its own gross negligence or willful misconduct;

g. That except as provided in the Credit Agreement, Borrower shall not sell,
mortgage, hypothecate, assign or otherwise transfer its interest in the
Collateral, or any portion thereof or interest therein;

h. Upon the occurrence and during the continuance of an Event of Default, but
subject to Section 10.2 of the Credit Agreement, that the Administrative Agent,
on behalf of the Secured Parties, for purposes of repaying the Secured
Obligations then due and owing, is authorized and empowered in the name of
Borrower to make one or more Demand Notices (to the extent of the Unused
Commitments of Borrower’s Investors and the other applicable limitations in the
Constituent Documents, and any applicable Side Letters and Subscription
Agreements), without the necessity of any further action by Borrower; and

i. That Borrower shall not (directly or indirectly): (i) issue any Demand
Notices other than as contemplated in the Credit Agreement; (ii) suspend,
reduce, abate, cancel, assume, withdraw, defer or terminate the Commitment of
any Investor under the Constituent Documents, and any applicable Side Letters or
Subscription Agreements of Borrower other than as provided in the Credit
Agreement; or (iii) excuse any Investor from making any Contribution pursuant to
the Constituent Documents, and any applicable Side Letters or Subscription
Agreements of Borrower if the proceeds from the related Demand Notice are to be
applied to the Secured Obligations other than as contemplated in the Credit
Agreement.

 

C-5



--------------------------------------------------------------------------------

9. Remedies Upon Event of Default.

a. During the continuance of an Event of Default, but subject to Section 10.2 of
the Credit Agreement, the Administrative Agent, on behalf of the Secured
Parties, shall have the following rights with respect to the Collateral solely
for purposes of repaying the Secured Obligations:

i. To sell the Collateral or any part thereof, upon giving at least ten
(10) days’ prior notice to Borrower of the time and place of sale (which notice
Borrower and the Administrative Agent agree is commercially reasonable), for
cash or upon credit or for future delivery, with Borrower hereby waiving all
rights, if any, of marshalling the Collateral and any other security for the
Secured Obligations, and at the option and in the complete discretion of the
Administrative Agent, either:

A. at public sale; or

B. at private sale, in which event such notice shall also contain the terms of
the proposed sale, and Borrower shall have until the time of such proposed sale
in which to redeem the Collateral or to procure a purchaser willing, ready and
able to purchase the Collateral on terms more favorable to Borrower, the
Administrative Agent and the holders of the Notes, and if such a purchaser is so
procured, then the Administrative Agent shall sell the Collateral to the
purchaser so procured;

ii. To bid for and to acquire, unless prohibited by applicable Law, free from
any redemption right, the Collateral, or any part thereof, and, if Lenders are
then the holders of the Secured Obligations or any participation or other
interest therein, in lieu of paying cash therefor, the Administrative Agent, on
behalf of the Secured Parties, may make settlement for the selling price by
crediting the net selling price, if any, after deducting all costs and expenses
of every kind, upon the outstanding principal amount of the Secured Obligations,
in such order and manner as the Administrative Agent, on behalf of the Secured
Parties, in its discretion, may deem advisable. The Administrative Agent, for
the benefit of the Secured Parties, upon so acquiring the Collateral, or any
part thereof, shall be entitled to hold or otherwise deal with or dispose of the
same in any manner not prohibited by applicable law; and

iii. To enforce any other remedy available to the Administrative Agent, on
behalf of the Secured Parties, at law or in equity.

From time to time the Administrative Agent may, but shall not be obligated to,
postpone the time and change the place of any proposed sale of any of the
Collateral for which notice has been given as provided above if, in the judgment
of the Administrative Agent, such postponement or change is necessary or
appropriate in order that the provisions of this Security Agreement applicable
to such sale may be fulfilled or in order to obtain more favorable conditions
under which such sale may take place. The Administrative Agent shall give
Borrower reasonable notice of such change.

 

C-6



--------------------------------------------------------------------------------

b. In case of any sale by the Administrative Agent of any of the Collateral on
credit, which may be elected at the option and in the complete discretion of the
Administrative Agent, on behalf of the Secured Parties, the Collateral so sold
may be retained by the Administrative Agent, for the benefit of the Secured
Parties, until the selling price is paid by the purchaser, but neither the
Administrative Agent nor the Secured Parties shall incur any liability in case
of failure of the purchaser to take up and pay for the Collateral so sold. In
case of any such failure, the Collateral so sold may be again similarly sold.
After deducting all reasonable costs or expenses of every kind (including,
without limitation, the reasonable attorneys’ fees and legal expenses incurred
by the Secured Parties), the Administrative Agent shall apply the residue of the
proceeds of any sale or sales, if any, to pay the principal of and interest upon
the Secured Obligations in accordance with the Credit Agreement. The excess, if
any, shall be paid to Borrower. Neither the Administrative Agent nor the Secured
Parties shall incur any liability as a result of the sale of the Collateral at
any private sale or sales.

c. The Administrative Agent and the Secured Parties shall have all rights,
remedies and recourse granted in the Credit Agreement, the other Loan Documents,
this Security Agreement and any other instrument executed to provide security
for or in connection with the payment and performance of the Secured Obligations
or existing at common law or equity (including specifically those granted by the
UCC), and such rights and remedies: (i) shall be cumulative and concurrent;
(ii) may be pursued separately, successively or concurrently against Borrower
and any other party obligated with respect to the Secured Obligations, or
against the Collateral, or any of such Collateral, or any other security for the
Secured Obligations, or any of them, at the sole discretion of the
Administrative Agent on behalf of the Secured Parties; (iii) may be exercised as
often as occasion therefor shall arise, it being agreed by Borrower that the
exercise or failure to exercise any of the same shall in no event be construed
as a waiver or release thereof or of any other right, remedy or recourse; and
(iv) are intended to be, and shall be, non-exclusive.

d. Notwithstanding a foreclosure upon any of the Collateral or exercise of any
other remedy by the Administrative Agent, on behalf of the Secured Parties, in
connection with an Event of Default Borrower shall not exercise any rights or
remedies with respect to the Collateral or any other security for the Secured
Obligations until the Secured Obligations have been paid in full to the Secured
Parties and are fully performed and discharged, unless otherwise requested in
writing to do so by the Administrative Agent.

e. All recitals in any instrument of assignment or any other instrument executed
by the Administrative Agent on behalf of the Secured Parties or any Secured
Party incident to the sale, transfer, assignment or other disposition or
utilization of the Collateral or any part thereof hereunder shall be full proof
of the matters stated therein and no other proof shall be required to establish
full legal propriety of the sale or other action taken by the Administrative
Agent or the Secured Parties or of any fact, condition or thing incident
thereto, and all prerequisites of such sale or other action shall, absent
manifest error, be presumed conclusively to have been performed or to have
occurred; provided that any such sale or other action shall be subject to any
applicable provisions of the Constituent Documents, and any applicable Side
Letters and Subscription Agreements.

 

C-7



--------------------------------------------------------------------------------

10. Notices. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be given in the
manner provided in the Credit Agreement.

Any notice required hereunder shall be deemed commercially reasonable if given
at least ten (10) days prior to the event giving rise to the requirement of such
notice, including but not limited to, notices of a private or public sale.

11. Binding Effect; Miscellaneous.

a. This Security Agreement shall be binding upon and inure to the benefit of and
be enforceable by the undersigned and their respective successors and permitted
assigns.

b. Section headings are for convenience only and shall in no way affect the
interpretation of this Security Agreement. This Security Agreement may be
executed in any number of counterparts, each of which shall be an original, and
such counterparts shall together constitute but one and the same instrument.
Delivery of an executed counterpart hereof, or a signature page hereto, by
facsimile or in a .pdf or similar file shall be effective as delivery of a
manually executed original counterpart thereof.

c. No delay or omission on the part of the Administrative Agent or any Secured
Party in exercising any right hereunder shall operate as a waiver of any such
right or any other right. A waiver on any one or more occasions shall not be
construed as a bar to or waiver of any right or remedy on any future occasion.

d. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

e. Any suit, action or proceeding against Borrower with respect to this Security
Agreement or any judgment entered by any court in respect thereof, may be
brought in the courts of the State of New York, or in the United States Courts
located in the Borough of Manhattan in New York City, pursuant to Section 5-1402
of the New York General Obligations Law, as the Administrative Agent in its sole
discretion may elect and each party hereto hereby submits to the non-exclusive
jurisdiction of such courts for the purpose of any such suit, action or
proceeding. Each party hereto hereby irrevocably consents to the service of
process in any suit, action or proceeding in said court by the mailing thereof
by registered or certified mail, postage prepaid, to such party’s address set
forth in the Credit Agreement. Each party hereto hereby additionally irrevocably
waives any objections which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Security
Agreement brought in the courts located in the State of New York, Borough of
Manhattan in New York City, and each hereby further irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS
SECURITY AGREEMENT, WHICH WAIVER IS INFORMED AND VOLUNTARY.

 

C-8



--------------------------------------------------------------------------------

f. The remedies given to the Administrative Agent on behalf of the Secured
Parties hereunder are cumulative and in addition to any and all other rights
which the Administrative Agent or the Secured Parties may have against Borrower
or any other Person or firm, at law or in equity, including exoneration and
subrogation, or by virtue of any other agreement.

g. This Security Agreement and the provisions set forth herein shall continue
until payment in full of the Secured Obligations (other than indemnity and
contractual obligations which by their terms survive termination of the Credit
Agreement), and the Administrative Agent’s and the Secured Parties’ rights
hereunder shall not be released, diminished, impaired, reduced or adversely
affected by: (i) the renewal, extension, modification, amendment or alteration
of the Credit Agreement, this Security Agreement or any other Loan Document or
any related document or instrument in accordance with the terms thereof;
(ii) any adjustment, indulgence, forbearance or compromise that might be granted
or given by the Administrative Agent or the Secured Parties to any primary or
secondary obligor or in connection with any security for the Secured
Obligations; (iii) any full or partial release of any of the foregoing; or
(iv) notice of any of the foregoing.

h. Neither the Administrative Agent nor the Lenders have assumed, and nothing
contained herein shall be declared to have imposed upon the Administrative Agent
or the Secured Parties, any of Borrower’s duties or obligations, except that the
Administrative Agent and the Secured Parties shall be bound by the provisions of
the Constituent Documents, and any applicable Side Letters and Subscription
Agreements in exercising rights or remedies thereunder assigned to the
Administrative Agent hereunder.

i. On the full, final, and complete satisfaction of the Secured Obligations
(other than indemnity and contractual obligations which by their terms survive
termination of the Credit Agreement), this Security Agreement shall
automatically be of no further force or effect. Thereafter, upon request, the
Administrative Agent, on behalf of the Secured Parties, shall promptly provide
Borrower, at its sole expense, a written confirmation of release of its
obligations hereunder and of the Collateral.

j. The Administrative Agent shall be entitled at any time to file this Security
Agreement or a carbon, photographic, or other reproduction of this Security
Agreement, as a financing statement, but the failure of the Administrative Agent
to do so shall not impair the validity or enforceability of this Security
Agreement. Borrower hereby irrevocably authorizes Administrative Agent at any
time and from time to time to file in any jurisdiction any initial financing
statements and amendments thereto without the requirement for Borrower’s
signature thereon that (i) specify the Collateral (as described herein)
regardless of whether any particular asset comprised in the Collateral falls
within

 

C-9



--------------------------------------------------------------------------------

the scope of Article 9 of the Uniform Commercial Code of such jurisdiction, and
(ii) contain any other information required by Article 9 of the Uniform
Commercial Code of such jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment. Borrower agrees to furnish
any such information to the Administrative Agent promptly upon request.

k. The provisions of Section 12.16 of the Credit Agreement are hereby
incorporated by reference.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE(S) FOLLOW(S).

 

C-10



--------------------------------------------------------------------------------

Executed as of the date first above written.

 

BORROWER: BLACKSTONE / GSO SECURED LENDING FUND, a Delaware statutory trust By:
 

                                 

  Name:   Title:

 

C-11



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED: BANK OF AMERICA, N.A., as Administrative Agent By:  

                                 

  Name:   Title:

 

C-12



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BORROWER PLEDGE OF COLLATERAL ACCOUNT

Dated as of [DATE]

For value received, BLACKSTONE / GSO SECURED LENDING FUND, a Delaware statutory
trust (the “Pledgor”), hereby pledges to BANK OF AMERICA, N.A. (the
“Administrative Agent”), as agent for the benefit of the Secured Parties under
the Credit Agreement (as defined below), and grants to the Administrative Agent,
as agent for the benefit of the Secured Parties, solely for purposes of repaying
the Secured Obligations (as defined below), a Lien, claim, encumbrance upon and
security interest in all of the Pledgor’s rights, title and interest (whether
now existing or hereafter created or arising) in and to the following (the
“Collateral”): (i) Account Number [•], at [DEPOSITORY NAME] (the “Depository”),
ABA No. [•], and any extensions or renewals thereof, if the account is one which
may be extended or renewed, and any successor or substitute accounts (such
account or accounts and any extensions or renewals thereof being hereinafter
called the “Collateral Account”), together with (ii) all sums or other property
now or at any time hereafter on deposit therein, credited to the Collateral
Account, or payable thereon, all proceeds and products thereof, and all
instruments, documents, certificates, and other writings evidencing the
Collateral Account, on the terms and provisions of this Pledge of Collateral
Account (this “Pledge”). For the avoidance of doubt, no security interest in or
Lien on the Investments or the capital account or the Share (as defined in the
Trust Agreement) of any Investor in Pledgor is being created or granted by this
Pledge.

1. Reference is made to that certain Revolving Credit Agreement, dated as of
November 6, 2018, by and among the Pledgor, Bank of America, N.A., as the
Administrative Agent, the Sole Lead Arranger, the Letter of Credit Issuer and a
Lender, and the other financial institutions from time to time party thereto as
Lenders (as the same may be modified, amended, supplemented or restated from
time to time, the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

2. This Pledge shall, with respect to any amounts held in or credited to the
Collateral Account constituting Contributions to the Pledgor (“Contribution
Amounts”), secure the payment and the performance of the Pledgor’s Secured
Obligations under (and as defined in) the Security Agreement executed by the
Pledgor (the “Secured Obligations”).

3. This Pledge, together with the Deposit Account Control Agreement with respect
to the Collateral Account, shall, upon the execution and delivery hereof and
thereof by the parties thereto, give the Administrative Agent “control” of the
Collateral Account within the meaning of Article 9 of the Uniform Commercial
Code as in effect in the State of New York from time to time (the “UCC”).

4. During the occurrence and continuation of any Event of Default or a mandatory
prepayment which is then required pursuant to Section 2.1(e) of the Credit
Agreement, the Administrative Agent shall be permitted to send notice to the
Depository and take exclusive control of the Collateral Account; provided that
if a mandatory prepayment has occurred and is continuing (which has not matured
into an Event of Default), the Administrative Agent shall not withdraw from the
amounts in the Collateral Account that are credited to or held for the Pledgor
an amount in excess of the Principal Obligations then due and owing by the
Pledgor under the Credit Agreement.

 

D-1



--------------------------------------------------------------------------------

5. So long as either the Credit Agreement remains outstanding or the Secured
Obligations or any part thereof remain unpaid (other than Letters of Credit
which have been fully cash collateralized and indemnity and contractual
obligations which by their terms survive termination of the Credit Agreement),
the Pledgor hereby covenants and agrees:

a. from time to time to promptly execute and deliver to the Administrative Agent
all such other assignments, pledges, certificates, passbooks, supplemental
writings, and financing statements and do all other acts or things as the
Administrative Agent may reasonably request in order to more fully evidence and
perfect the security interest herein created;

b. to promptly furnish the Administrative Agent with any information or writings
which the Administrative Agent may reasonably request concerning the Collateral
Account;

c. to promptly notify the Administrative Agent of any material and adverse
change in any fact or circumstance warranted or represented by the Pledgor
herein or in any other writing furnished by the Pledgor to the Administrative
Agent in connection with the Collateral Account;

d. to promptly notify the Administrative Agent of any claim, action, or
proceeding affecting title to the Collateral Account, or any part thereof, or
the security interest granted therein pursuant to this Pledge, and, at the
reasonable request of the Administrative Agent, appear in and defend any such
action or proceeding; and

e. to pay to the Administrative Agent the amount of any reasonable court costs
and reasonable attorney’s fees assessed by a court and incurred by the
Administrative Agent in connection with a default hereunder pursuant to
Section 12.5 of the Credit Agreement.

6. So long as either the Credit Agreement remains outstanding or the Secured
Obligations or any part thereof remain unpaid (other than Letters of Credit
which have been fully cash collateralized and indemnity and contractual
obligations which by their terms survive termination of the Credit Agreement),
the Pledgor hereby covenants and agrees that except as permitted under the
Credit Agreement without the prior written consent of the Administrative Agent,
the Pledgor will not:

a. create any other security interest specifically in, mortgage, or otherwise
encumber, or assign the Collateral Account, or any part thereof, or permit the
same to be or become subject to any Lien, attachment, execution, sequestration,
other legal or equitable process, or any encumbrance of any kind or character,
except (i) the Lien created pursuant to this Pledge, the Deposit Account Control
Agreement or the other Loan Documents, (ii) any offset rights or banker’s Liens
inuring to the benefit of the Depository, but only to the extent such offset
rights or banker’s Liens are permitted pursuant to the terms of the Loan
Documents, (iii) Liens created pursuant to any financing statement which may
have been filed by the Administrative Agent, as agent under the Credit
Agreement, covering the Collateral Account and (iv) other Permitted Liens; or

 

D-2



--------------------------------------------------------------------------------

b. request, make or allow to be made any withdrawals from the Collateral Account
except as provided in the Credit Agreement.

7. Should any funds required by the Credit Agreement or by this Pledge to be
deposited into the Collateral Account be received by the Pledgor, such funds
shall immediately upon receipt become subject to the Lien hereof and while in
the hands of the Pledgor be segregated from all other funds of the Pledgor and
be held in trust for the Administrative Agent, for the benefit of the Secured
Parties. The Pledgor shall have no control over such funds except to immediately
direct such funds for ultimate transfer into the Collateral Account.

8. The Administrative Agent’s or the Secured Parties’ rights hereunder shall not
be released, diminished, impaired, reduced or adversely affected by:

a. any adjustment, indulgence, forbearance or compromise that might be granted
or given by the Administrative Agent, on behalf of the Secured Parties, or any
Secured Party to any primary or secondary obligor or in connection with any
security for the Secured Obligations;

b. any full or partial release of any security for the Secured Obligations
except upon the payment in full of the Secured Obligations;

c. any other action taken or omitted to be taken by the Administrative Agent, on
behalf of the Secured Parties, or any Secured Party in connection with the
Secured Obligations, whether or not such action or omission prejudices the
Pledgor or increases the likelihood that the Collateral Account will be applied
to the applicable Secured Obligations; or

d. notice of any of the foregoing.

9. The Administrative Agent, in its discretion, without in any manner impairing
any rights and powers of the Secured Parties hereunder, may, at any time and
from time to time, without further consent of or notice to the Pledgor, and with
or without valuable consideration:

a. release any Person primarily or secondarily liable in respect of the Secured
Obligations or any security therefor;

b. renew, extend or accept partial payments upon, release or permit
substitutions for or withdrawals of, any security (other than the Collateral
Account) at any time directly or indirectly, immediately or remotely, securing
the payment of the Secured Obligations or any part thereof; and

 

D-3



--------------------------------------------------------------------------------

c. release or pay to the Pledgor, or any other Person otherwise entitled
thereto, any amount paid or payable in respect of any such other direct or
indirect security for the Secured Obligations, or any part thereof.

10. Should any Person other than the Pledgor have heretofore executed or
hereafter execute, in favor of the Administrative Agent, for the benefit of the
Secured Parties, or any Secured Party, any deed of trust, mortgage, or security
agreement, or have heretofore pledged or hereafter pledge any other property to
secure the payment of the Secured Obligations, or any part thereof, the exercise
by the Administrative Agent, for the benefit of the Secured Parties, or any
Secured Party of any right or power conferred upon any of them in any such
instrument, or by any such pledge, shall be wholly discretionary with the
Administrative Agent and each Secured Party, and the exercise or failure to
exercise any such right or power shall not impair or diminish the Administrative
Agent’s or the Secured Parties’ rights, titles, interest, Liens, and powers
existing hereunder.

11. The Pledgor hereby authorizes the Administrative Agent, during the existence
and continuance of an Event of Default (but subject to Section 10.2 of the
Credit Agreement), to receive, take, endorse, assign, deliver, accept and
deposit, in the Administrative Agent’s or the Pledgor’s name, any and all
checks, notes, drafts, or other instruments payable to the Pledgor evidencing
payments that are required pursuant to the terms of the Credit Agreement to be
deposited into the Collateral Account.

12. During the existence and continuance of an Event of Default (but subject to
Section 10.2 of the Credit Agreement), the Administrative Agent, on behalf of
the Secured Parties, in addition to any other remedies it may have, may do one
or more of the following:

a. declare the principal of, and all interest then accrued on Secured
Obligations immediately due and payable;

b. demand payment and performance of all due and payable Secured Obligations of
the Pledgor from the Contribution Amounts of the Pledgor with respect to the
Secured Obligations incurred by the Pledgor in the Collateral Account; and

c. withdraw Contribution Amounts of the Pledgor from the Collateral Account and
apply all or any portion of such Contribution Amounts to the Secured Obligations
of the Pledgor with respect to the Secured Obligations incurred by the Pledgor
as described in paragraph 16 hereof.

13. The Pledgor hereby authorizes the Administrative Agent during the existence
and continuance of an Event of Default (but subject to Section 10.2 of the
Credit Agreement), and so long as any part of the Secured Obligations remains
outstanding:

a. to withdraw, collect, and receive any and all Contribution Amounts of the
Pledgor from the Collateral Account and apply all or any portion of such
Contribution Amounts to the Secured Obligations of the Pledgor;

 

D-4



--------------------------------------------------------------------------------

b. to surrender or present for notation of withdrawal the passbook, certificate,
or other documents issued to the Pledgor in connection with the Collateral
Account for the purpose provided in clause (a) above; and

c. to exercise any other rights or take any other actions specified herein or in
the Credit Agreement.

14. The Collateral Account shall at all times remain subject to the Deposit
Account Control Agreement.

15. Neither the Administrative Agent nor any Secured Party shall be liable for
any loss of interest on or any penalty or charge assessed against funds in,
payable on, or credited to the Collateral Account as a result of the
Administrative Agent or any Secured Party exercising any of its rights or
remedies under this Pledge, except for gross negligence or willful misconduct by
the Administrative Agent or such Lender.

16. During the existence and continuance of an Event of Default, the
Administrative Agent shall be entitled to apply any and all funds received by it
hereunder that constitute Contributions toward payment and performance of the
due and payable Secured Obligations in such order and manner as is provided in
the Credit Agreement. Upon full and final payment of the Secured Obligations
(except Letters of Credit which have been fully cash collateralized and
indemnity and contractual obligations which by their terms survive termination
of the Credit Agreement), the rights of the Administrative Agent in and to the
Collateral Account hereunder will be deemed to be released and of no further
force and effect and, upon written request, the Administrative Agent, on behalf
of the Secured Parties shall provide the Pledgor a written confirmation of
release of its obligations hereunder and of the Collateral.

17. All rights, titles, interests, Liens, and remedies of the Administrative
Agent and the Secured Parties hereunder are cumulative of each other and of
every other right, title, interest, Lien, or remedy which the Administrative
Agent, on behalf of the Secured Parties, or the Secured Parties may otherwise
have at law or in equity or under any other contract or other writing for the
enforcement of the security interest herein or the collection of the Secured
Obligations, and the exercise of one or more rights or remedies shall not
prejudice or impair the concurrent or subsequent exercise of other rights or
remedies. Should the Pledgor have heretofore executed or hereafter execute any
other security agreement in favor of the Administrative Agent, on behalf of the
Secured Parties, or the Secured Parties, the security interest therein created
and all other rights, powers, and privileges vested in the Secured Parties by
the terms thereof shall exist concurrently with the security interest created
herein.

18. Should any part of the Secured Obligations be payable in installments, the
acceptance by the Administrative Agent at any time and from time to time of
partial payment of the aggregate amount of all installments then matured shall
not be deemed to be a waiver of any default then existing. No waiver by the
Administrative Agent, on behalf of the Secured Parties, or the Secured Parties
of any default shall be deemed to be a waiver of any other subsequent default,
nor shall any such waiver by the Administrative Agent, on behalf of the Secured
Parties, or the Secured Parties be deemed to be a continuing waiver. No delay or
omission by the Administrative Agent, on behalf of the Secured Parties, or the
Secured Parties in exercising any right or power hereunder, or under

 

D-5



--------------------------------------------------------------------------------

any other writings executed by the Pledgor or any other obligor as security for
or in connection with the Secured Obligations, shall impair any such right or
power or be construed as a waiver thereof or any acquiescence therein, nor shall
any single or partial exercise of any such right or power preclude other or
further exercise thereof, or the exercise of any other right or power of the
Administrative Agent, on behalf of the Secured Parties, or the Secured Parties
hereunder or under such other writings.

19. No provision herein or in any promissory note, instrument, or any other Loan
Document evidencing the Secured Obligations shall require the payment or permit
the collection of interest in excess of the maximum permitted by law. If any
excess of interest in such respect is provided for herein or in any such
promissory note, instrument, or any other Loan Document, the provisions of this
paragraph shall govern, and the Pledgor shall not be obligated to pay the amount
of such interest to the extent that it is in excess of the amount permitted by
law. The intention of the parties being to conform strictly to the usury Laws
now in force, all promissory notes, instruments, and other Loan Documents
evidencing the Secured Obligations shall be held subject to reduction to the
amount allowed under said usury Laws as now or hereafter construed by the courts
having jurisdiction.

20. The Pledgor hereby represents and warrants that:

a. subject to the Administrative Agent’s rights hereunder and under the Deposit
Account Control Agreement and the other Loan Documents and any Permitted Liens,
the Pledgor is the sole owner of the Contributions made for its benefit that are
on deposit in the Collateral Account (it being understood that the Collateral
Account is in the name of the Pledgor) on the date hereof and has authority to
execute and deliver this Pledge;

b. except for any financing statement which may be filed by the Administrative
Agent, in its capacity as agent under the Credit Agreement or in connection with
any Permitted Liens, no financing statement covering the Collateral Account, or
any part thereof, has been filed with any filing office;

c. except for this Pledge and any Permitted Liens, no other assignment, pledge
or security agreement has been executed by the Pledgor with respect to the
Collateral Account; and

d. the Collateral Account is not as of the date hereof subject to any Lien or
offset of any person, firm, or corporation other than (i) the Secured Parties,
(ii) the Depository and (iii) the holder of any Permitted Liens.

21. THIS PLEDGE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. REGARDLESS OF ANY PROVISION
IN ANY OTHER AGREEMENT, FOR PURPOSES OF THE UNIFORM COMMERCIAL CODE, NEW YORK
SHALL BE DEEMED TO BE THE DEPOSITORY’S JURISDICTION (WITHIN THE MEANING OF
SECTION 9-304 OF THE UCC).

22. This Pledge shall be binding on and inure to the benefit of the Pledgor and
the Administrative Agent and their respective successors and permitted assigns.

[Remainder of Page Intentionally Left Blank

Signature Page(s) Follow]

 

D-6



--------------------------------------------------------------------------------

Executed as of the date above written.

 

PLEDGOR: BLACKSTONE / GSO SECURED LENDING FUND, a Delaware statutory trust By:  

                             

  Name:   Title:

 

D-7



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

                                 

  Name:   Title:

 

D-8



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF REQUEST FOR BORROWING

[DATE]

Bank of America, N.A.

NC1-027-15-01

214 North Tryon Street

Charlotte, NC 28255

Attention: Jose Liz-Moncion

Telephone: (980) 387-1124

Fax: (312) 453-6498

Email: jose.liz-moncion@baml.com

 

  Re:

That certain Revolving Credit Agreement, dated as of November 6, 2018, by and
among Blackstone / GSO Secured Lending Fund, a Delaware statutory trust, as the
Initial Borrower, Bank of America, N.A., as the Administrative Agent (the
“Administrative Agent”), the Sole Lead Arranger, the Letter of Credit Issuer and
a Lender, and the other financial institutions from time to time party thereto
as lenders (the “Lenders”) (as the same may be modified, amended, supplemented
or restated from time to time, the “Credit Agreement”). Capitalized terms not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

Ladies and Gentlemen:

This Request for Borrowing is executed and delivered by the undersigned (the
“Borrower(s)”) to the Administrative Agent pursuant to Section 2.3 of the Credit
Agreement.2

The Borrower(s) hereby request that the Lenders make a Borrowing pursuant to the
Credit Agreement as follows:

 

(i)    Name of Borrower or Qualified Borrower (if applicable):    [Borrower/QB
Borrower Name] (ii)    Amount and Currency of Borrowing:    $[Amount][Currency]
(iii)    Date of Borrowing:    [Date] (iv)    Type of Borrowing:    [Reference
Rate (U.S. $ Only)][Daily LIBOR (U.S. $ Only)][LIBOR Loan with [one
week][one-month][three-month][six-month][twelve-month] Interest Period]3 (v)   
Use of Proceeds:    Use of proceeds complies with Section 2.10 of the Credit
Agreement (vi)    If requesting a Reference Rate Loan, check only if you do not
elect to automatically convert such Loan to a LIBOR Loan:             Do not
Convert to a LIBOR Loan (vii)    Payment Instructions:   

 

 

2 

If multiple Borrowers will be requesting a Borrowing on the same day, a separate
Request for Borrowing will be submitted by each applicable Borrower (or such
Request for Borrowing shall specify the respective amounts being requested by
each applicable Borrower).

3 

[Select applicable interest period.]

 

E-1



--------------------------------------------------------------------------------

In connection with the Borrowing requested herein, the Borrower(s) hereby
represent and warrant to the Administrative Agent for the benefit of the Lenders
that:

(a) On and as of the date of the Borrowing requested herein, the representations
and warranties set forth in Section 7 of the Credit Agreement (other than the
representations and warranties contained in Section 7.8 of the Credit Agreement)
and in the other Loan Documents are true and correct in all material respects on
and as of the date of this Request for Borrowing, and will be true and correct
in all material respects immediately after the Borrowing requested herein, with
the same force and effect as if made on and as of such date (except to the
extent of changes in facts or circumstances that have been disclosed in writing
to the Administrative Agent and do not constitute an Event of Default or a
Potential Default or to the extent such representations and warranties relate to
an earlier or other specific date);

(b) No Event of Default or, to any Borrower’s knowledge, Potential Default under
Section 10.1(a), (e), (f), (g), (h), (i), (j), (o) or (p) of the Credit
Agreement exists and is continuing on and as of the date hereof or will exist on
the date of the Borrowing requested herein;

(c) Other than as disclosed to the Administrative Agent in writing, the
Borrowers have no knowledge or reason to believe any Investor would be entitled
to exercise an excuse or exemption right (including any Investment Exclusion
Event) under the Initial Borrower’s Constituent Documents, and any Subscription
Agreement or any Side Letter with respect to any Investment being acquired in
whole or in part with any proceeds of the Borrowing requested herein (provided
that if the Borrowers have disclosed a potential excuse or exemption right
(including any Investment Exclusion Event) to the Administrative Agent in
writing, the excused portion of the applicable Investor’s or Investors’ Unused
Commitment shall be excluded from the calculation of the Available Commitment
with respect to the Borrowing required herein, but the requesting Borrower(s)
shall not be prohibited from Borrowing upon satisfaction of the other conditions
therefor);

(d) After giving effect to the Borrowing requested herein (i) the Dollar
Equivalent of the Principal Obligations on and as of the date of such Borrowing
will not exceed the Available Commitment on and as of such date and (ii) the
Alternate Currency Liability on and as of the date of such Borrowing will not
exceed the Alternate Currency Sublimit on and as of such date;

(e) The Borrowing requested herein will be secured (either directly or
indirectly) by a first priority, exclusive security interest and Lien (subject
to Permitted Liens), granted to the Administrative Agent, for the benefit of the
Secured Parties, in and on all of the Unused Commitments and the other
applicable Collateral as provided in Section 5.1 of the Credit Agreement; and

 

E-2



--------------------------------------------------------------------------------

(f) The calculation of the Available Commitment attached hereto as Exhibit A,
which constitutes an updated Exhibit A to the Credit Agreement, is true and
correct in all material respects as of the date hereof. In the event that any of
the relevant information on such Exhibit A changes between the date hereof and
the date of the Borrowing, the Borrower(s) shall promptly deliver to the
Administrative Agent corrections thereto.

[Remainder of Page Intentionally Left Blank

Signature Page(s) Follow]

 

E-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Request for
Borrowing as of the date first written above.

 

BORROWER: BLACKSTONE / GSO SECURED LENDING FUND, a Delaware statutory trust By:
 

 

  Name:   Title: [[QUALIFIED BORROWER By: [                    ], a
[                    ], as its [                    ] By:  

                                 

  Name:   Title:]

 

E-4



--------------------------------------------------------------------------------

EXHIBIT A TO REQUEST FOR BORROWING

[Updated Available Commitment Calculations to be Attached]

[Exhibit A to Request for Borrowing]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF PREPAYMENT NOTICE

[DATE]

Bank of America, N.A.

NC1-027-15-01

214 North Tryon Street

Charlotte, NC 28255

Attention: Jose Liz-Moncion

Telephone: (980) 387-1124

Fax: (312) 453-6498

Email: jose.liz-moncion@baml.com

 

  RE:

That certain Revolving Credit Agreement, dated as of November 6, 2018, by and
among Blackstone / GSO Secured Lending Fund, a Delaware statutory trust, as the
Initial Borrower, Bank of America, N.A., as the Administrative Agent (the
“Administrative Agent”), the Sole Lead Arranger, the Letter of Credit Issuer and
a Lender, and the other financial institutions from time to time party thereto
as lenders (the “Lenders”) (as the same may be modified, amended, supplemented
or restated from time to time, the “Credit Agreement”). Capitalized terms not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

Ladies and Gentlemen:

This Prepayment Notice is executed and delivered by the undersigned (the
“Borrower”) pursuant to Section 3.5 of the Credit Agreement.

The Borrower hereby gives notice that it will, in whole or in part, prepay the
Principal Obligations outstanding under the Credit Agreement, and in connection
therewith sets forth below the terms on which such prepayment is to be made:

 

1.

Date of Prepayment:4                                         
                                        

 

2.

Principal Amount of Prepayment5:                                         
                   

 

4 

Prepayments of LIBOR Loans (other than Daily LIBOR rate Loans) denominated in US
Dollars require notice by 11:00 a.m. New York time at least three (3) Business
Days prior to the prepayment date. Prepayments of LIBOR Loans denominated in an
Alternate Currency require notice by 11:00 a.m. New York time at least four
(4) Business Days prior to the prepayment date. Prepayments of Daily LIBOR rate
Loans and Reference Rate Loans require notice by 11:00 a.m. New York time on the
prepayment date.

5 

Partial prepayment shall be in the minimum amount of $1,000,000 or a higher
integral multiple of $100,000 (or, if applicable, the Dollar Equivalent of such
amounts).

 

F-1



--------------------------------------------------------------------------------

3.  Type of Loan to be prepaid:

   ☐ LIBOR Loan6       ☐ Reference Rate Loan (U.S. $ Only)   

In connection with the above referenced prepayment, the Borrower hereby
acknowledges that any payment received by the Administrative Agent after 1:00
p.m. New York time on any Business Day shall be treated for all purposes as
having been received by the Administrative Agent on the first Business Day next
following receipt of such amount.

[Remainder of Page Intentionally Left Blank

Signature Page(s) Follow]

 

 

6 

If prepaid on any date other than the last day of the applicable Interest Period
(other than a prepayment of any Loan bearing interest at Daily LIBOR), such
prepayment shall include any amounts required by Section 4.6 of the Credit
Agreement.

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Prepayment
Notice as of the date first written above.

 

BORROWER:

BLACKSTONE / GSO SECURED LENDING

FUND, a Delaware statutory trust

By:                                   Name:   Title: [[QUALIFIED BORROWER

By: [                    ], a [                    ], as its

[                    ]

By:        Name:   Title:]

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NOTICE FOR ROLLOVER/CONVERSION

[DATE]

Bank of America, N.A.

NC1-027-15-01

214 North Tryon Street

Charlotte, NC 28255

Attention: Jose Liz-Moncion

Telephone: (980) 387-1124

Fax: (312) 453-6498

Email: jose.liz-moncion@baml.com

 

  RE:

That certain Revolving Credit Agreement, dated as of November 6, 2018, by and
among Blackstone / GSO Secured Lending Fund, a Delaware statutory trust, as the
Initial Borrower, Bank of America, N.A., as the Administrative Agent (the
“Administrative Agent”), the Sole Lead Arranger, the Letter of Credit Issuer and
a Lender, and the other financial institutions from time to time party thereto
as lenders (the “Lenders”) (as the same may be modified, amended, supplemented
or restated from time to time, the “Credit Agreement”). Capitalized terms not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

Ladies and Gentlemen:

This Notice for [Rollover][Conversion] is executed and delivered by the
undersigned (the “Borrower”) pursuant to Section [2.3(b)] [2.3(c)] of the Credit
Agreement.

The Borrower hereby gives notice that it requests a [Rollover] [Conversion] of a
Loan outstanding under the Credit Agreement, and in connection therewith sets
forth below the terms on which such [Rollover] [Conversion] is requested to be
made:

 

1.

 

2.

  

Date of [Rollover] [Conversion]:                                          
                                         
                                                

 

Principal Amount of [Rollover] [Conversion]:
                                         
                                                                    

3.    Type of Loan converted from (if applicable):
                                         
                                                                       4.   
Type of Loan converted to (if applicable):
                                         
                                                                            5.
   Interest Option:   

☐ Daily LIBOR (U.S. $ Only)

☐ LIBOR Loan with [[one week][one-month][three-month]

[six-month][twelve-month]]7 Interest Period

☐ Reference Rate Loan (U.S. $ Only)

 

7 

[Select applicable interest period.]

 

G-1



--------------------------------------------------------------------------------

In connection with the [Rollover][Conversion] requested herein, the Borrower
hereby represents and warrants to the Administrative Agent for the benefit of
the Lenders that:

(a) [No Event of Default or, to any Borrower’s knowledge, Potential Default
under Section 10.1(a), (e), (f), (g), (h), (i), (j), (o) or (p) of the Credit
Agreement exists and is continuing as of the date hereof, or will exist on the
date of the [Rollover][Conversion] requested herein;]

(b) [After giving effect to the requested [Rollover][Conversion]: (i) the Dollar
Equivalent of the Principal Obligations will not exceed the Available Commitment
and (ii) the Alternate Currency Liability will not exceed the Alternate Currency
Sublimit, in each case on and as of the date of such [Rollover][Conversion]8;
and]

(c) The calculation of the Available Commitemnt attached hereto as Exhibit A,
which constitutes an updated Exhibit A to the Credit Agreement, is true and
correct in all material respects as of the date hereof. In the event that any of
the relevant information on such Exhibit A changes between the date hereof and
the date of the [Rollover] [Conversion], the Borrower shall promptly deliver to
the Administrative Agent corrections thereto.

[Remainder of Page Intentionally Left Blank

Signature Page(s) Follow]

 

8 

The restrictions in clauses (a) and (b) are subject, in the case of Rollovers or
Conversions to Reference Rate Loans, to the exceptions set forth in
Section 2.1(c) of the Credit Agreement. The restrictions in clause (b) with
respect to Rollovers shall apply only to the extent of the amount such Rollover
exceeds the Available Commitment or the Alternate Currency Sublimit, as
applicable.

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Notice as of
the date first written above.

 

BORROWER:

BLACKSTONE / GSO SECURED LENDING

FUND, a Delaware statutory trust

By:                                            Name:   Title: [[QUALIFIED
BORROWER]

By: [                    ], a [                    ], as its

[                    ]

By:        Name:   Title:]

 

G-3



--------------------------------------------------------------------------------

EXHIBIT A

[Revised Available Commitment Calculations to be Attached]

 

G-4



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF LENDER ASSIGNMENT AND ACCEPTANCE AGREEMENT

[DATE]

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”) is
made as of the date hereof between the assignor designated on Schedule I hereto
(the “Assignor”) and the assignee designated on Schedule I hereto (the
“Assignee”).

1. Reference is made to that certain Revolving Credit Agreement, dated as of
November 6, 2018, by and among Blackstone / GSO Secured Lending Fund, a Delaware
statutory trust, as Initial Borrower, Bank of America, N.A., as the
Administrative Agent (the “Administrative Agent”), the Sole Lead Arranger, the
Letter of Credit Issuer and a Lender, and the other financial institutions from
time to time party thereto as lenders (the “Lenders”) (as the same may be
modified, amended, supplemented or restated from time to time, the “Credit
Agreement”). Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

2. The Assignor hereby irrevocably sells and assigns to the Assignee, without
recourse and without representation or warranty except as expressly set forth
herein, and the Assignee hereby irrevocably purchases and assumes from the
Assignor without recourse to the Assignor, an undivided interest in and to the
Assignor’s rights and obligations under the Credit Agreement and the other Loan
Documents as of the Assignment Effective Date (as defined below) equal to the
percentage interest specified on Schedule I hereto of all outstanding rights and
obligations under the Credit Agreement and the other Loan Documents. After
giving effect to such sale and assignment, the Assignee’s Lender Commitment and
the amount of the Loans owing to the Assignee will be as set forth on Schedule I
hereto.

3. The Assignor: (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents (except this
Assignment and Acceptance) or the execution (other than by the Assignor),
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any other instrument or document furnished pursuant thereto,
or the accuracy and completeness of any document furnished hereunder; and
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrowers or any Investor or the
performance or observance by any Loan Party of any of its obligations under the
Loan Documents or any other instrument or document furnished pursuant thereto.

4. The Assignee: (a) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents (except for copies of other Lenders’
Assignment and Acceptance Agreements which are available to the Assignee upon
request), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance; (b) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall

 

H-1



--------------------------------------------------------------------------------

deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other Loan
Document; (c) confirms that it is an Eligible Assignee (and by its
countersignature hereto, if required pursuant to the terms of the definition of
the term “Eligible Assignee” in the Credit Agreement, the Initial Borrower
hereby also confirms the Assignee is an Eligible Assignee); (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement and the
other Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (e) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (f) attaches (or has delivered to the
Administrative Agent, the Initial Borrower and the Assignor) completed and
signed copies of any forms that may be required by the United States Internal
Revenue Service (together with any additional supporting documentation required
pursuant to applicable Treasury Department regulations or such other evidence
satisfactory to the Initial Borrower and the Administrative Agent) in order to
certify the Assignee’s complete exemption from United States withholding taxes
with respect to any payments or distributions made or to be made to the Assignee
in respect of the Loans or under the Credit Agreement.

5. [Reserved.]

6. Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Assignment Effective Date”) shall be the date recited above, unless otherwise
specified on Schedule I hereto.

7. Upon such execution of this Assignment and Acceptance and delivery to the
Administrative Agent, as of the Assignment Effective Date: (a) the Assignee
shall be a party (as a Lender) to the Credit Agreement and the other Loan
Documents and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder; and (b) the Assignor shall,
to the extent provided in this Assignment and Acceptance, relinquish its rights
and be released from its obligations (as a Lender) under the Credit Agreement
and the other Loan Documents (other than rights under the provisions of the Loan
Documents relating to indemnification or the payment of fees, costs and
expenses, to the extent such rights relate to the time prior to the Assignment
Effective Date).

8. Upon such acceptance and recording by the Administrative Agent, from and
after the Assignment Effective Date, the Administrative Agent shall make all
payments under the Credit Agreement and the other Loan Documents in respect of
the interest assigned hereby (including, without limitation, all payments of
principal, interest, fees and indemnities with respect thereto) to the Assignee.
The Assignor and the Assignee shall make all appropriate adjustments in payments
under the Credit Agreement for periods prior to the Assignment Effective Date
directly, between themselves.

9. The Assignor and the Assignee shall exchange such consideration for the
assignments contemplated hereunder and shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Assignment
Effective Date as they shall deem appropriate, directly between themselves.

 

H-2



--------------------------------------------------------------------------------

10. This Assignment and Acceptance embodies the entire agreement between the
parties and supersedes all prior agreements and understanding, if any, relating
to the subject matter of this Assignment and Acceptance.

11. The provisions of this Assignment and Acceptance shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

12. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart
hereof, or a signature page hereto, by facsimile or in a .pdf or similar file
shall be effective as delivery of a manually executed original counterpart of
this Assignment and Acceptance.

[Remainder of Page Intentionally Left Blank

Signature Page(s) Follow]

 

H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and Assignee have caused this Assignment and
Acceptance to be executed by their officers thereunto duly authorized as of the
date specified thereon.

 

ASSIGNOR: [ASSIGNOR SIGNATURE BLOCK]

 

H-4



--------------------------------------------------------------------------------

ASSIGNEE: [ASSIGNEE SIGNATURE BLOCK]

 

H-5



--------------------------------------------------------------------------------

ACCEPTED AND APPROVED:

BANK OF AMERICA, N.A.,
as Administrative Agent

By:  

                                                  

Name: Title:

 

H-6



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: INITIAL BORROWER: BLACKSTONE / GSO SECURED LENDING
FUND, a Delaware statutory trust By:  

                                                      

  Name:   Title:

 

H-7



--------------------------------------------------------------------------------

SCHEDULE I TO LENDER ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

Assignor’s Lender Commitment prior to Assignment Effective Date:

   $        

Percentage of Assignor’s Lender Commitment assigned:

          % 

Assignee’s Lender Commitment:

   $        

Aggregate outstanding principal amount of Loans assigned to Assignee [Break out
by currency if Loans in Alternate Currency are outstanding]:

   $        

Aggregate outstanding Letter of Credit Liability assigned to Assignee [Break out
by currency if Letters of Credit in Alternate Currency are outstanding]:

   $        

Assignment Effective Date (if other than date of Assignment and Acceptance
Agreement):

  

Assignor:

[name]

[address]

Attention:

Phone:

Fax:

email:

Assignee:

[name]

[address]

Attention:

Phone:

Fax:

email:

 

H-I-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF QUALIFIED BORROWER PROMISSORY NOTE

[DATE]

 

Up to $[                    ]    New York, New York

1. FOR VALUE RECEIVED, the undersigned [NAME OF QUALIFIED BORROWER], a [FORM OF
LEGAL ENTITY] (the “Maker”), hereby unconditionally promises to pay BANK OF
AMERICA, N.A., as the administrative agent (the “Administrative Agent”) for each
of the Lenders (as defined below) under the Credit Agreement referred to below
(the “Payee”), at the principal office of the Administrative Agent in New York,
New York or such other office as the Administrative Agent designates, the
principal sum of [                                ] Dollars
($[                                ]), or, if less, the unpaid principal amount
of the Loans and Letters of Credit made by the Lenders to the Maker under the
Credit Agreement, together with accrued interest thereon, in the currency of the
related Loan or Letter of Credit (or such other currency as is requested by the
Maker and agreed by the Payee in its sole discretion), as applicable, on the
Maturity Date or as otherwise provided in the Credit Agreement.

2. Capitalized terms not defined herein shall have the meanings assigned to such
terms in that certain Revolving Credit Agreement (as amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), dated as of
November 6, 2018, by and among Blackstone / GSO Secured Lending Fund, a Delaware
statutory trust, as the Initial Borrower, the Administrative Agent (the
“Administrative Agent”), and the other financial institutions from time to time
party thereto as lenders (the “Lenders”).

3. The unpaid principal amount of this promissory note (this “Note”) shall be
payable in accordance with the terms of Sections 3.2 and 3.4 of the Credit
Agreement.

4. The unpaid principal amount of this Note shall bear interest from the date of
borrowing until maturity in accordance with Sections 2.6 and 12.13 of the Credit
Agreement. Interest on this Note shall be payable in accordance with Sections
3.3, 3.4 and 12.13 of the Credit Agreement.

5. All Borrowings, Letters of Credit and Rollovers hereunder, and all payments
made with respect thereto, may be recorded by the Payee from time to time on
grid(s) which may be attached hereto or the Payee may record such information by
such other method as the Payee may generally employ; provided, however, that
failure to make any such entry shall in no way reduce or diminish the Maker’s
obligations hereunder. The aggregate unpaid amount of all Borrowings, Letters of
Credit and Rollovers set forth on the grid(s) which may be attached hereto
shall, absent manifest error, be rebuttably presumptive evidence of the unpaid
principal amount of this Note.

6. This Note has been executed and delivered pursuant to the Credit Agreement
and is one of the “Qualified Borrower Notes” referred to therein. This Note
evidences Loans and Letters of Credit made under the Credit Agreement to the
Maker and the holder of this Note shall be entitled to the benefits provided in
the Credit Agreement. Reference is hereby made to the Credit Agreement for a
statement of: (a) the obligation of the Lenders to make advances thereunder; (b)

 

I-1



--------------------------------------------------------------------------------

the prepayment rights and obligations of the Maker; and (c) the events upon
which the maturity of this Note may be accelerated. The Maker may borrow, repay
and reborrow hereunder upon the terms and conditions specified in the Credit
Agreement. The repayment of this Note is secured by a guaranty of the Initial
Borrower. Notwithstanding the foregoing, should any of the events described in
Section 10.1(h) or 10.1(i) of the Credit Agreement occur with respect to the
Maker, then the principal of or accrued interest on this Note shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Maker.

7. If this Note, or any installment or payment due hereunder, is not paid when
due, whether on the Maturity Date or by acceleration, or if it is collected
through a bankruptcy, probate or other court, whether before or after the
Maturity Date, the Maker agrees to pay all out-of-pocket costs of collection,
including, but not limited to, reasonable attorneys’ fees and expenses incurred
by the holder hereof and costs of appeal as provided in the Credit Agreement. If
any principal of, or interest on, the Obligations evidenced by this Note is not
paid when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), such overdue amount shall bear interest at the Default
Rate until paid as provided in the Credit Agreement.

8. The Maker and all sureties, endorsers, guarantors and other parties ever
liable for payment of any sums payable pursuant to the terms of this Note, waive
demand, presentment for payment, protest, notice of protest, notice of
acceleration (except as specified in Section 10.2 of the Credit Agreement),
notice of intent to accelerate, diligence in collection, the bringing of any
suit against any party, and any notice of or defense on account of any
extensions, renewals, partial payment, or any releases or substitutions of any
security, or any delay, indulgence, or other act of any trustee or any holder
hereof, whether before or after maturity.

9. This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

10. Reference is hereby made to Section 12.16 of the Credit Agreement, the
provisions of which are hereby incorporated by reference in this Note as if
fully set forth herein, for the payment and performance of the Maker’s
obligations hereunder.

11. By its execution hereof, the Maker hereby agrees to be bound by the terms
and conditions of the Credit Agreement as a Qualified Borrower as if it were a
signature party thereto.

12. The Maker’s address for notices pursuant to Section 12.6 of the Credit
Agreement is specified below the Maker’s signature on the following page.

13. The Maker acknowledges and agrees that all obligations under this Note shall
constitute the several obligations of the Maker. Except as permitted under
Section 12.11 of the Credit Agreement, this Note may not be assigned to any
other Person.

[Remainder of Page Intentionally Left Blank

Signature Page(s) Follow]

 

I-2



--------------------------------------------------------------------------------

Executed on the date first written above.

 

MAKER: [QUALIFIED BORROWER], a [                    ] By:
[                    ], a [                    ], as its [                    ]
By:  

         

  Name:   Title: Address: [address] Attention: Telephone: Fax:

 

I-3



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF REQUEST FOR LETTER OF CREDIT

[DATE]

Bank of America, N.A.

NC1-027-15-01

214 North Tryon Street

Charlotte, NC 28255

Attention: Jose Liz-Moncion

Telephone: (980) 387-1124

Fax: (312) 453-6498

Email: jose.liz-moncion@baml.com

 

RE:

That certain Revolving Credit Agreement, dated as of November 6, 2018, by and
among Blackstone / GSO Secured Lending Fund, a Delaware statutory trust, as the
Initial Borrower, Bank of America, N.A., as the Administrative Agent (the
“Administrative Agent”), the Sole Lead Arranger, the Letter of Credit Issuer and
a Lender, and the other financial institutions from time to time party thereto
as lenders (the “Lenders”) (as the same may be modified, amended, supplemented
or restated from time to time, the “Credit Agreement”). Capitalized terms not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

Ladies and Gentlemen:

This Request for Letter of Credit is executed and delivered by the undersigned
(the “Borrower”) to the Administrative Agent and the Letter of Credit Issuer,
pursuant to Section 2.8(b) of the Credit Agreement.9

The Borrower has previously or contemporaneously executed and delivered to the
Administrative Agent and the Letter of Credit Issuer an Application for Letter
of Credit in the form of Schedule 1 hereto dated [DATE].

The Borrower hereby requests that the Letter of Credit Issuer issue a Letter of
Credit, substantially in the form of Schedule 2 attached hereto, as follows:

 

  Stated Amount and Currency:  

 

    Beneficiary Name:  

 

    Beneficiary Address:  

 

    Expiry Date:  

 

 

 

 

9 

If multiple Borrowers will be requesting a Letter of Credit on the same day, a
separate Request for Letter of Credit will be submitted by each applicable
Borrower.

 

J-1



--------------------------------------------------------------------------------

Use of Proceeds:    ☐ Complies with 2.10 of the Credit Agreement

In connection with the issuance of the Letter of Credit requested herein, the
Borrower hereby represents and warrants to the Administrative Agent for the
benefit of the Lenders and the Letter of Credit Issuer that:

 

  (a)

On and as of the date of the issuance of the Letter of Credit requested herein,
the representations and warranties set forth in Section 7 of the Credit
Agreement (other than the representations and warranties contained in
Section 7.8 of the Credit Agreement) and in the other Loan Documents are true
and correct in all material respects on and as of the date of this Request for
Letter of Credit, and will be true and correct in all material respects
immediately after the issuance of the Letter of Credit requested herein, with
the same force and effect as if made on and as of such date (except to the
extent of changes in facts or circumstances that have been disclosed in writing
to the Administrative Agent and do not constitute an Event of Default or a
Potential Default or to the extent such representations and warranties relate to
an earlier or other specific date);

 

  (b)

No Event of Default or, to any Borrower’s knowledge, Potential Default under
Section 10.1(a), (e), (f), (g), (h), (i), (j), (o) or (p) of the Credit
Agreement exists and is continuing on and as of the date hereof or will exist on
the date of the issuance of the Letter of Credit requested herein;

 

  (c)

Other than as disclosed to the Administrative Agent in writing, the Borrowers
have no knowledge or reason to believe any Investor would be entitled to
exercise an excuse or exemption right under the Initial Borrower’s Constituent
Documents, any Subscription Agreement or any Side Letter with respect to any
Investment related to the Letter of Credit requested herein (or is otherwise not
participating in such Investment); provided that if the Borrowers have disclosed
a potential excuse or exemption right or other non-participation to the
Administrative Agent in writing, the excused portion of the applicable
Investor’s or Investors’ Unused Commitment shall be excluded from the
calculation of the Available Commitment with respect to the requested Letter of
Credit, but the requesting Borrower shall not be prohibited from having such
Letter of Credit issued upon satisfaction of the other conditions therefor;

 

  (d)

After giving effect to the issuance of the Letter of Credit requested herein,
(i) the Dollar Equivalent of the Letter of Credit Liability as of such date will
not exceed the lesser of (A) the remainder of: (x) the Available Commitment as
of such date, minus (y) the Dollar Equivalent of the Principal Obligations
(excluding the Letter of Credit Liability) as of such date; and (B) the Letter
of Credit Sublimit as of such date; and (ii) the Alternate Currency Liability as
of such date will not exceed the Alternate Currency Sublimit as of such date;

 

  (e)

The Letter of Credit requested herein will be secured (either directly or
indirectly) by a first priority, exclusive security interest and Lien (subject
to Permitted Liens), granted to the Administrative Agent, for the benefit of the
Secured Parties, in and on all of the Unused Commitments and the other
applicable Collateral as provided in Section 5.1 of the Credit Agreement; and

 

J-2



--------------------------------------------------------------------------------

  (f)

The calculation of the Available Commitment attached hereto as Exhibit A, which
constitutes an updated Exhibit A to the Credit Agreement, is true and correct in
all material respects as of the date hereof. In the event that any of the
relevant information on such Exhibit A changes between the date hereof and the
date of the issuance of the requested Letter of Credit, the Borrower shall
promptly deliver to the Administrative Agent corrections thereto.

[Remainder of Page Intentionally Left Blank;

Signature Page(s) Follow]

 

J-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Request for
Letter of Credit as of the date first written above.

 

BORROWER: BLACKSTONE / GSO SECURED LENDING FUND, a Delaware statutory trust By:
 

                                         

  Name:   Title: [[QUALIFIED BORROWER] By: [                    ], a
[                    ], as its [                    ] By:  

         

  Name:   Title:]

Request for Letter of Credit



--------------------------------------------------------------------------------

EXHIBIT A TO REQUEST FOR LETTER OF CREDIT

[Updated Available Commitment Calculations to be Attached]

 

[Exhibit A to Request for Letter of Credit]



--------------------------------------------------------------------------------

SCHEDULE 1 TO REQUEST FOR LETTER OF CREDIT

APPLICATION FOR LETTER OF CREDIT

 

J-Sch. 1-1



--------------------------------------------------------------------------------

[ LOGO]    [address]    APPLICATION FOR STANDBY LETTER OF CREDIT   

 

   (Place)    (Date)

 

   ☐ SWIFT (Full details)    WE REQUEST YOU TO ESTABLISH BY    ☐ Telex (Full
details)    AN IRREVOCABLE DOCUMENTARY STANDBY LETTER OF CREDIT ON THE FOLLOWING
TERMS AND CONDITIONS:    ☐ Telex (Prime details only)    ☐ Airmail   

 

IN FAVOR OF   

 

   (Name and Address) FOR ACCOUNT OF   

 

   (Name and Address) AMOUNT                                          
                                                    AVAILABLE BY DRAFTS AT SIGHT
ON [                    ]

ACCOMPANIED BY THE FOLLOWING DOCUMENTS MARKED X:

 

☐ DOCUMENT REQUIRED: SIGNED STATEMENT BY INDIVIDUAL(S) PURPORTING TO BE
AUTHORIZED OFFICER(S) OF THE BENEFICIARY AS FOLLOWS: (PLEASE SUPPLY THE EXACT
WORDING OF THE STATEMENT)                                     
                                                            

 

 

 

 

☐ OTHER DOCUMENT(S):

 

 

 

 

PARTIAL DRAWINGS    ☐ PERMITTED    ☐ NOT PERMITTED EXPIRY DATE:   

                 

SPECIAL INSTRUCTIONS:

 

 

 

 

 

 

 

THE OPENING OF THIS CREDIT IS SUBJECT TO THE TERMS AND CONDITIONS AS SET FORTH
IN THE STANDBY LETTER OF CREDIT AGREEMENT APPEARING ON THE REVERSE HEREOF TO
WHICH WE AGREE, AND/OR, IF OUR CONTINUING AGREEMENT IS LODGED WITH YOU, SUBJECT
TO THE TERMS AND PROVISIONS SET FORTH THEREIN.

 

 

(Name of Applicant)

BY:

 

(Name/Title of Signatory/-ies)

 

J-Sch. 1-2



--------------------------------------------------------------------------------

STANDBY LETTER OF CREDIT AGREEMENT

TO: [                    ]

In consideration of your opening at our request a standby letter of credit, the
terms of which appear on the reverse hereof, we hereby agree with you as
follows:

 

1.

Subject to the terms of the Credit Agreement, (i) we will pay you upon demand in
lawful money of [the United States of America][                        ] all
monies paid by you under or pursuant to said letter of credit, together with
interest, commission and all customary charges; and (ii) we also authorize you
to charge any of our accounts with you for all monies so paid or for which you
become liable under said letter of credit and we agree at least one day before
the same is due to provide you with funds to meet all disbursements or payments
of any kind or character, together with commission, interest and charges which
you have paid or to which you are entitled under or pursuant to said letter of
credit.

 

2.

Neither you nor your correspondents shall be in any way responsible for
performance by any beneficiary of its obligations to us, nor for the form,
sufficiency, correctness, genuineness, authority of person signing,
falsification or legal effect of any documents called for under said letter of
credit if such documents on their face appear to be in order.

 

3.

Subject to the law and customs and practices existing in the area where the
beneficiary is located, said letter of credit shall be subject to, and
performance by you, your correspondent and the beneficiary thereunder shall be
governed by the International Standby Practices, International Chamber of
Commerce Publication No. 590 (“ISP98”).

 

4.

It is agreed that all directions and correspondence relating to the said letter
of credit are to be sent at our risk and that you do not assume any
responsibility for any inaccuracy, interruption, error or delay in transmission
or delivery by post, telex or other electronic medium, or for any inaccuracy of
translation.

 

5.

The undersigned agree that at all times now and hereafter they will indemnify
and save you harmless from and against all loss or damage to you arising in
connection with said letter of credit, unless due to negligence or willful
misconduct on your part, and all costs, charges and expenses and all actions or
suits, whether groundless or otherwise, including counsel fees, it being the
purpose of this agreement to fully protect you in the premises.

 

6.

The execution, delivery and performance of this agreement, and the appointment
of the undersigned to execute this agreement on behalf of the Applicant, are
within the Applicant’s (or each Applicant’s) power and have been duly authorized
by all necessary action.

 

J-Sch. 1-3



--------------------------------------------------------------------------------

SCHEDULE 2 TO REQUEST FOR LETTER OF CREDIT

FORM OF LETTER OF CREDIT

IRREVOCABLE LETTER OF CREDIT NO. [    ]

[Date of Issuance]

 

To:

[Name of Beneficiary]

  [Address

of Beneficiary]

Ladies and Gentlemen:

At the request and for the account of [Borrower Name] (the “Account Party”)
pursuant to that certain Revolving Credit Agreement, dated as of November 6,
2018, by and among Blackstone / GSO Secured Lending Fund, a Delaware statutory
trust, as the Initial Borrower, Bank of America, N.A., as the Administrative
Agent, the Sole Lead Arranger, the Letter of Credit Issuer and a Lender, and the
other financial institutions from time to time party thereto as Lenders (as the
same may be modified, amended, supplemented or restated from time to time, the
“Credit Agreement”), we hereby establish this Irrevocable Letter of Credit (the
“Letter of Credit”) in your favor to secure the obligations of the Account Party
under [                                ] in accordance with the following terms
and conditions:

 

(1)

Expiration. This Letter of Credit shall automatically expire at the close of
business on the earliest of:

 

  (a)

[Date], but such expiration date shall be automatically extended without
amendment for a period of one (1) year from the present or any future expiration
date, but in no event later than                     , unless, at least 30 days
before any expiration date, we notify you by registered mail or overnight
courier service at the above address, that this Letter of Credit is not extended
beyond the current expiration date; and

 

  (b)

our receipt of your certificate in the form of Annex A-1 hereto appropriately
completed, together with this Letter of Credit.

In the event such expiration date shall not be a Business Day (as hereinafter
defined) then this Letter of Credit shall expire on the next succeeding Business
Day.

 

(2)

Stated Amount. The aggregate amount available under this Letter of Credit shall
be [U.S.$[                                        ]
([                                ] United States Dollars)] [other applicable
currency], which amount as from time to time reduced as provided in paragraph 3
is hereinafter referred to as the “Stated Amount.”

 

(3)

Reductions in the Stated Amount. The Stated Amount shall be reduced
automatically from time to time upon our honoring of a demand for payment
hereunder by an amount equal to the amount of such payment. The Stated Amount
may also be reduced from time to time at your written directions in the form of
Annex A-2 hereto.

 

J-Sch. 2-1



--------------------------------------------------------------------------------

(4)

Documents To Be Presented. Funds under this Letter of Credit are available to
you against a certificate signed by you in the form of Annex A-3 hereto
appropriately completed (a “Drawing”).

 

(5)

Method and Notice of Presentment. The certificate referenced in paragraph 4 (a
“demand for payment”) may be delivered to us in person, by mail, by an express
delivery service, or by telecopy to our fax number: [        ]. A demand for
payment shall be presented during our business hours on a Business Day prior to
the expiration hereof at our office at Bank of America, N.A., [1000 West Temple
Street, Mail Code: CA9-705-07-05, Los Angeles, CA 90012-1514, Fax No. (213),
240-6989, Tel. No. (213) 240-6986], attention: [Standby Letter of Credit
Department] . As used herein, “Business Day” means any day other than (i) a
Saturday or Sunday or (ii) a day on which the New York Stock Exchange is closed
or Banks in New York or Charlotte, North Carolina are authorized to close.

 

(6)

Time and Method for Payment.

 

  (a)

If a demand for payment is made on a Business Day to us prior to 2:00 p.m. in
strict conformity with the terms and conditions hereof, payment shall be made to
you, not later than [3:30] p.m. on the third succeeding Business Day (or fifth
succeeding Business Day if the account is outside the United States) or such
later date as you may specify in such demand for payment. All times referenced
herein are as of New York, New York time.

 

  (b)

Unless otherwise agreed, payment under this Letter of Credit shall be made in
immediately available funds to such bank accounts specified by you in the demand
for payment.

 

(7)

Transferability. This Letter of Credit is transferable. Transfer of this Letter
of Credit is subject to our receipt of your instructions in the form attached
hereto as Annex A-4 accompanied by the original Letter of Credit and all
amendment(s), if any. Costs or expenses of such transfer shall be for your
account.

 

(8)

GOVERNING LAW AND CUSTOMS. TO THE EXTENT CONSISTENT WITH THE EXPRESS PROVISIONS
HEREOF, THIS LETTER OF CREDIT SHALL BE GOVERNED BY THE INTERNATIONAL STANDBY
PRACTICES—ISP98 (“ISP98”), AND TO THE EXTENT CONSISTENT WITH THE EXPRESS
PROVISIONS HEREOF AND NOT GOVERNED BY THE ISP98, THIS LETTER OF CREDIT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(9)

Irrevocability. This Letter of Credit shall be irrevocable.

 

(10)

No Negotiation. A demand for payment under this Letter of Credit shall be
presented directly to us and shall not be negotiated to or by any third party.

 

J-Sch. 2-2



--------------------------------------------------------------------------------

(11)

Address for Communications. Communications with respect to this Letter of Credit
shall be in writing and shall be addressed to us at the addresses referenced in
paragraph 5, specifically referred thereon to our Irrevocable Letter of Credit
No. [                    ].

 

(12)

Complete Agreement. This Letter of Credit, including Annex A-1 through A-4
hereto, sets forth in full the terms of our undertaking. Reference in this
Letter of Credit to other documents or instruments is for identification
purposes only and such reference shall not modify or affect the terms hereof or
cause such documents or instruments to be deemed incorporated herein.

 

J-Sch. 2-3



--------------------------------------------------------------------------------

We hereby agree with you to honor your demand for payment presented in strict
compliance with the terms and conditions of this Letter of Credit.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

 

  Name:   Title:

 

J-Sch. 2-4



--------------------------------------------------------------------------------

ANNEX A-1

TERMINATION CERTIFICATE REPAYMENT

Re: Irrevocable Letter of Credit No. [                    ]

The undersigned, a duly authorized officer of [                    ] (the
“Beneficiary”), hereby certifies to Bank of America, N.A. (the “Bank”), with
reference to Irrevocable Letter of Credit No. [                            ]
(the “Letter of Credit”, and any capitalized term used herein and not defined
shall have its respective meaning as set forth in the Letter of Credit) issued
by the Bank in favor of the Beneficiary, that the Account Party is not required
to maintain the Letter of Credit at this time.

The Letter of Credit is attached hereto and being surrendered to you herewith.

IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of the          day of                     , 20    .

 

[BENEFICIARY] By:  

                             

  Name:   Title:

 

J-Ex. A-1



--------------------------------------------------------------------------------

ANNEX A-2

REDUCTION CERTIFICATE

Re: Irrevocable Letter of Credit No. [                    ]

The undersigned, a duly authorized officer of [                                ]
(the “Beneficiary”), hereby certifies to Bank of America, N.A. (the “Bank”),
with reference to Irrevocable Letter of Credit No. [            ] (the “Letter
of Credit”, and any capitalized term used herein and not defined shall have its
respective meaning as set forth in the Letter of Credit) issued by the Bank in
favor of the Beneficiary, that the Stated Amount of the Letter of Credit shall
permanently be reduced to [U.S. $] [or other applicable
currency]                                .

IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of the      day of                         , 20    .

 

[BENEFICIARY] By:  

                                         

  Name:   Title:

 

J-Ex. A-2



--------------------------------------------------------------------------------

ANNEX A-3

CERTIFICATE FOR DRAWING

Re: Irrevocable Letter of Credit No. [                        ]

The undersigned, a duly authorized officer of [                        ] (the
“Beneficiary”), hereby demands payment in the amount of [U.S. $][or other
applicable currency][                ] (the “Drawing”) from Bank of America,
N.A. (the “Bank”), under Irrevocable Letter of Credit No. [                ]
(the “Letter of Credit”, any capitalized term used herein and not defined shall
have its respective meaning as set forth in the Letter of Credit) issued by the
Bank in favor of the Beneficiary.

The undersigned hereby certifies that:

1. The Beneficiary is making this Drawing by reason of: [select (a) or (b), as
applicable]

(a) [pursuant to the terms of the [            ] dated [                    ],
between the Beneficiary and [                    ] (the “[                    ]
Agreement”); or]

(b) [The Beneficiary has received a notice of Non-Renewal from Bank of America,
N.A. and has not received a replacement Letter of Credit acceptable to the
Beneficiary].

2. The Beneficiary has not issued a certificate in the form of Annex A-1 to the
Letter of Credit.

3. The Drawing does not exceed the Stated Amount less any previous Drawing.

4. The proceeds of this Drawing shall be applied solely in accordance with the
terms of the [                    ] Agreement.

5. (a) Payment of this demand for payment is requested on or before 2:00 p.m.,
the third Business Day succeeding (or, if the account specified below is outside
the United States, five Business Days after) the Business Day on which this
Certificate is received or deemed to have been received by the Bank in
accordance with paragraph 5 of the Letter of Credit.

(b) Payment of this demand for payment shall be made to the Beneficiary by
credit to the following account:

[Beneficiary]

[Account Information]

 

J-Ex. A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
for Drawing as of the         day of                     , 20      .

 

[BENEFICIARY] By:  

                 

 

Name:

Title:

 

J-Ex. A-4



--------------------------------------------------------------------------------

ANNEX A-4

TRANSFER FORM

                             , 200    

Bank of America N.A.

[333 S. Beaudry Avenue, 19th Floor

Los Angeles, CA 90017

Mail Code CA9-703-19-23]

Re: Irrevocable Standby Letter of Credit No.             

We request you to transfer all of our rights as beneficiary under the Letter of
Credit referenced above to the transferee, named below:

 

 

Name of Transferee

 

 

Address

By this transfer all our rights as the original beneficiary, including all
rights to make drawings under the Letter of Credit, go to the transferee. The
transferee shall have sole rights as beneficiary, whether existing now or in the
future, including sole rights to agree to any amendments, including increases or
extensions or other changes. All amendments will be sent directly to the
transferee without the necessity of consent by or notice to us.

We enclose the original letter of credit and any amendments thereto. Please
indicate your acceptance of our request for the transfer by endorsing the letter
of credit and sending it to the transferee with your customary notice of
transfer.

For your transfer fee of $250.00

 

*

Enclosed is our check for $                                    

 

*

You may debit my/our Account No.                            

We also agree to pay you on demand any expenses which may be incurred by you in
connection with this transfer.

 

J-Ex. A-5



--------------------------------------------------------------------------------

The signature and title at the right conform with those shown in our files as
authorized to sign for the beneficiary. Policies governing signature
authorization as required for withdrawals from customer accounts shall also be
applied to the authorization of signatures on this form. The authorization of
the Beneficiary’s signature and title on this form also acts to certify that the
authorizing financial institution (i) is regulated by a U.S. federal banking
agency; (ii) has implemented anti-money laundering policies and procedures that
comply with applicable requirements of law, including a Customer Identification
Program (CIP) in accordance with Section 326 of the USA PATRIOT Act; (iii) has
approved the Beneficiary under its anti-money laundering compliance program; and
(iv) acknowledges that Bank of America, N.A. is relying on the foregoing
certifications pursuant to 31 C.F.R. Section 103.121 (b)(6).

 

NAME OF BANK

 

AUTHORIZED SIGNATURE AND TITLE

 

PHONE NUMBER

  

 

 

NAME OF TRANSFEROR

 

NAME OF AUTHORIZED SIGNER AND TITLE

 

AUTHORIZED SIGNATURE

 

J-Ex. A-6



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF BORROWER GUARANTY

[DATE]

1. In connection with the Credit Agreement (as defined below), the undersigned
(the “Borrower”), hereby irrevocably, unconditionally and absolutely guarantees,
in favor of Bank of America, N.A., as the Administrative Agent for each of the
Lenders (as defined below) (collectively, the “Creditor”), the prompt payment
when due of all interest, principal, fees, expenses and other amounts now or
hereafter represented by, or arising in connection with: (a) those certain
Qualified Borrower Notes (each, a “Qualified Borrower Note”), payable to the
Creditor by each Qualified Borrower identified on Schedule A annexed hereto (as
amended from time to time pursuant to paragraph 11 below) (collectively, the
“Qualified Borrower”), including without limitation all liabilities and
indebtedness represented or evidenced by any promissory note given in renewal,
extension, modification or substitution of or for the Qualified Borrower Note;
and (b) all Obligations (as defined in the Credit Agreement) of the Qualified
Borrower (collectively, the “Guaranteed Debt”) in accordance with the terms of
this Borrower Guaranty (this “Borrower Guaranty”). This is an unconditional
guaranty of payment, and not a guaranty of collection, and the Creditor may
enforce the Borrower’s obligations hereunder pursuant to Section 2.9(c) of the
Credit Agreement without first suing, or enforcing its rights or remedies
against the Qualified Borrower or any other obligor, or enforcing or collecting
any present or future collateral security for the Guaranteed Debt.

2. Reference is made to that certain Revolving Credit Agreement, dated as of
November 6, 2018, by and among the Borrower, Bank of America, N.A., as the
Administrative Agent, the Sole Lead Arranger, the Letter of Credit Issuer and a
Lender, and the other financial institutions from time to time party thereto as
lenders (the “Lenders”) (as the same may be modified, amended, supplemented or
restated from time to time, the “Credit Agreement”). Capitalized terms not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

3. The Borrower hereby waives notice of: (a) acceptance of this Borrower
Guaranty; (b) the extension of credit by the Creditor to the Qualified Borrower;
(c) the occurrence of any breach or default by the Qualified Borrower in respect
of the Guaranteed Debt; (d) the sale or foreclosure on any collateral for the
Guaranteed Debt; (e) the transfer of the Guaranteed Debt to any third party to
the extent permitted under the Credit Agreement and to the extent that such
notice is not required under the Credit Agreement; and (f) all other notices, in
each case, except as otherwise required under the Credit Agreement.

4. The Borrower hereby agrees and acknowledges that its obligations hereunder
shall not be released or discharged by the following: (a) the renewal,
extension, modification or alteration of any Qualified Borrower Note, the
Guaranteed Debt or any related document or instrument; (b) any forbearance or
compromise granted to the Qualified Borrower by the Creditor; (c) the
insolvency, bankruptcy, liquidation or dissolution of the Qualified Borrower;
(d) the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Debt; (e) the full or partial release of the Qualified Borrower or
any other obligor; (f) the release, surrender, exchange, subordination,

 

K-1



--------------------------------------------------------------------------------

deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) of any collateral
for the Guaranteed Debt; (g) the failure of the Creditor properly to obtain,
perfect or preserve any security interest or Lien in any such collateral;
(h) the failure of the Creditor to exercise diligence, commercial reasonableness
or reasonable care in the preservation, enforcement or sale of any such
collateral; provided that such acknowledgment shall not be a waiver of the
Creditor’s obligations to sell collateral in a commercially reasonable manner to
the extent required under the Loan Documents or applicable laws; and (i) any
other act or omission of the Creditor or the Qualified Borrower which would
otherwise constitute or create a legal or equitable defense in favor of a
Borrower (other than a defense of payment or performance).

5. Notwithstanding anything to the contrary in this Borrower Guaranty, until the
Guaranteed Debt has been paid in full, the Borrower hereby irrevocably waives
all rights it may have at law or in equity (including, without limitation, any
law subrogating the Borrower to the rights of the Creditor) to seek
contribution, indemnification, or any other form of reimbursement from the
Qualified Borrower, any other guarantor, or any other Person now or hereafter
primarily or secondarily liable for any obligations of the Qualified Borrower to
the Creditor, for any disbursement made by the Borrower under or in connection
with this Borrower Guaranty or otherwise.

6. The Borrower represents and warrants that it has received or will receive
direct or indirect benefit from the making of this Borrower Guaranty and the
creation of the Guaranteed Debt, that the Borrower is familiar with the
financial condition of the Qualified Borrower and the value of any collateral
security for the Guaranteed Debt and that the Creditor has made no
representations or warranties to the Borrower in order to induce the Borrower to
execute this Borrower Guaranty.

7. If the Qualified Borrower is or shall hereafter be liable to the Creditor for
any obligation, indebtedness or liability other than the Guaranteed Debt, and
the Creditor should collect or receive any payments, funds or distributions
which are not specifically required, by law or agreement, to be applied to the
Guaranteed Debt, then the Creditor may, in its sole discretion, apply such
payments, funds or distributions to indebtedness of the Qualified Borrower other
than the Guaranteed Debt; provided that any payment or distribution made by the
Borrower pursuant to this Borrower Guaranty shall be applied to the Guaranteed
Debt.

8. This Borrower Guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Guaranteed Debt is
rescinded or must otherwise be returned by the Creditor, upon the insolvency,
bankruptcy, reorganization, or dissolution of the Qualified Borrower or
otherwise, all as though such payment had not been made.

9. This Borrower Guaranty has been executed and delivered pursuant to the Credit
Agreement and is one of the “Borrower Guaranties” referred to therein. This
Borrower Guaranty may be amended only by a written instrument executed by the
Borrower and the Creditor.

10. This Borrower Guaranty shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.

 

K-2



--------------------------------------------------------------------------------

11. Schedule A to this Borrower Guaranty may be amended by the Borrower from
time to time, without the consent of any Lender or Agent, to identify additional
Qualified Borrowers (which have been approved by the Administrative Agent
pursuant to Section 2.9(a) of the Credit Agreement) the obligations of which
will become subject to this Borrower Guaranty. Such amendment shall be in the
form of Schedule B annexed hereto.

12. Any suit, action or proceeding against the Borrower with respect to this
Borrower Guaranty or any judgment entered by any court in respect hereof, may be
brought in the courts of the State of New York, or in the United States Courts
located in the Borough of Manhattan in New York City, pursuant to Section 5-1402
of the General New York Obligations Law, as the Creditor in its sole discretion
may elect and the Borrower, and by acceptance hereof, the Creditor hereby
submits to the non-exclusive jurisdiction of such courts for the purpose of any
such suit, action or proceeding. The Borrower, and by acceptance hereof, the
Creditor hereby irrevocably consents to the service of process in any suit,
action or proceeding in said court by the mailing thereof by registered or
certified mail, postage prepaid, to such party’s address listed in the Credit
Agreement. The Borrower, and by acceptance hereof, the Creditor hereby
irrevocably waives any objections which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Borrower Guaranty brought in the courts located in the State of New York,
Borough of Manhattan in New York City, and hereby further irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. THE BORROWER, AND BY ITS ACCEPTANCE
HEREOF THE CREDITOR, EACH HEREBY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN CONNECTION WITH THIS BORROWER GUARANTY, WHICH WAIVER IS
INFORMED AND VOLUNTARY.

13. Upon the full, final and complete satisfaction of the Guaranteed Debt, this
Borrower Guaranty shall be of no further force or effect and shall be
automatically released. Thereafter, upon request, the Creditor shall reasonably
provide the Borrower, at the Borrower’s sole expense, a written confirmation of
release of its obligations hereunder in form reasonably satisfactory to the
Borrower.

14. Reference is hereby made to Section 12.16 of the Credit Agreement, the
provisions of which are hereby incorporated by reference in this Borrower
Guaranty, as if fully set forth herein, for the payment and performance of the
Borrower’s obligations hereunder.

[Remainder of Page Intentionally Left Blank

Signature Page(s) Follow]

 

K-3



--------------------------------------------------------------------------------

Executed as of the date first above written.

 

BORROWER: BLACKSTONE / GSO SECURED LENDING FUND,
    a Delaware statutory trust By:  

                                         

  Name:   Title:

 

K-4



--------------------------------------------------------------------------------

ACCEPTED AND APPROVED:

BANK OF AMERICA, N.A.,

    as Administrative Agent

By:  

             

  Name:   Title:

 

K-5



--------------------------------------------------------------------------------

SCHEDULE A TO BORROWER GUARANTY

LIST OF QUALIFIED BORROWERS

 

K-A-1



--------------------------------------------------------------------------------

SCHEDULE B TO BORROWER GUARANTY

FORM OF AMENDMENT FOR QUALIFIED BORROWER ADDITION

The undersigned is a duly authorized [TITLE] of [NAME OF BORROWER].

Reference is made to that certain Revolving Credit Agreement, dated as of
November 6, 2018, by and among Blackstone / GSO Secured Lending Fund, a Delaware
statutory trust, as the Initial Borrower (the “Initial Borrower”), Bank of
America, N.A., as the Administrative Agent (the “Administrative Agent”), the
Sole Lead Arranger, the Letter of Credit Issuer and a Lender, and the other
financial institutions from time to time party thereto as lenders (the
“Lenders”) (as the same may be modified, amended, supplemented or restated from
time to time, the “Credit Agreement”). Capitalized terms not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

The Initial Borrower has designated the following entity as a Qualified Borrower
for all purposes under the Credit Agreement and the Borrower Guaranty:

[NAME OF QUALIFIED BORROWER], a [FORM OF LEGAL ENTITY].

Upon execution of this Amendment for Qualified Borrower Addition (this
“Amendment”), the Borrower Guaranty shall be, and be deemed to be, modified and
amended in accordance herewith and the obligations, duties and liabilities of
the Initial Borrower shall hereafter be determined, exercised and enforced in
accordance with the Borrower Guaranty as so amended and modified by this
Amendment, and all the terms and conditions of this Amendment shall be and be
deemed to be part of the terms and conditions of the Borrower Guaranty for any
and all purposes. Except as modified and expressly amended by this Amendment,
the Borrower Guaranty is in all respects ratified and confirmed, and all the
terms and provisions thereof shall be and remain in full force and effect.

[Remainder of Page Intentionally Left Blank

Signature Page(s) Follow]

 

K-B-1



--------------------------------------------------------------------------------

Executed as of the date first above written.

 

INITIAL BORROWER: BLACKSTONE / GSO SECURED LENDING FUND, a Delaware statutory
trust By:  

                              

  Name:   Title:

 

L-1



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF RESPONSIBLE OFFICER’S CERTIFICATE

[DATE]

The undersigned is a duly authorized [TITLE] of [Name of Borrower].

Reference is made to that certain Revolving Credit Agreement, dated as of
November 6, 2018, by and among Blackstone / GSO Secured Lending Fund, a Delaware
statutory trust, as the Initial Borrower, Bank of America, N.A., as the
Administrative Agent (the “Administrative Agent”), the Sole Lead Arranger, the
Letter of Credit Issuer and a Lender, and the other financial institutions from
time to time party thereto as lenders (the “Lenders”) (as the same may be
modified, amended, supplemented or restated from time to time, the “Credit
Agreement”). Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

In connection with Section 6.1(f) of the Credit Agreement, I hereby certify, in
my capacity as a Responsible Officer of the [Borrower], on the date hereof that:

(i) All of the representations and warranties made by the [Borrower] set forth
in Section 7 of the Credit Agreement (other than the representations and
warranties contained in Section 7.8 of the Credit Agreement) and the other Loan
Documents to which the [Borrower] is a party are true and correct in all
material respects on and as of the date of such Loan Documents with the same
force and effect as if made on and as of the date hereof (except to the extent
such representations and warranties expressly relate to an earlier or other
specified date); [and]

(ii) No Event of Default or, to my knowledge as a Responsible Officer of the
[Borrower], Potential Default exists and is continuing on and as of the date
hereof; [and]

(iii) [Based on the representations made by each Investor in its Subscription
Agreement, the underlying assets of the Initial Borrower should not constitute
Plan Assets of any such ERISA Investor.]10

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE FOLLOWS.

 

10 

[Only to be included in the Responsible Officer’s Certificate of the Initial
Borrower if the Initial Borrower has one or more ERISA Investors.]

 

M-1



--------------------------------------------------------------------------------

Executed as of the date hereof.

 

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

Responsible Officer’s Certificate of [Name of Borrower]



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT (this “Joinder”) is made as of             , 20    .

Reference is made to that certain Revolving Credit Agreement, dated as of
November 6, 2018, by and among Blackstone / GSO Secured Lending Fund, a Delaware
statutory trust, as the Initial Borrower, Bank of America, N.A., as the
Administrative Agent (the “Administrative Agent”), the Sole Lead Arranger, the
Letter of Credit Issuer and a Lender, and the other financial institutions from
time to time party thereto as lenders (the “Lenders”) (as the same may be
modified, amended, supplemented or restated from time to time, the “Credit
Agreement”). Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The “Additional Lender” referred to on Schedule 1 hereto agrees as follows:

The Additional Lender agrees to become a Lender and to be bound by the terms of
the Credit Agreement as a Lender pursuant to Section 12.11(e) of the Credit
Agreement.

The Additional Lender: (a) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents (except for copies of other Lenders’
Assignment and Acceptance Agreements which are available to the Additional
Lender upon request), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder; (b) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other Loan Document; (c) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (d) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Lender;
(e) attaches (or confirms it has delivered to the Administrative Agent)
completed and signed copies of any forms that may be required by the United
States Internal Revenue Service (together with any additional supporting
documentation required pursuant to applicable Treasury Department regulations or
such other evidence satisfactory to the Borrowers and the Administrative Agent)
in order to certify the Additional Lender’s complete exemption from United
States withholding taxes with respect to any payments or distributions made or
to be made to the Additional Lender in respect of the Loans or under the Credit
Agreement; (f) confirms that it is an Eligible Assignee; and (g) acknowledges
that one or more conditions precedent to the making of any Loan or the issuance
of any Letter of Credit may have been waived in connection with any such action
and agrees to be bound thereby.

Following the execution of this Joinder, it will be delivered to the
Administrative Agent for acceptance and recording by the Administrative Agent.
The effective date for this Joinder (the “Effective Date”) shall be the date
recited above, unless otherwise specified on Schedule 1 hereto.

 

O-1



--------------------------------------------------------------------------------

Upon such execution and delivery, as of the Effective Date, the Additional
Lender shall be a party to the Credit Agreement and the other Loan Documents and
have the rights and obligations of a Lender thereunder.

This Joinder shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

This Joinder may be executed in any number of counterparts, all of which when
taken together shall constitute one and the same agreement and any of the
parties hereto may execute this Credit Agreement by signing such counterpart.
Delivery of an executed counterpart of this Joinder, or a signature page hereto,
by facsimile or in a .pdf or similar file shall be effective as delivery of a
manually executed original counterpart of this Joinder.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE(S) FOLLOW(S).

 

O-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Lender has caused this Joinder to be executed
by its officers thereunto duly authorized as of the date specified thereon.

 

[ADDITIONAL LENDER] By:  

                          

  Name:   Title:

 

O-3



--------------------------------------------------------------------------------

Accepted and Approved: BANK OF AMERICA, N.A., as Administrative Agent and Sole
Lead Arranger By:  

 

  Name:   Title:

 

O-4



--------------------------------------------------------------------------------

Acknowledged and Approved:

BLACKSTONE / GSO SECURED

LENDING FUND, a Delaware statutory trust

By:  

                          

  Name:   Title:

 

O-5



--------------------------------------------------------------------------------

SCHEDULE 1

to

JOINDER

 

Additional Lender’s Lender Commitment:

   $        

Total Lender Commitment after giving effect to this Joinder:

   $        

Effective Date (if other than date of Joinder):

  

 

Additional    Lender:

[name]

[address]

Attention:

Telephone:

Facsimile:

Email:

 

O-6



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF EXTENSION REQUEST

[DATE]

Bank of America, N.A.

NC1-027-15-01

214 North Tryon Street

Charlotte, NC 28255

Attention: Jose Liz-Moncion

Telephone: (980) 387-1124

Fax: (312) 453-6498

Email: jose.liz-moncion@baml.com

RE: That certain Revolving Credit Agreement, dated as of November 6, 2018, by
and among Blackstone / GSO Secured Lending Fund, a Delaware statutory trust, as
the Initial Borrower (the “Initial Borrower”), Bank of America, N.A., as the
Administrative Agent (the “Administrative Agent”), the Sole Lead Arranger, the
Letter of Credit Issuer and a Lender, and the other financial institutions from
time to time party thereto as lenders (the “Lenders”) (as the same may be
modified, amended, supplemented or restated from time to time, the “Credit
Agreement”). Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

Ladies and Gentlemen:

This facility extension request (this “Facility Extension Request”) is executed
and delivered by the Initial Borrower to the Administrative Agent pursuant to
Section 2.14 of the Credit Agreement.

The Initial Borrower hereby requests an extension of the Stated Maturity Date to
[        ], 20[    ] (the “Facility Extension”), such Facility Extension to be
effective on [DATE].

In connection with the Facility Extension requested herein, the Initial Borrower
hereby represents, warrants and certifies (as to itself and any Qualified
Borrower) to the Administrative Agent for the benefit of the Lenders that:

(a) On and as of the date of this Facility Extension Request, the
representations and warranties set forth in Section 7 of the Credit Agreement
(other than the representations and warranties contained in Section 7.8 of the
Credit Agreement) and in the other Loan Documents are true and correct in all
material respects on and as of the date of this Facility Extension Request, and
will be true and correct in all material respects immediately after the Facility
Extension requested herein, with the same force and effect as if made on and as
of such date (except to the extent of changes in facts or circumstances that
have been disclosed in writing to the Administrative Agent and do not constitute
an Event of Default or a Potential Default or to the extent such representations
and warranties relate to an earlier or other specific date); and

 

P-1



--------------------------------------------------------------------------------

(b) No Event of Default or, to any Borrower’s knowledge, Potential Default
exists and is continuing on and as of the date hereof or will exist on the date
of the Facility Extension requested herein or on the date of the initial Stated
Maturity Date.

In the event that between the date hereof and the date of the Facility
Extension, any event should occur which could reasonably be expected to have a
Material Adverse Effect, the Initial Borrower shall promptly notify the
Administrative Agent.

[Remainder of Page Intentionally Left Blank.

Signature Page(s) Follow.]

 

P-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Facility
Extension Request as of the date first written above.

 

INITIAL BORROWER:

BLACKSTONE / GSO SECURED LENDING

FUND, a Delaware Statutory Trust

By:  

                                         

  Name:   Title:

 

P-3



--------------------------------------------------------------------------------

EXHIBIT U

FORM OF FACILITY INCREASE REQUEST

[DATE]

Bank of America, N.A.

NC1-027-15-01

214 North Tryon Street

Charlotte, NC 28255

Attention: Jose Liz-Moncion

Telephone: (980) 387-1124

Fax: (312) 453-6498

Email: jose.liz-moncion@baml.com

 

Re:

That certain Revolving Credit Agreement, dated as of November 6, 2018, by and
among Blackstone / GSO Secured Lending Fund, a Delaware statutory trust, as the
Initial Borrower (the “Initial Borrower”), Bank of America, N.A., as the
Administrative Agent (the “Administrative Agent”), the Sole Lead Arranger, the
Letter of Credit Issuer and a Lender, and the other financial institutions from
time to time party thereto as lenders (the “Lenders”) (as the same may be
modified, amended, supplemented or restated from time to time, the “Credit
Agreement”). Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

Ladies and Gentlemen:

This facility increase request (this “Request”) is executed and delivered by the
Initial Borrower to the Administrative Agent pursuant to Section 2.13 of the
Credit Agreement.

The Initial Borrower hereby requests an increase in the Maximum Commitment in
the amount of $[___] (the “Facility Increase”), such Facility Increase to be
effective on [DATE].

In connection with the Facility Increase requested herein, the Initial Borrower
hereby represents, warrants and certifies (as to itself and any Qualified
Borrowers) to the Administrative Agent for the benefit of the Lenders that:

(1) On and as of the date of this Request, the representations and warranties
set forth in Section 7 of the Credit Agreement (other than the representations
and warranties contained in Section 7.8 of the Credit Agreement) and in the
other Loan Documents are true and correct in all material respects on and as of
the date of this Request, and will be true and correct in all material respects
immediately after the Facility Increase requested herein, with the same force
and effect as if made on and as of such date (except to the extent of changes in
facts or circumstances that have been disclosed in writing to the Administrative
Agent and do not constitute an Event of Default or a Potential Default or to the
extent such representations and warranties relate to an earlier or other
specific date);

 

U-1



--------------------------------------------------------------------------------

(2) No Event of Default or, to any Borrower’s knowledge, Potential Default
exists and is continuing on and as of the date hereof or will exist on the date
of the Facility Increase requested herein;

(3) Attached hereto as Annex I is a true and correct copy of the resolutions
adopted by each Borrower approving or consenting to this Request, as is required
pursuant to the Credit Agreement; and

(4) After giving effect to the Facility Increase, the Maximum Commitment will
not exceed $400,000,000.

In the event that between the date hereof and the date of the Facility Increase,
any event should occur which could reasonably be expected to have a Material
Adverse Effect, the Initial Borrower shall promptly notify the Administrative
Agent.

Remainder of Page Intentionally Left Blank.

Signature Page(s) Follow.

 

U-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Request as
of the date first written above.

 

INITIAL BORROWER:

BLACKSTONE / GSO SECURED LENDING

FUND, a Delaware statutory trust

By:  

                                     

  Name:   Title:

 

U-3



--------------------------------------------------------------------------------

ANNEX 1 TO FACILITY INCREASE REQUEST

Resolutions

[To be attached]

 

U-I-1



--------------------------------------------------------------------------------

EXHIBIT W

FORM OF COMPLIANCE CERTIFICATE

[DATE]

Reference is made to that certain Revolving Credit Agreement, dated as of
November 6, 2018, by and among Blackstone / GSO Secured Lending Fund, a Delaware
statutory trust, as the Initial Borrower (the “Initial Borrower”), Bank of
America, N.A., as the Administrative Agent (the “Administrative Agent”), the
Sole Lead Arranger, the Letter of Credit Issuer and a Lender, and the other
financial institutions from time to time party thereto as lenders (the
“Lenders”) (as the same may be modified, amended, supplemented or restated from
time to time, the “Credit Agreement”). Capitalized terms not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

Pursuant to Section 8.1(b) of the Credit Agreement, the undersigned hereby
certifies in his capacity as a Responsible Officer of the Initial Borrower, with
respect to the Initial Borrower, on the date hereof, that:

(a) no Event of Default or, to the actual knowledge of such Responsible Officer,
Potential Default has occurred and is continuing on and as of the date hereof;

(b) the Initial Borrower is in compliance with the Debt Limitations set forth in
Section 9.11 of the Credit Agreement and attached hereto as Schedule I are the
calculations evidencing such compliance;

(c) to the actual knowledge of such Responsible Officer, no Exclusion Event has
occurred with respect to any Borrowing Base Investor [other than [describe the
nature of any Exclusion Event]];

(d) attached hereto as Schedule II is a copy of any Investment information
delivered by the Initial Borrower to its Investors generally on a
[quarterly]11[annual]12 basis since the date of the most recent Compliance
Certificate (or, if there is none, the Closing Date) that has not been
previously furnished to the Administrative Agent;

(e) attached hereto as Schedule III is a listing of the aggregate Unused
Commitments of the Investors and, separately, the aggregate Unused Commitments
of the Borrowing Base Investors;

(f) attached hereto as Schedule IV is a listing of (i) the changes, if any, in
the names or notice information for any Investor of the Initial Borrower, (ii) a
listing of all new and substitute Investors, if any, of the Initial Borrower who
have not satisfied each of the applicable requirements set forth in
Section 9.5(d) of the Credit Agreement and (iii) a listing of all Investors, if
any, that have been declared defaulting Investors under Section 7.1(c) of the
Trust Agreement by the Initial Borrower as of the end of the preceding fiscal
quarter; and

 

11 

[To be included if Compliance Certificate is delivered in connection with a
fiscal quarter-end report by the Initial Borrower.]

12 

[To be included if Compliance Certificate is delivered in connection with a
fiscal year-end report by the Initial Borrower.]

 

W-1



--------------------------------------------------------------------------------

(g) attached hereto as Schedule V is a listing of the amounts and dates of any
Demand Notices made upon Investors during the preceding fiscal quarter.

 

W-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has delivered this Compliance Certificate as
of the date set forth above.

 

By:  

 

  Name:   Title:

 

W-3



--------------------------------------------------------------------------------

SCHEDULE I

Covenant Calculations13

Set forth below are the calculations and information, applicable to the Initial
Borrower, relating to testing compliance with Section 9.11 (including, each
component of such calculations) (capitalized terms in the calculations below
shall have the meanings set forth in the applicable Constituent Documents):

Section 9.11 Limitation on Indebtedness. The Borrowers shall not incur
Indebtedness in an aggregate amount which would violate the limitations on
Indebtedness imposed on such Borrowers in the applicable Constituent Documents
(including, without limitation, in the case of the Initial Borrower, Section 3.5
of the Trust Agreement) and, if applicable, under the Investment Company Act
(collectively, the “Debt Limitations”).

 

1.  Total Indebtedness* (senior securities representing indebtedness within the
meaning of Section 18(g) of the Investment Company Act of 1940, as amended)

   $                     _  

2.  Total Assets* (total assets, less all liabilities not represented by senior
securities within the meaning of Section 18(g) and 18(h) of the Investment
Company Act of 1940, as amended)

   $                        

3.  The Ratio of Line 2 to Line 1

              :           

Is Line 3 greater than or equal to 1.5:1.0?

    


[YES (in
compliance)]
/ [NO (not in
compliance)]  
 
 
 

 

*

Measured as of the date of the most recent incurrence of such indebtedness.

 

13 

Please refer to the relevant provisions of the applicable Constituent Documents
for additional information regarding calculation of each of these limitations.

 

W-Sch I-1



--------------------------------------------------------------------------------

SCHEDULE II

Investment Information

[See attached.][None.]

 

W-Sch II-1



--------------------------------------------------------------------------------

SCHEDULE III

Unused Commitments

 

1.

Aggregate Unused Commitments of Investors: $                    

 

2.

Aggregate Unused Commitments of Borrowing Base Investors: $                    

 

W-Sch III-1



--------------------------------------------------------------------------------

SCHEDULE IV

Investor Information

1. Changes in the name/ notice information of any Investor:

 

Investor

  

Previous Name

  

New Name

  

Previous Notice
Information

  

New Notice
Information

 

2.

The new and substitute Investors who have not satisfied each of the applicable
requirements set forth in Section 9.5(d) of the Credit Agreement:

 

3.

Investors that have been declared defaulting Investors under Section 7.1(c) of
the Trust Agreement by the Initial Borrower as of the end of the preceding
fiscal quarter:

 

W-Sch IV-1



--------------------------------------------------------------------------------

SCHEDULE V

Demand Notices

[See attached.][None. [If no demand notices]]

 

W-Sch V-1